Exhibit 10.1

 

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

This First Amendment to Third Amended and Restated Credit Agreement (this
“Amendment”) is made as of this 2nd day of February, 2016, among CORESITE, L.P.,
a Delaware limited partnership (“Parent Borrower”), the Subsidiary Borrowers
party thereto (together with the Parent Borrower, collectively, the
“Borrowers”), KEYBANK NATIONAL ASSOCIATION, as Administrative Agent (the
“Agent”), on behalf of itself and certain other lenders (each a “Lender” and
collectively, the “Lenders”) and the Lenders party thereto. Unless otherwise
defined herein, terms defined in the Credit Agreement set forth below shall have
the same meaning herein.

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers, the Agent and the Lenders have entered into a certain
Third Amended and Restated Credit Agreement dated as of June 24, 2015 (the
“Credit Agreement”); and

 

WHEREAS, the Borrowers have requested, and the Agent and certain of the Lenders
have agreed, to provide an additional term loan facility in accordance with the
terms and conditions contained herein in an amount equal to $100,000,000; and

 

WHEREAS, the Borrowers, the Agent and the Required Lenders have agreed to amend
the Credit Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises and agreements herein
contained, the parties hereto hereby agree as follows:

 

1.                                      Amendment to Credit Agreement.

 

(a)                                 The Credit Agreement is hereby amended in
its entirety to reflect the modifications identified in the document annexed
hereto as Annex A.

 

(b)                                 The Credit Agreement is hereby amended by
adding a new Exhibit A-3 (Form of First Amendment Term Loan Note) to the Credit
Agreement in the form attached hereto

 

(c)                                  Schedule 1.1 to the Credit Agreement
(Lenders and Commitments) is hereby deleted in its entirety and the Schedule 1.1
attached hereto is substituted in its stead.

 

2.                                      Representations and Warranties.

 

(a)                                 Borrowers hereby represent, warrant and
covenant with Agent and Lenders that, as of the date hereof:

 

1

--------------------------------------------------------------------------------


 

(i)                                     All representations and warranties made
in the Credit Agreement and other Loan Documents remain and continue to be true
and correct in all material respects, except to the extent that such
representations and warranties expressly refer to an earlier date.

 

(ii)                                  To the knowledge of the Borrowers, there
exists no Default or Event of Default under any of the Loan Documents.

 

3.                                      This Amendment, which may be executed in
multiple counterparts, constitutes the entire agreement of the parties regarding
the matters contained herein and shall not be modified by any prior oral or
written discussions.  Delivery of an executed counterpart of a signature page of
this Amendment by telecopy or other electronic imaging transmission (e.g. PDF by
email) shall be effective as delivery of a manually executed counterpart of this
Amendment.  The Borrowers hereby ratify, confirm and reaffirm all of the terms
and conditions of the Credit Agreement, and each of the other Loan Documents,
and further acknowledges and agrees that all of the terms and conditions of the
Credit Agreement shall remain in full force and effect except as expressly
provided in this Amendment.

 

4.                                      Any determination that any provision of
this Amendment or any application hereof is invalid, illegal or unenforceable in
any respect and in any instance shall not affect the validity, legality or
enforceability of such provision in any other instance, or the validity,
legality or enforceability of any other provisions of this Amendment.

 

5.                                      This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, including,
without limitation, New York General Obligations Law Section 5-1401.

 

[SIGNATURES ON FOLLOWING PAGE]

 

2

--------------------------------------------------------------------------------


 

It is intended that this Amendment take effect as an instrument under seal as of
the date first written above.

 

 

PARENT BORROWER:

 

 

 

CORESITE, L.P., a Delaware limited partnership, by its general partner, CoreSite
Realty Corporation, a Maryland corporation

 

 

 

By:

/s/ Jeffrey S. Finnin

 

Name:

Jeffrey S. Finnin

 

Title:

Treasurer and CFO

 

 

 

(SEAL)

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

Signature page to First Amendment to Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SUBSIDIARY BORROWERS:

 

 

 

CORESITE REAL ESTATE 70 INNERBELT, L.L.C., a Delaware limited liability company

 

CORESITE REAL ESTATE 900 N. ALAMEDA, L.L.C., a Delaware limited liability
company

 

CORESITE REAL ESTATE 2901 CORONADO, L.L.C., a Delaware limited liability company

 

CORESITE REAL ESTATE 1656 MCCARTHY, L.L.C., a Delaware limited liability company

 

CORESITE REAL ESTATE 427 S. LASALLE, L.L.C., a Delaware limited liability
company

 

CORESITE CORONADO STENDER, L.L.C., a Delaware limited liability company

 

CORESITE REAL ESTATE 12100 SUNRISE VALLEY DRIVE L.L.C., a Delaware limited
liability company

 

CORESITE REAL ESTATE 2115 NW 22ND STREET, L.L.C., a Delaware limited liability
company

 

CORESITE ONE WILSHIRE, L.L.C., a Delaware limited liability company

 

CORESITE REAL ESTATE 55 S. MARKET STREET, L.L.C., a Delaware limited liability
company

 

 

 

By:

/s/ Jeffrey S. Finnin

 

Name:

Jeffrey S. Finnin

 

Title:

Treasurer and CFO

 

 

 

(SEAL)

 

Signature page to First Amendment to Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

AGENT AND LENDERS:

 

 

 

KEYBANK NATIONAL ASSOCIATION, individually and as Agent

 

 

 

By:

/s/ Gregory W. Lane

 

Name:

Gregory W. Lane

 

Title:

Vice President

 

 

 

KeyBank National Association

 

225 Franklin Street

 

Boston, Massachusetts 02110

 

Attention: Gregory W. Lane

 

Telephone:

617-385-6212

 

Facsimile:

617-385-6293

 

Signature page to First Amendment to Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK

 

 

 

By:

/s/ Kerri L. Raines

 

Name:

Kerri L. Raines

 

Title:

Vice President

 

Signature page to First Amendment to Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

 

 

By:

/s/ Dennis Kwan

 

Name:

Dennis Kwan

 

Title:

Vice President

 

Signature page to First Amendment to Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA

 

 

 

By:

/s/ Rina Kansagra

 

Name:

Rina Kansagra

 

Title:

Authorized Signatory

 

Signature page to First Amendment to Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

By:

/s/ J. Derek Evans

 

Name:

J. Derek Evans

 

Title:

SVP

 

Signature page to First Amendment to Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

COBANK, ACB

 

 

 

By:

/s/ Jacqueline Bove

 

Name:

Jacqueline Bove

 

Title:

Vice President

 

Signature page to First Amendment to Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.

 

 

 

By:

/s/ John C. Rowland

 

Name:

John C. Rowland

 

Title:

Vice President

 

Signature page to First Amendment to Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

By:

/s/ Philip K. Liebscher

 

Name:

Philip K. Liebscher

 

Title:

Senior Vice President

 

Signature page to First Amendment to Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

TORONTO DOMINION (TEXAS) LLC

 

 

 

By:

/s/ Rayan Karim

 

Name:

Rayan Karim

 

Title:

Authorized Signatory

 

Signature page to First Amendment to Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF NOVA SCOTIA

 

 

 

By:

/s/ Eugene Dempsey

 

Name:

Eugene Dempsey

 

Title:

Director

 

Signature page to First Amendment to Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

ANNEX A

 

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED

 

CREDIT AGREEMENT

 

DATED AS OF JUNE 24, 2015

 

as amended through February 2, 2016

 

by and among

 

CORESITE, L.P.,

 

AS PARENT BORROWER,

 

CORESITE REAL ESTATE 70 INNERBELT, L.L.C., CORESITE REAL ESTATE 900 N. ALAMEDA,
L.L.C., CORESITE REAL ESTATE 2901 CORONADO, L.L.C., CORESITE REAL ESTATE 1656
MCCARTHY, L.L.C., CORESITE REAL ESTATE 427 S. LASALLE, L.L.C., CORESITE CORONADO
STENDER, L.L.C., CORESITE REAL ESTATE 12100 SUNRISE VALLEY DRIVE L.L.C.,
CORESITE REAL ESTATE 2115 NW 22ND STREET, L.L.C., CORESITE ONE WILSHIRE, L.L.C.
AND

 

CORESITE REAL ESTATE 55 S. MARKET STREET, L.L.C.

 

AS SUBSIDIARY BORROWERS,

 

KEYBANK NATIONAL ASSOCIATION,

 

THE OTHER LENDERS WHICH ARE PARTIES TO THIS AGREEMENT

 

AND

 

OTHER LENDERS THAT MAY BECOME

 

PARTIES TO THIS AGREEMENT,

 

KEYBANK NATIONAL ASSOCIATION, AS AGENT,

 

REGIONS BANK AND TD SECURITIES (USA) LLC, AS CO-DOCUMENTATION AGENTS

 

RBC CAPITAL MARKETS, LLC AS SYNDICATION AGENT

 

KEYBANC CAPITAL MARKETS, REGIONS CAPITAL MARKETS, RBC CAPITAL MARKETS, LLC and
TD SECURITIES (USA) LLC
AS JOINT LEAD ARRANGERS AND JOINT BOOK MANAGERS

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

§1.

DEFINITIONS AND RULES OF INTERPRETATION

1

 

§1.1

Definitions

1

 

§1.2

Rules of Interpretation

34

 

§1.3

Exchange Rates; Currency Equivalents

35

 

§1.4

Change of Currency

35

§2.

THE CREDIT FACILITY

36

 

§2.1

Loans

36

 

§2.2

Notes

37

 

§2.3

Facility Unused Fee

37

 

§2.4

Reduction and Termination of the Revolving Credit Commitments

37

 

§2.5

Swing Loan Commitment

38

 

§2.6

Interest on Loans

40

 

§2.7

Requests for Revolving Credit Loans

41

 

§2.8

Funds for Loans

42

 

§2.9

Use of Proceeds

45

 

§2.10

Letters of Credit

45

 

§2.11

Increase in Total Commitment

49

 

§2.12

Extension of Revolving Credit Maturity Date

51

§3.

REPAYMENT OF THE LOANS

51

 

§3.1

Stated Maturity

51

 

§3.2

Mandatory Prepayments

52

 

§3.3

Optional Prepayments

52

 

§3.4

Partial Prepayments

53

 

§3.5

Effect of Prepayments

54

§4.

CERTAIN GENERAL PROVISIONS

54

 

§4.1

Conversion Options

54

 

§4.2

Fees

55

 

§4.3

[Intentionally Omitted.]

55

 

§4.4

Funds for Payments

55

 

§4.5

Computations

58

 

§4.6

Suspension of LIBOR Rate Loans

58

 

§4.7

Illegality

59

 

§4.8

Additional Interest

59

 

§4.9

Additional Costs, Etc.

59

 

§4.10

Capital Adequacy

61

 

§4.11

Breakage Costs

61

 

§4.12

Default Interest; Late Charge

61

 

§4.13

Certificate

62

 

§4.14

Limitation on Interest

62

 

§4.15

Certain Provisions Relating to Increased Costs and Defaulting Lenders

62

§5.

UNENCUMBERED ASSET POOL

63

 

§5.1

Addition of Eligible Real Estate Assets

63

 

§5.2

Release of Eligible Real Estate Assets

65

 

§5.3

Additional Subsidiary Borrowers

66

 

§5.4

Release of Certain Subsidiary Borrowers

66

 

--------------------------------------------------------------------------------


 

§6.

REPRESENTATIONS AND WARRANTIES

66

 

§6.1

Corporate Authority, Etc.

66

 

§6.2

Governmental Approvals

67

 

§6.3

Title to Eligible Real Estate Assets

68

 

§6.4

Financial Statements

68

 

§6.5

No Material Changes

68

 

§6.6

Franchises, Patents, Copyrights, Etc.

68

 

§6.7

Litigation

68

 

§6.8

No Material Adverse Contracts, Etc.

69

 

§6.9

Compliance with Other Instruments, Laws, Etc.

69

 

§6.10

Tax Status

69

 

§6.11

No Event of Default

69

 

§6.12

Investment Company Act

69

 

§6.13

Absence of UCC Financing Statements, Etc.

69

 

§6.14

Setoff, Etc.

70

 

§6.15

Certain Transactions

70

 

§6.16

Employee Benefit Plans

70

 

§6.17

Disclosure

70

 

§6.18

Trade Name; Place of Business

71

 

§6.19

Regulations T, U and X

71

 

§6.20

Environmental Compliance

71

 

§6.21

Subsidiaries; Organizational Structure

73

 

§6.22

Leases

73

 

§6.23

Property

73

 

§6.24

Brokers

74

 

§6.25

Other Debt

75

 

§6.26

Solvency

75

 

§6.27

No Bankruptcy Filing

75

 

§6.28

No Fraudulent Intent

75

 

§6.29

Transaction in Best Interests of Borrowers; Consideration

75

 

§6.30

OFAC

75

§7.

AFFIRMATIVE COVENANTS

76

 

§7.1

Punctual Payment

76

 

§7.2

Maintenance of Office

76

 

§7.3

Records and Accounts

76

 

§7.4

Financial Statements, Certificates and Information

76

 

§7.5

Notices

78

 

§7.6

Existence; Maintenance of Properties

80

 

§7.7

Insurance

80

 

§7.8

Taxes

80

 

§7.9

Inspection of Properties and Books

81

 

§7.10

Compliance with Laws, Contracts, Licenses, and Permits

81

 

§7.11

Further Assurances

81

 

§7.12

Management

82

 

§7.13

[Intentionally Omitted]

82

 

§7.14

Business Operations

82

 

ii

--------------------------------------------------------------------------------


 

 

§7.15

Registered Servicemark

82

 

§7.16

Ownership of Real Estate

82

 

§7.17

[Intentionally Omitted]

82

 

§7.18

Ownership Restrictions

82

 

§7.19

Plan Assets

82

 

§7.20

[Intentionally Omitted.]

82

 

§7.21

[Intentionally Omitted.]

82

 

§7.22

REIT Covenants

82

§8.

NEGATIVE COVENANTS

83

 

§8.1

Restrictions on Indebtedness

83

 

§8.2

Restrictions on Liens, Etc.

84

 

§8.3

Restrictions on Investments

86

 

§8.4

Merger, Consolidation

87

 

§8.5

Sale and Leaseback

88

 

§8.6

Compliance with Environmental Laws

88

 

§8.7

Distributions

89

 

§8.8

Asset Sales

90

 

§8.9

Intentionally Omitted

90

 

§8.10

Restriction on Prepayment of Indebtedness

90

 

§8.11

Zoning and Contract Changes and Compliance

90

 

§8.12

Derivatives Contracts

90

 

§8.13

Transactions with Affiliates

90

 

§8.14

Management Fees

90

§9.

FINANCIAL COVENANTS

91

 

§9.1

Unencumbered Asset Pool

91

 

§9.2

Consolidated Total Indebtedness to Gross Asset Value

91

 

§9.3

Secured Debt to Gross Asset Value

91

 

§9.4

Recourse Indebtedness to Gross Asset Value

91

 

§9.5

Adjusted Consolidated EBITDA to Consolidated Fixed Charges

91

 

§9.6

Minimum Consolidated Tangible Net Worth

91

 

§9.7

Unhedged Variable Rate Debt

91

 

§9.8

Unencumbered Asset Pool

91

§10.

CLOSING CONDITIONS

92

 

§10.1

Loan Documents

92

 

§10.2

Certified Copies of Organizational Documents

92

 

§10.3

Resolutions

92

 

§10.4

Incumbency Certificate; Authorized Signers

92

 

§10.5

Opinion of Counsel

92

 

§10.6

Payment of Fees

92

 

§10.7

Insurance

92

 

§10.8

Performance; No Default

92

 

§10.9

Representations and Warranties

93

 

§10.10

Proceedings and Documents

93

 

§10.11

Eligible Real Estate Qualification Documents

93

 

§10.12

Compliance Certificate

93

 

§10.13

Existing Agreement

93

 

iii

--------------------------------------------------------------------------------


 

 

§10.14

Consents

93

 

§10.15

Other

93

§11.

CONDITIONS TO ALL BORROWINGS

93

 

§11.1

Prior Conditions Satisfied

93

 

§11.2

Representations True; No Default

94

 

§11.3

Borrowing Documents

94

 

§11.4

Regarding Alternative Currency

94

§12.

EVENTS OF DEFAULT; ACCELERATION; ETC.

94

 

§12.1

Events of Default and Acceleration

94

 

§12.2

Certain Cure Periods; Limitation of Cure Periods.

97

 

§12.3

Termination of Commitments

98

 

§12.4

Remedies

98

 

§12.5

Distribution of Collateral Proceeds

99

§13.

SETOFF

100

§14.

THE AGENT

100

 

§14.1

Authorization

100

 

§14.2

Employees and Agents

100

 

§14.3

No Liability

101

 

§14.4

No Representations

101

 

§14.5

Payments.

102

 

§14.6

Holders of Notes

102

 

§14.7

Indemnity

102

 

§14.8

Agent as Lender

102

 

§14.9

Resignation

102

 

§14.10

Duties in the Case of Enforcement

103

 

§14.11

Bankruptcy

104

 

§14.12

Intentionally Omitted.

104

 

§14.13

Reliance by Agent

104

 

§14.14

Approvals

104

 

§14.15

Borrowers Not Beneficiary

105

 

§14.16

Defaulting Lenders.

105

§15.

EXPENSES

107

§16.

INDEMNIFICATION

108

§17.

SURVIVAL OF COVENANTS, ETC.

109

§18.

ASSIGNMENT AND PARTICIPATION.

109

 

§18.1

Conditions to Assignment by Lenders

109

 

§18.2

Register

110

 

§18.3

New Notes

110

 

§18.4

Participations

111

 

§18.5

Pledge by Lender

112

 

§18.6

No Assignment by Borrowers

112

 

§18.7

Disclosure

112

 

§18.8

Titled Agents

113

§19.

NOTICES

113

§20.

RELATIONSHIP

114

§21.

GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE

114

 

iv

--------------------------------------------------------------------------------


 

§22.

HEADINGS

115

§23.

COUNTERPARTS

115

§24.

ENTIRE AGREEMENT, ETC.

115

§25.

WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS

116

§26.

DEALINGS WITH THE BORROWERS

116

§27.

CONSENTS, AMENDMENTS, WAIVERS, ETC.

116

§28.

SEVERABILITY

118

§29.

TIME OF THE ESSENCE

118

§30.

NO UNWRITTEN AGREEMENTS

118

§31.

REPLACEMENT NOTES

119

§32.

NO THIRD PARTIES BENEFITED

119

§33.

PATRIOT ACT

119

§34.

[Intentionally Omitted.]

119

§35.

JOINT AND SEVERAL LIABILITY

119

§36.

ADDITIONAL AGREEMENTS CONCERNING OBLIGATIONS OF BORROWERS

120

 

§36.1

Attorney-in-Fact

120

 

§36.2

Accommodation

120

 

§36.3

Waiver of Automatic or Supplemental Stay

120

 

§36.4

Waiver of Defenses

120

 

§36.5

Waiver

122

 

§36.6

Subordination

123

§37.

ACKNOWLEDGMENT OF BENEFITS; EFFECT OF AVOIDANCE PROVISIONS

123

 

v

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

Exhibit A-1

FORM OF REVOLVING CREDIT NOTE

 

 

Exhibit A-2

FORM OF TERM LOAN NOTE

 

 

Exhibit A-3

FORM OF FIRST AMENDMENT TERM LOAN NOTE

 

 

Exhibit B

FORM OF SWING LOAN NOTE

 

 

Exhibit C

FORM OF JOINDER AGREEMENT

 

 

Exhibit D

FORM OF REQUEST FOR REVOLVING CREDIT LOAN

 

 

Exhibit E

FORM OF LETTER OF CREDIT REQUEST

 

 

Exhibit F

FORM OF UNENCUMBERED ASSET POOL CERTIFICATE

 

 

Exhibit G

FORM OF COMPLIANCE CERTIFICATE

 

 

Exhibit H

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

 

Exhibit I

FORM OF LETTER OF CREDIT APPLICATION

 

 

Schedule 1.1

LENDERS AND COMMITMENTS

 

 

Schedule 1.2

ELIGIBLE REAL ESTATE QUALIFICATION DOCUMENTS

 

 

Schedule 1.3

CLOSING DATE ELIGIBLE REAL ESTATE ASSETS

 

 

Schedule 6.3

LIST OF ALL ENCUMBRANCES ON ASSETS

 

 

Schedule 6.5

NO MATERIAL CHANGES

 

 

Schedule 6.7

PENDING LITIGATION

 

 

Schedule 6.15

CERTAIN TRANSACTIONS

 

 

Schedule 6.20(d)

REQUIRED ENVIRONMENTAL ACTIONS

 

 

Schedule 6.21(a)

PARENT BORROWER SUBSIDIARIES

 

 

Schedule 6.21(b)

UNCONSOLIDATED AFFILIATES OF PARENT BORROWER AND ITS SUBSIDIARIES

 

 

Schedule 6.22

EXCEPTIONS TO RENT ROLL

 

 

Schedule 6.23

PROPERTY AND MANAGEMENT AGREEMENTS

 

 

Schedule 6.25

MATERIAL LOAN AGREEMENTS

 

vi

--------------------------------------------------------------------------------


 

Schedule 8.8

ASSET SALES

 

vii

--------------------------------------------------------------------------------


 

THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT AMENDS AND RESTATES IN THE
ENTIRETY THAT CERTAIN SECOND AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF
JANUARY 3, 2013, AS AMENDED BY THAT CERTAIN FIRST AMENDMENT TO THE SECOND
AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JANUARY 31, 2014,
(COLLECTIVELY, THE “EXISTING AGREEMENT”)  ENTERED INTO BETWEEN CORESITE, L.P.
AND CERTAIN AFFILIATED ENTITIES, AS BORROWER, KEYBANK, NATIONAL ASSOCIATION, AS
AGENT, AND KEYBANC CAPITAL MARKETS, REGIONS CAPITAL MARKETS AND RBC CAPITAL
MARKETS CORPORATION, AS JOINT LEAD ARRANGERS AND JOINT BOOK MANAGERS, AND

 

THE VARIOUS LENDERS PARTY THERETO

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT is made as of the 24th day of
June, 2015, by and among CORESITE, L.P., a Delaware limited partnership (“Parent
Borrower”), the Subsidiary Borrowers a party hereto, KEYBANK NATIONAL
ASSOCIATION (“KeyBank”), the other lending institutions which are parties to
this Agreement as “Lenders”, and the other lending institutions that may become
parties hereto pursuant to §18, and KEYBANK NATIONAL ASSOCIATION, as
administrative agent for the Lenders (the “Agent”), REGIONS BANK and TD
SECURITIES (USA) LLC as Co- Documentation Agents, RBC CAPITAL MARKETS, LLC as
Syndication Agent, and KEYBANC CAPITAL MARKETS, REGIONS CAPITAL MARKETS, RBC
CAPITAL MARKETS, LLC, and TD SECURITIES (USA) LLC as Joint Lead Arrangers and
Joint Book Managers.

 

R E C I T A L S

 

WHEREAS, certain lenders have made available to the Borrower a revolving credit
facility pursuant to the terms of that certain Second Amended and Restated
Credit Agreement dated as of January 3, 2013, as amended by that certain First
Amendment to the Second Amended and Restated Credit Agreement dated as of
January 31, 2014 (collectively, the “Existing Agreement”); and

 

WHEREAS, the Borrowers have requested, and the Agent and the Lenders have
agreed, to amend and restate, in full, the Existing Agreement and provide a term
loan facility in accordance with the terms and conditions contained herein.

 

NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby covenant and agree that
the Existing Agreement is hereby amended and restated to read as follows:

 

§1.                               DEFINITIONS AND RULES OF INTERPRETATION.

 

§1.1                        Definitions.  The following terms shall have the
meanings set forth in this §l or elsewhere in the provisions of this Agreement
referred to below:

 

--------------------------------------------------------------------------------


 

2014 Term Loan.  The Loan as defined in the 2014 Term Loan Agreement.

 

2014 Term Loan Agreement.  That certain Term Loan Agreement dated as of
January 31, 2014 by and among CoreSite, L.P., as parent borrower, and CoreSite
Real Estate 70 Innerbelt, L.L.C., CoreSite Real Estate 900 N. Alameda, L.L.C.,
CoreSite Real Estate 2901 Coronado, L.L.C., CoreSite Real Estate 1656 McCarthy,
L.L.C., CoreSite Real Estate 427 S. LaSalle, L.L.C., CoreSite Coronado Stender,
L.L.C, CoreSite Real Estate 12100 Sunrise Valley Drive L.L.C., CoreSite Real
Estate 2115 NW 22nd Street, L.L.C., CoreSite One Wilshire, L.L.C. and CoreSite
Real Estate 55 S. Market Street, L.L.C., collectively as subsidiary borrowers,
and the Royal Bank of Canada, as administrative agent for itself and on behalf
of other lenders.

 

2014 Term Loan Facility Availability.  The “Facility Availability” as defined in
the 2014 Term Loan Agreement.

 

2014 Term Loan Unencumbered Asset Pool. The “Unencumbered Asset Pool” as defined
in the 2014 Term Loan Agreement.

 

Additional Commitment Request Notice.  See §2.11(a).

 

Additional Subsidiary Borrower.  Each additional Subsidiary of Parent Borrower
which becomes a Subsidiary Borrower pursuant to §5.3.

 

Adjusted Consolidated EBITDA.  On any date of determination, the sum of (a) the
Consolidated EBITDA for the prior fiscal quarter most recently ended, multiplied
by four (4), less (b) the Capital Reserve.

 

Adjusted EBITDA.  On any date of determination, with respect to any Stabilized
Property owned by Parent Borrower or any of its Subsidiaries, the sum of
(a) EBITDA for the prior fiscal quarter most recently ended, multiplied by four
(4), less (b) the Capital Reserve.

 

Adjusted Net Operating Income.  On any date of determination, the sum of (a) the
Net Operating Income for the prior fiscal quarter most recently ended,
multiplied by four (4), less (b) the Capital Reserve.

 

Affiliate.  An Affiliate, as applied to any Person, shall mean any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person.  For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote fifty percent (50%) or more of the stock,
shares, voting trust certificates, beneficial interest, partnership interests,
member interests or other interests having voting power for the election of
directors of such Person or otherwise to direct or cause the direction of the
management and policies of that Person, whether through the ownership of voting
securities or by contract or otherwise, or (b) the ownership of (i) a general
partnership interest, (ii) a managing member’s or manager’s interest in a
limited liability company or (iii) a limited partnership interest or preferred
stock (or other ownership interest) representing fifty percent (50%) or more of
the outstanding limited partnership interests, preferred stock or other
ownership interests of such Person.

 

2

--------------------------------------------------------------------------------


 

Agent.  KeyBank National Association, acting as administrative agent for the
Lenders, and its successors and assigns.

 

Agent’s Head Office.  The Agent’s head office located at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other location as the Agent may designate
from time to time by notice to the Borrowers and the Lenders.

 

Agent’s Special Counsel.  Riemer & Braunstein LLP or such other counsel as
selected by Agent.

 

Aggregate Credit Exposure.  The aggregate Revolving Credit Exposure, Term Loan
Exposure and First Amendment Term Loan Exposure of all of the Lenders.

 

Agreement.  This Third Amended and Restated Credit Agreement, as the same may be
amended, modified, supplemented and/or extended from time to time, including the
Schedules and Exhibits hereto.

 

Agreement Regarding Fees.  See §4.2.

 

Alternative Currency. Each of Euro and Sterling or other currency as applicable
in the event Euro and/or Sterling is replaced.

 

Alternative Currency Equivalent.  At any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Agent or the Issuing Lender, as the
case may be, at such time on the basis of the Spot Rate (determined in respect
of the most recent Revaluation Date) for the purchase of such Alternative
Currency with Dollars.

 

Alternative Currency Fronting Lender.  KeyBank or any other Revolving Credit
Lender designated by the Parent Borrower and the Agent (such designation shall
be consented to by such Revolving Credit Lender) in its capacity as an
Alternative Currency Funding Lender for Revolving Credit Loans denominated in an
Alternative Currency in which any Alternative Currency Participating Lender
purchases Alternative Currency Risk Participations and in which KeyBank (or such
other appointed Revolving Credit Lender) advances to the Borrowers the amount of
all such Alternative Currency Participating Lenders’ respective Commitment
Percentage of such Revolving Credit Loans in accordance with §§2.1 and 2.8.

 

Alternative Currency Funding Commitment Percentage.  With respect to any
Revolving Credit Loan denominated in an Alternative Currency, (a) for each
Alternative Currency Funding Lender other than the Alternative Currency Fronting
Lender, its Commitment Percentage, and (b) for the Alternative Currency Fronting
Lender, the sum of (i) the Commitment Percentage of the Alternative Currency
Fronting Lender and (ii) the sum of the respective Commitment Percentage of the
Alternative Currency Participating Lenders.

 

Alternative Currency Funding Lender.  With respect to each Revolving Credit Loan
denominated in an Alternative Currency, each Revolving Credit Lender other than
an Alternative Currency Participating Lender with respect to such Alternative
Currency.

 

3

--------------------------------------------------------------------------------


 

Alternative Currency Loan Credit Exposure.  With respect to any Revolving Credit
Loan denominated in an Alternative Currency, (a) for each Alternative Currency
Funding Lender other than Alternative Currency Fronting Lender, the aggregate
outstanding principal amount of its Alternative Currency Funding Commitment
Percentage thereof advanced by Alternative Currency Funding Lender, (b) for the
Alternative Currency Fronting Lender, the aggregate outstanding principal amount
of its Alternative Currency Funding Commitment Percentage thereof advanced
thereby, net of all Alternative Currency Risk Participations purchased or
funded, as applicable, therein, and (c) for each Alternative Currency
Participating Lender, the aggregate outstanding principal amount of all
Alternative Currency Risk Participations purchased or funded, as applicable, by
such Alternative Currency Participating Lender in such Revolving Credit Loan.

 

Alternative Currency Participant’s Share.  For any Alternative Currency
Participating Lender in respect of a Revolving Credit Loan denominated in an
Alternative Currency, a fraction (expressed as a percentage), the numerator of
which is such Alternative Currency Participating Lender’s Commitment Percentage
and the denominator of which is the sum of (i) the Commitment Percentage of the
Alternative Currency Fronting Lender in respect of such Revolving Credit Loan
and (ii) the sum of the respective Commitment Percentage of all of the
Alternative Currency Participating Lenders in respect of such Revolving Credit
Loan.

 

Alternative Currency Participating Lender.  With respect to each Revolving
Credit Loan denominated in an Alternative Currency, any Revolving Credit Lender
that has given notice to the Agent and the Parent Borrower that it is unable to
fund in the applicable Alternative Currency, unless and until such Revolving
Credit Lender delivers to the Agent and the Borrower a written notice pursuant
to §2.8 requesting that such Revolving Credit Lender’s designation be changed to
an Alternative Currency Funding Lender with respect to such Alternative
Currency.

 

Alternative Currency Risk Participation.  With respect to each Revolving Credit
Loan denominated in an Alternative Currency advanced by the Alternative Currency
Fronting Lender, the risk participation purchased by each of the Alternative
Currency Participating Lenders in such Revolving Credit Loan in an amount
determined in accordance with such Alternative Currency Participating Lender’s
Commitment Percentage of such Revolving Credit Loan, as provided in
Section §2.8.

 

Alternative Currency Sublimit. The Dollar Equivalent of $40,000,000.  The
Alternative Currency Sublimit is part of, and not in addition to, the Total
Commitment.

 

Anti-Corruption Laws.  All laws, rules, and regulations of any jurisdiction
applicable to any Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

 

Applicable Margin.  The Applicable Margin for LIBOR Rate Loans and Base Rate
Loans shall be as set forth below based on the ratio of the Consolidated Total
Indebtedness of Parent Borrower to the Gross Asset Value of Parent Borrower:

 

(a) For the Revolving Credit Facility:

 

4

--------------------------------------------------------------------------------


 

Pricing Level

 

Ratio

 

LIBOR Rate
Loans

 

Base Rate
Loans

 

Pricing Level 1

 

Less than or equal to 35%

 

1.55

%

0.55

%

Pricing Level 2

 

Greater than 35% but less than or equal to 40%

 

1.65

%

0.65

%

Pricing Level 3

 

Greater than 40% but less than or equal to 45%

 

1.80

%

0.80

%

Pricing Level 4

 

Greater than 45% but less than or equal to 50%

 

1.95

%

0.95

%

Pricing Level 5

 

Greater than 50% but less than or equal to 55%

 

2.15

%

1.15

%

Pricing Level 6

 

Greater than 55%

 

2.25

%

1.25

%

 

(b) For the Term Loan Facility and the First Amendment Term Loan Facility:

 

Pricing Level

 

Ratio

 

LIBOR Rate
Loans

 

Base Rate
Loans

 

Pricing Level 1

 

Less than or equal to 35%

 

1.50

%

0.50

%

Pricing Level 2

 

Greater than 35% but less than or equal to 40%

 

1.60

%

0.60

%

Pricing Level 3

 

Greater than 40% but less than or equal to 45%

 

1.75

%

0.75

%

Pricing Level 4

 

Greater than 45% but less than or equal to 50%

 

1.90

%

0.90

%

Pricing Level 5

 

Greater than 50% but less than or equal to 55%

 

2.10

%

1.10

%

Pricing Level 6

 

Greater than 55%

 

2.20

%

1.20

%

 

The Applicable Margin shall not be adjusted based upon such ratio, if at all,
until the first (1st) day of the first (1st) month following the delivery by
Parent Borrower to the Agent of the Compliance Certificate at the end of a
calendar quarter.  In the event that Parent Borrower shall fail to deliver to
the Agent a quarterly Compliance Certificate on or before the date required by
§7.4(c), then without limiting any other rights of the Agent and the Lenders
under this Agreement, the Applicable Margin for all Loans shall be at Pricing
Level 6 until such failure is

 

5

--------------------------------------------------------------------------------


 

cured within any applicable cure period, in which event the Applicable Margin
shall adjust, if necessary, on the first (1st) day of the first (1st) month
following receipt of such Compliance Certificate.  The provisions of this
definition shall be subject to §2.6(f).  As of the Closing Date, the Applicable
Margin for each the Revolving Credit Facility and Term Loan Facility is at
Pricing Level 1.

 

Applicable Time.  With respect to any borrowings and payments in any Alternative
Currency, the local time in the place of settlement for such Alternative
Currency as may be determined from time to time by the Agent, and communicated
in writing to the Parent Borrower to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

 

Approved Derivatives Contract.  A Derivatives Contract between the Parent
Borrower and/or any Subsidiary Borrower, on the one hand, and a Lender or
Affiliate of a Lender hereunder which is also a lender or Affiliate of a lender
under the 2014 Term Loan Agreement, on the other hand.

 

Approved Fund.  Any Fund that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

Arrangers.  Collectively, KeyBanc Capital Markets, Regions Capital Markets, RBC
Capital Markets, LLC and TD Securities (USA) LLC or any successors thereto.

 

Assignment and Acceptance Agreement.  See §18.1.

 

Authorized Officer.  Any of the following Persons:  Thomas M. Ray, Jeffrey S.
Finnin, Derek S. McCandless and such other Persons as Parent Borrower shall
designate in a written notice to Agent.

 

Balance Sheet Date.  September 30, 2012.

 

Bankruptcy Code.  Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.

 

Base Rate.  The greater of (a) the fluctuating annual rate of interest announced
from time to time by the Agent at the Agent’s Head Office as its “prime rate”,
(b) the then applicable LIBOR for a one month Interest Period plus one percent
(1.00%), or (c) one half of one percent (0.5%) above the Federal Funds Effective
Rate.  The Base Rate is a reference rate and does not necessarily represent the
lowest or best rate being charged to any customer.  Any change in the rate of
interest payable hereunder resulting from a change in the Base Rate shall become
effective as of the opening of business on the day on which such change in the
Base Rate becomes effective, without notice or demand of any kind.

 

Base Rate Loans.  Collectively, the Revolving Credit Base Rate Loans, Term Base
Rate Loans, First Amendment Term Base Rate Loans and the Swing Loans.

 

6

--------------------------------------------------------------------------------


 

Borrowers.  Collectively, Parent Borrower and the Subsidiary Borrowers, and
individually any of them.

 

Breakage Costs.  The commercially reasonable cost to any Lender of re-employing
funds bearing interest at LIBOR incurred (or reasonably expected to be incurred)
in connection with (i) any payment of any portion of the Loans bearing interest
at LIBOR prior to the termination of any applicable Interest Period, (ii) the
conversion of a LIBOR Rate Loan to any other applicable interest rate on a date
other than the last day of the relevant Interest Period, (iii) foreign exchange
losses in connection with Revolving Credit Loans made in Alternative Currencies,
or (iv) the failure of a Borrower to draw down, on the first day of the
applicable Interest Period, any amount as to which such Borrower has elected a
LIBOR Rate Loan.

 

Building.  With respect to each Eligible Real Estate Asset or parcel of Real
Estate, all of the buildings, structures and improvements now or hereafter
located thereon.

 

Business Day.  Any day on which federally-insured banking institutions located
in the same city and State as the Agent’s Head Office are located are open for
the transaction of banking business and, in the case of LIBOR Rate Loans, which
also is a LIBOR Business Day.

 

Capital Reserve.  For any period and with respect to any improved Real Estate,
an amount equal to $0.25 multiplied by the total square footage of the Buildings
in such Real Estate.  If the term Capital Reserve is used without reference to
any specific Real Estate, then the amount shall be determined on an aggregate
basis with respect to all Real Estate of the Borrowers and their Subsidiaries
and a proportionate share of all Real Estate of all Unconsolidated Affiliates. 
The Capital Reserve shall be calculated based on the total square footage of the
Buildings owned (or ground leased) at the end of each fiscal quarter, less the
square footage of unoccupied space held for development or redevelopment.

 

Capitalized Lease.  A lease under which the discounted future rental payment
obligations of the lessee or the obligor are required to be capitalized on the
balance sheet of such Person in accordance with GAAP.

 

Capitalization Rate.  Eight and one half percent (8.50%).

 

Capitalized Value.  The Adjusted Net Operating Income for any Stabilized
Property divided by the Capitalization Rate.

 

Cash Equivalents.  As of any date, (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities of not more than one year from such
date, (ii) time deposits and certificates of deposits having maturities of not
more than one year from such date and issued by any domestic commercial bank
having, (A) senior long term unsecured debt rated at least A- or the equivalent
thereof by S&P or A3 or the equivalent thereof by Moody’s and (B) capital and
surplus in excess of $100,000,000; (iii) commercial paper rated at least A-2 or
the equivalent thereof by S&P or P-2 or the equivalent thereof by Moody’s and in
either case maturing within one hundred twenty (120) days from such date, and
(iv) shares of any money market mutual fund rated at least AA- or the equivalent
thereof by S&P or at least Aa3 or the equivalent thereof by Moody’s.

 

7

--------------------------------------------------------------------------------


 

CERCLA.  The Comprehensive Environmental Response, Compensation and Liability
Act of 1980, 42 U.S.C. 9601 et seq.

 

Change of Control.  A Change of Control shall exist upon the occurrence of any
of the following:

 

(a)                                 Any Person (including a Person’s Affiliates
and associates) or group (as that term is understood under Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the
rules and regulations thereunder), other than The Carlyle Group, shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of a percentage (based on voting power, in the event different
classes of stock or voting interests shall have different voting powers) of the
voting stock or voting interests of REIT or Parent Borrower equal to at least
thirty-five percent (35%);

 

(b)                                 As of any date a majority of the Board of
Directors or Trustees or similar body (the “Board”) of REIT or Parent Borrower
consists of individuals who were not either (i) directors or trustees of REIT or
Parent Borrower as of the corresponding date of the previous year, or
(ii) selected or nominated to become directors or trustees by the Board of REIT
or Parent Borrower of which a majority consisted of individuals described in
clause (b)(i) above, or (iii) selected or nominated to become directors or
trustees by the Board of REIT or Parent Borrower, which majority consisted of
individuals described in clause (b)(i) above and individuals described in clause
(b)(ii), above; or

 

(c)                                  REIT shall fail to be the sole general
partner of Parent Borrower, shall fail to own such general partnership interest
in Parent Borrower free of any lien, encumbrance or other adverse claim, or
shall fail to control the management and policies of Parent Borrower; or

 

(d)                                 Parent Borrower fails to own directly or
indirectly, free of any lien, encumbrance or other adverse claim, at least one
hundred percent (100%) of the economic, voting and beneficial interest of each
Subsidiary Borrower.

 

Closing Date.  The first date on which all of the conditions set forth in §10
and §11 have been satisfied.

 

Code.  The Internal Revenue Code of 1986, as amended.

 

Commitment.  As to each Lender, the Revolving Credit Commitment, Term Loan
Commitment and/or First Amendment Term Loan Commitment of such Lender (or any of
them, as the context requires).

 

Commitment Increase.  An increase in the Total Commitment to not more than EIGHT
HUNDRED MILLION DOLLARS ($800,000,000) pursuant to §2.11.

 

Commitment Increase Date.  See §2.11(a).

 

Commitment Percentage.  As to each Lender, the ratio, expressed as a percentage,
of (a) (i) if the Term Loan Commitments have not been fully utilized or
terminated, the unutilized amount of such Lender’s Term Loan Commitment plus
(ii) if the First Amendment Term Loan

 

8

--------------------------------------------------------------------------------


 

Commitments have not been fully utilized or terminated, the unutilized amount of
such Lender’s First Amendment Term Loan Commitment plus (iii) the amount of such
Lender’s Revolving Credit Commitment plus (iv) the amount of such Lender’s
outstanding Term Loans and First Amendment Term Loans to (b) (i) if the Term
Loan Commitments have not been fully utilized or terminated,  the unutilized
amount of the Term Loan Commitments of all Lenders plus (ii) if the First
Amendment Term Loan Commitments have not been fully utilized or terminated,  the
unutilized amount of the First Amendment Term Loan Commitments of all Lenders
plus (iii) the Revolving Credit Commitments of all Lenders plus (iv) the sum of
the outstanding Term Loans and First Amendment Term Loans of all Lenders;
provided, however, that if at the time of determination any applicable
Commitments have been terminated or been reduced to zero, the “Commitment
Percentage” of each Lender shall be the ratio, expressed as a percentage of
(A) (i) the sum of the unpaid principal amount of all Aggregate Credit Exposure
of such Lender, plus (ii) if the Term Loan Commitments have not been fully
utilized or terminated, the unutilized amount of such Lender’s Term Loan
Commitment, plus (iii) if the First Amendment Term Loan Commitments have not
been fully utilized or terminated, the unutilized amount of such Lender’s First
Amendment Term Loan Commitment to (B) (i) the sum of the aggregate unpaid
principal amount of all outstanding Aggregate Credit Exposure of all Lenders as
of such date plus (ii) if the Term Loan Commitments have not been fully utilized
or terminated, the unutilized amount of the Term Loan Commitments of all Lenders
plus (iii) if the First Amendment Term Loan Commitments have not been fully
utilized or terminated, the unutilized amount of the First Amendment Term Loan
Commitments of all Lenders.

 

Compliance Certificate.  See §7.4(c).

 

Consolidated.  With reference to any term defined herein, that term as applied
to the accounts of a Person and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

 

Consolidated EBITDA.  With respect to any period, an amount equal to the EBITDA
of Parent Borrower and its Subsidiaries for such period determined on a
Consolidated basis.

 

Consolidated Fixed Charges.  For any fiscal quarter, annualized, the sum of
(a) Consolidated Interest Expense for such period, plus (b) all regularly
scheduled principal payments made with respect to Indebtedness of Parent
Borrower and its Subsidiaries during such period, other than any balloon, bullet
or similar principal payment which repays such Indebtedness in full, plus
(c) all Preferred Distributions paid during such period.  Such Person’s Equity
Percentage in the Fixed Charges of its Unconsolidated Affiliates shall be
included in the determination of Fixed Charges.

 

Consolidated Interest Expense.  For any period, without duplication, (a) total
Interest Expense of Parent Borrower and its Subsidiaries determined on a
consolidated basis in accordance with GAAP for such period, plus (b) such
Person’s Equity Percentage of Interest Expense of its Unconsolidated Affiliates
for such period.

 

Consolidated Tangible Net Worth.  The amount by which Gross Asset Value exceeds
Consolidated Total Indebtedness.

 

9

--------------------------------------------------------------------------------


 

Consolidated Total Indebtedness.  All Indebtedness of Parent Borrower and its
Subsidiaries determined on a consolidated basis and shall include (without
duplication), such Person’s Equity Percentage of the Indebtedness of its
Unconsolidated Affiliates.

 

Consolidated Unsecured Debt Yield.  The quotient (expressed as a percentage) of
Adjusted Net Operating Income from the Unencumbered Asset Pool (excluding any
Leased Assets) divided by Unsecured Debt.

 

Construction In Process.   Costs incurred for any build-outs, redevelopment,
construction, or tenant improvements of a Data Center Property that is not a
Development Property.

 

Conversion/Continuation Request.  A notice given by the Borrowers to the Agent
of its election to convert or continue a Loan in accordance with §4.1.

 

Data Center Property.  Any asset that operates or is intended to operate, at
least in part, as a telecommunications infrastructure building or an information
technology infrastructure building.

 

Debtor Relief Laws.  The Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

Default.  See §12.1.

 

Default Rate.  See §4.12.

 

Defaulting Lender.  Subject to §14.16(b), any Lender that (a) has failed to
(i) fund all or any portion of its Loans within two (2) Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Agent and the Borrowers in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Agent, the Issuing Lender, the Swingline Lender or any other Lender any
other amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swing Loans) within two (2) Business Days
of the date when due, (b) has notified the Borrower, the Agent, the Issuing
Lender or the Swing Loan Lender in writing that it does not intend to comply
with its funding obligations hereunder, or has made a public statement to that
effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the Agent or the
Borrowers, to confirm in writing to the Agent and the Borrowers that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Agent and the Borrowers), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, or (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the

 

10

--------------------------------------------------------------------------------


 

benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States of America or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

 

Defaulting Revolving Credit Lender.  Any Defaulting Lender which is a Revolving
Credit Lender.

 

Derivatives Contract. Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement.  Not in limitation of the foregoing, the term “Derivatives
Contract” includes any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement, including any such obligations or
liabilities under any such master agreement.

 

Derivatives Termination Value.  In respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement applicable to such Derivatives Contract(s), (a) for any date
on or after the date such Derivatives Contracts have been closed out or
terminated and termination value(s) determined in accordance therewith, such
termination value(s), and (b) for any date prior to the date referenced in
clause (a) the amount(s) determined as the mark-to-market value(s) for such
Derivatives Contracts, as determined based upon one or more mid-market
quotations or other valuations provided by any recognized dealer in, or the
counterparty to, such Derivatives Contract(s) (which, in either case, may
include the Agent or any Lender).

 

Development Property.  Real Estate currently under development that has not
become a Stabilized Property or on which the improvements related to the
development have not been completed, provided that such a Development Property
on which all improvements related to the development of such Real Estate have
been substantially completed (excluding tenant improvements) for at least
eighteen (18) months shall cease to constitute a Development Property
notwithstanding the fact that such Property has not become a Stabilized
Property, and shall be considered a Stabilized Property for the purposes of the
calculation of Gross Asset Value.  For purposes of this definition, it is
acknowledged and agreed that the property owned by CoreSite Coronado Stender,
L.L.C. and the buildings to be developed and/or redeveloped at such

 

11

--------------------------------------------------------------------------------


 

property shall be deemed a “Development Property” and as portions of this become
complete and a Stabilized Property, for purposes of calculation for remaining
development value of Gross Asset Value, the same method of calculation shall be
implemented as applied when the property owned by CoreSite Real Estate 2901
Coronado, L.L.C. became completed and a Stabilized Property.

 

Distribution.  Any (a) dividend or other distribution, direct or indirect, on
account of any Equity Interest of Parent Borrower or a Subsidiary Borrower, now
or hereafter outstanding, except a dividend payable solely in Equity Interests
of identical class to the holders of that class; (b) redemption, conversion,
exchange, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any Equity Interest of Parent
Borrower or a Subsidiary Borrower now or hereafter outstanding; and (c) payment
made to retire, or to obtain the surrender of, any outstanding warrants, options
or other rights to acquire any Equity Interests of Parent Borrower or a
Subsidiary Borrower now or hereafter outstanding.

 

Dollars or $.  Dollars in lawful currency of the United States of America.

 

Dollar Equivalent. At any time, (a) with respect to any amount denominated in
Dollars, such amount, and (b) with respect to any amount denominated in any
Alternative Currency, the equivalent amount thereof in Dollars as determined by
the Agent (absent manifest error) at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
Dollars with such Alternative Currency.

 

Domestic Lending Office.  Initially, the office of each Lender designated as
such on Schedule 1.1 hereto; thereafter, such other office of such Lender, if
any, located within the United States that will be making or maintaining Base
Rate Loans.

 

Drawdown Date.  The date on which any Loan is made or is to be made, and the
date on which any Loan which is made prior to the Revolving Credit Maturity
Date, is converted in accordance with §4.1.

 

EBITDA.  With respect to a Person for any period (without duplication):  The net
income (or loss), excluding the effects of straight lining of rents and
acquisition lease accounting,  before (i) interest, income taxes, depreciation,
and amortization expense, as reported by such Person and its Subsidiaries on a
consolidated basis in accordance with GAAP and (ii) any other non-cash expense
to the extent not actually paid as a cash expense (including any expense
associated with asset retirement obligation under GAAP).  EBITDA shall exclude
extraordinary gains and losses (including but not limited to gains (and loss) on
the sale of assets) and distributions to minority owners.  EBITDA attributable
to equity interests shall be excluded but EBITDA shall include a Person’s Equity
Percentage of net income (or loss) from Unconsolidated Affiliates plus its
Equity Percentage of interest, depreciation and amortization expense from
Unconsolidated Affiliates.

 

Eligible Assignee. (a) a Lender; (b) an Affiliate of a Lender; (c) an Approved
Fund; and (d) any other Person (other than a natural person) approved by, unless
an Event of Default has occurred and is continuing, the Borrower (such approval
not to be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, (i) no Borrower or any affiliate of

 

12

--------------------------------------------------------------------------------


 

Borrower or the REIT shall be an Eligible Assignee and (ii) no Defaulting Lender
or any of its Affiliates shall be an Eligible Assignee.

 

Eligible Real Estate.  Real Estate:

 

(a)                                 which is (i) wholly-owned (directly or
indirectly) in fee, (ii) leased under a ground lease acceptable to the Required
Lenders in their reasonable discretion, or (iii) a Leased Asset with a remaining
term (including of right tenant extensions) of at least twenty years as of the
date hereof and is otherwise acceptable to the Required Lenders in their
reasonable discretion), in each instance with such easements, rights-of-way, and
other similar appurtenances required for the operation of the fee or leasehold
property, by Parent Borrower or a Subsidiary Borrower;

 

(b)                                 which is located within the 50 States of the
United States or the District of Columbia;

 

(c)                                  which is improved by an income-producing
Data Center Property and designated as a Stabilized Property;

 

(d)                                 as to which all of the representations set
forth in §6 of this Agreement concerning Eligible Real Estate Assets are true
and correct except as would not reasonably be expected to result in a Material
Adverse Effect;

 

(e)                                  as to which the Agent has received and
approved (such approval not to be unreasonably withheld) all Eligible Real
Estate Qualification Documents, or will receive and approve (such approval not
to be unreasonably withheld) them prior to inclusion of such Real Estate in the
Unencumbered Asset Pool; and

 

(f)                                   as to which, notwithstanding anything to
the contrary contained herein, but subject to the last sentence of §5.1(a), the
Agent has approved for inclusion in the Unencumbered Asset Pool, such approval
not to be unreasonably withheld.

 

Eligible Real Estate Asset.  (i) On the Closing Date, the Eligible Real Estate
set forth on Schedule 1.3 and (ii) any Real Estate that is included in the
Unencumbered Asset Pool from time to time pursuant to Article V of this
Agreement. For purposes of this definition, it is acknowledged and agreed that
the Wilshire Property which is a Leased Asset shall be deemed an “Eligible Real
Estate Asset”.

 

Eligible Real Estate Qualification Documents.  See Schedule 1.2 attached hereto.

 

Employee Benefit Plan.  Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by any Borrower or any ERISA Affiliate, other
than a Multiemployer Plan.

 

EMU.  The economic and monetary union in accordance with the Treaty of Rome
1957, as amended by the Single European Act 1986, the Maastricht Treaty of 1992
and the Amsterdam Treaty of 1998.

 

13

--------------------------------------------------------------------------------


 

EMU Legislation.  The legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

Environmental Laws.  All applicable past (which have current effect), present or
future federal, state, county and local laws, by-laws, rules, regulations, codes
and ordinances, or any legally binding judicial or administrative
interpretations thereof, and the legally binding requirements of any
governmental agency or authority having jurisdiction with respect thereto,
applicable to pollution, the regulation or protection of the environment, the
health and safety of persons and property (with respect to exposure to Hazardous
Substances) and shall include, but not be limited to, all orders, decrees,
judgments and rulings imposed through any public or private enforcement
proceedings, relating to the existence, use, discharge, release, containment,
transportation, generation, storage, management or disposal of Hazardous
Substances.  Environmental Laws presently include, but are not limited to, the
following laws: Comprehensive Environmental Response Compensation and Liability
Act (42 U.S.C. §9601 et seq.), the Hazardous Substances Transportation Act (49
U.S.C. §1801 et seq.), the Public Health Service Act (42 U.S.C. §300(f) et
seq.), the Pollution Prevention Act (42 U.S.C. §13101 et seq.), the Federal
Insecticide, Fungicide and Rodenticide Act (7 U.S.C. §136 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. §6901 et seq.), the Federal Clean Water
Act (33 U.S.C. §1251 et seq.), The Federal Clean Air Act (42 U.S.C. §7401 et
seq.), and the applicable laws and regulations of the State in which the
Property is located.

 

Equity Interests.  With respect to any Person, any share of capital stock of (or
other ownership or profit interests in) such Person, any warrant, option or
other right for the purchase or other acquisition from such Person of any share
of capital stock of (or other ownership or profit interests in) such Person, any
security convertible into or exchangeable for any share of capital stock of (or
other ownership or profit interests in) such Person or warrant, right or option
for the purchase or other acquisition from such Person of such shares (or such
other interests), and any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such share, warrant, option,
right or other interest is authorized or otherwise existing on any date of
determination.

 

Equity Offering.  The issuance and sale after the Closing Date by Parent
Borrower or any of its Subsidiaries or REIT of any equity securities of such
Person.

 

Equity Percentage.  The aggregate ownership percentage of a Borrower or their
respective Subsidiaries in each Unconsolidated Affiliate.

 

ERISA.  The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time.

 

ERISA Affiliate. Any Person which is treated as a single employer with Parent
Borrower or its Subsidiaries under §414 of the Code.

 

ERISA Reportable Event.  A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived.

 

14

--------------------------------------------------------------------------------


 

Euro and EUR. The lawful currency of the Participating Member States introduced
in accordance with the EMU Legislation.

 

Event of Default.  See §12.1.

 

Existing Agreement.  See the introductory statement hereto.

 

FATCA.  Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b) of the Code and any
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the foregoing.

 

Facility.  Collectively, the credit facilities described herein with respect to
the Loans up to the Facility Amount.

 

Facility Amount.  The aggregate amount of the initial $600,000,000.00 Facility,
consisting of the Revolving Credit Facility Amount, the Term Loan Facility
Amount and the First Amendment Term Loan Facility Amount, plus any increase
thereto pursuant to Section 2.11, and less any decrease to the Revolving Credit
Facility Amount pursuant to Section 2.4.

 

Facility Availability.  From time to time, the lesser of (a) the Total
Commitment, or (b)  the Unencumbered Asset Pool Availability.

 

Federal Funds Effective Rate.  For any day, the rate per annum (rounded upward
to the nearest one-hundredth of one percent (1/100 of 1%)) announced by the
Federal Reserve Bank of New York on such day as being the weighted average of
the rates on overnight federal funds transactions arranged by federal funds
brokers on the previous trading day, as computed and announced by such Federal
Reserve Bank in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate.”

 

First Amendment.  That certain First Amendment to Third Amended and Restated
Credit Agreement dated as of February 2, 2016 by and among the Borrowers, the
Required Lenders and the Agent.

 

First Amendment Term Base Rate Loans.  First Amendment Term Loans bearing
interest calculated by reference to the Base Rate.

 

First Amendment Term LIBOR Rate Loans.  First Amendment Term Loans bearing
interest calculated by reference to the LIBOR Rate.

 

First Amendment Term Loan or Loans.  An individual First Amendment Term Loan or
the aggregate First Amendment Term Loans, as the case may be, in the maximum
principal amount of ONE HUNDRED MILLION DOLLARS ($100,000,000) to be made by the
First Amendment Term Loan Lenders hereunder as more particularly described in
§2.

 

15

--------------------------------------------------------------------------------


 

First Amendment Term Loan Commitments.  As to each First Amendment Term Loan
Lender, its obligation to make First Amendment Term Loans to the Borrowers
pursuant to Section 2.1(c), in an amount up to, but not exceeding, the amount
set forth for such Lender on Schedule 1.1 attached hereto as such Lender’s
“First Amendment Term Loan Commitment Amount” or as set forth in the applicable
Assignment and Assumption Agreement.

 

First Amendment Term Loan Commitment Percentages.  As to each First Amendment
Term Loan Lender, the ratio, expressed as a percentage, of (a) the amount of
such First Amendment Term Loan Lender’s First Amendment Term Loan Commitment to
(b) the aggregate amount of the First Amendment Term Loan Commitments of all
First Amendment Term Loan Lenders; provided, however, that if at the time of
determination the First Amendment Term Loan Lender’s First Amendment Term Loan
Commitments have terminated or been reduced to zero (0), the “First Amendment
Term Loan Commitment Percentage” of each First Amendment Term Loan Lender shall
be the First Amendment Term Loan Commitment Percentage of such First Amendment
Term Loan Lender in effect immediately prior to such termination or reduction.

 

First Amendment Term Loan Exposure.  The aggregate First Amendment Term Loans
held by the First Amendment Term Loan Lenders.

 

First Amendment Term Loan Facility.  At any time, the First Amendment Term Loans
which the First Amendment Term Loan Lenders have agreed to make in accordance
with the terms of this Agreement in the aggregate amount of the First Amendment
Term Loan Lenders’ First Amendment Term Loan Commitments at such time.

 

First Amendment Term Loan Facility Amount.  The initial $100,000,000.00
unsecured term facility, plus any increase thereto pursuant to Section 2.11.

 

First Amendment Term Loan Lender.  Any Lender that has a First Amendment Term
Loan Commitment.

 

First Amendment Term Loan Maturity Date.  February 2, 2021.

 

First Amendment Term Loan Note.  A promissory note made by the Borrower in favor
of a First Amendment Term Loan Lender evidencing First Amendment Term Loans made
by such First Amendment Term Loan Lender.

 

Fronting Commitment. With respect to Alternative Currency Fronting Lender, the
aggregate Dollar Equivalent amount of Revolving Credit Loans denominated in an
Alternative Currency that such Fronting Lender has agreed to make as set forth
on Schedule 1.1.

 

Fronting Exposure. At any time there is a Defaulting Lender, (a) with respect to
the Issuing Lender, such Defaulting Lender’s Revolving Credit Commitment
Percentage of the outstanding Letter of Credit Liabilities other than Letter of
Credit Liabilities as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or cash collateralized in accordance with
the terms hereof, and (b) with respect to the Swing Loan

 

16

--------------------------------------------------------------------------------


 

Lender, such Defaulting Lender’s Revolving Credit Commitment Percentage of Swing
Loans other than Swing Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or cash collateralized in
accordance with the terms hereof.

 

Fund.· Any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.

 

Funds from Operations.  With respect to any Person for any period, an amount
equal to the Net Income (or Loss) of such Person for such period, computed in
accordance with NAREIT guidelines, excluding losses from sales of property, plus
depreciation and amortization, and after adjustments for unconsolidated
partnerships and joint ventures.  Adjustments for unconsolidated partnerships
and joint ventures will be recalculated to reflect funds from operations on the
same basis.

 

GAAP.  Principles that are (a) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time and (b) consistently applied.

 

Governmental Authority. The government of the United States or any other nation,
or of any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

Gross Asset Value.  On a consolidated basis for Parent Borrower and its
Subsidiaries, Gross Asset Value shall mean the sum of (without duplication with
respect to any Real Estate):

 

(i)                                     the Capitalized Value of any Stabilized
Properties (other than the Leased Assets) owned by Parent Borrower or any of its
Subsidiaries; plus

 

(ii)                                  for the Leased Assets, the Adjusted Net
Operating Income of the Leased Assets multiplied by eight (8);

 

(iii)                               the book value determined in accordance with
GAAP of all Development Properties and Construction In Process with respect to
Real Estate owned or leased by Parent Borrower or any of its Subsidiaries; plus

 

(iv)                              the aggregate amount of: (x) all Unrestricted
Cash and Cash Equivalents of Parent Borrower and its Subsidiaries and
(y) Specified Restricted Cash and Cash Equivalents of Parent Borrower and its
Subsidiaries, as of the date of determination; plus

 

(v)                                 the book value determined in accordance with
GAAP of Land Assets of Parent Borrower and its Subsidiaries.

 

Gross Asset Value will be adjusted, as appropriate, for acquisitions,
dispositions and other changes to the portfolio during the calendar quarter most
recently ended prior to a date of

 

17

--------------------------------------------------------------------------------


 

determination.  In Parent Borrower’s discretion, any Development Property which
becomes a Stabilized Property and all newly acquired properties may be valued at
GAAP book value for up to ninety (90) days, with such properties thereafter
being included in the calculation of Gross Asset Value in accordance with
subsections (i)—(iv) above. All income, expense and value associated with assets
included in Gross Asset Value disposed of during the calendar quarter period
most recently ended prior to a date of determination will be eliminated from
calculations.  Additionally, without limiting or affecting any other provision
hereof, Gross Asset Value shall not include any income or value associated with
Real Estate which is not operated or intended to be operated principally as a
Data Center Property.  Gross Asset Value will be adjusted to include an amount
equal to Parent Borrower’s or any of its Subsidiaries’ pro rata share (based
upon such Person’s Equity Percentage in such Unconsolidated Affiliate) of the
Gross Asset Value attributable to any of the items listed above in this
definition owned by such Unconsolidated Affiliate.

 

Guaranteed Pension Plan.  Any employee pension benefit plan within the meaning
of §3(2) of ERISA maintained or contributed to by any Borrower or any ERISA
Affiliate the benefits of which are guaranteed on termination in full or in part
by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.

 

Hazardous Substances.  Mean and include (i) asbestos, flammable materials,
explosives, radioactive substances, polychlorinated biphenyls, other
carcinogens, oil and other petroleum products, radon gas, urea formaldehyde;
(ii) chemicals, gases, solvents, pollutants or contaminants that could be a
detriment or pose a danger to the environment or to the health or safety of any
person; and (iii) any other hazardous or toxic materials, wastes and substances
which are defined, determined or identified as such in any past, present or
future federal, state or local laws, by-laws, rules, regulations, codes or
ordinances or any legally binding judicial or administrative interpretation
thereof in concentrations which violate Environmental Laws.

 

Increase Notice.  See §2.11(a).

 

Indebtedness.  With respect to a Person, at the time of computation thereof, all
of the following (without duplication): (a) all obligations of such Person in
respect of money borrowed (other than trade debt incurred in the ordinary course
of business which is not more than one hundred eighty (180) days past due);
(b) all obligations of such Person for money borrowed (i) represented by notes
payable, or drafts accepted, in each case representing extensions of credit,
(ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or services rendered; (c) obligation of such Person
as a lessee or obligor under a Capitalized Lease; (d) all reimbursement
obligations of such Person under any letters of credit or acceptances (whether
or not the same have been presented for payment); (e) all Off-Balance Sheet
Obligations of such Person; (f) all obligations of such Person in respect of any
purchase obligation, repurchase obligation, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests) (g) net obligations under any Derivatives Contract not entered
into as a hedge against existing Indebtedness, in an amount not in excess of the
Derivatives Termination Value thereof; (h) all Indebtedness of other

 

18

--------------------------------------------------------------------------------


 

Persons which such Person has guaranteed or is otherwise recourse to such Person
(except for guaranties of customary exceptions for fraud, misapplication of
funds, environmental indemnities, violation of “special purpose entity”
covenants, and other similar exceptions to recourse liability until a claim is
made and an action is commenced with respect thereto, and then shall be included
only to the extent of the amount of such claim), including liability of a
general partner in respect of liabilities of a partnership in which it is a
general partner which would constitute “Indebtedness” hereunder, any obligation
to supply funds to or in any manner to invest directly or indirectly in a
Person, to maintain working capital or equity capital of a Person or otherwise
to maintain net worth, solvency or other financial condition of a Person, to
purchase indebtedness, or to assure the owner of indebtedness against loss,
including, without limitation, through an agreement to purchase property,
securities, goods, supplies or services for the purpose of enabling the debtor
to make payment of the indebtedness held by such owner or otherwise; (i) all
Indebtedness of another Person secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property or assets owned by such Person, even though such Person has
not assumed or become liable for the payment of such Indebtedness or other
payment obligation; and (j) such Person’s pro rata share of the Indebtedness
(based upon its Equity Percentage in such Unconsolidated Affiliates) of any
Unconsolidated Affiliate of such Person.  “Indebtedness” shall be adjusted to
remove any impact of intangibles pursuant to ASC 805, as codified by the
Financial Accounting Standards Board in June of 2009, and shall be adjusted to
remove (a) the impact from Asset Retirement Obligations pursuant to ASC 410, as
codified by the Financial Accounting Standards Board in June of 2009, and
(b) any potential impact from the exposure draft issued by the Financial
Accounting Standards Board in August of 2010 related to Leases (Topic 840).

 

Interest Expense.  For any period with respect to Parent Borrower and its
Subsidiaries, without duplication, (a) interest (whether accrued or paid)
actually payable (without duplication), excluding non-cash interest expense but
including capitalized interest not funded under a construction loan, together
with the interest portion of payments actually payable on Capitalized Leases,
plus (b) Parent Borrower’s and its respective Subsidiaries’ Equity Percentage of
Interest Expense of their Unconsolidated Affiliates for such period.

 

Interest Payment Date.  As to each Loan, the fifth (5th) day of each calendar
month, or if such date is not a Business Day, then the next succeeding Business
Day.

 

Interest Period.  (a) With respect to each LIBOR Rate Loan which is a Term LIBOR
Rate Loan or a First Amendment Term LIBOR Rate Loan, (x) initially, the period
commencing on the Drawdown Date of such LIBOR Rate Loan and ending on the fourth
(4th) calendar day of the first, second, third or sixth month thereafter
(subject to availability from each Lender), and (y) thereafter, each period
commencing on the day following the last day of the next preceding Interest
Period applicable to such Loan and ending on the last day of one of the periods
set forth above, as selected by the Borrowers in a Loan Request or
Conversion/Continuation Request; and

 

(b) with respect to each LIBOR Rate Loan which is a Revolving Credit LIBOR Rate
Loan, (x) initially, the period commencing on the Drawdown Date of such LIBOR
Rate Loan and ending one, two, three or six months thereafter (subject to
availability from each Lender), and (y) thereafter, each period commencing on
the day following the last day of the next preceding Interest Period applicable
to such Loan and ending on the last day of one of the

 

19

--------------------------------------------------------------------------------


 

periods set forth above, as selected by the Borrowers in a Loan Request or
Conversion/Continuation Request; provided that (1) if any Interest Period with
respect to a Revolving Credit LIBOR Rate Loan would otherwise end on a day that
is not a LIBOR Business Day, such Interest Period shall end on the next
succeeding LIBOR Business Day, unless such next succeeding LIBOR Business Day
occurs in the next calendar month, in which case such Interest Period shall end
on the next preceding LIBOR Business Day, as determined conclusively by the
Agent in accordance with the then current bank practice in London, England, and
(2) any Interest Period pertaining to a Revolving Credit LIBOR Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the applicable calendar
month:

 

provided that all of the foregoing provisions ((a) and (b)) relating to Interest
Periods are subject to the following:

 

(i)                                     if the Borrowers shall fail to give
notice as provided in §4.1, the Borrowers shall be deemed to have requested a
continuation of the affected LIBOR Rate Loan as a LIBOR Rate Loan on the last
day of the then current Interest Period with respect thereto as provided in and
subject to the terms of §4.1(c);

 

(ii)                                  no Interest Period relating to any LIBOR
Rate Loan shall extend beyond the Revolving Credit Maturity Date or the Term
Loan Maturity Date or the First Amendment Term Loan Maturity Date, as
applicable.

 

Interpolated Rate. At any time, for any Interest Period, the rate per annum
(rounded to the same number of decimal places as LIBOR)  determined by the Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between:
(a) LIBOR for the longest period for which LIBOR is available that is shorter
than the Impacted Interest Period; and (b) LIBOR for the shortest period for
which that LIBOR is available that exceeds the Impacted Interest Period, in each
case, at such time.

 

Investments.  With respect to any Person, all shares of capital stock, evidences
of Indebtedness and other securities issued by any other Person and owned by
such Person, all loans, advances, or extensions of credit to, or contributions
to the capital of, any other Person, all purchases of the securities or business
or integral part of the business of any other Person and commitments and options
to make such purchases, all interests in real property, and all other
investments; provided, however, that the term “Investment” shall not include
(i) equipment, inventory and other tangible personal property acquired in the
ordinary course of business, or (ii) current trade and customer accounts
receivable for services rendered in the ordinary course of business and payable
in accordance with customary trade terms.  In determining the aggregate amount
of Investments outstanding at any particular time:  (a) there shall be included
as an Investment all interest accrued with respect to Indebtedness constituting
an Investment unless and until such interest is paid; (b) there shall be
deducted in respect of each Investment any amount received as a return of
capital; (c) there shall not be deducted in respect of any

 

20

--------------------------------------------------------------------------------


 

Investment any amounts received as earnings on such Investment, whether as
dividends, interest or otherwise, except that accrued interest included as
provided in the foregoing clause (a) may be deducted when paid; and (d) there
shall not be deducted in respect of any Investment any decrease in the value
thereof.

 

Issuing Lender.  KeyBank, in its capacity as the Lender issuing the Letters of
Credit and any successor thereto.

 

Joinder Agreement.  The Joinder Agreement with respect to this Agreement and the
Notes to be executed and delivered pursuant to §5.3 by any Additional Subsidiary
Borrower, such Joinder Agreement to be substantially in the form of Exhibit C
hereto.

 

KeyBank.  As defined in the preamble hereto.

 

Land Assets.  Land with respect to which the commencement of grading,
construction of improvements (other than improvements that are not material and
are temporary in nature) or infrastructure has not yet commenced and for which
no such work is reasonably scheduled to commence within the following twelve
(12) months.

 

LC Disbursement.  A payment made by the Agent pursuant to a Letter of Credit.

 

LC Exposure.  At any time, the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time plus (b) the aggregate amount of all
LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time.  The LC Exposure of any Revolving Credit Lender at any
time shall be its applicable Revolving Credit Commitment Percentage of the total
LC Exposure at such time.

 

Leased Assets.  Real Estate (or a portion thereof) leased by a Borrower or a
Subsidiary under a lease which does not constitute a ground lease.

 

Leased Asset NOI Amount.  The Adjusted Net Operating Income of each Leased Asset
in the Unencumbered Asset Pool multiplied by four (4).

 

Leased Rate.  With respect to Real Estate at any time, the ratio, expressed as a
percentage, of (a) the Net Rentable Area of such Real Estate actually leased by
tenants that are not affiliated with the Borrowers and paying rent at rates not
materially less than rates generally prevailing at the time the applicable lease
was entered into, pursuant to binding leases as to which no default has occurred
and has continued unremedied for thirty (30) or more days to (b) the aggregate
Net Rentable Area of such Real Estate.

 

Leases.  Leases, licenses and agreements, whether written or oral, relating to
the use or occupation of space in any Building or of any Real Estate.

 

Legal Requirements. All applicable federal, state, county and local laws,
by-laws, rules, regulations, codes and ordinances, and the requirements of any
governmental agency or authority having or claiming jurisdiction with respect
thereto, including, but not limited to, those applicable to zoning, subdivision,
building, health, fire, safety, sanitation, the protection of the

 

21

--------------------------------------------------------------------------------


 

handicapped, and environmental matters and shall also include all orders and
directives of any court, governmental agency or authority having or claiming
jurisdiction with respect thereto.

 

Lenders.  KeyBank, the other lending institutions which are party hereto and any
other Person which becomes an assignee of any rights of a Lender pursuant to §18
(but not including any participant as described in §18); and collectively, the
Revolving Credit Lenders, Term Loan Lenders, First Amendment Term Loan Lenders,
and the Swing Loan Lender.  The Issuing Lender, the Alternative Currency
Fronting Lender, each Alternative Currency Funding Lender, and each Alternative
Currency Participating Lender, as applicable, shall each be a Revolving Credit
Lender.

 

Letter of Credit.  Any standby letter of credit issued at the request of the
Borrowers and for the account of the Borrowers in accordance with §2.10. 
Letters of Credit may be issued in Dollars or in an Alternative Currency.

 

Letter of Credit Liabilities.  At any time and in respect of any Letter of
Credit, the sum of (a) the maximum undrawn face amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all drawings made under such
Letter of Credit which have not been repaid (including repayment by a Revolving
Credit Loan).  For purposes of this Agreement, a Revolving Credit Lender (other
than the Revolving Credit Lender acting as the Issuing Lender) shall be deemed
to hold a Letter of Credit Liability in an amount equal to its participation
interest in the related Letter of Credit under §2.10 (and as may be applicable,
under §2.8(c)), and the Revolving Credit Lender acting as the Issuing Lender
shall be deemed to hold a Letter of Credit Liability in an amount equal to its
retained interest in the related Letter of Credit after giving effect to the
acquisition by the Revolving Credit Lenders other than the Revolving Credit
Lender acting as the Issuing Lender of their participation interests under such
Section(s).

 

Letter of Credit Request.  See §2.10(a).

 

Letter of Credit Sublimit. The Dollar Equivalent of $50,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Total Commitment.

 

LIBOR.  With respect to any LIBOR Rate Loan for any Interest Period, the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate for U.S. Dollars)
for a period equal in length to such Interest Period as displayed on
pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Agent in its reasonable discretion; in each case
the “LIBOR Screen Rate”) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period; provided that (i) if the
LIBOR Screen Rate shall not be available at such time for such Interest Period
(an “Impacted Interest Period”) then the LIBOR shall be the Interpolated Rate;
and (ii) if no such rate administered by ICE Benchmark Administration (or by
such other Person that has taken over the administration of such rate for U.S.
Dollars) is available to the Agent, the applicable LIBOR for the relevant
Interest Period shall instead be the rate determined by the Agent to be the rate
at which KeyBank or one of its Affiliate banks offers to place deposits in

 

22

--------------------------------------------------------------------------------


 

U.S. dollars with first class banks in the London interbank market at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period, in the approximate amount of the relevant LIBOR Rate
Loan and having a maturity equal to such Interest Period.  For any period during
which a Reserve Percentage shall apply, LIBOR with respect to LIBOR Rate Loans
shall be equal to the amount determined above divided by an amount equal to 1
minus the Reserve Percentage.

 

LIBOR Business Day.  Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London,
England.

 

LIBOR Lending Office.  Initially, the office of each Lender designated as such
on Schedule 1.1 hereto; thereafter, such other office of such Lender, if any,
that shall be making or maintaining LIBOR Rate Loans.

 

LIBOR Rate Loans.  All Loans bearing interest at a rate based on LIBOR,
including Revolving Credit LIBOR Rate Loans and Term LIBOR Rate Loans and First
Amendment Term LIBOR Rate Loans.

 

Lien.  See §8.2.

 

Loan Documents.  This Agreement, the Notes, the Letter of Credit Request, the
Third Amended and Restated Guaranty executed by the REIT in favor of the Agent,
the Issuing Lender and the Lenders, and all other documents, instruments or
agreements now or hereafter executed or delivered by or on behalf of the
Borrowers in connection with the Loans.

 

Loan Request.  See §2.7.

 

Loan and Loans.  An individual loan or the aggregate loans (including a
Revolving Credit Loan (or Loans), Term Loan (or Loans), First Amendment Term
Loan (or Loans), and a Swing Loan (or Loans)), as the case may be, to be made by
the Lenders hereunder.  All Loans shall be made in Dollars or, as and to the
extent provided herein, in Alternative Currencies.  Amounts drawn under a Letter
of Credit shall also be considered Revolving Credit Loans as provided in
§2.10(f).

 

Majority Lenders.  As of any date, any Lender or collection of Lenders whose
aggregate Commitment Percentage is greater than fifty percent (50%); provided
that in determining said percentage at any given time, all the existing Lenders
that are Defaulting Lenders will be disregarded and excluded and the Commitment
Percentages of the Lenders shall be redetermined for voting purposes only to
exclude the Commitment Percentages of such Defaulting Lenders.

 

Management Agreements.  Written agreements providing for the management of the
Eligible Real Estate Assets or any of them.

 

Material Adverse Effect.  A material adverse effect on (a) the business,
properties, assets, financial condition or results of operations of Parent
Borrower and its Subsidiaries considered as a whole; (b) the ability of Parent
Borrower or any Subsidiary Borrower to perform any of its material obligations
under the Loan Documents; or (c) the validity or enforceability of any of the
Loan Documents or the material rights or remedies of Agent or the Lenders
thereunder.

 

23

--------------------------------------------------------------------------------


 

Maximum Facility Amount.  An amount equal to $800,000,000.00.

 

Moody’s.  Moody’s Investor Service, Inc.

 

Multiemployer Plan.  Any multiemployer plan within the meaning of §3(37) of
ERISA maintained or contributed to by any Borrower or any ERISA Affiliate.

 

Net Income (or Loss).  With respect to any Person (or any asset of any Person)
for any period, the net income (or loss) of such Person (or attributable to such
asset), determined in accordance with GAAP.

 

Net Offering Proceeds.  The gross cash proceeds received by Parent Borrower or
any of its Subsidiaries or REIT as a result of an Equity Offering less the
customary and reasonable costs, expenses and discounts paid by Parent Borrower
or such Subsidiary or REIT in connection therewith.

 

Net Operating Income.  For any Real Estate and for a given period, an amount
equal to the sum of (a) the rents, common area reimbursements and other income
for such Real Estate for such period received in the ordinary course of business
from tenants in occupancy (excluding pre-paid rents and revenues and security
deposits except to the extent applied in satisfaction of tenants’ obligations
for rent) minus (b) all expenses paid or accrued and related to the ownership,
operation or maintenance of such Real Estate for such period, including, but not
limited to, taxes, assessments and the like, insurance, utilities, payroll
costs, maintenance, repair and landscaping expenses, marketing expenses, and
general and administrative expenses (excluding general overhead expenses of
Parent Borrower and its Subsidiaries and any asset management fees), minus (c) 
management expenses of such Real Estate equal to three percent (3.0%) of the
gross revenues from such Real Estate, minus (d) all rents, common area
reimbursements and other income for such Real Estate received from tenants in
default of obligations under their lease or with respect to leases as to which
the tenant or any guarantor thereunder is subject to any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution,
liquidation or similar debtor relief proceeding unless such tenant has expressly
assumed its obligations under the applicable lease in such proceeding.

 

Net Rentable Area.  With respect to any Real Estate, the “Net Rentable Operating
Square Footage” as defined in REIT’s most recent Form 10-K.

 

Non Excluded Taxes.   See §4.4(b).

 

Non-Recourse Exclusions.  With respect to any Non-Recourse Indebtedness of any
Person, any usual and customary exclusions from the non-recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (i) are based on fraud, intentional misrepresentation,
misapplication or misappropriation of funds, gross negligence or willful
misconduct, (ii) result from intentional mismanagement of or waste at the Real
Property securing such Non-Recourse Indebtedness, or (iii) arise from the
presence of Hazardous Substances on the Real Property securing such Non-Recourse
Indebtedness (whether contained in a loan agreement, promissory note, indemnity
agreement or other document), or (iv) are the result of any unpaid real estate
taxes and assessments (whether contained in a loan agreement, promissory note,
indemnity agreement or other document).

 

24

--------------------------------------------------------------------------------


 

Non-Recourse Indebtedness.  Indebtedness of Parent Borrower, its Subsidiaries or
an Unconsolidated Affiliate which is secured by one or more parcels of Real
Estate (other than an Eligible Real Estate Asset) or interests therein or
equipment and which is not a general obligation of Parent Borrower or such
Subsidiary or Unconsolidated Affiliate, the holder of such Indebtedness having
recourse solely to the parcels of Real Estate, or interests therein, securing
such Indebtedness, the leases thereon and the rents, profits and equity thereof
or equipment, as applicable (except for recourse against the general credit of
the Parent Borrower or its Subsidiaries or an Unconsolidated Affiliate for any
Non-Recourse Exclusions), provided that in calculating the amount of
Non-Recourse Indebtedness at any time, the amount of any Non-Recourse Exclusions
which are the subject of a claim and action shall not be included in the
Non-Recourse Indebtedness but shall constitute recourse Indebtedness. 
Non-Recourse Indebtedness shall also include Indebtedness of a Subsidiary of
Parent Borrower that is not a Subsidiary Borrower or of an Unconsolidated
Affiliate which is a special purpose entity that is recourse solely to such
Subsidiary or Unconsolidated Affiliate, which is not cross-defaulted to other
Indebtedness of the Borrowers and which does not constitute Indebtedness of any
other Person (other than such Subsidiary or Unconsolidated Affiliate which is
the borrower thereunder).

 

Notes.  Collectively, the Revolving Credit Notes, Term Notes, and the Swing Loan
Note.

 

Notice.  See §19.

 

Obligations.  The term “Obligations” shall mean and include:

 

A.                                    The payment of the principal sum, interest
at variable rates, charges and indebtedness evidenced by the Notes given by
Borrowers to the order of the respective Lenders (if requested), and this
Agreement, including any extensions, renewals, replacements, increases,
modifications and amendments thereof, in the original aggregate amount up to the
Facility Amount, as such amount may be increased in accordance with the
provisions of §2.11 hereof;

 

B.                                    The payment, performance, discharge and
satisfaction of each covenant, warranty, representation, undertaking and
condition to be paid, performed, satisfied and complied with by Borrowers under
and pursuant to this Agreement or the other Loan Documents;

 

C.                                    The payment of all costs, expenses, legal
fees and liabilities incurred by Agent and the Lenders in connection with the
enforcement of any of Agent’s or any Lender’s rights or remedies under this
Agreement or the other Loan Documents, or any other instrument, agreement or
document which evidences any other obligations therefor, whether now in effect
or hereafter executed; and

 

D.                                    The payment, performance, discharge and
satisfaction of all other liabilities and obligations of any Borrower to Agent
or any Lender, whether now existing or hereafter arising, direct or indirect,
absolute or contingent, and including, without limitation express or implied
upon the generality of the foregoing, each liability and obligation of any
Borrower under any one or more of the Loan Documents and any amendment,
extension, modification, replacement or recasting of any one or more of the
instruments, agreements and documents referred to in this

 

25

--------------------------------------------------------------------------------


 

Agreement or any other Loan Document or executed in connection with the
transactions contemplated by this Agreement or any other Loan Document.

 

OFAC.  Office of Foreign Asset Control of the Department of the Treasury of the
United States of America.

 

Off-Balance Sheet Obligations. Liabilities and obligations of Parent Borrower,
any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in the SEC Off-Balance Sheet Rules) which Parent
Borrower would be required to disclose in the “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” section of Parent
Borrower’s report on Form 10-Q or Form 10-K (or their equivalents) which Parent
Borrower is required to file with the SEC or would be required to file if it
were subject to the jurisdiction of the SEC (or any Governmental Authority
substituted therefore having jurisdiction over Parent Borrower).  As used in
this definition, the term “SEC Off-Balance Sheet Rules” means the Disclosure in
Management’s Discussion and Analysis About Off-Balance Sheet Arrangements,
Securities Act Release No. 33-8182, 68 Fed. Reg. 5982 (Feb. 5, 2003) (codified
at 17 CFR pts. 228, 229 and 249).

 

Outstanding.  With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination.  With respect to Letters of Credit, the
aggregate undrawn face amount of issued Letters of Credit.

 

Overnight Rate. For any day, (a) with respect to any amount denominated in
Dollars, the Federal Funds Effective Rate, and (b) with respect to any amount
denominated in an Alternative Currency, the rate of interest per annum at which
overnight deposits in the applicable Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of KeyBank or
other Alternative Currency Fronting Lender in the applicable offshore interbank
market for such currency to major banks in such interbank market in accordance
with banking industry rules or practices in such offshore interbank market.

 

Participating Member State.  Each state so described in any EMU Legislation.

 

Patriot Act.  The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.

 

PBGC.  The Pension Benefit Guaranty Corporation created by §4002 of ERISA and
any successor entity or entities having similar responsibilities.

 

Permitted Liens.  Liens, security interests and other encumbrances permitted by
§8.2.

 

Person.  Any individual, corporation, limited liability company, partnership,
trust, unincorporated association, or other legal entity, and any government or
any governmental agency or political subdivision thereof.

 

Plan Assets.  Assets of any employee benefit plan subject to Part 4, Subtitle B,
Title I of ERISA.

 

26

--------------------------------------------------------------------------------


 

Potential Unencumbered Asset.  Any property of Parent Borrower or a Subsidiary
Borrower which is not at the time included in the Unencumbered Asset Pool and
which consists of (i) Eligible Real Estate, or (ii) Real Estate which is capable
of becoming Eligible Real Estate in accordance with §5.1.

 

Preferred Distributions.  For any period and without duplication, all
Distributions paid, declared but not yet paid or otherwise due and payable
during such period on Preferred Securities issued by Parent Borrower or any of
its Subsidiaries or REIT.  Preferred Distributions shall not include dividends
or distributions (a) paid or payable solely in Equity Interests of identical
class payable to holders of such class of Equity Interests; or (b) paid or
payable to Parent Borrower or any of its Subsidiaries.

 

Preferred Securities.  With respect to any Person, Equity Interests in such
Person, which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation, or both.

 

Pricing Level.  Such term shall have the meaning established within the
definition of Applicable Margin.

 

Real Estate.  All real property at any time owned or leased (as lessee or
sublessee) by a Borrower or any of their respective Subsidiaries, including,
without limitation, the Eligible Real Estate Assets.

 

Recourse Indebtedness.  As of any date of determination, any Indebtedness
(whether secured or unsecured) which is recourse to Parent Borrower or any of
its Subsidiaries.  Recourse Indebtedness shall not include Non-Recourse
Indebtedness.

 

Register.  See §18.2.

 

REIT.  CoreSite Realty Corporation, a Maryland corporation, general partner of
the Parent Borrower and guarantor of the Obligations pursuant to that certain
Third Amended and Restated Guaranty dated the date hereof.

 

REIT Status.  With respect to a Person, its status as a real estate investment
trust as defined in §856(a) of the Code.

 

Release.  See §6.20(c)(iii).

 

Rent Roll.  A report prepared by the Borrowers showing for each Eligible Real
Estate Asset owned or leased by Borrowers, its occupancy, tenants, lease
expiration dates, lease rent and other information in substantially the form
presented to Agent on or prior to the date hereof.

 

Required First Amendment Term Loan Lenders.  As of any date, the First Amendment
Term Loan Lender or First Amendment Term Loan Lenders whose aggregate First
Amendment Term Loan Commitment Percentage is equal to or greater than sixty six
and 7/10 percent (66.7%) of the First Amendment Term Loan Commitments, or, if
the First Amendment Term Loan Commitments have been terminated or reduced to
zero, First Amendment Term Loan Lenders holding greater than 66.7% of the
principal amount of the aggregate First Amendment

 

27

--------------------------------------------------------------------------------


 

Term Loan Exposure; provided that in determining said percentage at any given
time, all then existing Defaulting Lenders will be disregarded and excluded and
the First Amendment Term Loan Commitment Percentages of the Lenders shall be
redetermined for voting purposes only to exclude the First Amendment Term Loan
Commitment Percentages of such Defaulting Lenders.

 

Required Lenders.  As of any date, the Lender or Lenders whose aggregate
Commitment Percentage is equal to or greater than sixty six and 7/10 percent
(66.7%) of the Total Commitment; provided that in determining said percentage at
any given time, all then existing Defaulting Lenders will be disregarded and
excluded and the Commitment Percentages of the Lenders shall be redetermined for
voting purposes only to exclude the Commitment Percentages of such Defaulting
Lenders.

 

Required Revolving Credit Lenders.  As of any date, the Revolving Credit Lender
or Revolving Credit Lenders whose aggregate Revolving Credit Commitment
Percentage is equal to or greater than sixty six and 7/10 percent (66.7%) of the
Revolving Credit Commitments, or, if the Revolving Credit Commitments have been
terminated or reduced to zero, Revolving Credit Lenders holding greater than
66.7% of the principal amount of the aggregate Revolving Credit Exposure;
provided that in determining said percentage at any given time, all then
existing Defaulting Lenders will be disregarded and excluded and the Revolving
Credit Commitment Percentages of the Revolving Credit Lenders shall be
redetermined for voting purposes only to exclude the Revolving Credit Commitment
Percentages of such Defaulting Lenders.

 

Required Term Loan Lenders.  As of any date, the Term Loan Lender or Term Loan
Lenders whose aggregate Term Loan Commitment Percentage is equal to or greater
than sixty six and 7/10 percent (66.7%) of the Term Loan Commitments, or, if the
Term Loan Commitments have been terminated or reduced to zero, Term Loan Lenders
holding greater than 66.7% of the principal amount of the aggregate Term Loan
Exposure; provided that in determining said percentage at any given time, all
then existing Defaulting Lenders will be disregarded and excluded and the Term
Loan Commitment Percentages of the Lenders shall be redetermined for voting
purposes only to exclude the Term Loan Commitment Percentages of such Defaulting
Lenders.

 

Reserve Percentage.  For any Interest Period, that percentage which is specified
three (3) Business Days before the first day of such Interest Period by the
Board of Governors of the Federal Reserve System (or any successor) or any other
governmental or quasi-governmental authority with jurisdiction over Agent or any
Lender for determining the maximum reserve requirement (including, but not
limited to, any marginal reserve requirement) for Agent or any Lender with
respect to liabilities constituting of or including (among other liabilities)
Eurocurrency liabilities in an amount equal to that portion of the Loan affected
by such Interest Period and with a maturity equal to such Interest Period.

 

Revaluation Date. (a) with respect to any Loan, each of the following:  (i) each
date of a borrowing of a Revolving Credit LIBOR Rate Loan denominated in an
Alternative Currency pursuant to §2.1, (ii) each date of a continuation of a
Revolving Credit LIBOR Rate Loan denominated in an Alternative Currency pursuant
to §4.1, (iii) the date the Alternative Currency Fronting Lender has requested
payment from the Alternative Currency Participating Lenders in Dollars, and with
respect to all other instances pursuant to §2.8 the date on which payments in

 

28

--------------------------------------------------------------------------------


 

Dollars are made between the Alternative Currency Fronting Lender and
Alternative Currency Participating Lenders with respect to such Loan and
(iv) such additional dates as the Agent shall determine or the Required Lenders
shall require; and (b) with respect to any Letter of Credit, each of the
following:  (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof (solely with respect
to the increased amount), and (iii) each date of any payment by the Issuing
Lender under any Letter of Credit denominated in an Alternative Currency.

 

Revolving Credit Base Rate Loans.  Revolving Credit Loans bearing interest
calculated by reference to the Base Rate.

 

Revolving Credit Commitment.  With respect to each Revolving Credit Lender, the
amount set forth on Schedule 1.1 hereto as the amount of such Revolving Credit
Lender’s Revolving Credit Commitment: (i) to make or maintain Revolving Credit
Loans (other than Swing Loans) to the Borrowers, (ii) to participate in Letters
of Credit for the account of the Borrowers, (iii) to participate in Swing Loans
to the Borrowers, and (iv) if such Lender is an Alternative Currency
Participating Lender with respect to any Alternative Currency, to purchase
Alternative Currency Risk Participations in Revolving Credit Loans denominated
in such Alternative Currency, as the same may be changed from time to time in
accordance with the terms of this Agreement.

 

Revolving Credit Commitment Percentage.  With respect to each Revolving Credit
Lender, the percentage set forth on Schedule 1.1 hereto as such Revolving Credit
Lender’s percentage of the Total Commitment, as the same may be changed from
time to time in accordance with the terms of this Agreement; provided that if
the Revolving Credit Commitments of the Revolving Credit Lenders have been
terminated as provided in this Agreement, then the Revolving Credit Commitment
of each Revolving Credit Lender shall be determined based on the Revolving
Credit Commitment Percentage of such Revolving Credit Lender immediately prior
to such termination and after giving effect to any subsequent assignments made
pursuant to the terms hereof.

 

Revolving Credit Exposure.  At any time, the sum of (a) the aggregate Revolving
Credit Loans held by the Revolving Credit Lenders and (b) the LC Exposure of the
Revolving Credit Lenders.

 

Revolving Credit Facility.  At any time, the Revolving Credit Loans and Letters
of Credit which the Revolving Credit Lenders and Agent have agreed to make or
issue in accordance with the terms of this Agreement in the aggregate amount of
the Revolving Credit Lenders’ Revolving Credit Commitments at such time.

 

Revolving Credit Facility Amount.  The initial $350,000,000.00 unsecured
revolving facility, plus any increase thereto pursuant to Section 2.11.

 

Revolving Credit Lender.  Collectively, the Lenders which have a Revolving
Credit Commitment, the initial Revolving Credit Lenders being identified on
Schedule 1.1 hereto.

 

29

--------------------------------------------------------------------------------


 

Revolving Credit LIBOR Rate Loans.  Revolving Credit Loans bearing interest
calculated by reference to LIBOR.

 

Revolving Credit Loan or Loans.  An individual Revolving Credit Loan or the
aggregate Revolving Credit Loans, as the case may be, in the maximum principal
amount of THREE HUNDRED FIFTY MILLION DOLLARS ($350,000,000) (subject to
increase as provided in §2.11) to be made by the Revolving Credit Lenders
hereunder as more particularly described in §2.  Without limiting the foregoing,
Revolving Credit Loans shall also include Revolving Credit Loans made pursuant
to §2.10(f).

 

Revolving Credit Maturity Date.  June 24, 2019, as such date may be extended as
provided in §2.12, or such earlier date on which the Revolving Credit Loans
shall become due and payable pursuant to the terms hereof.

 

Revolving Credit Notes.  See §2.2.

 

Sanctioned Entity.  Means (a) an agency, political subdivision, or
instrumentality of the government of, (b) an organization directly or indirectly
controlled by or (c) a Person or group resident in, in each case, a country that
is itself subject to Sanctions (at the time of this Agreement, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).

 

Sanctioned Person.  A Person or group named on the list of Specially Designated
Nationals or Blocked Persons maintained by the OFAC as published from time to
time or any Sanctions-related list of designated Persons maintained by OFAC or
the U.S. Department of State, the United Nations Security Council, the European
Union, or any EU member state.

 

Sanctions.   Economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

SEC.  The federal Securities and Exchange Commission.

 

Secured Debt.  With respect to the Borrowers or any of their Subsidiaries as of
any given date, the aggregate principal amount of all Indebtedness of such
Persons on a Consolidated basis outstanding at such date and that is secured in
any manner by any Lien.

 

S&P.  Standard & Poor’s Ratings Group.

 

Specified Restricted Cash and Cash Equivalents.  As of any date of
determination, the sum of (a) the aggregate amount of cash and (b) the aggregate
amount of Cash Equivalents (valued at fair market value), where the specified
asset is subject to an escrow, reserve, Lien or claim in favor of a Person
solely with respect to, and associated with, Indebtedness not prohibited
hereunder.

 

Spot Rate.  For a currency means the rate determined by the Agent or the Issuing
Lender, as applicable, to be the rate quoted by the Person acting in such
capacity as the spot rate for the purchase by such Person of such currency with
another currency through its principal foreign

 

30

--------------------------------------------------------------------------------


 

exchange trading office at approximately 11:00 a.m. (London time) on the date
two (2) Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Agent or the Issuing Lender may obtain
such spot rate from another financial institution designated by the Agent or the
Issuing Lender if the Person acting in such capacity does not have as of the
date of determination a spot buying rate for any such currency; and provided
further that the Issuing Lender may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Letter of
Credit denominated in an Alternative Currency.

 

Stabilized Property.  A completed project that has achieved a Leased Rate of at
least seventy-five percent (75%), provided that a Development Property on which
all improvements related to the development of such Real Estate have been
substantially completed (excluding tenant improvements) for at least eighteen
(18) months shall constitute a Stabilized Property.  Additionally, any
Development Property which has a Capitalized Value exceeding or equal to its
undepreciated GAAP book value shall constitute a Stabilized Property. Once a
project becomes a Stabilized Property under this Agreement, it shall remain a
Stabilized Property.

 

State.  A state of the United States of America and the District of Columbia.

 

Sterling and £.  The lawful currency of the United Kingdom.

 

Subsidiary.  For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

 

Subsidiary Borrower Unencumbered Assets.  See §5.1(a).

 

Subsidiary Borrowers.  CoreSite Real Estate 70 Innerbelt, L.L.C., a Delaware
limited liability company, CoreSite Real Estate 900 N. Alameda, L.L.C., a
Delaware limited liability company, CoreSite Real Estate 2901 Coronado, L.L.C.,
a Delaware limited liability company , CoreSite Real Estate 1656 McCarthy,
L.L.C., a Delaware limited liability company, CoreSite Real Estate 427 S.
LaSalle, L.L.C., a Delaware limited liability company, CoreSite Coronado
Stender, L.L.C., a Delaware limited liability company, CoreSite Real Estate
12100 Sunrise Valley Drive L.L.C., a Delaware limited liability company,
CoreSite Real Estate 2115 NW 22nd Street, L.L.C., a Delaware limited liability
company, CoreSite One Wilshire, L.L.C., a Delaware limited liability company,
CoreSite Real Estate 55 S. Market Street, L.L.C., a Delaware limited liability
company and any Additional Subsidiary Borrower that is the direct or indirect
owner of an Eligible Real Estate Asset.

 

Survey.  An instrument survey of each parcel of Eligible Real Estate Asset
prepared by a registered land surveyor which shall show the location of all
buildings, structures, easements and utility lines on such property, shall show
that all buildings and structures are within the lot lines

 

31

--------------------------------------------------------------------------------


 

of the Eligible Real Estate Asset and shall not show any encroachments by others
(or to the extent any encroachments are shown, such encroachments shall be
Permitted Liens or otherwise acceptable to the Agent in its reasonable
discretion), and shall show rights of way, adjoining sites, establish building
lines and street lines, the distance to and names of the nearest intersecting
streets.

 

Swing Loan.  See §2.5(a).  All Swing Loans shall be made in Dollars.

 

Swing Loan Lender.  KeyBank, in its capacity as Swing Loan Lender and any
successor thereof.

 

Swing Loan Commitment.  The Dollar Equivalent of $30,000,000.  The Swing Line
Commitment is part of, and not in addition to, the aggregate Revolving Credit
Commitment.

 

Swing Loan Note.  See §2.5(b).

 

Taxes.  Any present or future taxes, levies, imposts, duties, charges, fees, or
similar deductions or withholdings that are imposed by any Governmental
Authority.

 

Term Base Rate Loans.  Term Loans bearing interest calculated by reference to
the Base Rate.

 

Term LIBOR Rate Loans.  Term Loans bearing interest calculated by reference to
the LIBOR Rate.

 

Term Loan or Loans.  An individual Term Loan or the aggregate
Term Loans, as the case may be, in the maximum principal amount of ONE HUNDRED
FIFTY MILLION DOLLARS ($150,000,000) to be made by the Term Loan Lenders
hereunder as more particularly described in §2.

 

Term Loan Commitment.  As to each Term Loan Lender, its obligation to make Term
Loans to the Borrowers pursuant to Section 2.1(a) , in an amount up to, but not
exceeding, the amount set forth for such Lender on Schedule 1.1 attached hereto
as such Lender’s “Term Loan Commitment Amount” or as set forth in the applicable
Assignment and Assumption Agreement.

 

Term Loan Commitment Percentage.  As to each Term Loan Lender, the ratio,
expressed as a percentage, of (a) the amount of such Term Loan Lender’s Term
Loan Commitment to (b) the aggregate amount of the Term Loan Commitments of all
Term Loan Lenders; provided, however, that if at the time of determination the
Term Loan Lender’s Term Loan Commitments have terminated or been reduced to zero
(0), the “Term Loan Commitment Percentage” of each Term Loan Lender shall be the
Term Loan Commitment Percentage of such Term Loan Lender in effect immediately
prior to such termination or reduction.

 

Term Loan Exposure.  The aggregate Term Loans held by the Term Loan Lenders.

 

Term Loan Facility.  At any time, the Term Loans which the Term Loan Lenders
have agreed to make in accordance with the terms of this Agreement in the
aggregate amount of the Term Loan Lenders’ Term Loan Commitments at such time.

 

32

--------------------------------------------------------------------------------


 

Term Loan Facility Amount.  The initial $150,000,000.00 unsecured term facility,
plus any increase thereto pursuant to Section 2.11.

 

Term Loan Lender.  Any Lender that has a Term Loan Commitment.

 

Term Loan Maturity Date.  June 24, 2020.

 

Term Loan Note.  A promissory note made by the Borrower in favor of a Term Loan
Lender evidencing Term Loans made by such Term Loan Lender.

 

The Carlyle Group.  Collectively, Carlyle Realty Partners III, L.P., Carlyle
Realty Partners IV, L.P. and Carlyle Realty Partners V, L.P., and each of their
respective Affiliates (other than their respective portfolio companies).

 

Titled Agents.  The Arrangers, and any co-syndication agents or documentation
agent.

 

Title Insurance Company.  Any nationally-recognized title insurance company or
companies selected by the Parent Borrower or any other title insurance company
or companies selected by the Parent Borrower and reasonably approved by the
Agent.

 

Title Policy.  An ALTA standard form owner’s title insurance policy (or, if such
form is not available, an equivalent form of owner’s title insurance policy), or
a title report as of a recent date, in each case, issued by a Title Insurance
Company showing that the applicable Borrower holds marketable fee simple title
or a valid and subsisting leasehold interest to such parcel, subject only to
Permitted Liens and any other encumbrances acceptable to Agent in its reasonable
discretion.

 

Total Commitment.  The sum of the Revolving Credit Commitments and Term Loan
Commitments and First Amendment Term Loan Commitments as in effect from time to
time.  The Total Commitment may increase in accordance with §2.11.

 

Type.  As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.

 

Unconsolidated Affiliate.  In respect of any Person, any other Person in whom
such Person holds an Investment, (a) whose financial results would not be
consolidated under GAAP with the financial results of such first Person on the
consolidated financial statements of such first Person, or (b) which is not a
Subsidiary of such first Person.

 

Unconsolidated Subsidiary.  In respect of any Person, any other Person in whom
such Person holds an Investment, whose financial results would not be
consolidated under GAAP with the financial results of such first Person on the
consolidated financial statements of such first Person.

 

Unencumbered Asset Pool. All of the Eligible Real Estate Assets.

 

Unencumbered Asset Pool Availability.  The Unencumbered Asset Pool Availability
shall be the amount which is the least of (a) the maximum principal amount which
would not cause the Unsecured Debt to be greater than the Unencumbered Asset
Pool Value, and (b) the

 

33

--------------------------------------------------------------------------------


 

aggregate of (i) the maximum principal amount which would not cause the
Consolidated Unsecured Debt Yield to be less than fourteen percent (14%), plus
(ii) the Leased Asset NOI Amount; provided further that the Unencumbered Asset
Pool Availability resulting from Eligible Real Estate Assets which are ground
leases and/or Leased Assets shall not at any time exceed thirty percent (30%) of
the Unencumbered Asset Pool Availability.

 

Unencumbered Asset Pool Value. The aggregate of (a) .60 multiplied by the
Capitalized Value of the Unencumbered Asset Pool (excluding the Leased Assets),
plus (b) the Leased Asset NOI Amount.

 

Unhedged Variable Rate Debt.  Any Indebtedness with respect to which the
interest is not fixed (or hedged to a fixed rate) or capped for the entire term
of such Indebtedness to maturity.

 

Unrestricted Cash and Cash Equivalents.  As of any date of determination, the
sum of (a) the aggregate amount of Unrestricted cash and (b) the aggregate
amount of Unrestricted Cash Equivalents (valued at fair market value).  As used
in this definition, “Unrestricted” means the specified asset is not subject to
any escrow, reserves or Liens or claims of any kind in favor of any Person.

 

Unsecured Debt.  Indebtedness of the Borrowers and their Subsidiaries
outstanding at any time which is not Secured Debt.

 

Wholly Owned Subsidiary.  As to Parent Borrower, any Subsidiary of Parent
Borrower that is directly or indirectly owned 100% by Parent Borrower.

 

Wilshire Property.  The premises leased by CoreSite One Wilshire, L.L.C. (f/k/a
CRG West One Wilshire, L.L.C.) in the building located at 624 S. Grand Avenue,
Los Angeles, California pursuant to that certain lease dated August 1, 2007 
entered into between CRG West One Wilshire, L.L.C. as tenant and Hines Reit One
Wilshire LP as landlord and its permitted successors and assigns.

 

§1.2                        Rules of Interpretation.

 

(a)                                 A reference to any document or agreement
shall include such document or agreement as amended, modified or supplemented
from time to time in accordance with its terms and the terms of this Agreement.

 

(b)                                 The singular includes the plural and the
plural includes the singular.

 

(c)                                  A reference to any law includes any
amendment or modification of such law.

 

(d)                                 A reference to any Person includes its
permitted successors and permitted assigns.

 

(e)                                  Accounting terms not otherwise defined
herein have the meanings assigned to them by GAAP applied on a consistent basis
by the accounting entity to which they refer.

 

34

--------------------------------------------------------------------------------


 

(f)                                   The words “include”, “includes” and
“including” are not limiting.

 

(g)                                  The words “approval” and “approved”, as the
context requires, means an approval in writing given to the party seeking
approval after full and fair disclosure to the party giving approval of all
material facts necessary in order to determine whether approval should be
granted.

 

(h)                                 All terms not specifically defined herein or
by GAAP, which terms are defined in the Uniform Commercial Code as in effect in
the State of New York, have the meanings assigned to them therein.

 

(i)                                     Reference to a particular “§”, refers to
that section of this Agreement unless otherwise indicated.

 

(j)                                    The words “herein”, “hereof”, “hereunder”
and words of like import shall refer to this Agreement as a whole and not to any
particular section or subdivision of this Agreement.

 

(k)                                 In the event of any change in generally
accepted accounting principles after the date hereof or any other change in
accounting procedures pursuant to §7.3 which would affect the computation of any
financial covenant, ratio or other requirement set forth in any Loan Document,
then upon the request of Borrowers or Agent, the Borrowers, the Agent and the
Lenders shall negotiate promptly, diligently and in good faith in order to amend
the provisions of the Loan Documents such that such financial covenant, ratio or
other requirement shall continue to provide substantially the same financial
tests or restrictions of the Borrowers as in effect prior to such accounting
change, as determined by the Required Lenders in their good faith judgment. 
Until such time as such amendment shall have been executed and delivered by the
Borrowers, the Agent and the Required Lenders, such financial covenants, ratio
and other requirements, and all financial statements and other documents
required to be delivered under the Loan Documents, shall be calculated and
reported as if such change had not occurred.

 

§1.3                        Exchange Rates; Currency Equivalents.

 

(a)                                 The Agent or the Issuing Lender, as
applicable, shall determine the Spot Rates as of each Revaluation Date to be
used for calculating Dollar Equivalent and/or Alternative Currency Equivalents
of the amounts of Loans Outstanding denominated in Alternative Currencies.  Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur.  Except for purposes of financial
statements delivered by the Borrowers hereunder or calculating financial
covenants hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be such Dollar Equivalent amount as so determined by the Agent or the
Issuing Lender, as applicable.

 

(b)                                 Wherever in this Agreement in connection
with a borrowing, conversion, continuation or prepayment of a LIBOR Rate Loan or
the issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such LIBOR
Rate Loan or Letter of Credit is denominated in an Alternative

 

35

--------------------------------------------------------------------------------


 

Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Agent or the
Issuing Lender, as the case may be.

 

(c)                                  Unless otherwise provided, Dollar
Equivalent amounts set forth herein may be exceeded by a percentage amount equal
to up to 3% of such amount for not more than 5 Business Days; provided that such
excess is solely as a result of fluctuations in applicable currency exchange
rates after the last time such baskets were assessed, and, in any such cases,
any applicable limits shall not be deemed to have been exceeded solely as a
result of such fluctuations in currency exchange rates.

 

§1.4                        Change of Currency.

 

(a)                                 Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Agent, in consultation
with the Parent Borrower, may from time to time specify to be necessary to
reflect the adoption of the Euro by any member state of the European Union and
any relevant market conventions or practices relating to the Euro.

 

(b)                                 Each provision of this Agreement also shall
be subject to such reasonable changes of construction as the Agent, in
consultation with the Parent Borrower, may from time to time specify to be
necessary to reflect a change in currency of any other country and any relevant
market conventions or practices relating to the change in currency in general as
opposed to any specific requirements of any specific country.

 

§2.                               THE CREDIT FACILITY.

 

§2.1                        Loans.

 

(a)                                 The Term Loan. Subject to the terms and
conditions set forth herein, upon the execution hereof the Term Loan Lenders
severally agree to advance to the Parent Borrower the initial Term Loan Facility
Amount.

 

(b)                                 The Revolving Credit Loan.  Subject to the
terms and conditions set forth in this Agreement, each of the Revolving Credit
Lenders severally agrees to lend to the Borrowers, and the Borrowers may borrow
(and repay and reborrow) from time to time between the Closing Date and the
Revolving Credit Maturity Date upon notice by the Borrowers to the Agent given
in accordance with §2.7, such sums, in Dollars or in one or more Alternative
Currencies, as are requested by the Borrowers for the purposes set forth in §2.9
up to a maximum aggregate principal Dollar Equivalent amount outstanding (after
giving effect to all amounts requested) at any one time equal to the lesser of
(i) such Revolving Credit Lender’s Revolving Credit Commitment and (ii) such
Revolving Credit Lender’s Revolving Credit Commitment Percentage of (A) the
Unencumbered Asset Pool Availability minus (B) the sum of (1) the amount of all
outstanding Revolving Credit Loans and Swing Loans, (2) the aggregate amount of
Letter of Credit Liabilities, (3) the amount of all outstanding Term Loans,
First Amendment Term Loans and the 2014 Term Loans; provided, that, in all
events no Default or Event of Default shall have occurred and be continuing;
provided, further, that the outstanding principal amount of the Revolving Credit
Loans (after giving effect to all amounts requested), Swing Loans and Letter of
Credit Liabilities shall not at any time exceed the Total Commitment or

 

36

--------------------------------------------------------------------------------


 

cause a violation of the covenant set forth in §9.1; and provided, further,
that: (x) the aggregate Outstanding amount of all Revolving Credit Loans
denominated in Alternative Currencies shall not exceed the Alternative Currency
Sublimit, (y) the aggregate Outstanding amount of the Revolving Credit Loans of
any Revolving Credit Lender (less, with respect only to the Alternative Currency
Fronting Lender, the aggregate Alternative Currency Risk Participations in all
Loans denominated in Alternative Currencies), plus, with respect only to the
Alternative Currency Participating Lenders, the Outstanding amount of such
Lender’s Alternative Currency Risk Participations in Loans denominated in
Alternative Currencies and advanced by the Alternative Currency Fronting Lender,
plus such Revolving Credit Lender’s Revolving Credit Commitment Percentage of
the Outstanding amount of all Letter of Credit Liabilities, plus such Revolving
Credit Lender’s Revolving Credit Commitment Percentage of the Outstanding amount
of all Swing Loans shall not exceed such Revolving Credit Lender’s Revolving
Credit Commitment, and (z) after giving effect to any Revolving Credit Loans
denominated in Alternative Currencies and advanced by the Alternative Currency
Fronting Lender, the aggregate Dollar Equivalent amount of all such Revolving
Credit Loans funded by such Alternative Currency Fronting Lender shall not
exceed the Fronting Commitment of such Alternative Currency Fronting Lender. 
The Revolving Credit Loans shall be made pro rata in accordance with each
Revolving Credit Lender’s Revolving Credit Commitment Percentage.  Each request
for a Revolving Credit Loan hereunder shall constitute a representation and
warranty by the Borrowers that all of the conditions required of Borrowers set
forth in §10 and §11 have been satisfied on the date of such request.  The Agent
and Alternative Currency Fronting Lender may assume that the conditions in §10
and §11 have been satisfied unless Agent receives prior written notice from a
Revolving Credit Lender that such conditions have not been satisfied.  No
Revolving Credit Lender shall have any obligation to make Revolving Credit Loans
to Borrowers in the maximum aggregate principal outstanding balance of more than
the Dollar Equivalent principal face amount of its Revolving Credit Note or its
Commitment, as applicable.

 

(c)                                  The First Amendment Term Loan.  Subject to
the terms and conditions set forth herein, upon the execution of the First
Amendment, the First Amendment Term Loan Lenders severally agree to advance to
the Parent Borrower the initial First Amendment Term Loan Facility Amount.

 

§2.2                        Notes .  The Loans shall, if requested by each
Lender, be evidenced by separate promissory notes of the Borrowers in
substantially the form of Exhibit A hereto (collectively, the “Revolving Credit
Notes” and the “Term Loan Notes” and the “First Amendment Term Loan Notes”),
dated of even date with this Agreement (except as otherwise provided in §18.3)
and completed with appropriate insertions.  One Revolving Credit Note shall be
payable to the order of each Revolving Credit Lender which so requests the
issuance of a Revolving Credit Note in the principal amount equal to such
Revolving Credit Lender’s Revolving Credit Commitment.  One Term Loan Note shall
be payable to the order of each Term Loan Lender which so requests the issuance
of a Term Loan Note in the principal amount equal to such Term Loan Lender’s
Term Loan Commitment.  One First Amendment Term Loan Note shall be payable to
the order of each First Amendment Term Loan Lender which so requests the
issuance of a First Amendment Term Loan Note in the principal amount equal to
such First Amendment Term Loan Lender’s First Amendment Term Loan Commitment.

 

37

--------------------------------------------------------------------------------


 

§2.3                        Facility Unused Fee .  The Borrowers agree to pay to
the Agent for the account of the Revolving Credit Lenders (other than any
Defaulting Lender) in accordance with their respective Revolving Credit
Commitment Percentages a facility unused fee calculated at the rate per annum as
set forth below on the average daily Dollar Equivalent amount by which the
Revolving Credit Commitment exceeds the outstanding principal amount of
Revolving Credit Loans, Swing Loans and the face amount of Letters of Credit
Outstanding during each calendar quarter or portion thereof commencing on the
date hereof and ending on the Revolving Credit Maturity Date.  The facility
unused fee shall be calculated for each day based on the ratio (expressed as a
percentage) of (a) the average daily Dollar Equivalent amount of the outstanding
principal amount of the Revolving Credit Loans and Swing Loans and the face
amount of Letters of Credit Outstanding during such quarter to (b) the Revolving
Credit Commitment, and if such ratio is less than or equal to fifty percent
(50%), the facility unused fee shall be payable at the rate of 0.25%, and if
such ratio is greater than fifty percent (50%), the facility unused fee shall be
payable at the rate of 0.15%.  The facility unused fee shall be payable
quarterly in arrears on the fifth (5th) day of each calendar quarter for the
immediately preceding calendar quarter or portion thereof, and on any earlier
date on which the Revolving Credit Commitments shall be reduced or shall
terminate as provided in §2.4, with a final payment on the Revolving Credit
Maturity Date.

 

§2.4                        Reduction and Termination of the Revolving Credit
Commitments .  The Borrowers shall have the right at any time and from time to
time upon five (5) Business Days’ prior written notice to the Agent to reduce by
$5,000,000 or an integral multiple of $1,000,000 in excess thereof (provided
that in no event shall the Revolving Credit Commitment be reduced in such manner
to an amount less than $50,000,000) or to terminate entirely the Revolving
Credit Commitments, whereupon the Revolving Credit Commitments of the Revolving
Credit Lenders shall be reduced pro rata in accordance with their respective
Revolving Credit Commitment Percentages of the amount specified in such notice
or, as the case may be, terminated, any such termination or reduction to be
without penalty except as otherwise set forth in §4.8; provided, however, that
no such termination or reduction shall be permitted if, after giving effect
thereto, the sum of Outstanding Revolving Credit Loans, the Outstanding Swing
Loans and the Letter of Credit Liabilities would exceed the Revolving Credit
Commitments of the Revolving Credit Lenders as so terminated or reduced. 
Promptly after receiving any notice from the Borrowers delivered pursuant to
this §2.4, the Agent will notify the Revolving Credit Lenders of the substance
thereof.  Any reduction of the Revolving Credit Commitments shall also result in
a proportionate reduction (rounded to the next lowest integral multiple of
$100,000) in the maximum amount of Swing Loans, Letters of Credit, and Loans
denominated in Alternative Currencies available to be made to Borrowers.  Upon
the effective date of any such reduction or termination, the Borrowers shall pay
to the Agent for the respective accounts of the Revolving Credit Lenders the
full amount of any facility fee under §2.3 then accrued on the amount of the
reduction.  No reduction or termination of the Revolving Credit Commitments may
be reinstated.

 

§2.5                        Swing Loan Commitment.

 

(a)                                 Subject to the terms and conditions set
forth in this Agreement, Swing Loan Lender agrees to lend to the Borrowers (the
“Swing Loans”), and the Borrowers may borrow (and repay and reborrow) from time
to time between the Closing Date and the date which is five (5) Business Days
prior to the Revolving Credit Maturity Date upon notice by the Borrowers to the
Swing Loan Lender given in accordance with this §2.5, such sums in Dollars as

 

38

--------------------------------------------------------------------------------


 

are requested by the Borrowers for the purposes set forth in §2.9 in an
aggregate principal amount at any one time outstanding not exceeding the Swing
Loan Commitment; provided that in all events (i) no Default or Event of Default
shall have occurred and be continuing; (ii) no Revolving Credit Lender shall be
a Defaulting Lender (provided Swing Loan Lender may, in its sole discretion, be
entitled to waive this condition); and (iii) the outstanding principal amount of
the Revolving Credit Loans and Swing Loans (after giving effect to all amounts
requested), plus Letter of Credit Liabilities shall not at any time exceed the
lesser of (A) the aggregate Revolving Credit Commitments or (B) the Unencumbered
Asset Pool Availability less the outstanding balance of the Term Loan, First
Amendment Term Loan and the 2014 Term Loan.  Swing Loans shall constitute
“Revolving Credit Loans” for all purposes hereunder.  The funding of a Swing
Loan hereunder shall constitute a representation and warranty by the Borrowers
that all of the conditions required of the Borrowers set forth in §10 and §11
have been satisfied on the date of such funding.  The Swing Loan Lender may
assume that the conditions in §10 and §11 have been satisfied unless Swing Loan
Lender has received written notice from a Revolving Credit Lender that such
conditions have not been satisfied.  Each Swing Loan shall be due and payable
within five (5) Business Days of the date such Swing Loan was provided and
Borrowers hereby agree (to the extent not repaid as contemplated by
§2.5(d) below) to repay each Swing Loan on or before the date that is five
(5) Business Days from the date such Swing Loan was provided.

 

(b)                                 The Swing Loans shall be evidenced by a
separate promissory note of the Borrowers in substantially the form of Exhibit B
hereto (the “Swing Note”), dated the date of this Agreement and completed with
appropriate insertions.  The Swing Loan Note shall be payable to the order of
the Swing Loan Lender in the principal face amount equal to the Swing Loan
Commitment and shall be payable as set forth below.

 

(c)                                  Borrowers shall request a Swing Loan by
delivering to the Swing Loan Lender a Loan Request executed by an Authorized
Officer no later than 1:00 p.m. (Eastern time) on the requested Drawdown Date
specifying the amount of the requested Swing Loan (which shall be in the minimum
amount of $1,000,000) and providing the wire instructions for the delivery of
the Swing Loan proceeds.  Each such Loan Request shall be irrevocable and
binding on the Borrowers and shall obligate the Borrowers to accept such Swing
Loan on the Drawdown Date.  Notwithstanding anything herein to the contrary, a
Swing Loan shall be a Base Rate Loan and shall bear interest at the Base Rate
plus the Applicable Margin for Revolving Credit Base Rate Loans.  The proceeds
of the Swing Loan will be disbursed by wire by the Swing Loan Lender to the
Borrowers no later than 3:00 p.m. (Eastern time).

 

(d)                                 The Swing Loan Lender shall, within two
(2) Business Days after the Drawdown Date with respect to such Swing Loan,
request each Revolving Credit Lender, including the Swing Loan Lender, to make a
Revolving Credit Loan pursuant to §2.1 in an amount equal to such Revolving
Credit Lender’s Revolving Credit Commitment Percentage of the amount of the
Swing Loan outstanding on the date such notice is given.  In the event that the
Borrowers do not notify the Agent in writing otherwise on or before noon
(Eastern time) of the second (2nd) Business Day after the Drawdown Date with
respect to such Swing Loan, Agent shall notify the Revolving Credit Lenders that
such Revolving Credit Loan shall be a Revolving Credit LIBOR Rate Loan with an
Interest Period of one (1) month, provided that the making of such Revolving
Credit LIBOR Rate Loan will not be in contravention of any other provision of
this Agreement, or if the making of a Revolving Credit LIBOR Rate Loan would be
in

 

39

--------------------------------------------------------------------------------


 

contravention of this Agreement, then such notice shall indicate that such loan
shall be a Revolving Credit Base Rate Loan.  Borrowers hereby irrevocably
authorize and direct the Swing Loan Lender to so act on its behalf, and agrees
that any amount advanced to the Agent for the benefit of the Swing Loan Lender
pursuant to this §2.5(d) shall be considered a Revolving Credit Loan pursuant to
§2.1.  Unless any of the events described in paragraph (h), (i) or (j) of §12.1
shall have occurred (in which event the procedures of §2.5(e) shall apply), each
Revolving Credit Lender shall make the proceeds of its Revolving Credit Loan
available to the Swing Loan Lender for the account of the Swing Loan Lender at
the Agent’s Head Office prior to 12:00 noon (Eastern time) in funds immediately
available no later than the third (3rd) Business Day after the date such notice
is given just as if the Revolving Credit Lenders were funding directly to the
Borrowers, so that thereafter such Obligations shall be evidenced by the
Revolving Credit Notes.  The proceeds of such Revolving Credit Loan shall be
immediately applied to repay the Swing Loans.

 

(e)                                  If for any reason a Swing Loan cannot be
refinanced by a Revolving Credit Loan pursuant to §2.5(d) (including due to a
Defaulting Lender’s failure to fund), each Revolving Credit Lender will, on the
date such Revolving Credit Loan pursuant to §2.5(d) was to have been made,
purchase an undivided participation interest in the Swing Loan in an amount
equal to its Revolving Credit Commitment Percentage of such Swing Loan (or
portion thereof).  Each Revolving Credit Lender will immediately transfer to the
Swing Loan Lender in immediately available funds the amount of its participation
and upon receipt thereof the Swing Loan Lender will deliver to such Revolving
Credit Lender a Swing Loan participation certificate dated the date of receipt
of such funds and in such amount.

 

(f)                                   Whenever at any time after the Swing Loan
Lender has received from any Revolving Credit Lender such Revolving Credit
Lender’s participation interest in a Swing Loan, the Swing Loan Lender receives
any payment on account thereof, the Swing Loan Lender will distribute to such
Revolving Credit Lender its participation interest in such amount (appropriately
adjusted in the case of interest payments to reflect the period of time during
which such Revolving Credit Lender’s participating interest was outstanding and
funded); provided, however, that in the event that such payment received by the
Swing Loan Lender is required to be returned, such Revolving Credit Lender will
return to the Swing Loan Lender any portion thereof previously distributed by
the Swing Loan Lender to it.

 

(g)                                  Each Revolving Credit Lender’s obligation
to fund a Revolving Credit Loan as provided in §2.5(d) or to purchase
participation interests pursuant to §2.5(e) shall be absolute and unconditional
and shall not be affected by any circumstance, including, without limitation,
(i) any setoff, counterclaim, recoupment, defense or other right which such
Revolving Credit Lender or the Borrowers may have against the Swing Loan Lender,
the Borrowers or anyone else for any reason whatsoever; (ii) the occurrence or
continuance of a Default or an Event of Default; (iii) any adverse change in the
condition (financial or otherwise) of the Borrowers or any of their respective
Subsidiaries; (iv) any breach of this Agreement or any of the other Loan
Documents by the Borrowers or any Lender; or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing. 
Any portions of a Swing Loan not so purchased or converted may be treated by the
Agent and Swing Loan Lender as against such Revolving Credit Lender as a
Revolving Credit Loan which was not funded by the non-purchasing Revolving
Credit Lender as contemplated by §2.8 and §12.5, and

 

40

--------------------------------------------------------------------------------


 

shall have such rights and remedies against such Revolving Credit Lender as are
set forth in §§2.8, 12.5 and 14.5.  Each Swing Loan, once so sold or converted,
shall cease to be a Swing Loan for the purposes of this Agreement, but shall be
a Revolving Credit Loan made by each Revolving Credit Lender under its Revolving
Credit Commitment.

 

§2.6                        Interest on Loans.

 

(a)                                 Each Term Base Rate Loan shall bear interest
for the period commencing with the Drawdown Date thereof and ending on the date
on which such Term Base Rate Loan is repaid or converted to a Term LIBOR Rate
Loan at the rate per annum equal to the sum of the Base Rate plus the Applicable
Margin for Term Base Rate Loans.  Each First Amendment Term Base Rate Loan shall
bear interest for the period commencing with the Drawdown Date thereof and
ending on the date on which such First Amendment Term Base Rate Loan is repaid
or converted to a First Amendment Term LIBOR Rate Loan at the rate per annum
equal to the sum of the Base Rate plus the Applicable Margin for First Amendment
Term Base Rate Loans.

 

(b)                                 Each Revolving Credit Base Rate Loan shall
bear interest for the period commencing with the Drawdown Date thereof and
ending on the date on which such Revolving Credit Base Rate Loan is repaid or
converted to a Revolving Credit LIBOR Rate Loan at the rate per annum equal to
the sum of the Base Rate plus the Applicable Margin for Revolving Credit Base
Rate Loans.

 

(c)                                  Each Term LIBOR Rate Loan shall bear
interest for the period commencing with the Drawdown Date thereof and ending on
the last day of each Interest Period with respect thereto at the rate per annum
equal to the sum of LIBOR determined for such Interest Period plus the
Applicable Margin for Term LIBOR Rate Loans.  Each First Amendment Term LIBOR
Rate Loan shall bear interest for the period commencing with the Drawdown Date
thereof and ending on the last day of each Interest Period with respect thereto
at the rate per annum equal to the sum of LIBOR determined for such Interest
Period plus the Applicable Margin for First Amendment Term LIBOR Rate Loans.

 

(d)                                 Each Revolving Credit LIBOR Rate Loan shall
bear interest for the period commencing with the Drawdown Date thereof and
ending on the last day of each Interest Period with respect thereto at the rate
per annum equal to the sum of LIBOR determined for such Interest Period plus the
Applicable Margin for Revolving Credit LIBOR Rate Loans; all Revolving Credit
Loans denominated in an Alternative Currency shall be Revolving Credit LIBOR
Rate Loans.

 

(e)                                  The Borrowers promise to pay interest on
each Loan in arrears on each Interest Payment Date with respect thereto.

 

(f)                                   Base Rate Loans and LIBOR Rate Loans may
be converted to Loans of the other Type as provided in §4.1.

 

(g)                                  Interest on any Revolving Credit Loan in an
Alternative Currency advanced by the Alternative Currency Fronting Lender shall
be for the benefit of the Alternative Currency Fronting Lender, and not any
Alternative Currency Participating Lender, until the

 

41

--------------------------------------------------------------------------------


 

applicable Alternative Currency Participating Lender has funded its
participation therein to the Alternative Currency Fronting Lender.

 

(h)                                 If, as a result of any restatement of or
other adjustment to the financial statements of the Borrower (excluding any
restatements or adjustments resulting from a change in GAAP or other accounting
methodology, legislation or standards) or other miscalculation verified by both
the Borrower and the Lenders, acting reasonably and in good faith,  the Borrower
or the Lenders determine that (i) the Consolidated Total Indebtedness to Gross
Asset Value as calculated as of any applicable date was inaccurate and (ii) a
proper calculation of the Consolidated Total Indebtedness to Gross Asset Value
would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Agent for the account
of the applicable Lenders or the L/C Issuer, as the case may be, promptly on
demand by the Agent (or, after the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, automatically and without further action by the Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period.  The Borrower’s obligations under this
paragraph shall survive until the termination of the Aggregate Commitments and
the repayment of all other Borrower’s Obligations hereunder.

 

§2.7                        Requests for Revolving Credit Loans.  Except with
respect to the initial Revolving Credit Loan on the Closing Date, the Borrowers
shall give to the Agent written notice executed by an Authorized Officer in the
form of Exhibit D hereto (or telephonic notice confirmed in writing in the form
of Exhibit D hereto) of each Revolving Credit Loan requested hereunder (a “Loan
Request”) by 1:00 p.m. (Eastern time) one (1) Business Day prior to the proposed
Drawdown Date with respect to Revolving Credit Base Rate Loans,  two
(2) Business Days prior to the proposed Drawdown Date with respect to Revolving
Credit LIBOR Rate Loans, and three (3) Business Days prior to the proposed
Drawdown Date with respect to a Revolving Credit Loan to be funded in an
Alternative Currency.  Each such notice shall specify with respect to the
requested Revolving Credit Loan the proposed principal amount (denominated in
either Dollars or in an Alternative Currency) of such Revolving Credit Loan, the
Type of Revolving Credit Loan, the initial Interest Period (if applicable) for
such Revolving Credit Loan and the Drawdown Date.  Promptly upon receipt of any
such notice, the Agent shall notify each of the Revolving Credit Lenders
thereof.  Each such Loan Request shall be irrevocable and binding on the
Borrowers and shall obligate the Borrowers to accept the Revolving Credit Loan
requested from the Revolving Credit Lenders on the proposed Drawdown Date. 
Nothing herein shall prevent the Borrowers from seeking recourse against any
Revolving Credit Lender that fails to advance its proportionate share of a
requested Revolving Credit Loan as required by this Agreement.  Each Loan
Request shall be (a) for a Revolving Credit Base Rate Loan in a minimum
aggregate Dollar Equivalent amount of $1,000,000 or an integral multiple of
$100,000 in excess thereof; or (b) for a Revolving Credit LIBOR Rate Loan in a
minimum aggregate Dollar Equivalent amount of $1,000,000 or an integral multiple
of $250,000 in excess thereof; provided, however, that there shall be no more
than ten (10) Revolving Credit LIBOR Rate Loans outstanding at any one time.

 

42

--------------------------------------------------------------------------------


 

§2.8                        Funds for Loans.

 

(a)                                 Not later than 3:00 p.m. (Eastern time) on
the proposed Drawdown Date of any Revolving Credit Loans, each of the Revolving
Credit Lenders will make available to the Agent, at the Agent’s Head Office, in
immediately available funds, the amount of such Revolving Credit Lender’s
Commitment Percentage of the amount of the requested Loans which may be
disbursed pursuant to §2.1 or §2.2.  Upon receipt from each such Revolving
Credit Lender of such amount, and upon receipt of the documents required by §10
and §11 and the satisfaction of the other conditions set forth therein, to the
extent applicable, the Agent will make available to the Borrowers the aggregate
amount of such Revolving Credit Loans made available to the Agent by the
Revolving Credit Lenders by crediting such amount to the account of the
Borrowers maintained at the Agent’s Head Office.  The failure or refusal of any
Revolving Credit Lender to make available to the Agent at the aforesaid time and
place on any Drawdown Date the amount of its Commitment Percentage of the
requested Loans shall not relieve any other Revolving Credit Lender from its
several obligation hereunder to make available to the Agent the amount of such
other Revolving Credit Lender’s Commitment Percentage of any requested Loans,
including any additional Revolving Credit Loans that may be requested subject to
the terms and conditions hereof to provide funds to replace those not advanced
by the Revolving Credit Lender so failing or refusing.  In the event of any such
failure or refusal, the Revolving Credit Lenders not so failing or refusing
shall be entitled to a priority secured position as against the Revolving Credit
Lender or Revolving Credit Lenders so failing or refusing to make available to
the Borrowers the amount of its or their Commitment Percentage for such Loans as
provided in §12.5.

 

(b)                                 Unless the Agent shall have been notified by
any Lender prior to the applicable Drawdown Date that such Lender will not make
available to Agent such Lender’s Commitment Percentage of a proposed Loan, Agent
may in its discretion assume that such Lender has made such Loan available to
Agent in accordance with the provisions of this Agreement and the Agent may, if
it chooses, in reliance upon such assumption make such Loan available to the
Borrowers, and such Lender shall be liable to the Agent for the amount of such
advance.  If such Lender does not pay such corresponding amount upon the Agent’s
demand therefor, the Agent will promptly notify the Borrowers, and the Borrowers
shall promptly pay such corresponding amount to the Agent.  The Agent shall also
be entitled to recover from the Lender or the Borrowers (without duplication),
as the case may be, interest on such corresponding amount in respect of each day
from the date such corresponding amount was made available by the Agent to the
Borrowers to the date such corresponding amount is recovered by the Agent at a
per annum rate equal to (i) from the Borrowers at the applicable rate for such
Loan or (ii) from a Lender at the Overnight Rate.

 

(c)                                  Without limiting the generality of the
foregoing, with respect to each requested Loan denominated in an Alternative
Currency, the following shall also be applicable:

 

(i)                                     Each Alternative Currency Funding Lender
and Alternative Currency Fronting Lender, if applicable, shall fund its
applicable Commitment Percentage for such Loan as provided above on or before
the Applicable Time specified by the Agent.  Notwithstanding the foregoing, if
there are no available Alternative Currency Fronting Lenders with sufficient
Fronting Commitments to fund the entire requested Revolving Credit Loan to the
Borrowers in an Alternative Currency, then the Borrowers may decrease the amount
of such requested Loan within one (1) Business Day after notice by Agent of such
limitation.  If

 

43

--------------------------------------------------------------------------------


 

Borrowers do not reduce the amount for a such requested Loan to an amount equal
to or less than the aggregate of the available Fronting Commitment and the
Commitments of the Alternative Currency Funding Lenders, then such requested
Loan shall be deemed to be reduced to the then available Fronting Commitment and
the Commitments of the Alternative Currency Funding Lenders.

 

(ii)                                  Subject to all the terms and conditions
set forth in this Agreement, with respect to any Revolving Credit Loans
denominated in an Alternative Currency with respect to which one or more
Revolving Credit Lenders has given notice to the Agent and the Parent Borrower
that it is an Alternative Currency Participating Lender, (A) each Revolving
Credit Lender agrees to fund its applicable Commitment Percentage of Revolving
Credit Loans denominated in an Alternative Currency with respect to which it is
an Alternative Currency Funding Lender; and (B) each Revolving Credit Lender
severally agrees to acquire an Alternative Currency Risk Participation in
Revolving Credit Loans denominated in an Alternative Currency with respect to
which it is an Alternative Currency Participating Lender.

 

(iii)                               Immediately upon the funding by the
Alternative Currency Fronting Lender of its Alternative Currency Funding
Commitment Percentage of any Revolving Credit Loan denominated in an Alternative
Currency with respect to which one or more Revolving Credit Lenders is an
Alternative Currency Participating Lender, each Alternative Currency
Participating Lender shall be deemed to have absolutely, irrevocably and
unconditionally purchased from such Alternative Currency Fronting Lender an
Alternative Currency Risk Participation in such Loan in an amount such that,
after such purchase, each Revolving Credit Lender (including the Alternative
Currency Funding Lenders, the Alternative Currency Fronting Lender and the
Alternative Currency Participating Lenders) will have an Alternative Currency
Loan Credit Exposure with respect to such Revolving Credit Loan equal in amount
to its applicable Commitment Percentage of such Revolving Credit Loan.

 

(iv)                              In the event that the Alternative Currency
Fronting Lender receives a payment in respect of any Revolving Credit Loan,
whether directly from a Borrower or otherwise, in which Alternative Currency
Participating Lenders have fully funded their purchase of Alternative Currency
Risk Participations, the Alternative Currency Fronting Lender shall promptly
distribute to the Agent, for its distribution to each such Alternative Currency
Participating Lender, such Alternative Currency Participating Lender’s
Alternative Currency Participant’s Share of such payment.  If any payment
received by the Alternative Currency Fronting Lender with respect to any
Revolving Credit Loan in an Alternative Currency made by it shall be required to
be returned by the Alternative Currency Fronting Lender after such time as the
Alternative Currency Fronting Lender has distributed such payment to the Agent
pursuant to the immediately preceding sentence, each Alternative Currency
Participating Lender that has received a portion of such payment shall pay to
the Alternative Currency Fronting Lender an amount equal to its Alternative
Currency Participant’s Share of the amount to be returned; provided, however,
that no Alternative Currency Participating Lender shall be responsible for any
default by any other Alternative Currency Participating Lender in that other
Alternative Currency Participating Lender’s obligation to pay such amount.

 

(v)                                 Anything contained herein to the contrary
notwithstanding, each Alternative Currency Participating Lender’s obligation to
acquire and pay for its purchase of

 

44

--------------------------------------------------------------------------------


 

Alternative Currency Risk Participations as set forth herein shall be absolute,
irrevocable and unconditional and shall not be affected by any circumstance,
including, without limitation, (i) any set-off, counterclaim, recoupment,
defense or other right which such Alternative Currency Participating Lender may
have against the Alternative Currency Fronting Lender, the Agent, the Borrowers
or any other Person for any reason whatsoever; (ii) the occurrence or
continuance of a Default; (iii) any adverse change in the condition (financial
or otherwise) of the Borrowers or any of their Subsidiaries; (iv) any breach of
this Agreement or any other Loan Document by the Borrowers or any other Lender;
or (v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

 

(vi)                              In no event shall (i) the Alternative Currency
Risk Participation of any Alternative Currency Participating Lender in any
Revolving Credit Loans denominated in an Alternative Currency pursuant hereto be
construed as a loan or other extension of credit by such Alternative Currency
Participating Lender to the Borrowers, any Revolving Credit Lender or the Agent
or (ii) this Agreement be construed to require any Revolving Credit Lender that
is an Alternative Currency Participating Lender with respect to a specific
Alternative Currency to make any Revolving Credit Loans in such Alternative
Currency under this Agreement or under the other Loan Documents, subject to the
obligation of each Alternative Currency Participating Lender to give notice to
the Agent and the Borrower at any time such Revolving Credit Lender acquires the
ability to make Revolving Credit Loans in such Alternative Currency.

 

(vii)                           The Agent shall change a Revolving Credit
Lender’s designation from Alternative Currency Participating Lender to
Alternative Currency Funding Lender with respect to an Alternative Currency for
which such Lender previously has been designated an Alternative Currency
Participating Lender, upon receipt of a written notice to the Agent and the
Parent Borrower from such Alternative Currency Participating Lender requesting
that its designation be so changed.  Each Alternative Currency Participating
Lender agrees to give such notice to the Agent and the Parent Borrower promptly
upon its acquiring the ability to make Revolving Credit Loans in such
Alternative Currency.

 

(viii)                        At any time after the Closing Date, the Parent
Borrower may make a request to Agent that any existing Revolving Credit Lender
act as an additional Alternative Currency Fronting Lender.  Upon the Agent’s
approval that such Revolving Credit Lender may act as an Alternative Currency
Fronting Lender, the Agent shall promptly notify such Revolving Credit Lender of
such request.  Upon the agreement by the applicable Revolving Credit Lender to
act as an Alternative Currency Fronting Lender, such Revolving Credit Lender
shall become an Alternative Currency Fronting Lender hereunder with a Fronting
Commitment in an amount agreed to by the Parent Borrower, the Agent, and such
Alternative Currency Fronting Lender, and the Agent shall promptly notify the
Parent Borrower of such additional Alternative Currency Fronting Lender and such
Alternative Currency Fronting Lender’s Fronting Commitment. In addition, any
Alternative Currency Fronting Lender may from time to time increase or decrease
its Fronting Commitment pursuant to a written agreement executed by the Parent
Borrower, the Agent, and such Alternative Currency Fronting Lender, subject,
however, to the Alternative Currency Sublimit.

 

(ix)                              The Borrowers shall have the right to cancel
requests made in connection with this §2.8(c)(viii) at any time and from time to
time up to the actual time that a

 

45

--------------------------------------------------------------------------------


 

Lender acts as an Alternative Currency Fronting Lender or an Alternative
Currency Funding Lender, as applicable, without cost, fee or penalty.

 

§2.9                        Use of Proceeds.  The Borrowers will use the
proceeds of the Revolving Credit Loans, Term Loans, First Amendment Term Loans
and the Letters of Credit solely to (a) pay closing costs in connection with
this Agreement; (b) repay existing construction loans, fund future redevelopment
and/or development projects, tenant improvements within Net Rentable Area and
property and equipment acquisitions; (c) to make Distributions permitted by this
Agreement; and (d) for general working capital purposes (including to finance
direct and indirect investments in real estate used or intended to be used as a
data center).

 

§2.10                 Letters of Credit.

 

(a)                                 Subject to the terms and conditions set
forth in this Agreement, at any time and from time to time from the Closing Date
through the day that is thirty (30) Business Days prior to the Revolving Credit
Maturity Date, the Issuing Lender shall issue such Letters of Credit denominated
in Dollars or in one or more Alternative Currencies as the Borrowers may request
upon the delivery of a written request in the form of Exhibit E hereto (a
“Letter of Credit Request”) to the Issuing Lender, provided that (i) no Default
or Event of Default shall have occurred and be continuing, (ii) upon issuance of
such Letter of Credit, the Letter of Credit Liabilities shall not exceed the
Letter of Credit Sublimit, (iii) in no event shall the sum of (A) the Revolving
Credit Loans Outstanding, (B) the Swing Loans Outstanding and (C) the amount of
Letter of Credit Liabilities (after giving effect to all Letters of Credit
requested) exceed the aggregate Revolving Credit Commitments, (iv) in no event
shall the outstanding principal amount of the Revolving Credit Loans, Swing
Loans, Letter of Credit Liabilities (after giving effect to any requested
Letters of Credit) and Term Loans and First Amendment Term Loans exceed the
Facility Availability or cause a violation of the covenant set forth in §9.1,
(v) the conditions set forth in §§10 and 11 shall have been satisfied, (vi) no
Revolving Credit Lender is a Defaulting Lender (provided Issuing Lender may, in
its sole discretion, be entitled to waive this condition), unless the Issuing
Lender has entered into arrangements, including the delivery of cash collateral,
satisfactory to the Issuing Lender (in its sole discretion) with the Borrower or
such Defaulting Lender to eliminate the Issuing Lender’s actual or potential
Fronting Exposure with respect to the Defaulting Lender arising from either the
Letter of Credit then proposed to be issued or that Letter of Credit and all
other Letter of Credit Liabilities as to which the Issuing Lender has actual or
potential Fronting Exposure, as it may elect in its sole discretion, and
(vii) in no event shall any amount drawn under a Letter of Credit be available
for reinstatement or a subsequent drawing under such Letter of Credit.  The
Issuing Lender may assume that the conditions in §10 and §11 have been satisfied
unless it receives written notice from a Revolving Credit Lender that such
conditions have not been satisfied.  Each Letter of Credit Request shall be
executed by an Authorized Officer of Borrowers.  The Issuing Lender shall be
entitled to conclusively rely on such Person’s authority to request a Letter of
Credit on behalf of Borrowers.  The Issuing Lender shall have no duty to verify
the authenticity of any signature appearing on a Letter of Credit Request.  The
Borrowers assume all risks with respect to the use of the Letters of Credit. 
Unless the Issuing Lender and the Majority Lenders otherwise consent, the term
of any Letter of Credit shall not exceed a period of time commencing on the
issuance of the Letter of Credit and ending one year after the date of issuance
thereof, subject to extension pursuant to an “evergreen” clause reasonably
acceptable to Agent and Issuing Lender (but in any event the term

 

46

--------------------------------------------------------------------------------


 

shall not extend beyond the Revolving Credit Maturity Date, unless otherwise
agreed to by the Issuing Lender with the Borrowers agreeing that they will
deliver cash collateral to the Agent in the amount of any such outstanding
Letter of Credit at least thirty (30) days prior to the Revolving Credit
Maturity Date).  The amount available to be drawn under any Letter of Credit
shall reduce on a dollar-for-dollar (Dollar Equivalent) basis the amount
available to be drawn under the aggregate Revolving Credit Commitments as a
Revolving Credit Loan.

 

(b)                                 Each Letter of Credit Request shall be
submitted to the Issuing Lender at least three (3) Business Days (or such
shorter period as the Issuing Lender may approve) prior to the date upon which
the requested Letter of Credit is to be issued.  Each such Letter of Credit
Request shall contain (i) a statement as to the purpose for which such Letter of
Credit shall be used (which purpose shall be in accordance with the terms of
this Agreement), and (ii) a certification by an Authorized Officer or the chief
financial or chief accounting officer of Parent Borrower that the Borrowers are
and will be in compliance with all covenants under the Loan Documents after
giving effect to the issuance of such Letter of Credit.  If any Letter of Credit
Request does not specifically request that a Letter of Credit is to be issued in
an Alternative Currency denomination, the requested Letter of Credit shall be
issued in a Dollar denomination.  The Borrowers shall further deliver to the
Issuing Lender such additional applications (which application as of the date
hereof is in the form of Exhibit I attached hereto) and documents as the Issuing
Lender may require, in conformity with the then standard practices of its letter
of credit department applicable to all or substantially all similarly situated
borrowers, in connection with the issuance of such Letter of Credit; provided
that in the event of any conflict, the terms of this Agreement shall control.

 

(c)                                  The Issuing Lender shall, subject to the
conditions set forth in this Agreement, issue the Letter of Credit on or before
three (3) Business Days following receipt of the documents last due pursuant to
§2.10(b).  Each Letter of Credit shall be in form and substance reasonably
satisfactory to the Issuing Lender in its reasonable discretion.

 

(d)                                 Upon the issuance of a Letter of Credit,
each Revolving Credit Lender shall be deemed to have purchased a participation
therein from Issuing Lender in an amount equal to its respective Commitment
Percentage of the amount of such Letter of Credit.  No Revolving Credit Lender’s
obligation to participate in a Letter of Credit shall be affected by any other
Revolving Credit Lender’s failure to perform as required herein with respect to
such Letter of Credit or any other Letter of Credit.

 

(e)                                  Upon the issuance of each Letter of Credit,
the Borrowers shall pay to the Issuing Lender (i) for its own account, a Letter
of Credit fronting fee calculated at the rate set forth in the Agreement
Regarding Fees, and (ii) for the accounts of the Revolving Credit Lenders
(including the Issuing Lender) in accordance with their respective percentage
shares of participation in such Letter of Credit, a Letter of Credit fee
calculated at the rate per annum equal to the Applicable Margin then applicable
to Revolving Credit LIBOR Rate Loans on the Dollar Equivalent amount available
to be drawn under such Letter of Credit.  Such fees shall be payable in
quarterly installments in arrears with respect to each Letter of Credit on the
fifth day of each calendar quarter following the date of issuance and continuing
on each quarter or portion thereof thereafter, as applicable, or on any earlier
date on which the Commitments shall terminate and on the expiration or return of
any Letter of Credit.  In addition, the Borrowers shall pay to Issuing

 

47

--------------------------------------------------------------------------------


 

Lender for its own account within ten (10) Business Days of demand of Issuing
Lender the standard issuance, documentation and service charges applicable to
all or substantially all similarly situated borrowers for Letters of Credit
issued from time to time by Issuing Lender.

 

(f)                                   In the event that any amount is drawn
under a Letter of Credit by the beneficiary thereof, unless the amount of such
draw is otherwise immediately repaid by the Borrowers, the Borrowers shall
reimburse the Issuing Lender by having such amount drawn treated as an
outstanding Revolving Credit Base Rate Loan under this Agreement (Borrowers
being deemed to have requested a Revolving Credit Base Rate Loan on such date in
an amount equal to the amount of such drawing and such amount drawn shall be
treated as an outstanding Revolving Credit Base Rate Loan under this Agreement)
and the Agent shall promptly notify each Revolving Credit Lender by telex,
telecopy, telegram, telephone (confirmed in writing) or other similar means of
transmission, and each Revolving Credit Lender shall promptly and
unconditionally pay to the Agent, for the Issuing Lender’s own account, an
amount in Dollars equal to such Revolving Credit Lender’s Revolving Credit
Commitment Percentage of such Letter of Credit (to the extent of the Dollar
Equivalent of the amount drawn).  Borrowers further hereby irrevocably authorize
and direct Agent to notify the Revolving Credit Lenders of Borrowers’ intent to
convert such Revolving Credit Base Rate Loan to a Revolving Credit LIBOR Rate
Loan with an Interest Period of one (1) month on the third (3rd) Business Day
following the funding by the Revolving Credit Lenders of their advance under
this §2.10(f), provided that the making of such Revolving Credit LIBOR Rate Loan
shall not be a contravention of any provision of this Agreement.  If and to the
extent any Revolving Credit Lender shall not make such amount available on the
Business Day on which such draw is funded, such Revolving Credit Lender agrees
to pay such amount to the Agent forthwith on demand, together with interest
thereon, for each day from the date on which such draw was funded until the date
on which such amount is paid to the Agent, at the Overnight Rate until three
(3) days after the date on which the Agent gives notice of such draw and at the
Overnight Rate plus one percent (1.0%) for each day thereafter.  Further, such
Revolving Credit Lender shall be deemed to have assigned any and all payments
made of principal and interest on its Revolving Credit Loans, amounts due with
respect to its participations in Letters of Credit and any other amounts due to
it hereunder to the Agent to fund the amount of any drawn Letter of Credit which
such Revolving Credit Lender was required to fund pursuant to this
§2.10(f) until such amount has been funded (as a result of such assignment or
otherwise).  In the event of any such failure or refusal, the Revolving Credit
Lenders not so failing or refusing shall be entitled to a priority secured
position for such amounts as provided in §12.5.  The failure of any Revolving
Credit Lender to make funds available to the Agent in such amount shall not
relieve any other Revolving Credit Lender of its obligation hereunder to make
funds available to the Agent pursuant to this §2.10(f).

 

(g)                                  If after the issuance of a Letter of Credit
pursuant to §2.10(c) by the Issuing Lender, but prior to the funding of any
portion thereof by a Revolving Credit Lender, for any reason a drawing under a
Letter of Credit cannot be refinanced as a Revolving Credit Loan, each Revolving
Credit Lender will, on the date such Revolving Credit Loan pursuant to
§2.10(f) was to have been made, purchase an undivided participation interest in
the Letter of Credit in an Dollar Equivalent amount equal to its Revolving
Credit Commitment Percentage of the amount of such Letter of Credit.  Each
Revolving Credit Lender will immediately transfer to the Issuing Lender in
immediately available funds the amount of its participation and upon receipt
thereof

 

48

--------------------------------------------------------------------------------


 

the Issuing Lender will deliver to such Revolving Credit Lender a Letter of
Credit participation certificate dated the date of receipt of such funds and in
such amount.

 

(h)                                 Whenever at any time after the Issuing
Lender has received from any Revolving Credit Lender any such Revolving Credit
Lender’s payment of funds under a Letter of Credit and thereafter the Issuing
Lender receives any payment on account thereof, then the Issuing Lender will
distribute to such Revolving Credit Lender its participation interest in such
amount (appropriately adjusted in the case of interest payments to reflect the
period of time during which such Revolving Credit Lender’s participation
interest was outstanding and funded); provided, however, that in the event that
such payment received by the Issuing Lender is required to be returned, such
Revolving Credit Lender will return to the Issuing Lender any portion thereof
previously distributed by the Issuing Lender to it.

 

(i)                                     The issuance of any supplement,
modification, amendment, renewal or extension to or of any Letter of Credit
shall be treated in all respects the same as the issuance of a new Letter of
Credit.

 

(j)                                    Borrowers assume all risks of the acts,
omissions, or misuse of any Letter of Credit by the beneficiary thereof. 
Neither Agent, Issuing Lender nor any Lender will be responsible for (i) the
form, validity, sufficiency, accuracy, genuineness or legal effect of any Letter
of Credit or any document submitted by any party in connection with the issuance
of any Letter of Credit, even if such document should in fact prove to be in any
or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any instrument transferring or assigning or purporting to transfer or assign any
Letter of Credit or the rights or benefits thereunder or proceeds thereof in
whole or in part, which may prove to be invalid or ineffective for any reason;
(iii) failure of any beneficiary of any Letter of Credit to comply fully with
the conditions required in order to demand payment under a Letter of Credit;
(iv) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document or draft required by or from a beneficiary in order to
make a disbursement under a Letter of Credit or the proceeds thereof; (vii) for
the misapplication by the beneficiary of any Letter of Credit of the proceeds of
any drawing under such Letter of Credit; (viii) for any consequences arising
from causes beyond the control of Agent or any Lender; or (ix) any adverse
change in the relevant exchange rates or in the availability of the relevant
Alternative Currency to the Borrowers or any Subsidiary or in the relevant
currency markets generally.  None of the foregoing will affect, impair or
prevent the vesting of any of the rights or powers granted to Agent, Issuing
Lender or the Lenders hereunder.  In furtherance and extension and not in
limitation or derogation of any of the foregoing, any act taken or omitted to be
taken by Agent, Issuing Lender or the other Lenders in good faith will be
binding on Borrowers and will not put Agent, Issuing Lender or the other Lenders
under any resulting liability to Borrowers; provided nothing contained herein
shall relieve Issuing Lender for liability to Borrowers arising as a result of
the gross negligence or willful misconduct of Issuing Lender as determined by a
court of competent jurisdiction after the exhaustion of all applicable appeal
periods.

 

49

--------------------------------------------------------------------------------


 

§2.11                 Increase in Total Commitment.

 

(a)                                 Provided that no Default or Event of Default
has occurred and is continuing, subject to the terms and conditions set forth in
this §2.11, the Borrowers shall have the option at any time and from time to
time before the date that is thirty (30) days prior to the Revolving Credit
Maturity Date (or the extended maturity date if Borrowers exercise their
extension option pursuant to §2.12) to request an increase in the Total
Commitment to not more than EIGHT HUNDRED MILLION DOLLARS ($800,000,000) by
giving written notice to the Agent (an “Increase Notice”; and the amount of such
requested increase is the “Commitment Increase”), with such Commitment Increase
being allocated to the Revolving Credit Facility and/or the Term Loan Facility
and/or the First Amendment Term Loan Facility in such fashion as the Borrowers
may designate; provided that any such individual increase must be in a minimum
amount of $25,000,000 and incremental amounts of $5,000,000 in excess thereof. 
Upon receipt of any Increase Notice, the Agent shall consult with Arrangers and
shall notify the Borrowers of the amount of facility fees to be paid to any
Lenders who provide an additional Commitment in connection with such increase in
the Total Commitment (which shall be in addition to the fees to be paid to Agent
or Arrangers pursuant to the Agreement Regarding Fees).  If the Borrowers agree
to pay the facility fees so determined, then the Agent shall send a notice to
all Lenders (the “Additional Commitment Request Notice”) informing them of the
Borrowers’ request to increase the Total Commitment, the applicable Facility to
be increased, and of the facility fees to be paid with respect thereto.  Each
Lender who desires to provide an additional Commitment upon such terms shall
provide Agent with a written commitment letter specifying the amount of the
additional Commitment by which it is willing to provide prior to such deadline
as may be specified in the Additional Commitment Request Notice.  If the
requested increase is oversubscribed then the Agent and the Arrangers shall
allocate the Commitment Increase among the Lenders who provide such commitment
letters on such basis mutually acceptable to each of the Borrowers, Agent and
Arrangers.  If the additional Commitments so provided are not sufficient to
provide the full amount of the Commitment Increase requested by the Borrowers,
then the Agent, Arrangers or Borrowers may, but shall not be obligated to,
invite one or more banks or lending institutions (which banks or lending
institutions shall be reasonably acceptable to Agent, Arrangers and Parent
Borrower) to become a Lender and provide an additional Commitment.  The Agent
shall provide all Lenders with a notice setting forth the amount, if any, of the
additional Commitment to be provided by each Lender and the revised Commitment
Percentages which shall be applicable after the effective date of the Commitment
Increase specified therein (the “Commitment Increase Date”).  In no event shall
any Lender be obligated to provide an additional Commitment.

 

(b)                                 On any Commitment Increase Date the
outstanding principal balance of the applicable Loans shall be reallocated among
the Lenders such that after the applicable Commitment Increase Date the
outstanding principal amount of Loans owed to each Lender shall be equal to such
Lender’s, as applicable,  Revolving Credit Commitment Percentage and/or Term
Loan Commitment Percentage and/or First Amendment Term Loan Commitment
Percentage (as in effect after the applicable Commitment Increase Date) of the
outstanding principal amount of the applicable Loans.  The participation
interests of the Revolving Credit Lenders in Swing Loans, Letters of Credit, and
Alternative Currency Risk Participations shall be similarly adjusted as
applicable.  On any Commitment Increase Date those Lenders whose applicable
Commitment Percentage is increasing shall advance the funds to the Agent and the
funds so advanced shall be distributed among the Lenders whose applicable
Commitment Percentage is decreasing as necessary to accomplish the required
reallocation of the outstanding

 

50

--------------------------------------------------------------------------------


 

Loans.  The funds so advanced shall be Base Rate Loans until converted to LIBOR
Rate Loans which are allocated among all Lenders based on their applicable
Revolving Credit Commitment Percentages and/or Term Loan Commitment Percentages
and/or First Amendment Term Loan Commitment Percentages.

 

(c)                                  Upon the effective date of each increase in
the Total Commitment pursuant to this §2.11 the Agent may unilaterally revise
Schedule 1.1 and the Borrowers shall, if requested by such Lender, execute and
deliver to the Agent new Notes for each Lender whose Commitment has changed so
that the principal amount of such Lender’s applicable Notes shall equal its
applicable Commitment.  The Agent shall deliver such replacement Notes to the
respective Lenders in exchange for the Notes replaced thereby which shall be
surrendered by such Lenders.  Such new Notes shall provide that they are
replacements for the surrendered Notes and that they do not constitute a
novation, shall be dated as of the Commitment Increase Date and shall otherwise
be in substantially the form of the replaced Notes.

 

(d)                                 Notwithstanding anything to the contrary
contained herein, the obligation of the Agent and the Lenders to increase the
Total Commitment pursuant to this §2.11 shall be conditioned upon satisfaction
or waiver of the following conditions precedent which must be satisfied or
waived prior to the effectiveness of any increase of the Total Commitment:

 

(i)                                     Payment of Activation Fee.  The
Borrowers shall pay (A) to the Agent those fees described in and contemplated by
the Agreement Regarding Fees with respect to the applicable Commitment Increase,
and (B) to the Arrangers such facility fees as the Lenders who are providing an
additional Commitment may require to increase the aggregate Total Commitment,
which fees shall, when paid, be fully earned and non-refundable under any
circumstances.  The Arrangers shall pay to the Lenders acquiring the increased
Commitment certain fees pursuant to their separate agreement; and

 

(ii)                                  No Default.  On the date any Increase
Notice is given and on the date such increase becomes effective, both
immediately before and after the Total Commitment is increased, there shall
exist no Default or Event of Default; and

 

(iii)                               Representations True.  The representations
and warranties made by the Borrowers in the Loan Documents or otherwise made by
or on behalf of the Borrowers in connection therewith or after the date thereof
shall have been true and correct in all material respects when made and shall
also be true and correct in all material respects on the date of such Increase
Notice and on the date the Total Commitment is increased, both immediately
before and after the Total Commitment is increased; and

 

(iv)                              Additional Documents and Expenses.  The
Borrowers shall execute and deliver to Agent and the Lenders such additional
documents, instruments, certifications and opinions as the Agent may reasonably
require, including, without limitation, a Compliance Certificate, demonstrating
compliance with all covenants set forth in the Loan Documents after giving
effect to the increase, and the Borrowers shall pay the cost of any updated UCC
searches and any and all intangible taxes or other taxes, assessments or charges
or any similar fees, taxes or expenses which are demanded in connection with
such increase.

 

51

--------------------------------------------------------------------------------


 

§2.12                 Extension of Revolving Credit Maturity Date.  The
Borrowers shall have the one-time right and option to extend the Revolving
Credit Maturity Date to June 24, 2020, upon satisfaction or waiver of the
following conditions precedent, which must be satisfied prior to the
effectiveness of any extension of the Revolving Credit Maturity Date:

 

(a)                                 Extension Request.  The Borrowers shall
deliver written notice of such request (the “Extension Request”) to the Agent
not earlier than the date which is ninety (90) days and not later than the date
which is forty five (45) days prior to the Revolving Credit Maturity Date (as
determined without regard to such extension).  Any such Extension Request shall
be irrevocable and binding on the Borrowers.

 

(b)                                 Payment of Extension Fee.  The Borrowers
shall pay to the Agent for the pro rata accounts of the Revolving Credit Lenders
in accordance with their respective Revolving Credit Commitments an extension
fee in an amount equal to ten (10) basis points of the aggregate Revolving
Credit Commitments of the Revolving Credit Lenders in effect on the Revolving
Credit Maturity Date (as determined without regard to such extension), which fee
shall, when paid, be fully earned and non-refundable under any circumstances.

 

(c)                                  No Default.  On the date the Extension
Request is given and on the Revolving Credit Maturity Date (as determined
without regard to such extension) there shall exist no Default or Event of
Default.

 

(d)                                 Representations and Warranties.  The
representations and warranties made by the Borrowers in the Loan Documents or
otherwise made by or on behalf of the Borrowers in connection therewith or after
the date thereof shall have been true and correct in all material respects when
made and shall also be true and correct in all material respects on the date the
Extension Request is given and on the Revolving Credit Maturity Date (as
determined without regard to such extension) other than for changes in the
ordinary course of business permitted by this Agreement that have not had a
Material Adverse Effect.

 

§3.                               REPAYMENT OF THE LOANS.

 

§3.1                        Stated Maturity.  The Borrowers promise to pay on
the Revolving Credit Maturity Date and there shall become absolutely due and
payable on the Revolving Credit Maturity Date all of the Revolving Credit Loans,
Swing Loans and other Letter of Credit Liabilities outstanding on such date,
together with any and all accrued and unpaid interest thereon.  The Borrowers
promise to pay on the Term Loan Maturity Date and there shall become absolutely
due and payable on the Term Loan Maturity Date all of the Term Loans outstanding
on such date, together with any and all accrued and unpaid interest thereon. 
The Borrowers promise to pay on the First Amendment Term Loan Maturity Date and
there shall become absolutely due and payable on the First Amendment Term Loan
Maturity Date all of the First Amendment Term Loans outstanding on such date,
together with any and all accrued and unpaid interest thereon.

 

§3.2                        Mandatory Prepayments.

 

(a)                                 If at any time the sum of the aggregate
outstanding principal amount of the Revolving Credit Loans, the Swing Loans and
the Letter of Credit Liabilities exceeds the

 

52

--------------------------------------------------------------------------------


 

aggregate Revolving Credit Commitments, then the Borrowers shall, within ten
(10) Business Days after receipt of notice from Agent of such occurrence pay the
amount of such excess to the Agent for the respective accounts of the Revolving
Credit Lenders, as applicable, for application to the Revolving Credit Loans as
provided in §3.4, together with any additional amounts payable pursuant to §4.8,
except that the amount of any Swing Loans shall be paid solely to the Swing Loan
Lender.  Notwithstanding the foregoing, if the Agent notifies the Borrowers at
any time that the Outstanding amount of all Loans denominated in Alternative
Currencies at such time exceeds a Dollar Equivalent amount equal to (a) 105% of
the Alternative Currency Sublimit then in effect, or (b) 105% of the
Unencumbered Asset Pool Availability, then, within three (3) Business Days after
receipt of such notice, the Borrowers shall prepay Loans in an aggregate amount
sufficient to reduce such Outstanding Amount as of such date of payment to an
amount not to exceed 100% of the Alternative Currency Sublimit then in effect or
100% of the Unencumbered Asset Pool Availability, respectively.

 

(b)                                 If at any time the outstanding principal
balance of the Revolving Credit Loans, the Swing Loans, the Term Loan, the First
Amendment Term Loan, the Letter of Credit Liabilities and the 2014 Term Loan
exceeds the Unencumbered Asset Pool Availability (including, without limitation,
as a result of the termination of any ground lease or any lease of a Leased
Asset related to an Eligible Real Estate Asset), then Borrowers shall, within
ten (10) Business Days after receipt of notice from the Agent of such
occurrence, pay the amount of such excess as a payment of principal to the
holder or holders of any Unsecured Debt, together with any additional amounts
required to be paid to such holder or holders in connection with such principal
payments of Indebtedness.

 

§3.3                        Optional Prepayments.

 

(a)                                 Each Borrower shall have the right, at its
election, to prepay the outstanding amount of the Loans and Swing Loans, as a
whole or in part, at any time without penalty or premium; provided, that if any
prepayment of the outstanding amount of any LIBOR Rate Loans pursuant to this
§3.3 is made on a date that is not the last day of the Interest Period relating
thereto, such prepayment shall be accompanied by the payment of any amounts due
pursuant to §4.8.

 

(b)                                 The Borrowers shall give the Agent, no later
than 10:00 a.m. (Eastern time) at least three (3) days prior written notice of
any prepayment pursuant to this §3.3, in each case specifying the proposed date
of prepayment of the Loans and the principal amount to be prepaid (provided that
(i) any such notice may be revoked or modified upon one (1) day’s prior notice
to the Agent) and (ii) any such notice may be conditioned upon the consummation
of a transaction.  Notwithstanding the foregoing, no prior notice shall be
required for the prepayment of any Swing Loan.

 

§3.4                        Partial Prepayments.  Each partial prepayment of the
Loans under §3.3 shall be in a minimum Dollar Equivalent amount of $1,000,000 or
an integral multiple of $100,000 in excess thereof, shall be accompanied by the
payment of accrued interest on the principal prepaid to the date of payment.
Each partial payment under §3.2 and §3.3 shall be applied first to the principal
of any Outstanding Swing Loans, then, in the absence of instruction by the
Borrowers,

 

53

--------------------------------------------------------------------------------


 

to the principal of Revolving Credit Loans (and with respect to each category of
Loans, first to the principal of Base Rate Loans, and then to the principal of
LIBOR Rate Loans).

 

§3.5                        Effect of Prepayments.  Amounts of the Revolving
Credit Loans prepaid under §3.2 and §3.3 prior to the Revolving Credit Maturity
Date may be reborrowed as provided in §2.

 

§4.                               CERTAIN GENERAL PROVISIONS.

 

§4.1                        Conversion Options.

 

(a)                                 The Borrowers may elect from time to time to
convert any of its outstanding Loans to a Loan of another Type and such Loans
shall thereafter bear interest as a Base Rate Loan or a LIBOR Rate Loan, as
applicable; provided that (i) with respect to any such conversion of a LIBOR
Rate Loan to a Base Rate Loan, the Borrowers shall give the Agent at least one
(1) Business Day’s prior written notice of such election, and such conversion
shall only be made on the last day of the Interest Period with respect to such
LIBOR Rate Loan unless the Borrowers pay Breakage Costs as required under this
Agreement; (ii) with respect to any such conversion of a Base Rate Loan to a
LIBOR Rate Loan, the Borrowers shall give the Agent at least three (3) LIBOR
Business Days’ prior written notice of such election and the Interest Period
requested for such Loan, the principal amount of the Loan so converted shall be
in a minimum aggregate amount of $1,000,000 or an integral multiple of $250,000
in excess thereof and, after giving effect to the making of such Loan, there
shall be no more than ten (10) LIBOR Rate Loans outstanding at any one time; and
(iii) no Loan may be converted into a LIBOR Rate Loan when any Default or Event
of Default has occurred and is continuing.  All or any part of the outstanding
Loans of any Type may be converted as provided herein, provided that no partial
conversion shall result in a Base Rate Loan in a principal amount of less than
$1,000,000 or an integral multiple of $100,000 or a LIBOR Rate Loan in a
principal amount of less than $1,000,000 or an integral multiple of $250,000. 
With respect to any Revolving Credit Loan denominated in an Alternative
Currency, the Borrowers shall also notify Agent (in connection with the required
notices above) of any requested change to such denomination (whether to Dollars
or to another Alternative Currency).  On the date on which such conversion is
being made, each Lender shall take such action as is necessary to transfer its
Commitment Percentage of such Loans to its Domestic Lending Office or its LIBOR
Lending Office, as the case may be.  Each Conversion/Continuation Request
relating to the conversion of a Base Rate Loan to a LIBOR Rate Loan shall be
irrevocable by the Borrowers.

 

(b)                                 Any LIBOR Rate Loan may be continued as such
Type upon the expiration of an Interest Period with respect thereto by
compliance by the Borrowers with the terms of §4.1; provided that no LIBOR Rate
Loan may be continued as such when any Default or Event of Default has occurred
and is continuing, but shall be automatically converted to a Base Rate Loan on
the last day of the Interest Period relating thereto ending during the
continuance of any Default or Event of Default.

 

(c)                                  In the event that the Borrowers do not
notify the Agent of their election hereunder with respect to any LIBOR Rate
Loan, such Loan shall be automatically continued at the end of the applicable
Interest Period as a LIBOR Rate Loan for an Interest Period of one month unless
such Interest Period shall be greater than the time remaining until the
Revolving

 

54

--------------------------------------------------------------------------------


 

Credit Maturity Date or the Term Loan Maturity Date or the First Amendment Term
Loan Maturity Date, as applicable, in which case such Loan shall be
automatically converted to a Base Rate Loan at the end of the applicable
Interest Period (and with respect to any such Revolving Credit LIBOR Rate Loan
denominated in an Alternative Currency, such Loan shall be continued in the then
applicable Alternative Currency).

 

§4.2                        Fees.  The Borrowers agree to pay to KeyBank certain
fees for services rendered or to be rendered in connection with the Loans as
provided pursuant to a fee letter dated April 24, 2015 between the Parent
Borrower and KeyBank (the “Agreement Regarding Fees”).

 

§4.3                        [Intentionally Omitted.]

 

§4.4                        Funds for Payments.

 

(a)                                 All payments of principal, interest,
facility fees, Letter of Credit fees, closing fees and any other amounts due
hereunder or under any of the other Loan Documents shall be made to the Agent,
for the respective accounts of the Lenders and the Agent, as the case may be, at
the Agent’s Head Office, not later than 3:00 p.m. (Eastern time) on the day when
due (or such later time as is acceptable to the Agent in the event of a payment
in full of all Loans and a termination of Commitments hereunder), in each case
in lawful money of the United States in immediately available funds; provided,
that all payments by the Borrowers hereunder with respect to principal and
interest on Revolving Credit Loans denominated in an Alternative Currency shall
be made to the Agent, for the account of the respective Lenders to which such
payment is owed, at the Agent’s Head Office in such Alternative Currency not
later than the Applicable Time specified by the Agent on the dates specified
herein.  To the extent not already paid pursuant to the preceding sentence, the
Agent is hereby authorized to charge the accounts of the Borrowers with KeyBank,
on the dates when the amount thereof shall become due and payable, with the
amounts of the principal of and interest on the Loans and all fees, charges,
expenses and other amounts owing to the Agent and/or the Lenders (including the
Swing Loan Lender) under the Loan Documents.  Subject to the foregoing, all
payments made to Agent on behalf of the Lenders, and actually received by Agent,
shall be deemed received by the Lenders on the date actually received by Agent.

 

(b)                                 All payments by the Borrowers hereunder and
under any of the other Loan Documents shall be made without setoff or
counterclaim and free and clear of and without deduction for any Taxes now or
hereafter imposed or levied by the United States of America or any political
subdivision thereof or taxing or other authority therein or any jurisdiction
from or through which a payment is made by the Borrowers, excluding any income
Taxes, franchise Taxes imposed in lieu of income Taxes and any Taxes imposed by
a jurisdiction as a result of any connection between a Lender and such
jurisdiction other than any connection arising solely from executing,
delivering, performing its obligations under, or enforcing any Loan Document
(“Non-Excluded Taxes”), unless the Borrowers are compelled by law to make such
deduction or withholding.  If any such obligation is imposed upon the Borrowers
with respect to any amount payable by the Borrowers hereunder or under any of
the other Loan Documents, the Borrowers will pay to the Agent, for the account
of the Lenders (including the Swing Loan Lender) or (as the case may be) the
Agent, on the date on which such amount is due and payable hereunder or under
such other Loan Document, such additional amount in Dollars as shall be
necessary to

 

55

--------------------------------------------------------------------------------


 

enable the Lenders or the Agent to receive the same net amount which the Lenders
or the Agent would have received on such due date had no such obligation been
imposed upon the Borrowers; provided, however, that the Borrowers shall not be
required to increase any such amounts payable to any Lender with respect to any
Non-Excluded Taxes (i) that are attributable to such Lender’s or Agent’s failure
to comply with the requirements of § 4.4(c) or that are withholding Taxes
imposed under FATCA; (ii) that are branch profits taxes imposed by the United
States or any similar taxes imposed by any other jurisdiction under the laws of
which a Lender is organized or in which its applicable lending office is
located; or (iii) in the case of a Non-U.S. Lender, that are imposed on amounts
payable to such Lender at the time such Lender becomes a party to this Agreement
(or designates a new lending office), except to the extent that such Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment) to receive additional amounts from the Borrowers with
respect to such Non-Excluded Taxes pursuant to this §4.4(b).  The Borrowers will
deliver promptly to the Agent certificates or other valid vouchers for all Taxes
or other charges deducted from or paid with respect to payments made by the
Borrowers hereunder or under any other Loan Document. In the event a Lender
receives a refund or credit of any Non-Excluded Taxes paid by the Borrowers
pursuant to this section, such Lender will pay to the Borrowers the amount of
such refund or credit (and any interest received with respect thereto) promptly
upon receipt thereof; provided that if at any time thereafter such Lender is
required to return such refund or credit, the Borrowers shall promptly repay to
such Lender the amount of such refund or credit, net of any reasonable
incremental additional costs.  For purposes of determining withholding Taxes
imposed under FATCA, from and after the Closing Date, the Borrowers, the Agent
and the Lenders shall treat (and the Lenders hereby authorize the Agent to
treat) the Commitments, the Loans and any other obligations under the Loan
Documents as not qualifying as “grandfathered obligations” within the meaning of
Treasury Regulation Section 1.1471-2(b)(2)(i) or Treasury Regulation
Section 1.1471-2T(b)(2)(i).

 

(c)                                  Each Lender that is not a United States
Person (as such term is defined in Section 7701(a)(30) of the Code) for U.S.
federal income tax purposes (a “Non-U.S. Lender”) , to the extent such Lender is
lawfully able to do so, shall provide the Borrowers on or prior to the Closing
Date (in the case of each Lender listed on the signature pages hereof on the
Closing Date) or on or prior to the date of the Assignment and Acceptance
Agreement pursuant to which it becomes a Lender (in the case of each other
Lender), and at such other times as may be necessary in the determination of the
Borrowers, with (x) two (2) original copies of Internal Revenue Service
Form W-8BEN, W-8ECI and/or W-8IMY (or, in each case, any successor forms),
properly completed and duly executed by such Lender, and any other such duly
executed form(s) or statement(s) (including whether such Lender has complied
with FATCA) which may, from time to time, be prescribed by law and, which,
pursuant to applicable provisions of (i) an income tax treaty between the United
States and the country of residence of such Lender, (ii) the Code, or (iii) any
applicable rules or regulations in effect under (i) or (ii) above, establish
that such Lender is not subject to deduction or withholding of United States
federal income tax with respect to any payments to such Lender of principal,
interest, fees or other amounts payable under any of the Loan Documents, or
(y) if such Lender is not a “bank” or other Person described in
Section 881(c)(3) of the Code, a Certificate Regarding Non-Bank Status together
with two (2) original copies of Internal Revenue Service Form W-8BEN (or any
successor form), properly completed and duly executed by such Lender, and such
other documentation required under the Code and requested by the Borrowers to
establish that such Lender is not subject to

 

56

--------------------------------------------------------------------------------


 

deduction or withholding of United States federal income tax with respect to any
payments to such Lender of interest payable under any of the Loan Documents. 
Each Lender that is a United States Person (as such term is defined in
Section 7701(a)(30) of the Code) for United States federal income tax purposes
(a “U.S. Lender”) and is not an exempt recipient within the meaning of Treasury
Regulations Section 1.6049-4(c) shall provide the Borrowers on or prior to the
Closing Date (or, if later, on or prior to the date on which such Lender becomes
a party to this Agreement) two (2) original copies of Internal Revenue Service
From W-9 (or any successor form), properly completed and duly executed by such
Lender, certifying that such U.S. Lender is entitled to an exemption from United
States backup withholding tax, or otherwise prove that it is entitled to such an
exemption.  Each Lender required to deliver any forms, certificates or other
evidence with respect to United States federal income tax withholding matters
pursuant to this section hereby agrees, from time to time after the initial
delivery by such Lender of such forms, certificates or other evidence, whenever
a lapse in time or change in circumstances renders such forms, certificates or
other evidence obsolete or inaccurate in any material respect, that such Lender
shall promptly provide the Borrowers two (2) new original copies of Internal
Revenue Service Form W-9, W-8BEN, W-8ECI and/or W-8IMY (or, in each case, any
successor form), or a Certificate Regarding Non-Bank Status and two (2) original
copies of Internal Revenue Service Form W-8BEN (or any successor form), as the
case may be, properly completed and duly executed by such Lender, and such other
documentation required under the Code and requested by the Borrowers to confirm
or establish that such Lender is not subject to deduction or withholding of
United States federal income tax with respect to payments to such Lender under
the Loan Documents, or notify the Borrowers of its inability to deliver any such
forms, certificates or other evidence.

 

(d)                                 In the event it is reasonably necessary to
determine the fair market value of the Commitments, Loans and/or other
obligations under the Loan Documents for purposes of Treasury Regulation
Section 1.1273-2(f), the Agent shall assist Parent Borrower as reasonably
requested in connection with making such determination (including by using
commercially reasonable efforts to obtain quotes and sales prices for the
Commitments, Loans and/or other obligations), and the Agent shall promptly make
any such determination by Parent Borrower available to the Lenders in accordance
with Treasury Regulation Section 1.1273-2(f)(9).

 

(e)                                  The obligations of the Borrowers to the
Lenders under this Agreement (and of the Revolving Credit Lenders to make
payments to the Issuing Lender with respect to Letters of Credit, to the Swing
Loan Lender with respect to Swing Loans, and to the Alternative Currency
Fronting Lender with respect to Alternative Currency Risk Participation) shall
be absolute, unconditional and irrevocable, and shall be paid and performed
strictly in accordance with the terms of this Agreement, under all circumstances
whatsoever, including, without limitation, the following circumstances:  (i) any
lack of validity or enforceability of this Agreement, any Letter of Credit or
any of the other Loan Documents; (ii) any improper use which may be made of any
Letter of Credit or any improper acts or omissions of any beneficiary or
transferee of any Letter of Credit in connection therewith; (iii) the existence
of any claim, set-off, defense or any right which the Borrowers or any of their
Subsidiaries or Affiliates may have at any time against any beneficiary or any
transferee of any Letter of Credit (or persons or entities for whom any such
beneficiary or any such transferee may be acting) or the Lenders (other than the
defense of payment to the Lenders in accordance with the terms of this
Agreement) or any other person, whether in connection with any Letter of Credit,
this

 

57

--------------------------------------------------------------------------------


 

Agreement, any other Loan Document, or any unrelated transaction; (iv) any
draft, demand, certificate, statement or any other documents presented under any
Letter of Credit proving to be insufficient, forged, fraudulent or invalid in
any respect or any statement therein being untrue or inaccurate in any respect
whatsoever; (v) any breach of any agreement between Borrowers or any of their
Subsidiaries or Affiliates and any beneficiary or transferee of any Letter of
Credit; (vi) any irregularity in the transaction with respect to which any
Letter of Credit is issued, including any fraud by the beneficiary or any
transferee of such Letter of Credit; (vii) payment by the Issuing Lender under
any Letter of Credit against presentation of a sight draft, demand, certificate
or other document which does not comply with the terms of such Letter of Credit,
provided that such payment shall not have constituted gross negligence or
willful misconduct on the part of the Issuing Lender as determined by a court of
competent jurisdiction after the exhaustion of all applicable appeal periods;
(viii) any non-application or misapplication by the beneficiary of a Letter of
Credit of the proceeds of such Letter of Credit; (ix) the legality, validity,
form, regularity or enforceability of the Letter of Credit; (x) the failure of
any payment by Issuing Lender to conform to the terms of a Letter of Credit (if,
in Issuing Lender’s good faith judgment, such payment is determined to be
appropriate); (xi) the surrender or impairment of any security for the
performance or observance of any of the terms of any of the Loan Documents;
(xii) the occurrence of any Default or Event of Default; (xiii) any adverse
change in the relevant exchange rates or in the availability of the relevant
Alternative Currency to the Borrowers or any Subsidiary or in the relevant
currency markets generally; and (xiv) any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, provided that such
other circumstances or happenings shall not have been the result of gross
negligence or willful misconduct on the part of the Issuing Lender, the Swing
Loan Lender, or the Alternative Currency Fronting Lender, as applicable, as
determined by a court of competent jurisdiction after the exhaustion of all
applicable appeal periods.

 

§4.5                        Computations(a)  .  All computations of interest on
the Loans (other than Base Rate Loans at the prime rate, which shall be based on
a 365/366-day year as the case may be) and of other fees to the extent
applicable shall be based on a 360-day year and paid for the actual number of
days elapsed. Except as otherwise provided in the definition of the term
“Interest Period” with respect to LIBOR Rate Loans, whenever a payment hereunder
or under any of the other Loan Documents becomes due on a day that is not a
Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and interest shall accrue during such extension.  The
Outstanding Loans and Letter of Credit Liabilities as reflected on the records
of the Agent from time to time shall be considered prima facie evidence of such
amount absent manifest error.

 

§4.6                        Suspension of LIBOR Rate Loans.  In the event that,
prior to the commencement of any Interest Period relating to any LIBOR Rate Loan
(whether denominated in Dollars or an Alternative Currency), the Agent shall
determine that adequate and reasonable methods do not exist for ascertaining
LIBOR for such Interest Period, or the Agent shall reasonably determine (or
shall receive notice from the Required Lenders that they have determined) that
LIBOR will not accurately and fairly reflect the cost of the Lenders making or
maintaining LIBOR Rate Loans for such Interest Period, the Agent shall forthwith
give notice of such determination (which shall be conclusive and binding on the
Borrowers and the Lenders absent manifest error) to the Borrowers and the
Lenders.  In such event (a) any Loan Request with respect to a LIBOR Rate Loan
shall be automatically withdrawn and shall be deemed a

 

58

--------------------------------------------------------------------------------


 

request for a Base Rate Loan and (b) each LIBOR Rate Loan will automatically, on
the last day of the then current Interest Period applicable thereto, become a
Base Rate Loan, and the obligations of the Lenders to make LIBOR Rate Loans
shall be suspended until the Agent determines that the circumstances giving rise
to such suspension no longer exist, whereupon the Agent shall so notify the
Borrowers and the Lenders.

 

§4.7                        Illegality.  Notwithstanding any other provisions
herein, if after the date hereof any law, regulation, treaty or directive shall
be enacted or the interpretation or application thereof shall make it unlawful,
or any central bank or other governmental authority having jurisdiction over a
Lender or its LIBOR Lending Office shall assert that it is unlawful, for any
Lender to make or maintain LIBOR Rate Loans (whether denominated in Dollars or
an Alternative Currency), such Lender shall forthwith give notice of such
circumstances to the Agent and the Borrowers and thereupon (a) the commitment of
the Lenders to make LIBOR Rate Loans shall forthwith be suspended and (b) the
LIBOR Rate Loans then outstanding shall be converted automatically to Base Rate
Loans on the last day of each Interest Period applicable to such LIBOR Rate
Loans or within such earlier period as may be required by law.  Notwithstanding
the foregoing, before giving such notice, the applicable Lender shall designate
a different lending office if such designation will void the need for giving
such notice and will not, in the reasonable judgment of such Lender, be
otherwise materially disadvantageous to such Lender or increase any costs
payable by Borrowers hereunder.  Any Lender that is or becomes an Alternative
Currency Participating Lender with respect to any Alternative Currency pursuant
to this §4.7 or otherwise as provided in this Agreement shall promptly notify
the Agent and the Borrowers in the event that the impediment resulting in its
being or becoming an Alternative Currency Participating Lender is alleviated in
a manner such that it can become an Alternative Currency Funding Lender with
respect to such Alternative Currency.

 

§4.8                        Additional Interest.  If any LIBOR Rate Loan or any
portion thereof is repaid or is converted to a Base Rate Loan for any reason on
a date which is prior to the last day of the Interest Period applicable to such
LIBOR Rate Loan, or if repayment of the Loans has been accelerated as provided
in §12.1, the Borrowers will pay to the Agent upon demand for the account of the
applicable Lenders in accordance with their respective Commitment Percentages
(or to the Swing Loan Lender with respect to a Swing Loan), in addition to any
amounts of interest otherwise payable hereunder, the Breakage Costs.  Borrowers
understand, agree and acknowledge the following:  (i) no Lender has any
obligation to purchase, sell and/or match funds in connection with the use of
LIBOR as a basis for calculating the rate of interest on a LIBOR Rate Loan;
(ii) LIBOR is used merely as a reference in determining such rate; and
(iii) Borrowers have accepted LIBOR as a reasonable and fair basis for
calculating such rate and any Breakage Costs.  Borrowers further agree to pay
the Breakage Costs, if any, whether or not a Lender elects to purchase, sell
and/or match funds.

 

§4.9                        Additional Costs, Etc.  Notwithstanding anything
herein to the contrary, if after the date hereof any applicable law, which
expression, as used herein, includes statutes, rules and regulations thereunder
and interpretations thereof by any competent court or by any governmental or
other regulatory body charged with the administration or the interpretation
thereof and directives and instructions at any time or from time to time
hereafter made upon or otherwise issued to any Lender or the Agent by any
central bank or other fiscal, monetary or other authority (whether or not having
the force of law), shall:

 

59

--------------------------------------------------------------------------------


 

(a)                                 subject any Lender or the Agent to any tax,
levy, impost, duty, charge, fee, deduction or withholding of any nature with
respect to this Agreement, the other Loan Documents, such Lender’s Commitment, a
Letter of Credit or the Loans (other than taxes based upon or measured by the
gross receipts, income or profits of such Lender or the Agent or its franchise
tax), or

 

(b)                                 materially change the basis of taxation
(except for changes in taxes on gross receipts, income or profits or its
franchise tax) of payments to any Lender of the principal of or the interest on
any Loans or any other amounts payable to any Lender under this Agreement or the
other Loan Documents, or

 

(c)                                  impose or increase or render applicable any
special deposit, reserve, assessment, liquidity, capital adequacy or other
similar requirements (whether or not having the force of law and which are not
already reflected in any amounts payable by Borrowers hereunder) against assets
held by, or deposits in or for the account of, or loans by, or commitments of an
office of any Lender, or

 

(d)                                 impose on any Lender or the Agent any other
conditions or requirements with respect to this Agreement, the other Loan
Documents, the Loans (whether denominated in Dollars or an Alternative
Currency), such Lender’s Commitment (or, if applicable, such Lender’s Fronting
Commitment), a Letter of Credit or any class of loans or commitments of which
any of the Loans or such Lender’s Commitment forms a part; and the result of any
of the foregoing is:

 

(i)                                     to increase the cost to any Lender of
making, funding, issuing, renewing, extending or maintaining any of the Loans
(whether denominated in Dollars or an Alternative Currency), the Letters of
Credit or such Lender’s Commitment (or, if applicable, such Lender’s Fronting
Commitment), or

 

(ii)                                  to reduce the amount of principal,
interest or other amount payable to any Lender or the Agent hereunder on account
of such Lender’s Commitment (or, if applicable, such Lender’s Fronting
Commitment) or any of the Loans (whether denominated in Dollars or an
Alternative Currency) or the Letters of Credit, or

 

(iii)                               to require any Lender or the Agent to make
any payment or to forego any interest or other sum payable hereunder, the amount
of which payment or foregone interest or other sum is calculated by reference to
the gross amount of any sum receivable or deemed received by such Lender or the
Agent from the Borrowers hereunder,

 

then, and in each such case, the Borrowers will (and as to clauses (a) and
(b) above, subject to the provisions of Section §4.4), within thirty (30) days
of demand made by such Lender or (as the case may be) the Agent at any time and
from time to time and as often as the occasion therefor may arise, pay to such
Lender or the Agent such additional amounts as such Lender or the Agent shall
determine in good faith to be sufficient to compensate such Lender or the Agent
for such additional cost, reduction, payment or foregone interest or other sum. 
For the avoidance of doubt, the provisions of this §4.9 shall not apply with
respect to Taxes, which shall be governed by §4.4(b) and §4.4(c).  Without
limiting the generality of the foregoing provisions of this Section §4.9, any
change applicable to the banking industry as a whole and lenders

 

60

--------------------------------------------------------------------------------


 

generally, and not solely to Agent or a Lender, based on: (x) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
have occurred ‘after the date hereof’ or ‘after the date of this Agreement’ for
purposes of this Section §4.9.

 

§4.10                 Capital Adequacy.  If after the date hereof any Lender
determines that (a) the adoption of or change in any law, rule or regulation
regarding capital or liquidity ratios or requirements for banks or bank holding
companies or any change in the interpretation or application thereof by any
governmental authority charged with the administration thereof, or
(b) compliance by such Lender or its parent bank holding company with any
directive of any such entity regarding capital adequacy, has the effect of
reducing the return on such Lender’s or such holding company’s capital as a
consequence of such Lender’s commitment to make Loans (whether denominated in
Dollars or an Alternative Currency) or participate in Letters of Credit
hereunder to a level below that which such Lender or holding company could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such holding company’s then existing policies with respect to
capital adequacy and assuming the full utilization of such entity’s capital) by
any amount deemed by such Lender to be material, then such Lender may notify the
Borrowers thereof.  The Borrowers agree to pay to such Lender the amount of such
reduction in the return on capital as and when such reduction is determined,
upon presentation by such Lender of a statement of the amount setting forth the
Lender’s calculation thereof.  In determining such amount, such Lender may use
any reasonable averaging and attribution methods generally applied by such
Lender.  Without limiting the generality of the foregoing provisions of this
Section §4.10, any change applicable to the banking industry as a whole and
lenders generally, and not solely to Agent or a Lender, based on: (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
have occurred ‘after the date hereof’ or ‘after the date of this Agreement’ for
purposes of this Section §4.10.

 

§4.11                 Breakage Costs.  Borrowers shall pay all Breakage Costs
required to be paid by them pursuant to this Agreement and incurred from time to
time by any Lender within fifteen (15) days from receipt of written notice from
Agent.

 

§4.12                 Default Interest; Late Charge.  Following the occurrence
and during the continuance of any Event of Default, and regardless of whether or
not the Agent or the Lenders shall have accelerated the maturity of the Loans,
all Loans shall bear interest payable on demand at a rate per annum equal to
three percent (3.0%) above the interest rate that would otherwise be in effect
hereunder (the “Default Rate”), until such amount shall be paid in full (after
as well as before judgment), and the fee payable with respect to Letters of
Credit shall be increased to a rate equal to three percent (3.0%) above the
Letter of Credit fee that would otherwise be applicable to such time, or if any
of such amounts shall exceed the maximum rate permitted by law, then at the
maximum rate permitted by law.  In addition, the Borrowers shall pay a late
charge equal to three

 

61

--------------------------------------------------------------------------------


 

percent (3.0%) of any Dollar Equivalent amount of interest and/or principal
payable on the Loans or any other amounts payable hereunder or under the other
Loan Documents, which is not paid by the Borrowers within ten (10) days of the
date when due.

 

§4.13                 Certificate.  A certificate setting forth any amounts
payable pursuant to §4.8, §4.9, §4.10, §4.11 or §4.12 and a reasonably detailed
explanation of such amounts which are due, submitted by any Lender or the Agent
to the Borrowers, shall be presumptively correct in the absence of manifest
error.

 

§4.14                 Limitation on Interest.  Notwithstanding anything in this
Agreement or the other Loan Documents to the contrary, all agreements between or
among the Borrowers, the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law.  If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations and to the payment of interest or, if such
excessive interest exceeds the unpaid balance of principal of the Obligations,
such excess shall be refunded to the Borrowers.  All interest paid or agreed to
be paid to the Lenders shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full period until
payment in full of the principal of the Obligations (including the period of any
renewal or extension thereof) so that the interest thereon for such full period
shall not exceed the maximum amount permitted by applicable law.  This
Section shall control all agreements between or among the Borrowers, the Lenders
and the Agent.

 

§4.15                 Certain Provisions Relating to Increased Costs and
Defaulting Lenders.  If a Lender gives notice of the existence of the
circumstances set forth in §4.7 or any Lender requests compensation for any
losses or costs to be reimbursed pursuant to any one or more of the provisions
of §4.4(b) (as a result of the imposition of withholding taxes on amounts paid
to such Lender under this Agreement), §4.9 or §4.10, then, such Lender, as
applicable, shall use reasonable efforts in a manner consistent with such
institution’s practice in connection with loans like the Loan of such Lender to
eliminate, mitigate or reduce amounts that would otherwise be payable by
Borrowers under the foregoing provisions, provided that such action would not be
otherwise materially prejudicial to such Lender, including, without limitation,
by designating another of such Lender’s offices, branches or affiliates; the
Borrowers agreeing to pay all reasonably incurred costs and expenses incurred by
such Lender in connection with any such action.  Notwithstanding anything to the
contrary contained herein, if no Default or Event of Default shall have occurred
and be continuing, and if any Lender (a) has given notice of the existence of
the circumstances set forth in §4.7 or has requested payment or compensation for
any losses or costs to be reimbursed pursuant to any one or more of the
provisions of §4.4(b) (as a result of the imposition of withholding taxes on
amounts paid to such Lender under this Agreement), §4.9 or §4.10 and following
the request of Borrowers has been unable to take the steps described above to
mitigate such amounts (each, an “Affected Lender”) or (b) is a

 

62

--------------------------------------------------------------------------------


 

Defaulting Lender, then, within thirty (30) days after such notice or request
for payment or compensation or such Lender became a Defaulting Lender, as
applicable, Borrowers shall have the right as to such Affected Lender or
Defaulting Lender, as applicable, to be exercised by delivery of written notice
delivered to the Agent and the Affected Lender or Defaulting Lender, as
applicable, to elect to cause the Affected Lender or Defaulting Lender, as
applicable, to transfer its Commitment.  The Agent shall promptly notify the
remaining Lenders that each of such Lenders shall have the right, but not the
obligation, to acquire a portion of the Commitment, pro rata based upon their
relevant Commitment Percentages, of the Affected Lender or Defaulting Lender, as
applicable (or if any of such Lenders does not elect to purchase its pro rata
share, then to such remaining Lenders in such proportion as approved by the
Agent).  In the event that the Lenders do not elect to acquire all of the
Affected Lender’s or Defaulting Lender’s Commitment, then the Agent shall
endeavor to obtain a new Lender to acquire such remaining Commitment.  Upon any
such purchase of the Commitment of the Affected Lender or Defaulting Lender, as
applicable, the Affected Lender’s or Defaulting Lender’s interest in the
Obligations and its rights hereunder and under the Loan Documents shall
terminate at the date of purchase, and the Affected Lender or Defaulting Lender,
as applicable, shall promptly execute all documents reasonably requested to
surrender and transfer such interest.  The purchase price for the Affected
Lender’s or Defaulting Lender’s Commitment shall equal any and all amounts
outstanding and owed by Borrowers to the Affected Lender or Defaulting Lender,
as applicable, including principal, prepayment premium or fee, and all accrued
and unpaid interest or fees.

 

§5.                               UNENCUMBERED ASSET POOL.

 

§5.1                        Addition of Eligible Real Estate Assets.

 

(a)                                 After the Closing Date, Parent Borrower
shall have the right, subject to the consent of the Agent (which consent shall
not be unreasonably withheld) and the satisfaction by Parent Borrower of the
conditions set forth in this §5.1, to add Potential Unencumbered Assets to the
Unencumbered Asset Pool.  Parent Borrower from time to time after the Closing
Date may also request that certain Real Estate of one or more Subsidiary
Borrowers (collectively, the “Subsidiary Borrower Unencumbered Assets”) be
included as an Eligible Real Estate Asset for the purpose of increasing the
Unencumbered Asset Pool Availability. If Parent Borrower shall request that any
Potential Unencumbered Assets or Subsidiary Borrower Unencumbered Asset be added
to the 2014 Term Loan Unencumbered Asset Pool, it shall be required to add such
Potential Unencumbered Asset or Subsidiary Borrower Unencumbered Asset, as
applicable, to the Unencumbered Asset Pool hereunder.  In the event Parent
Borrower desires to add additional Potential Unencumbered Assets or Subsidiary
Borrower Unencumbered Assets as aforesaid, Parent Borrower shall provide written
notice to the Agent of such request (which the Agent shall promptly furnish to
the Lenders), together with all documentation and other information reasonably
required to permit the Agent to determine whether such Real Estate is Eligible
Real Estate.  Thereafter, the Agent shall have ten (10) Business Days from the
date of the receipt of such documentation and other information to advise Parent
Borrower whether the Agent consents to the acceptance of such Subsidiary
Borrower Unencumbered Asset or Potential Unencumbered Asset (which consent shall
not be unreasonably withheld). Notwithstanding the foregoing, no Subsidiary
Borrower Unencumbered Asset or Potential Unencumbered Asset shall be included in
the Unencumbered Asset Pool unless and until the following conditions precedent
shall have been satisfied:

 

63

--------------------------------------------------------------------------------


 

(i)                                     such Subsidiary Borrower Unencumbered
Asset or Potential Unencumbered Asset shall be Eligible Real Estate;

 

(ii)                                  the owner of any Subsidiary Borrower
Unencumbered Asset (and any indirect owner of such Subsidiary Borrower) shall
have executed a Joinder Agreement and satisfied the conditions of §5.3;

 

(iii)                               Parent Borrower or the owner of the
Subsidiary Borrower Unencumbered Asset or Potential Unencumbered Asset, as
applicable, shall have executed and delivered to the Agent all Eligible Real
Estate Qualification Documents and a Compliance Certificate prepared using the
financial statements of Parent Borrower most recently provided or required to be
provided to the Agent under §6.4 or §7.4; and

 

(iv)                              after giving effect to the inclusion of such
Subsidiary Borrower Unencumbered Asset or Potential Unencumbered Asset, each of
the representations and warranties made by or on behalf of the Borrowers or any
of their respective Subsidiaries contained in this Agreement, the other Loan
Documents or in any document or instrument delivered pursuant to or in
connection with this Agreement shall be true in all material respects both as of
the date as of which it was made and shall also be true as of the time of the
replacement or addition of Eligible Real Estate Assets, with the same effect as
if made at and as of that time (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct only as of such specified date), and no
Default or Event of Default shall have occurred and be continuing, and the Agent
shall have received a certificate of Parent Borrower to such effect.

 

Notwithstanding the foregoing, in the event such Subsidiary Borrower
Unencumbered Asset or Potential Unencumbered Asset does not qualify as Eligible
Real Estate, so long as the conditions set forth in clauses (ii), (iii) and
(iv) of this §5.1 have been satisfied, such Subsidiary Borrower Unencumbered
Asset or Potential Unencumbered Asset shall be included in the Unencumbered
Asset Pool and shall be deemed Eligible Real Estate so long as the Agent shall
have received the prior written consent of each of the Lenders to the inclusion
of such Real Estate as an Eligible Real Estate Asset.

 

(b)                                 Parent Borrower may, at its option, obtain
preliminary approval of the Agent of a Subsidiary Borrower Unencumbered Asset or
Potential Unencumbered Asset by delivering to the Agent the following with
respect to such Subsidiary Borrower Unencumbered Asset or Potential Unencumbered
Asset:

 

(i)                                     a physical description of the Real
Estate;

 

(ii)                                  current rent rolls, historic operating
statements and operating and capital budgets (if available to Parent Borrower),
and projected operating and near-term capital expenditure budgets for such Real
Estate reasonably satisfactory to the Agent;

 

(iii)                               a current environmental report, a current
engineering report and similar information reasonably satisfactory to the Agent;
and

 

64

--------------------------------------------------------------------------------


 

(iv)                              a certification to the knowledge of Parent
Borrower that such Real Estate will satisfy (or is anticipated to satisfy upon
the acceptance of such Real Estate in the Unencumbered Asset Pool) each of the
other conditions to the acceptance of Real Estate in the Unencumbered Asset
Pool.  The Agent shall have ten (10) Business Days following receipt of all of
the foregoing items to grant or deny preliminary approval for such proposed
Subsidiary Borrower Unencumbered Asset or Potential Unencumbered Asset.  Agent
shall notify Parent Borrower if and when the Agent has granted such preliminary
approval.  In the event that the Agent grants such preliminary approval, Parent
Borrower may satisfy the remaining requirements to the acceptance of such
Unencumbered Asset as provided in §5.1(a).  Such Real Estate shall not be
included in the calculation of the Unencumbered Asset Pool Availability until
the requirements of §5.1(a) are satisfied.

 

§5.2                        Release of Eligible Real Estate Assets.  Provided no
Default or Event of Default shall have occurred hereunder and be continuing (or
would exist immediately after giving effect to the transactions contemplated by
this §5.2), and if the conditions set forth in this Section 5.2 are not met,
upon reasonable approval by the Required Lenders, the Agent shall release an
Eligible Real Estate Asset from the Unencumbered Asset Pool upon the request of
Parent Borrower subject to and upon the following terms and conditions:

 

(a)                                 Parent Borrower shall deliver to the Agent
written notice of its desire to obtain such release no later than ten (10) days
prior to the date on which such release is to be effected;

 

(b)                                 Parent Borrower shall submit to the Agent
with such request a Compliance Certificate prepared using the financial
statements of Parent Borrower most recently provided or required to be provided
to the Agent under §6.4 or §7.4 adjusted in the best good faith estimate of
Parent Borrower to give effect to the proposed release and demonstrating that no
Default or Event of Default with respect to the covenants referred to therein
shall exist after giving effect to such release;

 

(c)                                  Parent Borrower shall pay all reasonable
costs and expenses of the Agent, if any, in connection with such release,
including without limitation, reasonable attorney’s fees;

 

(d)                                 Parent Borrower shall pay to the Agent for
the account of the Lenders a release price, which payment shall be applied to
reduce the outstanding principal balance of the Loans as provided in §3.4, in an
amount equal to the amount necessary, if any, to reduce the outstanding
principal balance of the Loans so that no violation of the covenant set forth in
§9.1 shall occur;

 

(e)                                  without limiting or affecting any other
provision hereof, any release of an Eligible Real Estate Asset will not cause
the Borrowers to be in violation of the covenants set forth in §9.8; and

 

(f)                                   such Eligible Real Estate Asset has been
(or, contemporaneous with the release under this Agreement, will be) released
from the 2014 Term Loan Unencumbered Asset Pool.

 

65

--------------------------------------------------------------------------------


 

§5.3                        Additional Subsidiary Borrowers.  In the event that
Parent Borrower shall request that certain Real Estate of a Subsidiary of Parent
Borrower be included in the Unencumbered Asset Pool and such Real Estate is
approved for inclusion as an Eligible Real Estate Asset in the Unencumbered
Asset Pool in accordance with the terms hereof, Parent Borrower shall cause each
such Subsidiary (and any entity having an interest in such Subsidiary of Parent
Borrower) to execute and deliver to Agent a Joinder Agreement, and such
Subsidiary (and any such entity) shall become a Subsidiary Borrower hereunder. 
For the avoidance of doubt, any Subsidiary or other such entity which becomes a
“Subsidiary Borrower” as such term is defined in the 2014 Term Loan Agreement
shall become a Subsidiary Borrower under this Agreement.  Each such Subsidiary
shall be specifically authorized, in accordance with its respective
organizational documents, to be a Borrower hereunder.  Parent Borrower shall
further cause all representations, covenants and agreements in the Loan
Documents with respect to Borrowers to be true and correct with respect to each
such Subsidiary.  In connection with the delivery of such Joinder Agreement,
Parent Borrower shall deliver to the Agent such organizational agreements,
resolutions, consents, opinions and other documents and instruments as the Agent
may reasonably require.

 

§5.4                        Release of Certain Subsidiary Borrowers.  In the
event that all Eligible Real Estate Assets owned by a Subsidiary Borrower shall
have been released from the Unencumbered Asset Pool in accordance with the terms
of this Agreement and from the 2014 Term Loan Unencumbered Asset Pool in
accordance with the terms of the 2014 Term Loan Agreement, then such Subsidiary
Borrower shall be released by Agent from liability under this Agreement.

 

§6.                               REPRESENTATIONS AND WARRANTIES.

 

The Borrowers represent and warrant to the Agent and the Lenders as follows,
each as of the Closing Date hereof, and as of the date of a request for a
funding of any Loan hereunder.

 

§6.1                        Corporate Authority, Etc.

 

(a)                                 Incorporation; Good Standing.  Parent
Borrower is a Delaware limited partnership duly organized pursuant to its
articles of organization or formation filed with the Delaware Secretary of
State, and is validly existing and in good standing under the laws of Delaware. 
Parent Borrower (i) has all requisite power to own its property and conduct its
business as now conducted and as presently contemplated, and (ii) is in good
standing and is duly authorized to do business in the jurisdictions where the
Eligible Real Estate Assets owned or leased by it are located and in each other
jurisdiction where a failure to be so qualified in such other jurisdiction could
have a Material Adverse Effect.

 

(b)                                 Subsidiaries.  Each of the Subsidiary
Borrowers and each of the Subsidiaries of the Borrowers (i) is a corporation,
limited partnership, general partnership, limited liability company or trust
duly organized under the laws of its State of organization and is validly
existing and in good standing under the laws thereof, (ii) has all requisite
power to own its property and conduct its business as now conducted and as
presently contemplated and (iii) is in good standing and is duly authorized to
do business in each jurisdiction where an Eligible Real Estate Asset owned or
leased by it is located (to the extent required by applicable law) and in each
other jurisdiction where a failure to be so qualified could have a Material
Adverse Effect.

 

66

--------------------------------------------------------------------------------


 

(c)                                  Authorization.  The execution, delivery and
performance of this Agreement and the other Loan Documents to which any of the
Borrowers is a party and the transactions contemplated hereby and thereby
(i) are within the authority of Borrowers, (ii) have been duly authorized by all
necessary proceedings on the part of Borrowers, (iii) do not and will not
conflict with or result in any breach or contravention of any provision of law,
statute, rule or regulation to which any Borrower is subject or any judgment,
order, writ, injunction, license or permit applicable to any Borrower, except as
would not reasonably be expected to result in a Material Adverse Effect, (iv) do
not and will not conflict with or constitute a default (whether with the passage
of time or the giving of notice, or both) under any provision of the partnership
agreement, articles of incorporation or other charter documents or bylaws of, or
any material agreement or other material instrument binding upon, any Borrower
or any of its properties, (v) do not and will not result in or require the
imposition of any lien or other encumbrance on any of the properties, assets or
rights of any Borrower other than the liens and encumbrances in favor of Agent
contemplated by this Agreement and the other Loan Documents, and (vi) do not
require the approval or consent of any Person other than those already obtained
and delivered to Agent or except as would not reasonably be expected to result
in a Material Adverse Effect.

 

(d)                                 Enforceability.  The execution and delivery
of this Agreement and the other Loan Documents to which any of the Borrowers is
a party are valid and legally binding obligations of Borrowers enforceable in
accordance with the respective terms and provisions hereof and thereof, except
as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and general principles of equity.

 

(e)                                  Foreign Assets Control.  To the knowledge
of the Parent Borrower, none of the Borrower, any Subsidiary Borrower or any
Affiliate of the Borrower: (i) is a Sanctioned Person, (ii) has any of its
assets in Sanctioned Entities, or (iii) derives any of its operating income from
investments in, or transactions with, Sanctioned Persons or Sanctioned
Entities.  To the knowledge of each Borrower, each Borrower, its Subsidiary
Borrowers and their respective officers, employees, directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects.  No Loan or Letter of Credit, use of the proceeds of any Loan or
Letter of Credit, or other transactions contemplated hereby will violate
Anti-Corruption Laws or applicable Sanctions.  Neither the making of the Loans
nor the use of the proceeds thereof will violate the Patriot Act, the Trading
with the Enemy Act, as amended, or any of the foreign assets control regulations
of the United States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as
amended) or any enabling legislation or executive order relating thereto or
successor statute thereto.  Each Borrower and its Subsidiaries are in compliance
in all material respects with the Patriot Act.

 

§6.2                        Governmental Approvals.  The execution, delivery and
performance of this Agreement and the other Loan Documents to which any Borrower
is a party and the transactions contemplated hereby and thereby do not require
the approval or consent of, or filing or registration with, or the giving of any
notice to, any court, department, board, governmental agency or authority other
than those already obtained, in each case, except as would not reasonably be
expected to result in a Material Adverse Effect.

 

67

--------------------------------------------------------------------------------


 

§6.3                        Title to Eligible Real Estate Assets.  Except as
indicated on Schedule 6.3 hereto or other adjustments that are not material in
amount, Subsidiary Borrowers directly or indirectly own or lease the Eligible
Real Estate Assets subject to no rights of others, including any mortgages,
leases pursuant to which Subsidiary Borrowers or any of their Affiliates is the
lessee, conditional sales agreements, title retention agreements, liens or other
encumbrances except Permitted Liens.

 

§6.4                        Financial Statements.  REIT has furnished to Agent: 
(a) the consolidated balance sheet of REIT and its Subsidiaries as of the
Balance Sheet Date and the related consolidated statement of income and cash
flow for the calendar year then ended certified by an Authorized Officer or the
chief financial or accounting officer of REIT, (b) as of the Closing Date, an
unaudited statement of Net Operating Income for each of the Eligible Real Estate
Assets for the period ending March 31, 2015 certified by the chief financial or
accounting officer of Parent Borrower as fairly presenting the Net Operating
Income for such parcels for such periods, and (c) certain other financial
information relating to the Borrowers and the Real Estate (including, without
limitation, the Eligible Real Estate Assets).  Such balance sheet and statements
have been prepared in accordance with generally accepted accounting principles
and fairly present the consolidated financial condition of the REIT and its
Subsidiaries as of such dates and the consolidated results of the operations of
the REIT and its Subsidiaries for such periods.  Agent and Lenders hereby
acknowledge and agree that the REIT’s most recent Form 10-K will be utilized for
purposes of preparation of the Compliance Certificate as of the Closing Date.

 

§6.5                        No Material Changes.  Since the Balance Sheet Date
or the date of the most recent financial statements delivered pursuant to §7.4,
as applicable, there has occurred no materially adverse change in the financial
condition, or business of the Borrowers, and their respective Subsidiaries taken
as a whole as shown on or reflected in the consolidated balance sheet of the
REIT as of the Balance Sheet Date, or its consolidated statement of income or
cash flows for the calendar year then ended, other than changes that have not
and could not reasonably be expected to have a Material Adverse Effect.  As of
the date hereof, except as set forth on Schedule 6.5 hereto, there has occurred
no materially adverse change in the financial condition, prospects, operations
or business activities of any of the Eligible Real Estate Assets from the
condition shown on the statements of income delivered to the Agent pursuant to
§6.4 other than changes in the ordinary course of business that have not had any
materially adverse effect either individually or in the aggregate on the
business operation or financial condition of such Eligible Real Estate Asset.

 

§6.6                        Franchises, Patents, Copyrights, Etc.  Except as
could not reasonably be expected to have a Material Adverse Effect, the
Borrowers and their respective Subsidiaries possess all franchises, patents,
copyrights, trademarks, trade names, service marks, licenses and permits, and
rights in respect of the foregoing, adequate for the conduct of their business
substantially as now conducted without known conflict with any rights of others.

 

§6.7                        Litigation.  Except as stated on Schedule 6.7, there
are no actions, suits, proceedings or investigations of any kind pending against
any Borrower or any of their respective Subsidiaries before any court, tribunal,
arbitrator, mediator or administrative agency or board which question the
validity of this Agreement or any of the other Loan Documents, any

 

68

--------------------------------------------------------------------------------


 

action taken or to be taken pursuant hereto or thereto or any lien, security
title or security interest created or intended to be created pursuant hereto or
thereto, or which could reasonably be expected to have a Material Adverse
Effect.  Except as set forth on Schedule 6.7, there are no judgments, final
orders or awards outstanding against or affecting any Borrower, any of their
respective Subsidiaries or any Eligible Real Estate Asset individually or in the
aggregate in excess of $1,000,000.

 

§6.8                        No Material Adverse Contracts, Etc.  None of the
Borrowers or any of their respective Subsidiaries is subject to any charter,
corporate or other legal restriction, or any judgment, decree, order, rule or
regulation that has or is expected in the future to have a Material Adverse
Effect.  None of the Borrowers or any of their respective Subsidiaries is a
party to any contract or agreement that has or could reasonably be expected to
have a Material Adverse Effect.

 

§6.9                        Compliance with Other Instruments, Laws, Etc.  None
of the Borrowers or any of their respective Subsidiaries is in violation of any
provision of its charter or other organizational documents, bylaws, or any
agreement or instrument to which it is subject or by which it or any of its
properties is bound or any decree, order, judgment, statute, license, rule or
regulation, in any of the foregoing cases in a manner that has had or could
reasonably be expected to have a Material Adverse Effect.

 

§6.10                 Tax Status.  Except as would not reasonably be expected to
result in a Material Adverse Effect, each of the Borrowers and their respective
Subsidiaries (a) has made or filed all federal and state income and all other
Tax returns, reports and declarations required by any jurisdiction to which it
is subject or has obtained an extension for filing, (b) has paid prior to
delinquency all Taxes and other governmental assessments and charges shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and by appropriate proceedings or for which any of
the Borrowers or their respective Subsidiaries, as applicable has set aside on
its books provisions reasonably adequate for the payment of such Taxes, and
(c) has made provisions reasonably adequate for the payment of all accrued Taxes
not yet due and payable.  Except as would not reasonably be expected to result
in a Material Adverse Effect, there are no unpaid Taxes claimed by the taxing
authority of any jurisdiction to be due by the Borrowers of their respective
Subsidiaries, the officers or partners of such Person know of no basis for any
such claim, and there are no audits pending or to the knowledge of Borrowers
threatened with respect to any Tax returns filed by Borrowers or their
respective Subsidiaries.  The taxpayer identification number for Parent Borrower
is 90-0587133.

 

§6.11                 No Event of Default.  No Default or Event of Default has
occurred and is continuing.

 

§6.12                 Investment Company Act.  None of the Borrowers or any of
their respective Subsidiaries is an “investment company”, or an “affiliated
company” or a “principal underwriter” of an “investment company”, as such terms
are defined in the Investment Company Act of 1940.

 

§6.13                 Absence of UCC Financing Statements, Etc.  Except with
respect to Permitted Liens or as disclosed on the lien search reports delivered
to and approved by the Agent, to the

 

69

--------------------------------------------------------------------------------


 

best of the Borrowers’ knowledge, there is no financing statement (but excluding
any financing statements that may be filed against any Borrower without the
consent or agreement of such Persons), security agreement, chattel mortgage,
real estate mortgage or other document filed or recorded with any applicable
filing records, registry, or other public office, that purports to cover, affect
or give notice of any present or possible future lien on, or security interest
or security title in, any property of any Borrower or rights thereunder.

 

§6.14                 Setoff, Etc.  The Unencumbered Asset Pool is not subject
to any setoff, claims, withholdings or other defenses by the Borrowers or any of
their Subsidiaries or Affiliates or, to the best knowledge of Borrowers, any
other Person other than Permitted Liens.

 

§6.15                 Certain Transactions.  Except as disclosed on Schedule
6.15 hereto, none of the partners, officers, trustees, managers, members,
directors, or employees of any Borrower is, nor shall any such Person become, a
party to any transaction with any Borrower (other than for services as partners,
managers, members, employees, officers and directors), including any agreement
or other arrangement providing for the furnishing of services to or by,
providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any partner, officer, trustee, director or such
employee or, to the knowledge of the Borrowers, any corporation, partnership,
trust or other entity in which any partner, officer, trustee, director, or any
such employee has a substantial interest or is an officer, director, trustee or
partner, which are on terms less favorable to the Borrowers than those that
would be obtained in a comparable arms-length transaction.

 

§6.16                 Employee Benefit Plans.  Except as would not reasonably be
expected to have a Material Adverse Effect, each Borrower and each ERISA
Affiliate has fulfilled its obligation, if any, under the minimum funding
standards of ERISA and the Code with respect to each Employee Benefit Plan,
Multiemployer Plan or Guaranteed Pension Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the Code
with respect to each Employee Benefit Plan, Multiemployer Plan or Guaranteed
Pension Plan.  Except as would not reasonably be expected to have a Material
Adverse Effect, neither any Borrower nor any ERISA Affiliate has (a) sought a
waiver of the minimum funding standard under §412 of the Code in respect of any
Multiemployer Plan or Guaranteed Pension Plan or (b) incurred any liability
under Title IV of ERISA other than a liability to the PBGC for premiums under
§4007 of ERISA.  Neither any Borrower nor any ERISA Affiliate has failed to make
any contribution or payment to any Multiemployer Plan or Guaranteed Pension
Plan, or made any amendment to any Multiemployer Plan or Guaranteed Pension
Plan, which has resulted or would reasonably be expected to result in the
imposition of a Lien.  To the knowledge of the Borrower, none of the Eligible
Real Estate Assets constitutes a “plan asset” of any Employee Benefit Plan,
Multiemployer Plan or Guaranteed Pension Plan.

 

§6.17                 Disclosure.  All of the representations and warranties
made by or on behalf of the Borrowers in this Agreement and the other Loan
Documents or any document or instrument delivered to the Agent or the Lenders
pursuant to or in connection with any of such Loan Documents are true and
correct in all material respects.  All information contained in this Agreement,
the other Loan Documents or otherwise furnished to or made available to the
Agent or the Lenders by or on behalf of any Borrower is and will be true and
correct in all material respects and does not contain any untrue statement of a
material fact or omit to state a material

 

70

--------------------------------------------------------------------------------


 

fact necessary to make the statements contained therein not materially
misleading when taken as a whole.  The written information, reports and other
papers and data with respect to the Borrowers, any Subsidiary or the Eligible
Real Estate Assets (other than projections and estimates) furnished to the Agent
or the Lenders in connection with this Agreement or the obtaining of the
Commitments of the Lenders hereunder was, at the time so furnished, correct in
all material respects, or has been subsequently supplemented by other written
information, reports or other papers or data, to the extent necessary to give in
all material respects a true and accurate knowledge of the subject matter in all
material respects; provided that such representation shall not apply to (a) the
accuracy of any appraisal, title commitment, survey, or engineering and
environmental reports prepared by third parties or legal conclusions or analysis
provided by the Borrowers’ counsel (although the Borrowers have no reason to
believe that the Agent and the Lenders may not rely on the accuracy thereof) or
(b) budgets, projections and other forward-looking speculative information
prepared in good faith by the Borrowers (except to the extent the related
assumptions were when made manifestly unreasonable).

 

§6.18                 Trade Name; Place of Business.  No Borrower uses any trade
name and conducts business under any name other than its actual name set forth
in the Loan Documents or “CoreSite(s)”.  The principal place of business of the
Borrowers is 1001 17th Street, Suite 500, Denver, Colorado, 80202.

 

§6.19                 Regulations T, U and X.  No portion of any Loan is to be
used for the purpose of purchasing or carrying any “margin security” or “margin
stock” as such terms are used in Regulations T, U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224.  No
Borrower is engaged, nor will it engage, principally or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying any “margin security” or “margin stock” as such terms are used in
Regulations T, U and X of the Board of Governors of the Federal Reserve System,
12 C.F.R. Parts 220, 221 and 224.

 

§6.20                 Environmental Compliance.  Except as set forth on
Schedules 6.20(d) or as specifically set forth in any written environmental site
assessment reports provided to the Agent on or before the date hereof, or in the
case of Eligible Real Estate Asset acquired after the date hereof, the
environmental site assessment reports with respect thereto provided to the
Agent, if any, makes the following representations and warranties:

 

(a)                                 None of the Borrowers, their respective
Subsidiaries, nor to the knowledge and belief of Borrowers, any operator of the
Real Estate, nor any tenant or operations thereon, is in violation, or alleged
violation, of any Environmental Law, which violation could reasonably be
expected to have a Material Adverse Effect.

 

(b)                                 None of the Borrowers nor any of their
respective Subsidiaries has received notice from any third party including,
without limitation, any federal, state or local governmental authority, (i) that
it has been identified by the United States Environmental Protection Agency
(“EPA”) as a potentially responsible party under CERCLA with respect to a site
listed on the National Priorities List, 40 C.F.R. Part 300 Appendix B (1986);
(ii) that any Hazardous Substance(s) which it has generated, transported or
disposed of have been found at any site at which a federal, state or local
agency or other third party has conducted, or has demanded that any Borrower or
any of their respective Subsidiaries conduct, a remedial

 

71

--------------------------------------------------------------------------------


 

investigation, removal or other response action pursuant to any Environmental
Law; or (iii) that it is or shall be a named party to any claim, action, cause
of action, complaint, or legal or administrative proceeding (in each case,
contingent or otherwise) arising out of any third party’s incurrence of costs,
expenses, losses or damages of any kind whatsoever in connection with the
release of Hazardous Substances, which in the case of clauses (i) through
(iii) above could reasonably be expected to have a Material Adverse Effect.

 

(c)                                  To the knowledge of the Borrowers, (i) no
portion of the Real Estate is used for the handling, processing, storage or
disposal of Hazardous Substances except in compliance with applicable
Environmental Laws, and no underground tank or other underground storage
receptacle for Hazardous Substances is located on any portion of the Real Estate
except those which are being operated and maintained in compliance with
Environmental Laws; (ii) in the course of any activities conducted by the
Borrowers, their respective Subsidiaries or, the tenants and operators of their
properties, no Hazardous Substances have been generated or are being used on the
Real Estate except in the ordinary course of Borrowers’ or its tenants’ and
operators’ business and in compliance with applicable Environmental Laws;
(iii) there has been no past or present releasing, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, disposing or
dumping (other than in reasonable quantities to the extent necessary in the
ordinary course of operation of Borrowers’, its tenants’ or operators’ business
and, in any event, in compliance with all Environmental Laws) (a “Release”) or
threatened Release of Hazardous Substances on, upon, into or from the Eligible
Real Estate Assets, which Release would have a material adverse effect on the
value of such Real Estate or could reasonably be expected to have a Material
Adverse Effect; (iv) there have been no Releases on, upon, from or into any real
property in the vicinity of any of the Real Estate which, through soil or
groundwater contamination, may have come to be located on, and which could be
reasonably anticipated to have a Material Adverse Effect; and (v) any Hazardous
Substances that have been generated on any of the Real Estate have been
transported off-site in accordance with all applicable Environmental Laws and in
a manner that could not reasonably be expected to have a Material Adverse
Effect.

 

(d)                                 Except as set forth on Schedule 6.20(d) or
for such matters that shall be complied with as of the Closing Date, by virtue
of the transactions set forth herein and contemplated hereby, or to the
effectiveness of any other transactions contemplated hereby, none of the
Borrowers, their respective Subsidiaries nor the Real Estate will become subject
to any applicable Environmental Law requiring the performance of environmental
site assessments, or the removal or remediation of Hazardous Substances, or the
giving of notice to any governmental agency or the recording or delivery to
other Persons of an environmental disclosure document or statement pursuant to
applicable Environmental Laws.

 

(e)                                  There are no existing or closed sanitary or
solid waste landfills, or hazardous waste treatment, storage or disposal
facilities on or, to Borrowers’ actual knowledge, affecting the Real Estate
except where such existence could not reasonably be expected to have a Material
Adverse Effect.

 

(f)                                   The Borrowers have not received any
written notice from any party that any use, operation, or condition of the
Borrower’s business on any Real Estate has caused any adverse condition on any
other property that could reasonably be expected to result in a claim

 

72

--------------------------------------------------------------------------------


 

under applicable Environmental Law that would have a Material Adverse Effect,
nor does Borrower have actual knowledge of any existing facts or circumstances
that could reasonably be expected to form the basis for such a claim.

 

§6.21                 Subsidiaries; Organizational Structure.  Schedule
6.21(a) sets forth, as of the date hereof and after giving effect to the
reorganization previously disclosed to the Agent, all of the Subsidiaries of
Parent Borrower, the form and jurisdiction of organization of each of the
Subsidiaries, and the owners of the direct and indirect ownership interests
therein.  Schedule 6.21(b) sets forth, as of the date hereof, all of the
Unconsolidated Subsidiaries of Parent Borrower and its Subsidiaries, the form
and jurisdiction of organization of each of the Unconsolidated Subsidiaries,
Parent Borrower’s or its Subsidiary’s ownership interest therein and the other
owners of the applicable Unconsolidated Subsidiary.  No Person owns any legal,
equitable or beneficial interest in any of the Persons set forth on Schedules
6.21(a) and 6.21(b) except as set forth on such Schedules.

 

§6.22                 Leases.  The Borrowers have delivered to the Agent true
and complete copies of the Leases and any amendments thereto relating to each
Eligible Real Estate Asset required to be delivered as a part of the Eligible
Real Estate Qualification Documents as of the date hereof.  An accurate and
complete Rent Roll in all material respects as of the date of inclusion of each
Eligible Real Estate Asset in the Unencumbered Asset Pool with respect to all
Leases of any portion of the Eligible Real Estate Asset has been provided to the
Agent.  The Leases previously delivered to Agent as described in the preceding
sentence constitute as of the date thereof the sole agreements relating to
leasing or licensing of space at such Eligible Real Estate Asset and in the
Building relating thereto.  No tenant under any Lease is entitled to any free
rent, partial rent, rebate of rent payments, credit, offset or deduction in
rent, including, without limitation, lease support payments or lease buy-outs,
except as reflected in such Leases or such Rent Roll.  Except as set forth in
Schedule 6.22, the Leases reflected therein are, as of the date of inclusion of
the applicable Eligible Real Estate Asset in the Unencumbered Asset Pool, in
full force and effect in accordance with their respective terms, without any
payment default or any other material default thereunder, nor are there any
defenses, counterclaims, offsets, concessions or rebates available to any tenant
thereunder, and except as reflected in Schedule 6.22, no Borrower has given or
made, any notice of any payment or other material default, or any claim, which
remains uncured or unsatisfied, with respect to any of the Leases, and to the
best of the knowledge and belief of the Borrowers, there is no basis for any
such claim or notice of default by any tenant which would result in a Material
Adverse Effect.  Borrower knows of no condition which with the giving of notice
or the passage of time or both would constitute a default on the part of (i) any
tenant with respect to the material terms under a Lease or (ii) the respective
Borrower as landlord under the Lease, in either case, that would, in the
aggregate with any other defaults under Leases for the applicable Eligible Real
Asset, adversely affect more than five percent (5%) of the base rent generated
by such Eligible Real Asset. No security deposit or advance rental or fee
payment has been made by any lessee or licensor under the Leases except as may
be specifically designated in the Leases.  No property other than the Eligible
Real Estate Asset which is the subject of the applicable Lease is necessary to
comply with the material requirements (including, without limitation, parking
requirements) contained in such Lease.

 

§6.23                 Property.  To the best of the Borrowers’ knowledge, all of
the Eligible Real Estate Assets, and all major building systems located thereon,
are structurally sound, in good

 

73

--------------------------------------------------------------------------------


 

condition and working order and free from material defects, subject to ordinary
wear and tear, except for such portion of such Real Estate which is not occupied
by any tenant and which may not be in final working order pending final
build-out of such space or except as where such defects have not had and could
not reasonably be expected to have a Material Adverse Effect.  All of the other
Real Estate of the Borrowers and their respective Subsidiaries is structurally
sound, in good condition and working order, subject to ordinary wear and tear,
except for such portion of such Real Estate which is not occupied by any tenant
or where such defects have not had and could not reasonably be expected to have
a Material Adverse Effect.  Each of the Eligible Real Estate Assets, and the use
and operation thereof, is in material compliance with all applicable federal and
state law and governmental regulations and any local ordinances, orders or
regulations, including, without limitation, laws, regulations and ordinances
relating to zoning, building codes, subdivision, fire protection, health,
safety, handicapped access, historic preservation and protection, wetlands,
tidelands, and Environmental Laws except in cases that would not reasonably
cause a Material Adverse Effect. All water, sewer, electric, gas, telephone and
other utilities necessary for the use and operation of the Eligible Real Estate
Asset are installed to the property lines of the Eligible Real Estate Asset
through dedicated public rights of way or through perpetual private easements
and, except in the case of drainage facilities, are connected to the Building
located thereon with valid permits and are adequate to service the Building in
material compliance with applicable law. The streets abutting the Eligible Real
Estate Asset are dedicated and accepted public roads, to which the Eligible Real
Estate Asset has direct access or are perpetual private ways (with direct access
to public roads) to which the Eligible Real Estate Asset has direct access. 
There are no unpaid or outstanding real estate or other taxes or assessments on
or against any of the Eligible Real Estate Assets which are payable by any
Borrower (except only real estate or other taxes or assessments, that are not
yet delinquent or are being protested as permitted by this Agreement).  Each
Eligible Real Estate Asset owned by a Borrower in fee is separately assessed for
purposes of real estate tax assessment and payment.  There are no unpaid or
outstanding real estate or other taxes or assessments on or against any other
property of the Borrowers or any of their respective Subsidiaries which are
payable by any of such Persons in any material amount (except only real estate
or other taxes or assessments, that are not yet delinquent or are being
protested as permitted by this Agreement).  There are no pending, or to the
knowledge of Borrowers threatened or contemplated, eminent domain proceedings
against any of the Eligible Real Estate Assets.  None of the Eligible Real
Estate Assets is now damaged in any material respects as a result of any fire,
explosion, accident, flood or other casualty.  None of the Borrowers has
received any outstanding notice from any insurer or its agent requiring
performance of any material work with respect to any of the Eligible Real Estate
Assets or canceling or threatening to cancel any policy of insurance, and each
of the Eligible Real Estate Assets complies with the material requirements of
all of the Borrowers’ insurance carriers.  Except as listed on Schedule 6.23,
the Borrowers have no Management Agreements for any of the Eligible Real Estate
Assets.  No person or entity has any right or option to acquire any Eligible
Real Estate Asset or any Building thereon or any portion thereof or interest
therein, except for certain tenants pursuant to the terms of their Leases with
Subsidiary Borrowers.

 

§6.24                 Brokers.  None of the Borrowers nor any of their
respective Subsidiaries has engaged or otherwise dealt with any broker, finder
or similar entity in connection with this Agreement or the Loans contemplated
hereunder.

 

74

--------------------------------------------------------------------------------


 

§6.25                 Other Debt.  None of the Borrowers is in default of the
payment of any Indebtedness or the performance of any material obligation under
any related agreement, mortgage, deed of trust, security agreement, financing
agreement or indenture to which any of them is a party involving Indebtedness
individually or in the aggregate in excess of $25,000,000.  None of the
Borrowers is a party to or bound by any agreement, instrument or indenture that
may require the subordination in right or time or payment of any of the
Obligations to any other indebtedness or obligation of any Borrower.  Schedule
6.25 hereto sets forth all agreements, mortgages, deeds of trust, financing
agreements or other material agreements binding upon the Borrowers or their
respective properties and entered into by the Borrowers as of the date of this
Agreement with respect to any Indebtedness of the Borrowers, and the Borrowers
have provided the Agent with true, correct and complete copies thereof.

 

§6.26                 Solvency.  As of the Closing Date and after giving effect
to the transactions contemplated by this Agreement and the other Loan Documents,
including all Loans made or to be made hereunder, and, including, without
limitation the provisions of §37 hereof, no Borrower is insolvent on a balance
sheet basis such that the sum of such Person’s assets exceeds the sum of such
Person’s liabilities, each Borrower is able to pay its debts as they become due,
and each Borrower has sufficient capital to carry on its business.

 

§6.27                 No Bankruptcy Filing.  No Borrower is contemplating either
the filing of a petition by it under any state or federal bankruptcy or
insolvency laws or the liquidation of its assets or property, and the Borrowers
have no knowledge of any Person contemplating the filing of any such petition
against it.

 

§6.28                 No Fraudulent Intent.  Neither the execution and delivery
of this Agreement or any of the other Loan Documents nor the performance of any
actions required hereunder or thereunder is being undertaken by any Borrower
with or as a result of any actual intent by any of such Persons to hinder, delay
or defraud any entity to which any of such Persons is now or will hereafter
become indebted.

 

§6.29                 Transaction in Best Interests of Borrowers; Consideration.
 The transaction evidenced by this Agreement and the other Loan Documents is in
the best interests of each Borrower.  The direct and indirect benefits to inure
to the Borrowers pursuant to this Agreement and the other Loan Documents
constitute substantially more than “reasonably equivalent value” (as such term
is used in §548 of the Bankruptcy Code) and “valuable consideration,” “fair
value,” and “fair consideration,” (as such terms are used in any applicable
state fraudulent conveyance law), in exchange for the benefits to be provided by
the Borrowers pursuant to this Agreement and the other Loan Documents, and but
for the willingness of each Subsidiary Borrower to be a co-borrower of the Loan,
the Borrowers would be unable to obtain the financing contemplated hereunder
which financing will enable the Borrowers to have available financing to conduct
and expand their business.

 

§6.30                 OFAC.  None of the Borrowers is (or will be) a person with
whom any Lender is restricted from doing business under OFAC (including, those
Persons named on OFAC’s Specially Designated and Blocked Persons list) or under
any statute, executive order (including the September 24, 2001 Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action

 

75

--------------------------------------------------------------------------------


 

and is not and shall not engage in any dealings or transactions or otherwise be
associated with such persons.  In addition, Borrowers hereby agree to provide to
the Lenders any additional information that a Lender deems necessary from time
to time in order to ensure compliance with all applicable laws concerning money
laundering and similar activities.

 

§7.                               AFFIRMATIVE COVENANTS.

 

The Borrowers covenant and agree that, so long as any Loan, Note or Letter of
Credit is outstanding or any Lender has any obligation to make any Loans or
issue Letters of Credit:

 

§7.1                        Punctual Payment.  The Borrowers will duly and
punctually pay or cause to be paid the principal and interest on the Loans and
all interest and fees provided for in this Agreement, all in accordance with the
terms of this Agreement and the Notes, as well as all other sums owing pursuant
to the Loan Documents in accordance with the terms hereof.

 

§7.2                        Maintenance of Office.  The Borrowers will maintain
their respective chief executive office at 1001 17th Street, Suite 500, Denver,
Colorado, 80202, or at such other place in the United States of America as the
Borrowers shall designate upon prompt written notice to the Agent and the
Lenders, where notices, presentations and demands to or upon the Borrowers in
respect of the Loan Documents may be given or made.

 

§7.3                        Records and Accounts.  The Borrowers will keep, and
cause each of their respective Subsidiaries to keep true and accurate records
and books of account in which full, true and correct entries will be made in
accordance with GAAP (in each case, in all material respects).  Neither any
Borrower nor any of their respective Subsidiaries shall, without the prior
written consent of the Agent, not to be unreasonably withheld, (x) make any
material change to the accounting policies/principles used by such Person in
preparing the financial statements and other information described in §6.4 or
§7.4, or (y) change its fiscal year.  Agent and the Lenders acknowledge that
REIT’s fiscal year is a calendar year.

 

§7.4                        Financial Statements, Certificates and Information. 
Borrowers will deliver or cause to be delivered to the Agent with sufficient
copies for each of the Lenders:

 

(a)                                 within five (5) days of the filing of REIT’s
Form 10-K with the SEC, if applicable, but in any event not later than one
hundred twenty (120) days after the end of each calendar year, the audited
Consolidated balance sheet of the REIT and its Subsidiaries at the end of such
year, and the related audited consolidated statements of income, changes in
capital and cash flows for such year, setting forth in comparative form the
figures for the previous fiscal year and all such statements to be in reasonable
detail, prepared in accordance with GAAP, together with a certification by an
Authorized Officer or the chief financial officer or accounting officer of the
REIT that the information contained in such financial statements fairly presents
in all material respects the financial position of the REIT and its
Subsidiaries, and accompanied by an auditor’s report prepared without
qualification as to the scope of the audit by a member firm of KPMG
International Cooperative or another nationally recognized accounting firm
reasonably approved by Agent;

 

(b)                                 within five (5) days of the filing of REIT’s
Form 10-Q with the SEC, if applicable, but in any event not later than sixty
(60) days after the end of each calendar quarter of

 

76

--------------------------------------------------------------------------------


 

each year, copies of the unaudited consolidated balance sheet of the REIT and
its Subsidiaries, as at the end of such quarter, and the related unaudited
consolidated statements of income and cash flows for the portion of the REIT’s
fiscal year then elapsed, all in reasonable detail and prepared in accordance
with GAAP, together with a certification by an Authorized Officer or the chief
financial officer or accounting officer of REIT that the information contained
in such financial statements fairly presents in all material respects the
financial position of the REIT and its Subsidiaries on the date thereof (subject
to year-end adjustments);

 

(c)                                  simultaneously with the delivery of the
financial statements referred to in subsections (a) and (b) above, a statement
(a “Compliance Certificate”) certified by an Authorized Officer or the chief
financial officer or chief accounting officer of REIT in the form of Exhibit G
hereto (or in such other form as the Agent may approve from time to time)
setting forth in reasonable detail computations evidencing compliance or
non-compliance (as the case may be) with the covenants contained in §9 setting
forth reconciliations to reflect changes in GAAP since the Balance Sheet Date,
with the Compliance Certificate for the quarter ending March 31, 2015 being
prepared by the REIT on a good faith estimated basis. REIT shall submit with the
Compliance Certificate an Unencumbered Asset Pool Certificate in the form of
Exhibit F attached hereto pursuant to which the REIT shall calculate the amount
of the Unencumbered Asset Pool Availability as of the end of the immediately
preceding calendar quarter.  All income, expense and value associated with Real
Estate or other Investments disposed of during any quarter will be eliminated
from calculations, where applicable.  The Compliance Certificate shall be
accompanied by copies of the statements of Net Operating Income for such
calendar quarter for each of the Eligible Real Estate Assets, prepared on a
basis consistent with the statements furnished to the Agent prior to the date
hereof and otherwise in form and substance reasonably satisfactory to the Agent,
together with a certification by an Authorized Officer or the chief financial
officer or chief accounting officer of REIT that the information contained in
such statement fairly presents in all material respects Net Operating Income of
the Eligible Real Estate Assets for such periods;

 

(d)                                 simultaneously with the delivery of the
financial statements referred to in clause (a) above, the statement of all
contingent liabilities involving amounts of $10,000,000 or more of the Borrowers
and their Subsidiaries which are not reflected in such financial statements or
referred to in the notes thereto (including, without limitation, all guaranties,
endorsements and other contingent obligations in respect of the indebtedness of
others, and obligations to reimburse the issuer in respect of any letters of
credit);

 

(e)                                  simultaneously with the delivery of the
financial statements referred to in subsections (a) and (b) above, (i) a Rent
Roll for each of the Eligible Real Estate Assets and a summary thereof in form
reasonably satisfactory to Agent as of the end of each calendar quarter
(including the fourth calendar quarter in each year), together with a listing of
each tenant that has taken occupancy of such Eligible Real Estate Asset during
each calendar quarter (including the fourth calendar quarter in each year), and
(ii) a copy of each material Lease or material amendment to any material Lease
entered into with respect to an Eligible Real Estate Asset during such calendar
quarter (including the fourth calendar quarter in each year);

 

(f)                                   simultaneously with the delivery of the
financial statements referred to in subsections (a) and (b) above, to the extent
not included in public filings by or on behalf of

 

77

--------------------------------------------------------------------------------


 

REIT, and upon request by Agent, a statement (i) listing the material Real
Estate owned by the Borrowers and their Subsidiaries (or in which the Borrowers
or their Subsidiaries owns an interest) and stating the location thereof, the
date acquired and the acquisition cost, (ii) listing the Indebtedness of the
Borrowers and their Subsidiaries (excluding Indebtedness of the type described
in §8.1(b)-(e)), which statement shall include, without limitation, a statement
of the original principal amount of such Indebtedness and the current amount
outstanding, the holder thereof, the maturity date and any extension options,
the interest rate, the collateral provided for such Indebtedness and whether
such Indebtedness is recourse or non-recourse, and (iii) listing the properties
of the Borrowers and their Subsidiaries which are Development Properties and
providing a brief summary of the status of such development;

 

(g)                                  contemporaneously with the filing or
mailing thereof, copies of all material of a financial nature, reports or proxy
statements sent to the owners of Parent Borrower or REIT;

 

(h)                                 to the extent requested by Agent, copies of
all annual federal income tax returns and amendments thereto of the Borrowers;

 

(i)                                     promptly upon the filing hereof, copies
of any registration statements (other than the exhibits thereto and any
registration statements on Form S-8 or its equivalent) and any annual, quarterly
or monthly reports and other statements and reports which Parent Borrower or
REIT shall file with the SEC;

 

(j)                                    to the extent requested by Agent,
evidence reasonably satisfactory to Agent of the timely payment of all real
estate taxes for the Eligible Real Estate Assets;

 

(k)                                 not later than January 31 of each year, a
budget and business plan for the Borrowers and their Subsidiaries for such
calendar year; and

 

(l)                                     from time to time such other financial
data and information in the possession of the Borrowers or their respective
Subsidiaries (including without limitation auditors’ management letters, status
of litigation or investigations against the Borrowers and any settlement
discussions relating thereto, property inspection and environmental reports and
information as to zoning and other legal and regulatory changes affecting the
Borrowers) as the Agent may reasonably request.

 

Any material to be delivered pursuant to this §7.4 may be delivered
electronically directly to Agent and the Lenders provided that such material is
in a format reasonably acceptable to Agent, and such material shall be deemed to
have been delivered to Agent and the Lenders upon Agent’s receipt thereof.  Upon
the request of Agent, Borrowers shall deliver paper copies thereof to Agent and
the Lenders.  Borrowers authorize Agent and Arrangers to disseminate any such
materials through the use of Intralinks, SyndTrak or any other electronic
information dissemination system, and the Borrowers release Agent and the
Lenders from any liability in connection therewith.

 

78

--------------------------------------------------------------------------------


 

§7.5                        Notices.

 

(a)                                 Defaults.  The Borrowers will promptly upon
becoming aware of same notify the Agent in writing of the occurrence of any
Default or Event of Default, which notice shall describe such occurrence with
reasonable specificity.  If any Person shall give any notice or take any other
action in respect of a claimed default (whether or not constituting an Event of
Default) under this Agreement or under any note, evidence of indebtedness,
indenture or other obligation to which or with respect to which any Borrower or
any of their respective Subsidiaries is a party or obligor, whether as principal
or surety, and such default would permit the holder of such note or obligation
or other evidence of indebtedness to accelerate the maturity thereof, which
acceleration would either cause a Default or have a Material Adverse Effect, the
Borrowers shall forthwith give written notice thereof to the Agent and each of
the Lenders, describing the notice or action and the nature of the claimed
default.

 

(b)                                 Environmental Events.  The Borrowers will
give notice to the Agent within ten (10) Business Days of becoming aware of
(i) any potential or known Release, or threat of Release, of any Hazardous
Substances in violation of any applicable Environmental Law; (ii) any violation
of any Environmental Law that any Borrower or any of their respective
Subsidiaries reports in writing or is reportable by such Person in writing (or
for which any written report supplemental to any oral report is made) to any
federal, state or local environmental agency or (iii) any inquiry, proceeding,
investigation, or other action, including a notice from any agency of potential
environmental liability, of any federal, state or local environmental agency or
board, that in the case of either clauses (i) — (iii) above could reasonably be
expected to have a Material Adverse Effect.

 

(c)                                  Notification of Claims Against the
Unencumbered Asset Pool.  The Borrowers will give notice to the Agent in writing
within five (5) Business Days of becoming aware of any material setoff, claims
(including, with respect to the Eligible Real Estate Asset, environmental claims
or any claims or notices of default by a Borrower under any ground lease or
Leased Asset), withholdings or other defenses to which any of the Eligible Real
Estate Assets are subject, to the extent the same would result in a Material
Adverse Effect.

 

(d)                                 Notice of Litigation and Judgments.  The
Borrowers will give notice to the Agent in writing within five (5) Business Days
of becoming aware of any litigation or proceedings threatened in writing
affecting any Borrower or any of their respective Subsidiaries or to which any
Borrower or any of their respective Subsidiaries is or is to become a party
involving an uninsured claim against any Borrower or any of their respective
Subsidiaries that could reasonably be expected to have a Material Adverse Effect
and stating the nature and status of such litigation or proceedings.  The
Borrowers will give notice to the Agent, in writing, in form and detail
reasonably satisfactory to the Agent and each of the Lenders, within ten
(10) days of any judgment not covered by insurance, whether final or otherwise,
against any Borrower or any of their respective Subsidiaries in an amount in
excess of $1,000,000.

 

(e)                                  ERISA.  The Borrowers will give notice to
the Agent within ten (10) Business Days after the Borrowers or any ERISA
Affiliate (i) gives or is required to give notice to the PBGC of any “reportable
event” (as defined in §4043 of ERISA) with respect to any Guaranteed Pension
Plan, Multiemployer Plan, or knows that the plan administrator of any such plan
has given or is required to give notice of any such reportable event;
(ii) received a notice from the trustee of a Multiemployer Plan of complete or
partial withdrawal liability under Title

 

79

--------------------------------------------------------------------------------


 

IV of ERISA; or (iii) receives any notice from the PBGC under Title IV or ERISA
of an intent to terminate or appoint a trustee to administer any such plan, in
each case if such event or occurrence would reasonably be expected to have a
Material Adverse Effect.

 

(f)                                   Notification of Lenders.  Within five
(5) Business Days after receiving any notice under this §7.5, the Agent will
forward a copy thereof to each of the Lenders, together with copies of any
certificates or other written information that accompanied such notice.

 

§7.6                        Existence; Maintenance of Properties.

 

(a)                                 The Borrowers will preserve and keep in full
force and effect their legal existence in the jurisdiction of its incorporation
or formation.  The Borrowers will preserve and keep in full force all of their
rights and franchises, the preservation of which is necessary to the conduct of
their business.  Borrowers shall cause REIT to at all times comply with all
requirements and applicable laws and regulations necessary to maintain REIT
Status and shall continue to receive REIT Status.  Borrowers shall cause the
common stock of REIT to at all times be listed for trading and be traded on the
New York Stock Exchange or another national exchange approved by Agent, unless
otherwise consented to by the Required Lenders.  Parent Borrower shall continue
to own directly or indirectly one hundred percent (100%) of the Subsidiary
Borrowers, subject to the terms and provisions hereof.

 

(b)                                 Each Borrower (i) will cause all of its
properties used or useful in the conduct of its business or the business of its
Subsidiaries to be maintained and kept in good condition, repair and working
order (ordinary wear and tear excepted) and supplied with all necessary
equipment, and (ii) will cause to be made all necessary repairs, renewals,
replacements, betterments and improvements thereof in all cases in which the
failure to do so would cause a Material Adverse Effect, and (iii) will
diligently perform and observe in all material respects all of the terms,
covenants, and conditions of any ground lease or lease related to a Leased Asset
which is an Eligible Real Estate Asset.

 

§7.7                        Insurance.  The Borrowers will, at their expense,
procure and maintain for the benefit of the Borrowers, insurance policies issued
by such insurance companies, in such amounts, in such form and substance, and
with such coverages, endorsements, deductibles and expiration dates as are
commercially reasonable, taking into consideration the property size, use, and
location that a commercially prudent lender would require covering each Eligible
Real Estate Asset.

 

§7.8                        Taxes.  The Borrowers will, and will cause their
respective Subsidiaries to, duly pay and discharge, or cause to be paid and
discharged, all taxes, assessments and other governmental charges imposed upon
them or upon the Eligible Real Estate Assets or the other Real Estate, sales and
activities, or any part thereof, or upon the income or profits therefrom that if
unpaid might by law become a lien or charge upon any of its property or other
Liens affecting any of the Eligible Real Estate Assets or other property of
Borrowers, or, with respect to their respective Subsidiaries that could
reasonably be expected to have a Material Adverse Effect, provided that any such
tax, assessment, charge or levy or claim need not be paid if the validity or
amount thereof shall currently be contested in good faith by appropriate
proceedings which shall suspend the collection thereof with respect to such
property, neither such property nor any

 

80

--------------------------------------------------------------------------------


 

portion thereof or interest therein would be in any danger of sale, forfeiture
or loss by reason of such proceeding and such Borrower or any such Subsidiary
shall have set aside on its books adequate reserves in accordance with GAAP; and
provided, further, that forthwith upon the commencement of proceedings to
foreclose any lien that may have attached as security therefor, such Borrower or
any such Subsidiary either (i) will provide a bond issued by a surety reasonably
acceptable to the Agent and sufficient to stay all such proceedings or (ii) if
no such bond is provided, will pay each such tax, assessment, charge or levy.

 

§7.9                        Inspection of Properties and Books.  The Borrowers
will, and will cause their respective Subsidiaries to, permit the Agent and the
Lenders, at the Borrowers’ expense and upon reasonable prior notice, to visit
and inspect any of the properties of the Borrowers or any of their respective
Subsidiaries (subject to the rights of tenants under their Leases, and Agent and
Lender agree to use commercially reasonable efforts not to interfere with such
rights) during normal business hours, to examine the books of account of the
Borrowers and their respective Subsidiaries (and to make copies thereof and
extracts therefrom) and to discuss the affairs, finances and accounts of the
Borrowers and their respective Subsidiaries with, and to be advised as to the
same by, their respective officers, partners or members, all at such reasonable
times and intervals as the Agent or any Lender may reasonably request, provided
that so long as no Default or Event of Default shall have occurred and be
continuing, the Borrowers shall not be required to pay for such visits and
inspections more often than once in any twelve (12) month period.  The Lenders
shall use good faith efforts to coordinate such visits and inspections so as to
minimize the interference with and disruption to the normal business operations
of the Borrowers and their respective Subsidiaries.

 

§7.10                 Compliance with Laws, Contracts, Licenses, and Permits. 
The Borrowers will, and will cause each of their respective Subsidiaries to,
comply in all respects with (i) all applicable laws (including without
limitation Anti-Corruption Laws and applicable Sanctions) and regulations now or
hereafter in effect wherever its business is conducted, including all
Environmental Laws, (ii) the provisions of its corporate charter, partnership
agreement, limited liability company agreement or declaration of trust, as the
case may be, and other charter documents and bylaws, (iii) all agreements and
instruments to which it is a party or by which it or any of its properties may
be bound, (iv) all applicable decrees, orders, and judgments, and (v) all
licenses and permits required by applicable laws and regulations for the conduct
of its business or the ownership, use or operation of its properties, except
where a failure to so comply with any of clauses (i) through (v) could not
reasonably be expected to have a Material Adverse Effect.  If any authorization,
consent, approval, permit or license from any officer, agency or instrumentality
of any government shall become necessary or required in order that the Borrowers
or their respective Subsidiaries may fulfill any of its obligations hereunder,
the Borrowers or such Subsidiary will immediately take or cause to be taken all
reasonable steps necessary to obtain such authorization, consent, approval,
permit or license and furnish the Agent and the Lenders with evidence thereof. 
Borrowers shall develop and implement such programs, policies and procedures as
are necessary to comply with the Patriot Act and shall promptly advise Agent in
writing in the event that Borrowers shall determine that any investors in
Borrowers are in violation of such act.

 

§7.11                 Further Assurances.  The Borrowers will and will cause
each of their respective Subsidiaries to, cooperate with the Agent and the
Lenders and execute such further instruments

 

81

--------------------------------------------------------------------------------


 

and documents as the Lenders or the Agent shall reasonably request to carry out
to their satisfaction the transactions contemplated by this Agreement and the
other Loan Documents.

 

§7.12                 Management.  Borrower shall upon request provide Agent
copies of (i) any future Management Agreements entered into with respect to any
additional Eligible Real Estate Asset added to the Unencumbered Asset Pool and
(ii) any replacements of or material amendments to the Management Agreements
provided to Agent on or prior to the date hereof.

 

§7.13                 [Intentionally Omitted].

 

§7.14                 Business Operations.  The Borrowers and their respective
Subsidiaries shall operate their respective businesses in substantially the same
manner and in substantially the same fields and lines of business as such
business is now conducted and in compliance with the terms and conditions of
this Agreement and the Loan Documents.  Borrowers will not, and will not permit
any Subsidiary to, directly or indirectly, engage in any line of business other
than the ownership, operation and development of Data Center Properties or
businesses incidental thereto.

 

§7.15                 Registered Servicemark.  Without prior written notice to
the Agent, none of the Eligible Real Estate Assets shall be owned or operated by
the Borrowers under any registered or protected trademark, tradename,
servicemark or logo (other than the “CoreSite(s)” name and the “CoreSite(s)”
logo).

 

§7.16                 Ownership of Real Estate.  Without the prior written
consent of Agent, all Eligible Real Estate Assets and all interests (whether
direct or indirect) of Parent Borrower or REIT in any real estate assets now
owned or leased or acquired or leased after the date hereof shall be owned or
leased directly by Parent Borrower or a Wholly Owned Subsidiary of Parent
Borrower; provided, however that Parent Borrower shall be permitted to own or
lease interests in Real Estate through non-Wholly Owned Subsidiaries and
Unconsolidated Affiliates as permitted by §8.3(m).

 

§7.17                 [Intentionally Omitted].

 

§7.18                 Ownership Restrictions.  REIT will at all times own not
less than thirty three percent (33%) of the economic, voting and beneficial
interest in Parent Borrower and shall be the sole general partner of Parent
Borrower.

 

§7.19                 Plan Assets.  The Borrowers will do, or cause to be done,
all things necessary to ensure that none of the Eligible Real Estate Assets will
be deemed to be Plan Assets at any time.

 

§7.20                 [Intentionally Omitted.]

 

§7.21                 [Intentionally Omitted.]

 

§7.22                 REIT Covenants.  Borrowers shall cause REIT to comply with
the following covenants:

 

82

--------------------------------------------------------------------------------


 

(a)                                 REIT will have as its sole business purpose
owning ownership interests of Parent Borrower, performing duties as the general
partner of Parent Borrower and making equity investments in such operating
partnership, and shall not engage in any business or activities other than those
described in this §7.22(a);

 

(b)                                 REIT shall promptly contribute or otherwise
downstream to Parent Borrower any net assets received by REIT from third parties
(including, without limitation, the proceeds from any Equity Offering);

 

(c)                                  REIT will not make or permit to be made, by
voluntary or involuntary means, any transfer or encumbrance of its interest in
Parent Borrower, or any dilution of its interest in Parent Borrower; provided,
however, that the interests of the REIT in Parent Borrower may be diluted as a
direct result of the acquisition by Parent Borrower or its Subsidiaries of
additional Real Estate, either by acquiring title to such Real Estate directly
in the name of Parent Borrower or any such Subsidiary or by acquiring direct or
indirect ownership interests in a partnership, corporation or limited liability
company that owns directly such Real Estate (subject in all respects to
compliance by Parent Borrower and its Subsidiaries with the terms of this
Agreement), the sales price of which is paid in whole or in part by the issuance
of additional interests in Parent Borrower so long as the REIT at all times
complies with §7.18 hereof; and provided, further, that this paragraph shall not
apply to any Employee Benefit Plan of REIT or any unit redemptions of Parent
Borrower by The Carlyle Group; and

 

(d)                                 the REIT shall not dissolve, liquidate or
otherwise wind-up its business, affairs or assets.

 

§8.                               NEGATIVE COVENANTS.

 

The Borrowers covenant and agree that, so long as any Loan, Note or Letter of
Credit is outstanding or any of the Lenders has any obligation to make any Loans
or issue any Letter of Credit:

 

§8.1                        Restrictions on Indebtedness.  The Borrowers will
not create, incur, assume, guarantee or be or remain liable, contingently or
otherwise, with respect to any Indebtedness other than:

 

(a)                                 Indebtedness to the Lenders arising under
any of the Loan Documents;

 

(b)                                 current liabilities of the Borrowers
incurred in the ordinary course of business but not incurred through (i) the
borrowing of money, or (ii) the obtaining of credit except for credit on an open
account basis customarily extended and in fact extended in connection with
normal purchases of goods and services;

 

(c)                                  Indebtedness in respect of taxes,
assessments, governmental charges or levies and claims for labor, materials and
supplies to the extent that payment therefor shall not at the time be required
to be made in accordance with the provisions of §7.8;

 

(d)                                 Indebtedness in respect of judgments only to
the extent, for the period and for an amount not resulting in an Event of
Default;

 

83

--------------------------------------------------------------------------------


 

(e)                                  endorsements for collection, deposit or
negotiation and warranties of products or services, in each case incurred in the
ordinary course of business;

 

(f)                                   Indebtedness of the Parent Borrower in
connection with completion and similar guaranties in an aggregate amount at any
one time not in excess of the greater of (i) $175,000,000 or (ii) fifteen
percent (15%) of the Gross Asset Value;

 

(g)                                  Other Indebtedness of the Parent Borrower,
the REIT or any of their Subsidiaries (other than any Subsidiary Borrower),
provided that none of such Persons shall incur any of the Indebtedness described
in this §8.1(g) unless it shall have provided to the Agent prior written notice
of the proposed incurrence of such Indebtedness, a statement that the borrowing
will not cause a Default or Event of Default and a Compliance Certificate
demonstrating that the Borrowers will be in compliance with its covenants
referred to therein after giving effect to the incurrence of such Indebtedness;

 

(h)                                 Derivatives Contracts (including Approved
Derivatives Contracts) reasonably acceptable to Agent sufficient to ensure the
Borrowers’ compliance with §9.7; and

 

(i)                                     the 2014 Term Loan Agreement.

 

(j)                                    Notwithstanding anything in this
Agreement to the contrary, (i) none of the Indebtedness described in
§8.1(g) above shall have any of the Eligible Real Estate Assets or any interest
therein or any direct or indirect ownership interest in any Subsidiary Borrower
as collateral, a borrowing base, asset pool or any similar form of credit
support for such Indebtedness (provided that the foregoing shall not preclude
Subsidiaries of the Borrowers (other than a Subsidiary Borrower) from incurring
Indebtedness subject to the terms of this §8.1 or recourse to the general credit
of Parent Borrower) and (ii) none of the Subsidiary Borrowers, Parent Borrower
nor REIT shall create, incur, assume, guarantee or be or remain liable,
contingently or otherwise, with respect to any Indebtedness (including, without
limitation, pursuant to any conditional or limited guaranty or indemnity
agreement creating liability with respect to usual and customary exclusions from
the non recourse limitations governing the Non-Recourse Indebtedness of any
Person, or otherwise) other than Indebtedness described in §8.1(a)-(i) above.

 

§8.2                        Restrictions on Liens, Etc.  The Borrowers will not
(a) create or incur or suffer to be created or incurred or to exist any lien,
security title, encumbrance, mortgage, pledge, negative pledge (aside from any
negative pledge in relation to the 2014 Term Loan Agreement), charge,
restriction or other security interest of any kind upon any of their respective
property or assets of any character whether now owned or hereafter acquired, or
upon the income or profits therefrom; (b) transfer any of their property or
assets or the income or profits therefrom for the purpose of subjecting the same
to the payment of Indebtedness or performance of any other obligation in
priority to payment of its general creditors; (c) suffer to exist for a period
of more than thirty (30) days after the same shall have been incurred any
Indebtedness or claim or demand against any of them that if unpaid could by law
or upon bankruptcy or insolvency, or otherwise, be given any priority whatsoever
over any of their general creditors; (d) sell, assign, pledge or otherwise
transfer any accounts, contract rights, general intangibles, chattel paper or
instruments, with or without recourse; or (e) incur or maintain any obligation
(aside from any

 

84

--------------------------------------------------------------------------------


 

negative pledge in relation to the 2014 Term Loan Agreement) to any holder of
Indebtedness of any of such Persons which prohibits the creation or maintenance
of any lien securing the Obligations (collectively, “Liens”); provided that
notwithstanding anything to the contrary contained herein, the Borrowers may
create or incur or suffer to be created or incurred or to exist:

 

(i)                                     (A) Liens not yet due or payable on
properties to secure taxes, assessments and other governmental charges
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
pursuant to any Environmental Laws) or claims for labor, material or supplies
incurred in the ordinary course of business in respect of obligations not then
delinquent or not otherwise required to be paid or discharged under the terms of
this Agreement or any of the other Loan Documents and (B) Liens on assets other
than (I) the Unencumbered Asset Pool and (II) any direct or indirect interest of
Parent Borrower or any Subsidiary of Borrower in any other Borrower in respect
of judgments permitted by §8.1(d);

 

(ii)                                  deposits or pledges made in connection
with, or to secure payment of, workers’ compensation, unemployment insurance,
old age pensions or other social security obligations;

 

(iii)                               Liens consisting of (A) mortgage liens on
Real Estate (including the rents, issues and profits therefrom), other than Real
Estate that constitutes an Eligible Real Estate Asset or any interest therein
(including the rents, issues and profits therefrom), securing Indebtedness which
is permitted by §8.1(g) or (B) liens consisting of pledges of security interests
in the ownership interests of any Subsidiary which is not a Borrower or the
direct or indirect owner of an interest in a Borrower securing Indebtedness
which is permitted by §8.1(g);

 

(iv)                              encumbrances on any Eligible Real Estate Asset
consisting of easements, rights of way, zoning restrictions, restrictions on the
use of real property and defects and irregularities in the title thereto,
landlord’s or lessor’s liens under leases to which a Borrower is a party,
purchase money security interests and other liens or encumbrances, which do not
individually or in the aggregate have a Material Adverse Effect;

 

(v)                                 the rights of tenants or subtenants under
Leases in the ordinary course of business;

 

(vi)                              any option, contract or other agreement to
sell an asset provided such sale is otherwise permitted by this Agreement;

 

(vii)                           with respect to any Leased Asset, any
(x) reversionary interest or title of lessor or sublessor under the applicable
Lease or (y) Lien, easement, restriction or encumbrance to which the interest or
title of such lessor or sublessor may be subject; and

 

(viii)                        Liens in favor of the Agent and the Lenders under
the Loan Documents to secure the Obligations.

 

Notwithstanding anything in this Agreement to the contrary, (x) no Subsidiary
Borrower shall create or incur or suffer to be created or incurred or to exist
any Lien other than Liens

 

85

--------------------------------------------------------------------------------


 

contemplated in §§8.2(i), (iv), (v), (vi), (vii) and (viii) and (y) REIT shall
not create or suffer to be created or incurred or to exist any Lien other than
Liens contemplated in §8.2(i)(A).

 

§8.3                        Restrictions on Investments.  Neither the Parent
Borrower nor any Subsidiary Borrower will make or permit to exist or to remain
outstanding any Investment except Investments in:

 

(a)                                 marketable direct or guaranteed obligations
of the United States of America that mature within one (1) year from the date of
purchase by Parent Borrower or Subsidiary Borrower;

 

(b)                                 marketable direct obligations of any of the
following: Federal Home Loan Mortgage Corporation, Student Loan Marketing
Association, Federal Home Loan Banks, Federal National Mortgage Association,
Government National Mortgage Association, Bank for Cooperatives, Federal
Intermediate Credit Banks, Federal Financing Banks, Export-Import Bank of the
United States, Federal Land Banks, or any other agency or instrumentality of the
United States of America;

 

(c)                                  demand deposits, certificates of deposit,
bankers acceptances and time deposits of United States banks having total assets
in excess of $100,000,000; provided, however, that the aggregate amount at any
time so invested with any single bank having total assets of less than
$1,000,000,000 will not exceed $200,000;

 

(d)                                 securities commonly known as “commercial
paper” issued by a corporation organized and existing under the laws of the
United States of America or any State which at the time of purchase are rated by
Moody’s Investors Service, Inc. or by Standard & Poor’s Corporation at not less
than “P 1” if then rated by Moody’s Investors Service, Inc., and not less than
“A 1”, if then rated by Standard & Poor’s Corporation;

 

(e)                                  mortgage-backed securities guaranteed by
the Government National Mortgage Association, the Federal National Mortgage
Association or the Federal Home Loan Mortgage Corporation and other
mortgage-backed bonds which at the time of purchase are rated by Moody’s
Investors Service, Inc. or by Standard & Poor’s Corporation at not less than
“Aa” if then rated by Moody’s Investors Service, Inc. and not less than “AA” if
then rated by Standard & Poor’s Corporation, such investment, when aggregated
with the Investments set forth in §8.3(k), not to exceed five percent (5%) of
Gross Asset Value;

 

(f)                                   repurchase agreements having a term not
greater than ninety (90) days and fully secured by securities described in the
foregoing subsection (a), (b) or (e) with banks described in the foregoing
subsection (c) or with financial institutions or other corporations having total
assets in excess of $500,000,000;

 

(g)                                  shares of so-called “money market funds”
registered with the SEC under the Investment Company Act of 1940 which maintain
a level per-share value, invest principally in investments described in the
foregoing subsections (a) through (f) and have total assets in excess of
$50,000,000;

 

86

--------------------------------------------------------------------------------


 

(h)                                 the acquisition of fee interests or
long-term ground lease interests by Parent Borrower or Subsidiary Borrower in
(i) Real Estate which is utilized for income-producing Data Center Properties
located in the continental United States or the District of Columbia and
businesses and investments incidental thereto, and (ii) subject to the
restrictions set forth in this §8.3, the acquisition of Land Assets to be
developed for the foregoing purposes and Development Properties to be used for
the purposes set forth in §8.3(h)(i);

 

(i)                                     Investments by Parent Borrower in
wholly-owned Subsidiaries of Parent Borrower;

 

(j)                                    Investments in Land Assets, provided that
the aggregate Investment therein shall not exceed the greater of (i) five
percent (5%) of Gross Asset Value or (ii) $45,000,000;

 

(k)                                 Investments in mortgages or notes receivable
not to exceed five percent (5%) of Gross Asset Value;

 

(l)                                     Investments in Development Projects,
provided that the aggregate Investment therein shall not exceed twenty-five
percent (25%) of the Gross Asset Value;

 

(m)                             Investments in non-wholly owned Subsidiaries and
Unconsolidated Affiliates, provided that the aggregate Investment therein shall
not exceed twenty percent (20%) of Gross Asset Value;

 

(n)                                 Investments in assets located outside the
United States, provided that the aggregate Investment therein shall not exceed
ten percent (10%) of the Gross Asset Value;

 

(o)                                 Investments (i) in equipment which will be
incorporated into the development of Data Center Properties, (ii) with utility
companies to bring critical power to Data Center Properties, and (iii) with
fiber optic companies to bring fiber optics to Data Center Properties.

 

Notwithstanding the foregoing, in no event shall the aggregate value of the
holdings of Parent Borrower and Subsidiary Borrowers in the Investments
described in §8.3(j)-(n) exceed thirty-five percent (35%) of Gross Asset Value
at any time.

 

For the purposes of this §8.3, the Investment of Parent Borrower or Subsidiary
Borrowers in any non-Wholly Owned Subsidiaries and Unconsolidated Affiliates
will equal (without duplication) the sum of (i) such Person’s pro rata share of
their Unconsolidated Affiliate’s Investment in Land Assets; plus (ii) such
Person’s pro rata share of any other Investments valued at the GAAP book value.

 

§8.4                        Merger, Consolidation.  Borrowers will not become a
party to any dissolution, liquidation, disposition of all or substantially all
of its assets or business, merger, reorganization, consolidation or other
business combination or agree to effect any asset acquisition, stock acquisition
or other acquisition individually or in a series of transactions which may have
a similar effect as any of the foregoing, in each case without the prior written
consent of the Required Lenders except for (i) the merger or consolidation of
one or more of the Subsidiaries of

 

87

--------------------------------------------------------------------------------


 

Parent Borrower (other than any Subsidiary that is a Subsidiary Borrower) with
and into Parent Borrower (it being understood and agreed that in any such event
Parent Borrower will be the surviving Person) and (ii) the merger or
consolidation of two or more Subsidiaries of Parent Borrower; provided that no
such merger or consolidation shall involve any Subsidiary that is a Subsidiary
Borrower.

 

§8.5                        Sale and Leaseback.  The Borrowers will not enter
into any arrangement, directly or indirectly, whereby any Borrower shall sell or
transfer any Real Estate owned by it in order that then or thereafter such
Borrower shall lease back such Real Estate without the prior written consent of
Agent, such consent not to be unreasonably withheld.

 

§8.6                        Compliance with Environmental Laws.  None of the
Borrowers will do any of the following: (a) use any of the Real Estate or any
portion thereof as a facility for the handling, processing, storage or disposal
of Hazardous Substances, except for quantities of Hazardous Substances used in
the ordinary course of Borrower’s or its tenants’ business and in material
compliance with all applicable Environmental Laws, (b) cause or permit to be
located on any of the Real Estate any underground tank or other underground
storage receptacle for Hazardous Substances except in material compliance with
Environmental Laws, (c) generate any Hazardous Substances on any of the Real
Estate except in material compliance with Environmental Laws, (d) conduct any
activity at any Real Estate or use any Real Estate in any manner that could
reasonably be expected to cause a Release of Hazardous Substances on, upon or
into the Real Estate or any surrounding properties or any threatened Release of
Hazardous Substances which might give rise to liability under CERCLA or any
other Environmental Law, or (e) directly or indirectly transport or arrange for
the transport of any Hazardous Substances (except in material compliance with
all Environmental Laws), except as any such use, generation, conduct or other
activity described in clauses (a) to (e) of this §8.6 could not reasonably be
expected to have a Material Adverse Effect.

 

The Borrowers shall:

 

(i)                                     in the event of any change in applicable
Environmental Laws governing the assessment, release or removal of Hazardous
Substances, take all reasonable action as required by such Laws (including,
without limitation, the conducting of engineering tests at the sole expense of
the Borrowers) to confirm that no Hazardous Substances are or ever were Released
or disposed of on the Eligible Real Estate Assets in violation of applicable
Environmental Laws; and

 

(ii)                                  if any Release or disposal of Hazardous
Substances which Borrowers may be legally obligated to contain, correct or
otherwise remediate or which may otherwise expose such Borrowers to liability
shall occur or shall have occurred on any Eligible Real Estate Asset (including
without limitation any such Release or disposal occurring prior to the
acquisition or leasing of such Eligible Real Estate Asset by the Borrowers), the
relevant Borrower shall, after obtaining knowledge thereof, cause the prompt
containment and removal of such Hazardous Substances and remediation of the
Eligible Real Estate Asset in material compliance with all applicable
Environmental Laws; provided, that each of the Borrowers shall be deemed to be
in compliance with Environmental Laws for the purpose of this clause (ii) so
long as it or a responsible third party with sufficient financial resources is
taking reasonable

 

88

--------------------------------------------------------------------------------


 

action to remediate or manage such event or has taken and is diligently pursuing
a challenge to any such alleged legal obligation through appropriate
administrative or judicial proceedings.

 

§8.7                        Distributions.

 

(a)                                 Parent Borrower shall not pay any
Distribution to the partners, members or other owners of Parent Borrower, and
REIT shall not pay any Distribution to its shareholders, if such Distribution is
in excess of the amount which (i) when added to the amount of all other
Distributions paid in the same calendar quarter and (A) the preceding calendar
quarters from the date of this Agreement or (B) the preceding three (3) calendar
quarters (whichever is less), would exceed ninety-five percent (95%) of such
Person’s Funds from Operations for such period; provided that (x) the
limitations contained in this §8.7(a) shall not preclude the Parent Borrower
from making Distributions each year to its owners, pro rata in accordance with
percentage interests, such that the amount received by REIT is sufficient to
cover (i) the liability of REIT for Taxes plus (ii) an amount equal to the
greater of: (1) the amount estimated by REIT in good faith after reasonable
diligence to be necessary to permit REIT to distribute to its shareholders with
respect to any calendar year (whether made during such year or after the end
thereof) 100% of the “real estate investment trust taxable income” of REIT
within the meaning of Section 857(b)(2) of the Code, determined without regard
to deductions for dividends paid and the exclusions set forth in Sections
857(b)(2)(C), (D), (E) and (F) of the Code but including therein all net capital
gains and net recognized built-in gains within the meaning of Treasury
Regulations Section 1.337(d)-6 (whether or not such gains might otherwise be
excluded or excludable therefrom); or (2) the amount that is estimated by REIT
in good faith after reasonable diligence to be necessary either to maintain the
REIT Status of REIT (if REIT exists) or to enable REIT to avoid the incurrence
of any tax for any calendar year that could be avoided by reason of a
distribution by REIT to its shareholders, with such distributions to be made as
and when determined by REIT, whether during or after the end of the relevant
calendar year; and (y) REIT shall be allowed to pay Distributions of the amount
received pursuant to this §8.7(a) to its shareholders.

 

(b)                                 In the event that an Event of Default shall
have occurred and be continuing, Parent Borrower shall make no Distributions,
and REIT shall not pay any Distribution to its shareholders, other than, if REIT
exists and has elected REIT Status, Distributions pro rata in accordance with
percentage interests to the owners of Parent Borrower such that REIT receives an
amount that is estimated by REIT in good faith after reasonable diligence to be
necessary either to maintain the REIT Status of REIT under the Code for any
calendar year, or to enable REIT to avoid the payment of any tax for any
calendar year that could be avoided by reason of a distribution by REIT to its
shareholders, with such distributions to be made as and when determined by REIT,
whether during or after the end of the relevant tax year and REIT shall be
allowed to make Distributions of such amounts to its shareholders.

 

(c)                                  Notwithstanding the foregoing, at any time
when an Event of Default under §12.1(a), (b), (h), (i) or (j) shall have
occurred or the maturity of the Obligations has been accelerated, Parent
Borrower shall not, and shall not permit REIT to, make any Distributions
whatsoever, directly or indirectly.

 

89

--------------------------------------------------------------------------------


 

§8.8                        Asset Sales .  Except for the transactions described
on Schedule 8.8 hereto, the Borrowers will not sell, transfer or otherwise
dispose of any material asset other than pursuant to a bona fide arm’s length
transaction.  No Borrower shall sell, transfer or otherwise dispose of any Real
Estate in one transaction or a series of transactions during any four
(4) consecutive fiscal quarters in excess of an amount equal to thirty-five
percent (35%) of Gross Asset Value, except as the result of a condemnation or
casualty and except for the granting of Permitted Liens, as applicable, without
the prior written consent of Agent and the Required Lenders.

 

§8.9                        Intentionally Omitted.

 

§8.10                 Restriction on Prepayment of Indebtedness .  The Borrowers
will not (a) prepay, redeem, defease, purchase or otherwise retire the principal
amount, in whole or in part, of any Indebtedness other than the Obligations or
the obligations under the 2014 Term Loan Agreement after the occurrence of any
Event of Default; provided, that the foregoing shall not prohibit (x) the
prepayment of Indebtedness which is financed solely from the proceeds of a new
loan which would otherwise be permitted by the terms of §8.1; and (y) the
prepayment, redemption, defeasance or other retirement of the principal of
Indebtedness secured by Real Estate which is satisfied solely from the proceeds
of a sale of the Real Estate securing such Indebtedness; and (b) modify any
document evidencing any Indebtedness (other than the Obligations) to accelerate
the maturity date of such Indebtedness after the occurrence of an Event of
Default.

 

§8.11                 Zoning and Contract Changes and Compliance .  No Borrower
shall initiate or consent to any zoning reclassification of any of its Eligible
Real Estate Asset or seek any variance under any existing zoning ordinance or
use or permit the use of any Eligible Real Estate Asset in any manner that could
result in such use becoming a non-conforming use under any zoning ordinance or
any other applicable land use law, rule or regulation.  No Borrower shall
initiate any change in any laws, requirements of governmental authorities or
obligations created by private contracts and Leases which now or hereafter may
materially adversely affect the ownership, occupancy, use or operation of any
Eligible Real Estate Asset.

 

§8.12                 Derivatives Contracts .  No Borrower shall contract,
create, incur, assume or suffer to exist any Derivatives Contracts except for
Derivative Contracts made in the ordinary course of business and not prohibited
pursuant to §8.1.

 

§8.13                 Transactions with Affiliates .  No Borrower shall permit
to exist or enter into any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate
(but not including any Subsidiary of Parent Borrower), except (i) transactions
in connection with the Management Agreements, (ii) transactions set forth on
Schedule 6.15 attached hereto and (iii) transactions pursuant to the reasonable
requirements of the business of such Person and upon fair and reasonable terms
which are no less favorable to such Person than would be obtained in a
comparable arm’s length transaction with a Person that is not an Affiliate.

 

§8.14                 Management Fees .  Borrowers shall not pay, and shall not
permit to be paid, any management fees or other payments under any Management
Agreement for any Eligible Real

 

90

--------------------------------------------------------------------------------


 

Estate Asset to any manager that is an Affiliate of any Borrower in the event
that a Default or Event of Default shall have occurred and be continuing.

 

§9.                               FINANCIAL COVENANTS.

 

The Borrowers covenant and agree that, so long as any Loan, Note or Letter of
Credit is outstanding or any Lender has any obligation to make any Loans or
issue any Letter of Credit, in the event that the Borrower shall not be in
compliance with any of the following covenants, Borrowers shall, within thirty
(30) days after knowledge thereof (except as to Section 9.1, which shall be
governed by the cure period set forth in §3.2), prepay the Loans in an amount
that is necessary or take such other action as may be necessary to comply with
the financial covenants set forth below:

 

§9.1                        Unencumbered Asset Pool .  The outstanding principal
balance of the 2014 Term Loan, the Loans and the Letter of Credit Liabilities
shall not be greater than the Unencumbered Asset Pool Availability.

 

§9.2                        Consolidated Total Indebtedness to Gross Asset Value
.  Consolidated Total Indebtedness shall not exceed sixty percent (60%) of Gross
Asset Value.

 

§9.3                        Secured Debt to Gross Asset Value. Secured Debt
shall not exceed forty percent (40%) of Gross Asset Value.

 

§9.4                        Recourse Indebtedness to Gross Asset Value . 
Recourse Indebtedness (excluding the outstanding Loans and Letter of Credit
Liabilities) shall not exceed fifteen percent (15%) of Gross Asset Value.

 

§9.5                        Adjusted Consolidated EBITDA to Consolidated Fixed
Charges .  The ratio of Adjusted Consolidated EBITDA determined for the most
recently ended calendar quarter to Consolidated Fixed Charges for the most
recently ended calendar quarter annualized, shall not be less than 1.70 to 1.0.

 

§9.6                        Minimum Consolidated Tangible Net Worth .  Parent
Borrower’s Consolidated Tangible Net Worth shall not be less than the sum of
(i) $1,277,009,816.00, plus (ii) eighty percent (80%) of the sum of (A) any
additional Net Offering Proceeds after the Closing Date, plus (B) the value of
interests in Parent Borrower or interests in REIT issued upon the contribution
of assets to Parent Borrower or its Subsidiaries after the Closing Date (with
such value determined at the time of contribution).

 

§9.7                        Unhedged Variable Rate Debt .  Unhedged Variable
Rate Debt of Borrowers and their respective Subsidiaries shall not exceed thirty
percent (30%) of Gross Asset Value.

 

§9.8                        Unencumbered Asset Pool.  In addition, at all times,
the Unencumbered Asset Pool Availability shall be determined from at least three
(3) Eligible Real Estate Assets having a Gross Asset Value of not less than
$150,000,000; provided however, this minimum $150,000,000 Gross Asset Value
amount shall be reduced on a pro rata basis with the termination of any portion
of the aggregate Commitment.

 

91

--------------------------------------------------------------------------------


 

§10.                        CLOSING CONDITIONS.

 

The obligation of the Lenders to make the Loans or issue Letters of Credit shall
be subject to the satisfaction of the following conditions precedent:

 

§10.1                 Loan Documents .  Each of the Loan Documents shall have
been duly executed and delivered by the respective parties thereto and shall be
in full force and effect.  The Agent shall have received a fully executed
counterpart of each such document.

 

§10.2                 Certified Copies of Organizational Documents .  The Agent
shall have received from each Borrower a copy, certified as of a recent date by
the appropriate officer of each State in which such Person is organized and in
which the Eligible Real Estate Assets are located and a duly authorized officer,
partner or member of such Person, as applicable, to be true and complete, of the
partnership agreement, corporate charter or operating agreement and/or other
organizational agreements of such Borrower, as applicable, and its qualification
to do business, as applicable, as in effect on such date of certification.

 

§10.3                 Resolutions .  All action on the part of each Borrower, as
applicable, necessary for the valid execution, delivery and performance by such
Person of this Agreement and the other Loan Documents to which such Person is or
is to become a party shall have been duly and effectively taken, and evidence
thereof reasonably satisfactory to the Agent shall have been provided to the
Agent.

 

§10.4                 Incumbency Certificate; Authorized Signers .  The Agent
shall have received from each Borrower an incumbency certificate, dated as of
the Closing Date, signed by a duly authorized officer of such Person and giving
the name and bearing a specimen signature of each individual who shall be
authorized to sign, in the name and on behalf of such Person, each of the Loan
Documents to which such Person is or is to become a party.  The Agent shall have
also received from each Borrower a certificate, dated as of the Closing Date,
signed by a duly authorized representative of Borrowers and giving the name and
specimen signature of each Authorized Officer who shall be authorized to make
Loan Requests, Letter of Credit Requests and Conversion/Continuation Requests
and to give notices and to take other action on behalf of the Borrowers under
the Loan Documents.

 

§10.5                 Opinion of Counsel .  The Agent shall have received an
opinion addressed to the Lenders and the Agent and dated as of the Closing Date
from counsel to the Borrowers in form and substance reasonably satisfactory to
the Agent.

 

§10.6                 Payment of Fees .  The Borrowers shall have paid to the
Agent the fees payable to the Agent or any Lender pursuant to §4.2.

 

§10.7                 Insurance .  If requested by the Agent, the Agent shall
have received certificates evidencing all policies of insurance as required by
this Agreement or the other Loan Documents.

 

§10.8                 Performance; No Default .  Borrowers shall have performed
and complied with all terms and conditions herein required to be performed or
complied with by it on or prior to the Closing Date, and on the Closing Date
there shall exist no Default or Event of Default.

 

92

--------------------------------------------------------------------------------


 

§10.9                 Representations and Warranties .  The representations and
warranties made by the Borrowers in the Loan Documents or otherwise made by or
on behalf of the Borrowers and their respective Subsidiaries in connection
therewith or after the date thereof shall have been true and correct in all
material respects when made and shall also be true and correct in all material
respects on the Closing Date.

 

§10.10          Proceedings and Documents .  All proceedings in connection with
the transactions contemplated by this Agreement and the other Loan Documents
shall be reasonably satisfactory to the Agent and the Agent’s counsel in form
and substance, and the Agent shall have received all information and such
counterpart originals or certified copies of such documents and such other
certificates, opinions, assurances, consents, approvals or documents as the
Agent and the Agent’s counsel may reasonably require, including all
documentation required by any Lender to satisfy the requirements of §6.30.

 

§10.11          Eligible Real Estate Qualification Documents .  The Eligible
Real Estate Qualification Documents for each Eligible Real Estate Asset included
in the Unencumbered Asset Pool as of the Closing Date shall have been delivered
to the Agent at the Borrowers’ expense and shall be in form and substance
reasonably satisfactory to the Agent.

 

§10.12          Compliance Certificate.  The Agent shall have received a
Compliance Certificate dated as of the date of the Closing Date demonstrating
pro forma compliance with each of the covenants calculated therein based upon
the REIT’s most recent Form 10-K.  Further, such Compliance Certificate shall
include within the calculation of Net Operating Income any Eligible Real Estate
Assets which have been owned for less than a calendar quarter, and shall be
based upon financial data and information with respect to Eligible Real Estate
Assets as of the end of the most recent calendar month as to which data and
information is available.

 

§10.13          Existing Agreement .  Simultaneous with the initial Loan advance
hereunder all amounts due under the Existing Agreement shall be repaid in full.

 

§10.14          Consents .  The Agent shall have received evidence reasonably
satisfactory to the Agent that all necessary stockholder, partner, member or
other consents required in connection with the consummation of the transactions
contemplated by this Agreement and the other Loan Documents have been obtained.

 

§10.15          Other .  The Agent shall have reviewed such other documents,
instruments, certificates, opinions, assurances, consents and approvals as the
Agent or the Agent’s Special Counsel may reasonably have requested.

 

§11.                        CONDITIONS TO ALL BORROWINGS.

 

The obligations of the Lenders to make any Loan or issue any Letter of Credit,
whether on or after the Closing Date, shall also be subject to the satisfaction
of the following conditions precedent:

 

§11.1                 Prior Conditions Satisfied .  All conditions set forth in
§10 shall continue to be satisfied as of the date upon which any Loan is to be
made or any Letter of Credit is to be issued.

 

93

--------------------------------------------------------------------------------


 

§11.2                 Representations True; No Default .  Each of the
representations and warranties made by or on behalf of the Borrowers or any of
their respective Subsidiaries contained in this Agreement, the other Loan
Documents or in any document or instrument delivered pursuant to or in
connection with this Agreement shall be true in all material respects both as of
the date as of which they were made and shall also be true in all material
respects as of the time of the making of such Loan or the issuance of such
Letter of Credit, with the same effect as if made at and as of that time, except
to the extent of changes resulting from transactions permitted by the Loan
Documents (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct only as of such specified date), and no Default or Event of Default
shall have occurred and be continuing.

 

§11.3                 Borrowing Documents .  The Agent shall have received a
fully completed Loan Request for such Loan and the other documents and
information (including, without limitation, a Compliance Certificate; provided,
however, that the calculation of Gross Asset Value in such Compliance
Certificate need only contain the Gross Asset Value calculation submitted to
Agent in the most recent quarterly Compliance Certificate delivered pursuant to
§7.4(c), subject to any adjustments necessary to reflect any newly acquired or
sold Real Estate since the date of such quarterly Compliance Certificate) as
required by §2.7, or a fully completed Letter of Credit Request required by
§2.10 in the form of Exhibit E hereto fully completed, as applicable.

 

§11.4                 Regarding Alternative Currency .  In the case of a
Revolving Credit Loan to be denominated in an Alternative Currency, there shall
not have occurred any change in national or international financial, political
or economic conditions or currency exchange rates or exchange controls which in
the reasonable opinion of the Agent, the Required Revolving Credit Lenders (in
the case of any Loans to be denominated in an Alternative Currency) or the
Issuing Lender (in the case of any Letter of Credit to be denominated in an
Alternative Currency) would make it impracticable for such Loan to be
denominated in the relevant Alternative Currency.

 

§12.                        EVENTS OF DEFAULT; ACCELERATION; ETC.

 

§12.1                 Events of Default and Acceleration .  If any of the
following events (“Events of Default” or, if the giving of notice or the lapse
of time or both is required, then, prior to such notice or lapse of time,
“Defaults”) shall occur:

 

(a)                                 the Borrowers shall fail to pay any
principal of the Loans when the same shall become due and payable, whether at
the stated date of maturity or any accelerated date of maturity or at any other
date fixed for payment;

 

(b)                                 the Borrowers shall fail to pay any interest
on the Loans within five (5) days of the date that the same shall become due and
payable, any reimbursement obligations with respect to the Letters of Credit or
any fees or other sums due hereunder (other than any voluntary prepayment) or
under any of the other Loan Documents within ten (10) days after notice from
Agent, whether at the stated date of maturity or any accelerated date of
maturity or at any other date fixed for payment;

 

94

--------------------------------------------------------------------------------


 

(c)                                  the Borrowers shall fail to comply with the
covenant contained in §9.1 and such failure shall continue uncured after written
notice thereof shall have been given to the Borrowers by the Agent as provided
in §3.2;

 

(d)                                 any of the Borrowers or any of their
respective Subsidiaries shall fail to perform any other term, covenant or
agreement contained in §9.2, §9.3, §9.4, §9.5, §9.6, §9.7 or §9.8 and such
failure shall continue for the thirty (30) day cure period provided in the
preamble to Article 9 after written notice thereof shall have been given to the
Borrowers by Agent as provided in the preamble to Article 9;

 

(e)                                  any of the Borrowers shall fail to perform
any other term, covenant or agreement contained herein or in any of the other
Loan Documents which they are required to perform (other than those specified in
the other subclauses of this §12 (including, without limitation, §12.2 below) or
in the other Loan Documents), and such failure shall continue for thirty (30)
days after Borrower receives from Agent written notice thereof, and in the case
of a default that cannot be cured within such thirty (30) day period despite
Borrower’s diligent efforts but is susceptible of being cured within ninety (90)
days of Borrower’s receipt of Agent’s original notice, then Borrower shall have
such additional time as is reasonably necessary to effect such cure, but in no
event in excess of ninety (90) days from Borrower’s receipt of Lender’s original
notice;

 

(f)                                   any material representation or warranty
made by or on behalf of the Borrowers or any of their respective Subsidiaries in
this Agreement or any other Loan Document, or any report, certificate, financial
statement, request for a Loan, Letter of Credit Request, or in any other
document or instrument delivered pursuant to or in connection with this
Agreement, any advance of a Loan, the issuance of any Letter of Credit or any of
the other Loan Documents shall prove to have been false in any material respect
upon the date when made or deemed to have been made or repeated;

 

(g)                                  any of the Borrowers shall fail to pay when
due (including, without limitation, at maturity), or within any applicable
period of notice and grace, any principal, interest or other amount on account
of any obligation for borrowed money or credit received or other Indebtedness,
or shall fail to observe or perform any term, covenant or agreement contained in
any agreement by which it is bound, evidencing or securing any obligation for
borrowed money or credit received or other Indebtedness and the holder or
holders thereof or of any obligations issued thereunder have accelerated the
maturity thereof; provided that the events described in §12.1(g) shall not
constitute an Event of Default unless such failure to perform, together with
other failures to perform as described in §12.1(g), involve singly or in the
aggregate obligations for borrowed money or credit received or other
Indebtedness totaling in excess of $25,000,000;

 

(h)                                 any of the Borrowers or REIT, (i) shall make
an assignment for the benefit of creditors, or admit in writing its general
inability to pay or generally fail to pay its debts as they mature or become
due, or shall petition or apply for the appointment of a trustee or other
custodian, liquidator or receiver for it or any substantial part of its assets,
(ii) shall commence any case or other proceeding relating to it under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction,

 

95

--------------------------------------------------------------------------------


 

now or hereafter in effect, or (iii) shall take any action to authorize or in
furtherance of any of the foregoing;

 

(i)                                     a petition or application shall be filed
for the appointment of a trustee or other custodian, liquidator or receiver of
any of the Borrowers or REIT or any substantial part of the assets of any
thereof, or a case or other proceeding shall be commenced against any such
Person under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation or similar law of any
jurisdiction, now or hereafter in effect, and any such Person shall indicate its
approval thereof, consent thereto or acquiescence therein or such petition,
application, case or proceeding shall not have been dismissed within ninety (90)
days following the filing or commencement thereof;

 

(j)                                    a decree or order is entered appointing a
trustee, custodian, liquidator or receiver for any of the Borrowers or REIT or
adjudicating any such Person, bankrupt or insolvent, or approving a petition in
any such case or other proceeding, or a decree or order for relief is entered in
respect of any such Person in an involuntary case under federal bankruptcy laws
as now or hereafter constituted;

 

(k)                                 there shall remain in force, undischarged,
unsatisfied and unstayed, for more than sixty (60) days one or more uninsured or
unbonded final judgments against Parent Borrower or any Subsidiary Borrower
that, either individually or in the aggregate, exceed $25,000,000;

 

(l)                                     any of the Loan Documents shall be
canceled, terminated, revoked or rescinded otherwise than in accordance with the
terms thereof or the express prior written agreement, consent or approval of the
Required Lenders, or any action at law, suit in equity or other legal proceeding
to cancel, revoke or rescind any of the Loan Documents shall be commenced by or
on behalf of any of the Borrowers, or any court or any other governmental or
regulatory authority or agency of competent jurisdiction shall make a
determination, or issue a judgment, order, decree or ruling, to the effect that
any one or more of the Loan Documents is illegal, invalid or unenforceable in
accordance with the terms thereof;

 

(m)                             any dissolution, termination, partial or
complete liquidation, merger or consolidation of any of the Borrowers shall
occur or any sale, transfer or other disposition of the assets of any of the
Borrowers shall occur other than as permitted under the terms of this Agreement
or the other Loan Documents;

 

(n)                                 with respect to any Guaranteed Pension Plan,
an ERISA Reportable Event shall have occurred and such event reasonably would be
expected to result in liability of any of the Borrowers to pay money to the PBGC
or such Guaranteed Pension Plan in an aggregate amount exceeding $25,000,000 and
one of the following shall apply with respect to such event:  (x) such event in
the circumstances occurring reasonably would be expected to result in the
termination of such Guaranteed Pension Plan by the PBGC or for the appointment
by the appropriate United States District Court of a trustee to administer such
Guaranteed Pension Plan; or (y) a trustee shall have been appointed by the
United States District Court to administer such Plan; or (z) the PBGC shall have
instituted proceedings to terminate such Guaranteed Pension Plan;

 

96

--------------------------------------------------------------------------------


 

(o)                                 any Change of Control shall occur;

 

(p)                                 an Event of Default under any of the other
Loan Documents shall occur;

 

then, and upon any such Event of Default, the Agent may, and upon the request of
the Required Lenders shall, by notice in writing to the Borrowers declare all
amounts owing with respect to this Agreement, the Notes, the Letters of Credit
and the other Loan Documents to be, and they shall thereupon forthwith become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby expressly waived by the Borrowers; provided
that in the event of any Event of Default specified in §12.1(h), §12.1(i) or
§12.1(j), all such amounts shall become immediately due and payable
automatically and without any requirement of presentment, demand, protest or
other notice of any kind from any of the Lenders or the Agent.  If demanded by
Agent in its absolute and sole discretion after the occurrence and during the
continuance of an Event of Default, Borrowers will deposit with and pledge to
Agent cash in an amount equal to the amount of all undrawn Letters of Credit. 
Such amounts will be pledged to and held by Agent for the benefit of the Lenders
as security for any amounts that become payable under the Letters of Credit and
all other Obligations, In the event the Borrower fails to deliver such cash
collateral, upon demand by Agent or the Majority Lenders in their absolute and
sole discretion after the occurrence and during the continuance of an Event of
Default, and regardless of whether the conditions precedent in this Agreement
for a Revolving Credit Loan have been satisfied, the Revolving Credit Lenders
will cause a Revolving Credit Loan to be made in the undrawn amount of all
Letters of Credit.  The proceeds of any such Revolving Credit Loan will be
pledged to and held by Agent as security for any amounts that become payable
under the Letters of Credit and all other Obligations.  Upon any draws under
Letters of Credit, at Agent’s sole discretion, Agent may apply any such amounts
pledged or funded hereunder to the repayment of amounts drawn thereunder and
upon the expiration of the Letters of Credit any remaining amounts will be
applied to the payment of all other Obligations or if there are no outstanding
Obligations and Lenders have no further obligation to make Revolving Credit
Loans or issue Letters of Credit or if such excess no longer exists, such
proceeds deposited by Borrowers will be released to Borrowers.

 

§12.2                 Certain Cure Periods; Limitation of Cure Periods.

 

(a)                                 Notwithstanding anything contained in §12.1
to the contrary, (i) no Event of Default shall exist hereunder upon the
occurrence of any failure described in §12.1(b) in the event that the Borrowers
cure such Default within five (5) Business Days after the date such payment is
due, provided that no such cure period shall apply to any payments due upon the
maturity of the Notes, and (ii) no Event of Default shall exist hereunder upon
the occurrence of any failure described in §12.1(e) in the event that, if such
Default consists of the failure to provide insurance as required by §7.7, the
Borrowers cure such Default within fifteen (15) days following receipt of
written notice of such Default or with respect to the occurrence of any other
failure described in §12.1(e) in the event such failure shall continue for
thirty (30) days after Borrower receives from Agent written notice thereof, and
in the case of a default that cannot be cured within such thirty (30) day period
despite Borrower’s diligent efforts but is susceptible of being cured within
ninety (90) days of Borrower’s receipt of Agent’s original notice, then Borrower
shall have such additional time as is reasonably necessary to effect such cure,
but in no event in excess of ninety (90) days from Borrower’s receipt of Agent’s
original notice, provided

 

97

--------------------------------------------------------------------------------


 

that the provisions of this clause (ii) shall not pertain to any default
consisting of a failure to comply with §8.1, §8.2, §8.3, §8.4, §8.7, §8.8, or
§8.14, or to any Default excluded from any provision of cure of defaults
contained in any other of the Loan Documents.

 

(b)                                 In the event that there shall occur any
Default that affects only certain Eligible Real Estate Assets or the
owner(s) thereof (if such owner is a Subsidiary Borrower), then the Borrowers
may elect to cure such Default (so long as no other Default or Event of Default
would arise as a result) by electing to have Agent remove such Eligible Real
Estate Asset from the calculation of Unencumbered Asset Pool Availability and by
reducing the outstanding Loans by the amount of the Unencumbered Asset Pool
Availability attributable to such Eligible Real Estate Asset, in which event
such removal and reduction shall be completed within thirty (30) days after
receipt of notice of such Default from the Agent or the Required Lenders.

 

§12.3                 Termination of Commitments.  If any one or more Events of
Default specified in §12.1(h), §12.1(i) or §12.1(j) shall occur, then
immediately and without any action on the part of the Agent or any Lender any
unused portion of the credit and the Commitments hereunder shall automatically
terminate and the Lenders shall be relieved of all obligations to make Loans or
issue Letters of Credit to the Borrowers, and all Obligations shall be deemed
automatically accelerated and declared due and payayble in full.  If any other
Event of Default shall have occurred, the Agent may, and upon the election of
the Required Lenders shall, by notice to the Borrowers terminate the obligation
to make Revolving Credit Loans and issue Letters of Credit to the Borrowers and
accelerate the Obligations as provided in §12.1 above.  No termination under
this §12.3 shall relieve the Borrowers of their obligations to the Lenders
arising under this Agreement or the other Loan Documents.

 

§12.4                 Remedies.  To the extent permitted by applicable law, in
case any one or more Events of Default shall have occurred and be continuing,
and whether or not the Lenders shall have accelerated the maturity of the Loans
pursuant to §12.1, the Agent on behalf of the Lenders may, and upon the consent
of the Required Lenders shall, proceed to protect and enforce their rights and
remedies under this Agreement, the Notes and/or any of the other Loan Documents
by suit in equity, action at law or other appropriate proceeding, including to
the full extent permitted by applicable law the specific performance of any
covenant or agreement contained in this Agreement and the other Loan Documents,
the obtaining of the ex parte appointment of a receiver, and, if any amount
shall have become due, by declaration or otherwise, the enforcement of the
payment thereof.  No remedy herein conferred upon the Agent or the holder of any
Note is intended to be exclusive of any other remedy and each and every remedy
shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing at law or in equity or by statute or any
other provision of law.  Notwithstanding the provisions of this Agreement
providing that the Loans may be evidenced by multiple Notes in favor of the
Lenders, the Lenders acknowledge and agree that only the Agent may exercise any
remedies arising by reason of a Default or Event of Default.  If any Borrower
fails to perform any agreement or covenant contained in this Agreement or any of
the other Loan Documents beyond any applicable period for notice and cure, Agent
may itself perform, or cause to be performed, any agreement or covenant of such
Person contained in this Agreement or any of the other Loan Documents which such
Person shall fail to perform, and the out-of-pocket costs of such performance,
together with any reasonable expenses, including reasonable attorneys’ fees
actually incurred (including attorneys’ fees incurred in any appeal) by Agent in
connection

 

98

--------------------------------------------------------------------------------


 

therewith, shall be payable by Borrowers upon demand and shall constitute a part
of the Obligations and shall if not paid within thirty (30) days after demand
bear interest at the rate for overdue amounts as set forth in this Agreement. 
In the event that all or any portion of the Obligations is collected by or
through an attorney-at-law, the Borrowers shall pay all costs of collection
including, but not limited to, reasonable attorney’s fees.

 

§12.5                 Distribution of Collateral Proceeds .  In the event that,
following the occurrence and during the continuance of any Event of Default, any
monies are received in connection with the enforcement of any of the Loan
Documents, or otherwise with respect to the realization upon any of the assets
of Borrowers, such monies shall be distributed for application as follows:

 

(a)                                 First, to the payment of, or (as the case
may be) the reimbursement of the Agent for or in respect of, all reasonable
out-of-pocket costs, expenses, disbursements and losses which shall have been
paid, incurred or sustained by the Agent in accordance with the terms of the
Loan Documents in connection with the collection of such monies by the Agent,
for the exercise, protection or enforcement by the Agent of all or any of the
rights, remedies, powers and privileges of the Agent or the Lenders under this
Agreement or any of the other Loan Documents or in support of any provision of
adequate indemnity to the Agent against any taxes or liens which by law shall
have, or may have, priority over the rights of the Agent or the Lenders to such
monies;

 

(b)                                 Second, to all other Obligations (including
any Letter of Credit Liabilities and any interest, expenses or other obligations
incurred after the commencement of a bankruptcy) in the following order;

 

(i)                                     To any other fees and expenses due to
the Lenders or the Issuing Lender under the Loan Documents until paid in full;

 

(ii)                                  to the payment of accrued and unpaid
interest on all Swing Loans until paid in full;

 

(iii)                               to payment of accrued and unpaid interest on
all other Loans and Letter of Credit Liabilities, for the ratable benefit of the
Lenders and the Issuing Lender, until paid in full;

 

(iv)                              to the payment of all unpaid principal on all
Swing Loans until paid in full

 

(v)                                 payments of unpaid principal of all other
Loans and Letter of Credit Liabilities, to be paid to the Lenders and the
Issuing Lender equally and ratably in accordance with the respective amounts
thereof then due and owing to such Persons until paid in full; provided,
however, to the extent that any amounts available for distribution pursuant to
this subsection are attributable to the issued but undrawn amount of an
outstanding Letter of Credit, such amounts shall be paid to the Agent to be held
as cash collateral;

 

(vi)                              to payment of all other amounts due under any
of the Loan Documents to be applied for the ratable benefit of the Agent, the
Issuing Lender and/or the Lenders until paid in full.

 

99

--------------------------------------------------------------------------------


 

(c)                                  Third, the excess, if any, shall be
returned to the Borrowers or to such other Persons as are entitled thereto.

 

§13.                        SETOFF.

 

During the continuance of any Event of Default, any deposits (general or
specific, time or demand, provisional or final, regardless of currency,
maturity, or the branch where such deposits are held) or other sums credited by
or due from any Lender or any Affiliate thereof to the Borrowers and any
securities or other property of the Borrowers in the possession of such Lender
or any Affiliate may, without notice to any Borrower (any such notice being
expressly waived by Borrowers) but with the prior written approval of Agent, be
applied to or set off against the payment of Obligations and any and all other
liabilities, direct, or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, of the Borrowers to such Lender.  Each of the
Lenders agrees with each other Lender that if such Lender shall receive from a
Borrower, whether by voluntary payment, exercise of the right of setoff, or
otherwise, and shall retain and apply to the payment of the Note or Notes held
by such Lender (but excluding the Swing Loan Note) any amount in excess of its
ratable portion of the payments received by all of the Lenders with respect to
the Notes held by all of the Lenders, such Lender will make such disposition and
arrangements with the other Lenders with respect to such excess, either by way
of distribution, pro tanto assignment of claims, subrogation or otherwise as
shall result in each Lender receiving in respect of the Notes held by it its
proportionate payment as contemplated by this Agreement; provided that if all or
any part of such excess payment is thereafter recovered from such Lender, such
disposition and arrangements shall be rescinded and the amount restored to the
extent of such recovery, but without interest.

 

§14.                        THE AGENT.

 

§14.1                 Authorization .  The Agent is authorized to take such
action on behalf of each of the Lenders and to exercise all such powers as are
hereunder and under any of the other Loan Documents and any related documents
delegated to the Agent, together with such powers as are reasonably incident
thereto, provided that no duties or responsibilities not expressly assumed
herein or therein shall be implied to have been assumed by the Agent.  The
obligations of the Agent hereunder are primarily administrative in nature, and
nothing contained in this Agreement or any of the other Loan Documents shall be
construed to constitute the Agent as a trustee for any Lender or to create an
agency or fiduciary relationship.  Agent shall act as the contractual
representative of the Lenders hereunder, and notwithstanding the use of the term
“Agent”, it is understood and agreed that Agent shall not have any fiduciary
duties or responsibilities to any Lender by reason of this Agreement or any
other Loan Document and is acting as an independent contractor, the duties and
responsibilities of which are limited to those expressly set forth in this
Agreement and the other Loan Documents.  The Borrowers and any other Person
shall be entitled to conclusively rely on a statement from the Agent that it has
the authority to act for and bind the Lenders pursuant to this Agreement and the
other Loan Documents.

 

§14.2                 Employees and Agents .  The Agent may exercise its powers
and execute its duties by or through employees or agents and shall be entitled
to take, and to rely on, advice of counsel concerning all matters pertaining to
its rights and duties under this Agreement and the other Loan Documents. The
Agent may utilize the services of such Persons as the Agent may

 

100

--------------------------------------------------------------------------------


 

reasonably determine, and all reasonable fees and expenses of any such Persons
shall be paid by the Borrowers.

 

§14.3                 No Liability .  Neither the Agent nor any of its
shareholders, directors, officers or employees nor any other Person assisting
them in their duties nor any agent, or employee thereof, shall be liable for
(a) any waiver, consent or approval given or any action taken, or omitted to be
taken, in good faith by it or them hereunder or under any of the other Loan
Documents, or in connection herewith or therewith, or be responsible for the
consequences of any oversight or error of judgment whatsoever, except that the
Agent or such other Person, as the case may be, shall be liable for losses due
to its willful misconduct or gross negligence as finally determined by a court
of competent jurisdiction after the expiration of all applicable appeal periods
or (b) any action taken or not taken by Agent with the consent or at the request
of the Required Lenders.  The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Agent for the account of the Lenders, unless the Agent has received
notice from a Lender or the Borrowers referring to the Loan Documents and
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default”.

 

§14.4                 No Representations .  The Agent shall not be responsible
for the execution or validity or enforceability of this Agreement, the Notes,
any of the other Loan Documents or any instrument at any time constituting, or
intended to constitute, collateral security for the Notes, or for the value of
any such collateral security or for the validity, enforceability or
collectability of any such amounts owing with respect to the Notes, or for any
recitals or statements, warranties or representations made herein, or any
agreement, instrument or certificate delivered in connection therewith or in any
of the other Loan Documents or in any certificate or instrument hereafter
furnished to it by or on behalf of the Borrowers or any of their respective
Subsidiaries, or be bound to ascertain or inquire as to the performance or
observance of any of the terms, conditions, covenants or agreements herein or in
any of the other Loan Documents (except that the Agent shall confirm receipt of
the items required to be delivered to it in §§10 and 11 hereof).  The Agent
shall not be bound to ascertain whether any notice, consent, waiver or request
delivered to it by the Borrowers or any holder of any of the Notes shall have
been duly authorized or is true, accurate and complete.  The Agent has not made
nor does it now make any representations or warranties, express or implied, nor
does it assume any liability to the Lenders, with respect to the
creditworthiness or financial condition of the Borrowers or any of their
respective Subsidiaries, or the value of the Unencumbered Asset Pool or any
other assets of the Borrowers or any of their respective Subsidiaries.  Each
Lender acknowledges that it has, independently and without reliance upon the
Agent or any other Lender, and based upon such information and documents as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Agent or any other Lender, based upon such information
and documents as it deems appropriate at the time, continue to make its own
credit analysis and decisions in taking or not taking action under this
Agreement and the other Loan Documents.  Agent’s Special Counsel has only
represented Agent and KeyBank in connection with the Loan Documents and the only
attorney client relationship or duty of care is between Agent’s Special Counsel
and Agent or KeyBank. Each Lender has been independently represented by separate
counsel on all matters regarding the Loan Documents.

 

101

--------------------------------------------------------------------------------


 

§14.5                 Payments.

 

(a)                                 A payment by the Borrowers to the Agent
hereunder or under any of the other Loan Documents for the account of any Lender
shall constitute a payment to such Lender.  The Agent agrees to distribute to
each Lender not later than one Business Day after the Agent’s receipt of good
funds, determined in accordance with the Agent’s customary practices, such
Lender’s pro rata share of payments received by the Agent for the account of the
Lenders except as otherwise expressly provided herein or in any of the other
Loan Documents.  In the event that the Agent fails to distribute such amounts
within one Business Day as provided above, the Agent shall pay interest on such
amount at a rate per annum equal to the Overnight Rate from time to time in
effect.

 

(b)                                 If in the opinion of the Agent the
distribution of any amount received by it in such capacity hereunder, under the
Notes or under any of the other Loan Documents might involve it in liability, it
may refrain from making such distribution until its right to make such
distribution shall have been adjudicated by a court of competent jurisdiction. 
If a court of competent jurisdiction shall adjudge that any amount received and
distributed by the Agent is to be repaid, each Person to whom any such
distribution shall have been made shall either repay to the Agent its
proportionate share of the amount so adjudged to be repaid or shall pay over the
same in such manner and to such Persons as shall be determined by such court.

 

§14.6                 Holders of Notes .  Subject to the terms of §18, the Agent
may deem and treat the payee of any Note as the absolute owner or purchaser
thereof for all purposes hereof until it shall have been furnished in writing
with a different name by such payee or by a subsequent holder, assignee or
transferee.

 

§14.7                 Indemnity .  The Lenders ratably agree hereby to indemnify
and hold harmless the Agent from and against any and all claims, actions and
suits (whether groundless or otherwise), losses, damages, costs, reasonable
expenses (including any expenses for which the Agent has not been reimbursed by
the Borrowers as required by §15 and without limiting the Borrowers’ obligation
to do so), and liabilities of every nature and character arising out of or
related to this Agreement, the Notes, or any of the other Loan Documents or the
transactions contemplated or evidenced hereby or thereby, or the Agent’s actions
taken hereunder or thereunder, except to the extent that any of the same shall
be directly caused by the Agent’s willful misconduct or gross negligence as
finally determined by a court of competent jurisdiction after the expiration of
all applicable appeal periods.  The agreements in this §14.7 shall survive the
payment of all amounts payable under the Loan Documents.

 

§14.8                 Agent as Lender .  In its individual capacity, KeyBank
shall have the same obligations and the same rights, powers and privileges in
respect to its Commitment and the Loans made by it, and as the holder of any of
the Notes as it would have were it not also the Agent.  The provisions of this
§14.8 shall likewise apply to KeyBank or any other Person serving as the
Alternative Currency Fronting Lender.

 

§14.9                 Resignation .  The Agent may resign at any time by giving
thirty (30) calendar days’ prior written notice thereof to the Lenders and the
Borrowers.  The Required Lenders may remove the Agent from its capacity as Agent
in the event of the Agent’s gross negligence or

 

102

--------------------------------------------------------------------------------


 

willful misconduct.  Any such resignation or removal may at Agent’s option also
constitute Agent’s resignation as Issuing Lender, Swing Loan Lender, and
Alternative Currency Fronting Lender.  Upon any such resignation, or removal,
the Required Lenders, subject to the terms of §18.1, shall have the right to
appoint as a successor Agent and, if applicable, Issuing Lender, Swing Loan
Lender, and Alternative Currency Fronting Lender, any Lender or any bank whose
senior debt obligations are rated not less than “A” or its equivalent by Moody’s
or not less than “A” or its equivalent by S&P and which has a net worth of not
less than $500,000,000; provided that any such replacement Agent shall have a
Commitment Percentage of not less than ten percent (10%).  Unless a Default or
Event of Default shall have occurred and be continuing, such successor Agent
and, if applicable, Issuing Lender, Swing Loan Lender, and Alternative Currency
Fronting Lender shall be reasonably acceptable to the Borrowers.  If no
successor Agent shall have been appointed and shall have accepted such
appointment within thirty (30) days after the retiring Agent’s giving of notice
of resignation or the Required Lender’s removal of the Agent, then the retiring
or removed Agent may, on behalf of the Lenders, appoint a successor Agent, which
shall be any Lender or any financial institution whose senior debt obligations
are rated not less than “A2” or its equivalent by Moody’s or not less than “A”
or its equivalent by S&P and which has a net worth of not less than
$500,000,000.  Upon the acceptance of any appointment as Agent and, if
applicable, Issuing Lender, Swing Loan Lender, and Alternative Currency Fronting
Lender hereunder by a successor Agent and, if applicable, Issuing Lender, Swing
Loan Lender, and Alternative Currency Fronting Lender such successor Agent and,
if applicable, Issuing Lender, Swing Loan Lender, and Alternative Currency
Fronting Lender, shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Agent and, if
applicable, Issuing Lender, Swing Loan Lender, and Alternative Currency Fronting
Lender, and the retiring or removed Agent and, if applicable, Issuing Lender,
Swing Loan Lender, and Alternative Currency Fronting Lender, shall be discharged
from its duties and obligations hereunder as Agent and, if applicable, Issuing
Lender, Swing Loan Lender, and Alternative Currency Fronting Lender.  After any
retiring Agent’s resignation or removal, the provisions of this Agreement and
the other Loan Documents shall continue in effect for its benefit in respect of
any actions taken or omitted to be taken by it while it was acting as
Agent, Issuing Lender, Swing Loan Lender, and Alternative Currency Fronting
Lender.  If the resigning or removed Agent shall also resign as the Issuing
Lender, such successor Agent shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
shall make other arrangements satisfactory to the current Issuing Lender, in
either case, to assume effectively the obligations of the current Agent with
respect to such Letters of Credit.  Upon any change in the Agent under this
Agreement, the resigning or removed Agent shall execute such assignments of and
amendments to the Loan Documents as may be necessary to substitute the successor
Agent for the resigning or removed Agent.

 

§14.10   Duties in the Case of Enforcement .  In case one or more Events of
Default have occurred and shall be continuing, and whether or not acceleration
of the Obligations shall have occurred, the Agent may and, if (a) so requested
by the Required Lenders and (b) the Lenders have provided to the Agent such
additional indemnities and assurances in accordance with their respective
Commitment Percentages against expenses and liabilities as the Agent may
reasonably request, shall proceed to exercise all or any legal and equitable and
other rights or remedies as it may have; provided, however, that unless and
until the Agent shall have received such directions, the Agent may (but shall
not be obligated to) take such action, or refrain from

 

103

--------------------------------------------------------------------------------


 

taking such action, with respect to such Default or Event of Default as it shall
deem to be in the best interests of the Lenders.  Without limiting the
generality of the foregoing, if Agent reasonably determines payment is in the
best interest of all the Lenders, Agent may without the approval of the Lenders
pay taxes and insurance premiums and spend money for maintenance, repairs or
other expenses which may be necessary to be incurred, and Agent shall promptly
thereafter notify the Lenders of such action.  Each Lender shall, within thirty
(30) days of request therefor, pay to the Agent its Commitment Percentage of the
reasonable costs incurred by the Agent in taking any such actions hereunder to
the extent that such costs shall not be promptly reimbursed to the Agent by the
Borrowers (and without limiting the Borrowers’ obligation to do so) within such
period with respect to the Eligible Real Estate Assets.  The Required Lenders
may direct the Agent in writing as to the method and the extent of any such
exercise, the Lenders hereby agreeing to indemnify and hold the Agent harmless
in accordance with their respective Commitment Percentages from all liabilities
incurred in respect of all actions taken or omitted in accordance with such
directions, except to the extent that any of the same shall be directly caused
by the Agent’s willful misconduct or gross negligence as finally determined by a
court of competent jurisdiction after the expiration of all applicable appeal
periods, provided that the Agent need not comply with any such direction to the
extent that the Agent reasonably believes the Agent’s compliance with such
direction to be unlawful in any applicable jurisdiction or commercially
unreasonable under the UCC as enacted in any applicable jurisdiction.

 

§14.11   Bankruptcy .  In the event a bankruptcy or other insolvency proceeding
is commenced by or against any Borrower with respect to the Obligations, the
Agent shall have the sole and exclusive right to file and pursue a joint proof
claim on behalf of all Lenders.  Any votes with respect to such claims or
otherwise with respect to such proceedings shall be subject to the vote of the
Required Lenders or all of the Lenders as required by this Agreement.

 

§14.12   Intentionally Omitted.

 

§14.13   Reliance by Agent .  The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by an Authorized Officer.  The Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Loan, that by its terms must be fulfilled to the satisfaction of a Lender,
the Agent may presume that such condition is satisfactory to such Lender unless
the Agent shall have received notice to the contrary from such Lender prior to
the making of such Loan.  The Agent may consult with legal counsel (who may be
counsel for the Borrowers), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

§14.14   Approvals .  If consent is required for some action under this
Agreement, or except as otherwise provided herein an approval of the Lenders,
the Majority Lenders or the Required Lenders is required or permitted under this
Agreement, each Lender agrees to give the Agent, within ten (10) days of receipt
of the request for action together with all reasonably requested information
related thereto (or such lesser period of time required by the terms of the

 

104

--------------------------------------------------------------------------------


 

Loan Documents), notice in writing of approval or disapproval (collectively
“Directions”) in respect of any action requested or proposed in writing pursuant
to the terms hereof.  To the extent that any Lender does not approve any
recommendation of Agent, such Lender shall in such notice to Agent describe the
actions that would be acceptable to such Lender.  If consent is required for the
requested action, any Lender’s failure to respond to a request for Directions
within the required time period shall be deemed to constitute a Direction to
take such requested action.  In the event that any recommendation is not
approved by the requisite number of Lenders and a subsequent approval on the
same subject matter is requested by Agent, then for the purposes of this
paragraph each Lender shall be required to respond to a request for Directions
within five (5) Business Days of receipt of such request.  Agent and each Lender
shall be entitled to assume that any officer of the other Lenders delivering any
notice, consent, certificate or other writing is authorized to give such notice,
consent, certificate or other writing unless Agent and such other Lenders have
otherwise been notified in writing.

 

§14.15   Borrowers Not Beneficiary .  Except for the provisions of §14.9
relating to the appointment of a successor Agent, the provisions of this §14 are
solely for the benefit of the Agent and the Lenders, may not be enforced by the
Borrowers, and except for the provisions of §14.9, may be modified or waived
without the approval or consent of the Borrowers.

 

§14.16   Defaulting Lenders.

 

(a)           Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Legal Requirements:

 

(i)            That Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in §27.

 

(ii)           Any payment of principal, interest, fees or other amounts
received by the Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, or otherwise, and including any amounts
made available to the Agent by that Defaulting Lender pursuant to §13), shall be
applied at such time or times as may be determined by the Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting Lender to the Issuing Lender, Swing Loan Lender, or
Alternative Currency Fronting Lender hereunder; third, if so determined by the
Agent or requested by the Issuing Lender, Swing Loan Lender, or Alternative
Currency Fronting Lender to be held as cash collateral for future funding
obligations of that Defaulting Lender of any participation in any Swing Loan,
Letter of Credit, or Alternative Currency Risk Participation; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Agent; fifth, if so determined by the Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the Issuing Lender, Swing
Loan Lender, or Alternative Currency Fronting Lender as a result of any judgment
of a court of competent jurisdiction obtained by any Lender,

 

105

--------------------------------------------------------------------------------


 

the Issuing Lender, Swing Loan Lender, or Alternative Currency Fronting Lender
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists or non-defaulting Lenders have been paid in full all amounts then
due, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or Letter of
Credit Liabilities in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Loans or Letter of Credit Liabilities
were made at a time when the conditions set forth in §11 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and Letter of
Credit Liabilities owed to, all non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Loans of, or Letter of Credit Liabilities
owed to, that Defaulting Lender.  Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash Collateral pursuant to this
§14.16(a)(ii) shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto.

 

(iii)          That Defaulting Lender, which is a Revolving Credit Lender,
(x) shall not be entitled to receive any facility unused fee pursuant to §2.3
for any period during which that Revolving Credit Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender) and (y) shall be
limited in its right to receive Letter of Credit Fees as provided in §2.10(e).

 

(iv)          During any period in which there is a Revolving Credit Lender
which is a Defaulting Lender, for purposes of computing the amount of the
obligation of each non-Defaulting Revolving Credit Lender to acquire, refinance
or fund participations in Letters of Credit, Swing Loans, or Alternative
Currency Risk Participations pursuant to §§2.5, 2.8, and/or 2.10, the “Revolving
Credit Commitment Percentage” of each non-Defaulting Revolving Credit Lender
shall be computed without giving effect to the Revolving Credit Commitment of
that Defaulting Revolving Credit Lender; provided, that, (i) each such
reallocation shall be given effect only if, at the date the applicable Revolving
Credit Lender becomes a Defaulting Lender, no Default or Event of Default
exists; and (ii) the aggregate obligation of each non-Defaulting Revolving
Credit Lender to acquire, refinance or fund participations in Letters of Credit,
Swing Loans, and Alternative Currency Risk Participations shall not exceed the
positive difference, if any, of (1) the Revolving Credit Commitment of that
non-Defaulting Revolving Credit Lender minus (2) the aggregate Outstanding of
the Revolving Credit Loans of and Letter of Credit Liabilities held by that
Revolving Credit Lender.

 

(v)           During any period that a Lender is a Defaulting Lender, the
Borrower may, by giving written notice thereof to the Agent, such Defaulting
Lender, and the other Lenders, demand that such Defaulting Lender assign its
Commitment to an Eligible Assignee subject to and in accordance with the
provisions of §18.1, with the Borrower being obligated to pay the applicable
assignment fee due under §18.2 in the event same is not paid by the Defaulting
Lender, provided further that the amount of such fee shall be deducted from any

 

106

--------------------------------------------------------------------------------


 

payments to be made to the Defaulting Lender under this §14.16(a)(v).  No party
hereto shall have any obligation whatsoever to initiate any such replacement or
to assist in finding an Eligible Assignee.  In addition, any Lender who is not a
Defaulting Lender may, but shall not be obligated, in its sole discretion, to
acquire the face amount of all or a portion of such Defaulting Lender’s
Commitment via an assignment subject to and in accordance with the provisions of
§18.1.  No such assignment shall be effective unless and until, in addition to
the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Agent in an aggregate amount
sufficient with any applicable amounts held pursuant to the immediately
preceding subsection (f), upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Agent, the applicable pro rata share of Loans
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agent, the Issuing Lender or any Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) such Defaulting Lender’s
full pro rata share of all Loans and participations in Letters of Credit, Swing
Loans, and Alternative Currency Risk Participations.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under any Legal Requirement
without compliance with the provisions of this paragraph, then the assignee of
such interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

(b)           Defaulting Lender Cure.  If the Borrower, the Agent, Swing Loan
Lender, Issuing Lender, and Alternative Currency Funding Lender agree in writing
in their sole discretion that a Defaulting Lender should no longer be deemed to
be a Defaulting Lender, the Agent will so notify the parties hereto, whereupon
as of the effective date specified in such notice and subject to any conditions
set forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase that portion
of outstanding Loans of the other Lenders or take such other actions as the
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit, Swing Loans, and Alternative Currency Risk
Participations to be held on a pro rata basis by the Lenders in accordance with
their Commitment Percentage (without giving effect to §14.16(a)(iv)), whereupon
that Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

§15.        EXPENSES.

 

The Borrowers agree to pay, to the extent incurred by Agent (a) the reasonable
costs of producing and reproducing this Agreement, the other Loan Documents and
the other agreements and instruments mentioned herein, (b) all engineer’s fees,
environmental reviews and the reasonable fees, expenses and disbursements of the
counsel to the Agent and any local counsel to the Agent incurred in connection
with the preparation, administration, or interpretation of the Loan Documents
and other instruments mentioned herein, and amendments, modifications,

 

107

--------------------------------------------------------------------------------


 

approvals, consents or waivers hereto or hereunder, (c) all other reasonable out
of pocket fees, expenses and disbursements (other than Taxes unless such payment
is otherwise required pursuant to the terms of this Agreement) of the Agent
incurred by the Agent in connection with the preparation or interpretation of
the Loan Documents and other instruments mentioned herein, the addition or
substitution of additional Eligible Real Estate Assets, the review of leases,
the making of each advance hereunder, the issuance of Letters of Credit, and the
third party out-of-pocket costs and expenses incurred in connection with the
syndication of the Commitments pursuant to §18 hereof, and (d) without
duplication, all out-of-pocket expenses (including reasonable attorneys’ fees
and costs, and the fees and costs of appraisers, engineers, investment bankers
or other experts retained by any Lender or the Agent) incurred by any Lender or
the Agent in connection with (i) the enforcement of or preservation of rights
under any of the Loan Documents against the Borrowers or the administration
thereof after the occurrence of a Default or Event of Default and (ii) any
litigation, proceeding or dispute whether arising hereunder or otherwise, in any
way related to the Agent’s or any of the Lenders’ relationship with the
Borrowers (provided that any attorneys’ fees and costs pursuant to this clause
(d) shall be limited to those incurred by the Agent and one other counsel with
respect to the Lenders as a group), (e) all reasonable out-of-pocket fees,
expenses and disbursements (including reasonable attorneys’ fees and costs)
which may be incurred by Agent in connection with the execution and delivery of
this Agreement and the other Loan Documents (without duplication of any of the
items listed above), and (f) all expenses relating to the use of Intralinks,
SyndTrak or any other similar system for the dissemination and sharing of
documents and information in connection with the Loans.  The covenants of this
§15 shall survive the repayment of the Loans and the termination of the
obligations of the Lenders hereunder.

 

§16.        INDEMNIFICATION.

 

The Borrowers, jointly and severally, agree to indemnify and hold harmless the
Agent, the Lenders and the Arrangers and each director, officer, employee, agent
and Affiliate thereof and Person who controls the Agent or any Lender or the
Arrangers against any and all claims, actions and suits, whether groundless or
otherwise, and from and against any and all liabilities, losses, damages and
expenses of every nature and character arising out of or relating to any claim,
action, suit or litigation arising out of this Agreement or any of the other
Loan Documents or the transactions contemplated hereby and thereby including,
without limitation, (a) any and all claims for brokerage, leasing, finders or
similar fees which may be made relating to the Eligible Real Estate Assets or
the Loans by parties claiming by or through Borrower, (b) any condition of the
Eligible Real Estate Assets or any other Real Estate, (c) any actual or proposed
use by the Borrowers of the proceeds of any of the Loans or Letters of Credit,
(d) any actual or alleged infringement of any patent, copyright, trademark,
service mark or similar right of the Borrowers, (e) the Borrowers entering into
or performing this Agreement or any of the other Loan Documents, (f) any actual
or alleged violation of any law, ordinance, code, order, rule, regulation,
approval, consent, permit or license relating to the Eligible Real Estate Assets
or any other Real Estate, (g) with respect to the Borrowers and their respective
properties and assets the violation of any Environmental Law, the Release or
threatened Release of any Hazardous Substances or any action, suit, proceeding
or investigation brought or threatened with respect to any Hazardous Substances
(including, but not limited to, claims with respect to wrongful death, personal
injury, nuisance or damage to property), and (h) to the extent used by Borrower,
any use of Intralinks, SyndTrak or any other system for the dissemination and
sharing of documents and

 

108

--------------------------------------------------------------------------------


 

information, in each case including, without limitation, the reasonable fees and
disbursements of counsel incurred in connection with any such investigation,
litigation or other proceeding; provided, however, that the Borrowers shall not
be obligated under this §16 or otherwise to indemnify any Person for liabilities
arising from such Person’s own gross negligence or willful misconduct as
determined by a court of competent jurisdiction after the exhaustion of all
applicable appeal periods.  In litigation, or the preparation therefor, the
Lenders and the Agent shall be entitled to select a single law firm as their own
counsel and, in addition to the foregoing indemnity, the Borrowers agree to pay
promptly the reasonable fees and expenses of such counsel.  If, and to the
extent that the obligations of the Borrowers under this §16 are unenforceable
for any reason, the Borrowers hereby agree to make the maximum contribution to
the payment in satisfaction of such obligations which is permissible under
applicable law.  The provisions of this §16 shall survive the repayment of the
Loans and the termination of the obligations of the Lenders hereunder.

 

§17.        SURVIVAL OF COVENANTS, ETC.

 

All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of the Borrowers or any of their respective
Subsidiaries pursuant hereto or thereto shall be deemed to have been relied upon
by the Lenders and the Agent, notwithstanding any investigation heretofore or
hereafter made by any of them, and shall survive the making by the Lenders of
any of the Loans, as herein contemplated, and shall continue in full force and
effect so long as any amount due under this Agreement or the Notes or any of the
other Loan Documents remains outstanding or any Letters of Credit remain
outstanding or any Lender has any obligation to make any Loans or issue any
Letters of Credit.  The indemnification obligations of the Borrowers provided
herein and in the other Loan Documents shall survive the full repayment of
amounts due and the termination of the obligations of the Lenders hereunder and
thereunder to the extent provided herein and therein.  All statements contained
in any certificate delivered to any Lender or the Agent at any time by or on
behalf of the Borrowers or any of their respective Subsidiaries pursuant hereto
or in connection with the transactions contemplated hereby shall constitute
representations and warranties by such Person hereunder.

 

§18.        ASSIGNMENT AND PARTICIPATION.

 

§18.1      Conditions to Assignment by Lenders.  Except as provided herein, each
Lender may assign to one or more Eligible Assignees all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment Percentage and Commitment and the same portion of the
Loans at the time owing to it and the Notes held by it, and further including
for purposes of this §18.1, participations in Letters of Credit, Swing Loans,
and Alternative Currency Risk Participations); provided that:

 

(a)           the Agent, the Swing Loan Lender and the Issuing Lender shall have
each given its prior written consent to such assignment, which consent shall not
be unreasonably withheld or delayed, and shall not be required if such
assignment is to an existing Lender, a Affiliate of a Lender or an Approved
Fund;

 

109

--------------------------------------------------------------------------------


 

(b)           each such assignment shall be of a constant, and not a varying,
percentage of all the assigning Lender’s rights and obligations under this
Agreement with respect to the Revolving Credit Commitment in the event an
interest in the Revolving Credit Loans is assigned, or with respect to the Term
Loan Commitment in the event an interest in the Term Loans is assigned or with
respect to the First Amendment Term Loan Commitment in the event an interest in
the First Amendment Term Loans is assigned;

 

(c)           the parties to such assignment shall execute and deliver to the
Agent, for recording in the Register (as hereinafter defined) an Assignment and
Acceptance Agreement in the form of Exhibit H annexed hereto, together with any
Notes subject to such assignment;

 

(d)           in no event shall any assignment be to any Person controlling,
controlled by or under common control with, or which is not otherwise free from
influence or control by, any Borrower or REIT; and

 

(e)           such assignee shall acquire an interest in the Loans of not less
than the Dollar Equivalent of $5,000,000 and integral multiples of $1,000,000 in
excess thereof (or if less, the remaining Loans of the assignor), unless waived
by the Agent, and so long as no Default or Event of Default exists hereunder,
Parent Borrower.

 

Upon execution, delivery, acceptance and recording of such Assignment and
Acceptance Agreement, (i) the assignee thereunder shall be a party hereto and
all other Loan Documents executed by the Lenders and, to the extent provided in
such Assignment and Acceptance Agreement, have the rights and obligations of a
Lender hereunder, (ii) the assigning Lender shall, upon payment to the Agent of
the registration fee referred to in §18.2, be released from its obligations
under this Agreement arising after the effective date of such assignment with
respect to the assigned portion of its interests, rights and obligations under
this Agreement, and (iii) the Agent may unilaterally amend Schedule 1.1 to
reflect such assignment.  In connection with each assignment, the assignee shall
represent and warrant to the Agent, the assignor and each other Lender as to
whether such assignee is controlling, controlled by, under common control with
or is not otherwise free from influence or control by, the Borrowers and REIT.

 

§18.2      Register.  The Agent shall maintain on behalf of the Borrowers a copy
of each assignment delivered to it and a register or similar list (the
“Register”) for the recordation of the names and addresses of the Lenders and
the Commitment Percentages of and principal amount of and interest on the Loans
owing to the Lenders from time to time.  The entries in the Register shall be
conclusive, in the absence of manifest error, and the Borrowers, the Agent and
the Lenders may treat each Person whose name is recorded in the Register as a
Lender hereunder for all purposes, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrowers and the Lenders at
any reasonable time and from time to time upon reasonable prior notice.  Upon
each such recordation, the assigning Lender agrees to pay to the Agent a
registration fee in the sum of $3,500.

 

§18.3      New Notes.  Upon its receipt of an Assignment and Acceptance
Agreement executed by the parties to such assignment, together with each Note
subject to such assignment, the Agent shall record the information contained
therein in the Register.  Within five (5) Business Days after receipt of notice
of such assignment from Agent, the Borrowers, at their own

 

110

--------------------------------------------------------------------------------


 

expense, shall execute and deliver to the Agent, in exchange for each
surrendered Note, a new Note (if requested by the subject Lender) to the order
of such assignee in an amount equal to the amount assigned to such assignee
pursuant to such Assignment and Acceptance Agreement and, if the assigning
Lender has retained some portion of its obligations hereunder, a new Note to the
order of the assigning Lender in an amount equal to the amount retained by it
hereunder.  Such new Notes shall provide that they are replacements for the
surrendered Notes, shall be in an aggregate principal amount equal to the
aggregate principal amount of the surrendered Notes, shall be dated the
effective date of such Assignment and Acceptance Agreement and shall otherwise
be in substantially the form of the assigned Notes.  The surrendered Notes shall
be canceled and returned to the Borrowers.

 

§18.4      Participations.  Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Agent, sell participations to any Person
(other than a natural person, a Defaulting Lender or the Borrowers or any of the
Borrowers’ Affiliates or Subsidiaries ) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in Letter of Credit Liabilities and/or Swing Loans)
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, the Agent, the Lenders and the Issuing Lender shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described §27(a), (b), (c) or (h) that affects such Participant.  The Borrower
agrees that each Participant shall be entitled to the benefits of §§4.9 and 4.10
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to §18.1; provided a Participant shall not be entitled to
receive any greater payment under §§4.9 and 4.10 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Borrowers’ prior written consent.  To the extent permitted by law,
each Participant also shall be entitled to the benefits of §13 as though it were
a Lender, provided such Participant agrees to be subject to §13 as though it
were a Lender.  Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts of (and stated interest on) each Participant’s interest in the Loans or
other Obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other Obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other Obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this

 

111

--------------------------------------------------------------------------------


 

Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

 

§18.5      Pledge by Lender.  Any Lender may at any time pledge all or any
portion of its interest and rights under this Agreement (including all or any
portion of its Note) to any of the twelve Federal Reserve Banks organized under
§4 of the Federal Reserve Act, 12 U.S.C. §341 or to such other Person as the
Agent may approve to secure obligations of such lenders.  No such pledge or the
enforcement thereof shall release the pledgor Lender from its obligations
hereunder or under any of the other Loan Documents.

 

§18.6      No Assignment by Borrowers.  The Borrowers shall not assign or
transfer any of their rights or obligations under this Agreement without the
prior written consent of each of the Lenders.

 

§18.7      Disclosure.  Borrowers, at no cost or expense, agree to promptly
cooperate with any Lender in connection with any proposed permitted assignment
or participation of all or any portion of its Commitment.  The Borrowers agree
that in addition to disclosures made in accordance with standard banking
practices any Lender may disclose information, subject to such proposed
participant entering into a confidentiality agreement providing substantially
the same protection to the Borrowers as this Agreement, obtained by such Lender
pursuant to this Agreement to assignees or participants and potential assignees
or participants hereunder, subject to the provisions of this §18.7.  Each Lender
agrees for itself that it shall in accordance with its customary procedures hold
confidential all non-public information obtained from Borrowers that has been
identified in writing as confidential by any of them, and shall use reasonable
efforts in accordance with its customary procedures to not disclose such
information to any other Person, it being understood and agreed that,
notwithstanding the foregoing, a Lender may make (a) disclosures to its
participants (provided such Persons are advised of the provisions of this §18.7
and sign a confidentiality agreement reasonably acceptable to Borrower),
(b) disclosures to its directors, officers, employees, Affiliates, accountants,
appraisers, legal counsel and other professional advisors of such Lender
(provided that such Persons who are not employees of such Lender are advised of
the provision of this §18.7 and sign a confidentiality agreement reasonably
acceptable to Borrower), (c) disclosures customarily provided or reasonably
required by any potential or actual bona fide assignee, transferee or
participant or their respective directors, officers, employees, Affiliates,
accountants, appraisers, legal counsel and other professional advisors in
connection with a potential or actual assignment or transfer by such Lender of
any Loans or any participations therein (provided such Persons are advised of
the provisions of this §18.7 and sign a confidentiality agreement reasonably
acceptable to Borrower), (d) disclosures to bank regulatory authorities or
self-regulatory bodies with jurisdiction over such Lender, or (e) disclosures
required or requested by any other governmental authority or representative
thereof or pursuant to legal process; provided that, unless specifically
prohibited by applicable law or court order, each Lender shall notify Borrowers
of any request by any governmental authority or representative thereof prior to
disclosure (other than any such request in connection with any examination of
such Lender by such government authority) for disclosure of any such non-public
information prior to disclosure of such information.  In addition, each Lender
may make disclosure of such information to any contractual counterparty in swap
agreements or such contractual counterparty’s professional advisors (so long as
such contractual counterparty or professional advisors agree to be bound by the
provisions of this §18.7 and sign a confidentiality

 

112

--------------------------------------------------------------------------------


 

agreement reasonably acceptable to Borrower).  Non-public information shall not
include any information which is or subsequently becomes publicly available
other than as a result of a disclosure of such information by a Lender, or prior
to the delivery to such Lender is within the possession of such Lender if such
information is not known by such Lender to be subject to another confidentiality
agreement with or other obligations of secrecy to the Borrowers, or is disclosed
with the prior approval of Borrowers.  Nothing herein shall prohibit the
disclosure of non-public information to the extent necessary to enforce the Loan
Documents.

 

§18.8                 Titled Agents.  The Titled Agents shall not have any
additional rights or obligations under the Loan Documents, except for those
rights, if any, as a Lender.

 

§19.                        NOTICES.

 

Each notice, demand, election or request (hereinafter in this §19 referred to as
“Notice”) must be in writing and shall be deemed to have been properly given or
served by personal delivery or by sending same by overnight courier or by
depositing same in the United States Mail, postpaid and registered or certified,
return receipt requested, and addressed as follows:

 

If to the Agent or KeyBank:

 

KeyBank National Association
800 Superior
Cleveland, Ohio 44114-1306
Attn:  Real Estate Capital Services

 

With a copy to:

 

KeyBank National Association
225 Franklin Street, 18th Floor
Boston, Massachusetts 02110
Attn:  Mr. Gregory W. Lane

 

and

 

Riemer & Braunstein LLP
Three Center Plaza
Boston, Massachusetts 02108
Attn:  Kevin J. Lyons, Esquire

 

If to the Borrowers:

 

CoreSite L.P.
1001 17th Street, Suite 500
Denver, CO 80202
Attn:                    Mr. Erick Bromfield
Telecopy No.:  (877) 549-5851

 

113

--------------------------------------------------------------------------------


 

CoreSite L.P.
1001 17th Street, Suite 500
Denver, CO 80202
Attn:                    General Counsel
Telecopy No.:  (855) 232-0594

 

With a copy to:

 

Latham & Watkins LLP
885 Third Avenue
New York, NY 10022
Attn:                    James I. Hisiger, Esquire

 

With a copy to:

 

Latham & Watkins LLP
555 Eleventh Street, NW, Suite 1000
Washington, DC 20004-1304
Attn:                    Jeffrey R. Chenard, Esquire

 

to any other Lender which is a party hereto, at the address for such Lender set
forth on its signature page hereto, and to any Lender which may hereafter become
a party to this Agreement, at such address as may be designated by such Lender. 
Each Notice shall be effective upon being personally delivered or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by telegraph, telecopy, telefax or telex is
permitted, upon being sent and confirmation of receipt.  The time period in
which a response to such Notice must be given or any action taken with respect
thereto (if any), however, shall commence to run from the date of receipt if
personally delivered or sent by overnight courier, or if so deposited in the
United States Mail, the earlier of three (3) Business Days following such
deposit or the date of receipt as disclosed on the return receipt.  Rejection or
other refusal to accept or the inability to deliver because of changed address
for which no notice was given shall be deemed to be receipt of the Notice sent. 
By giving at least fifteen (15) days prior Notice thereof, Borrowers, a Lender
or Agent shall have the right from time to time and at any time during the term
of this Agreement to change their respective addresses and each shall have the
right to specify as its address any other address within the United States of
America.

 

§20.                        RELATIONSHIP.

 

Neither the Agent nor any Lender has any fiduciary relationship with or
fiduciary duty to the Borrowers or their respective Subsidiaries arising out of
or in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereunder and thereunder, and the relationship between
each Lender and Agent, and the Borrowers is solely that of a lender and
borrower, and nothing contained herein or in any of the other Loan Documents
shall in any manner be construed as making the parties hereto partners, joint
venturers or any other relationship other than lender and borrower.

 

114

--------------------------------------------------------------------------------


 

§21.                        GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.

 

THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK, INCLUDING, WITHOUT LIMITATION, NEW YORK GENERAL OBLIGATIONS LAW
SECTION 5-1401.  THE BORROWERS, THE AGENT AND THE LENDERS AGREE THAT ANY SUIT
FOR THE ENFORCEMENT OF THIS AGREEMENT SHALL BE BROUGHT IN ANY COURT OF COMPETENT
JURISDICTION IN THE STATE OF NEW YORK (INCLUDING ANY FEDERAL COURT SITTING
THEREIN).  THE BORROWERS, THE AGENT AND THE LENDERS FURTHER ACCEPT, GENERALLY
AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF SUCH COURTS AND ANY RELATED
APPELLATE COURT AND IRREVOCABLY (i) AGREE TO BE BOUND BY ANY JUDGMENT RENDERED
THEREBY WITH RESPECT TO THIS AGREEMENT AND (ii) WAIVE ANY OBJECTION ANY OF THEM
MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH
A COURT OR THAT SUCH A COURT IS AN INCONVENIENT FORUM.  THE BORROWERS, THE AGENT
AND THE LENDERS FURTHER AGREE THAT SERVICE OF PROCESS IN ANY SUCH SUIT MAY BE
MADE UPON THE BORROWERS BY MAIL AT THE ADDRESS SPECIFIED IN SECTION 19 HEREOF. 
IN ADDITION TO THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING
THEREIN, THE AGENT OR ANY LENDER MAY BRING ACTION(S) FOR ENFORCEMENT ON A
NONEXCLUSIVE BASIS WHERE ANY ASSETS OF BORROWERS EXIST AND THE BORROWERS CONSENT
TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS AND THE SERVICE OF PROCESS IN
ANY SUCH SUIT BEING MADE UPON THE BORROWERS BY MAIL AT THE ADDRESS SPECIFIED IN
SECTION 19 HEREOF.

 

§22.                        HEADINGS.

 

The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.

 

§23.                        COUNTERPARTS.

 

This Agreement and any amendment hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument.  In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.

 

§24.                        ENTIRE AGREEMENT, ETC.

 

This Agreement and the Loan Documents is intended by the parties as the final,
complete and exclusive statement of the transactions evidenced by this Agreement
and the Loan Documents.  All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superseded by this
Agreement and the Loan Documents, and no party is relying on any promise,
agreement or understanding not set forth in this Agreement and the Loan
Documents. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except as provided in §27.

 

115

--------------------------------------------------------------------------------


 

§25.                        WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.

 

EACH OF THE BORROWERS, THE AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT TO A
JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS.  EACH BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES
AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, PUNITIVE OR ANY DAMAGES OTHER
THAN, OR IN ADDITION TO, ACTUAL DAMAGES.  EACH BORROWER (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER OR THE AGENT HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH LENDER OR THE AGENT WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE
AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS §25.  EACH BORROWER ACKNOWLEDGES
THAT IT HAS HAD AN OPPORTUNITY TO REVIEW THIS §25 WITH LEGAL COUNSEL AND THAT
EACH BORROWER AGREES TO THE FOREGOING AS ITS FREE, KNOWING AND VOLUNTARY ACT.

 

§26.                        DEALINGS WITH THE BORROWERS.

 

The Agent, the Lenders and their affiliates may accept deposits from, extend
credit to, invest in, act as trustee under indentures of, serve as financial
advisor of, and generally engage in any kind of banking, trust or other business
with the Borrowers and their respective Subsidiaries or any of their Affiliates
regardless of the capacity of the Agent or the Lender hereunder.  The Lenders
acknowledge that, pursuant to such activities, KeyBank or its Affiliates may
receive information regarding such Persons (including information that may be
subject to confidentiality obligations in favor of such Person) and acknowledge
that the Agent shall be under no obligation to provide such information to them.

 

§27.                        CONSENTS, AMENDMENTS, WAIVERS, ETC.

 

Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement may be given, and any term of
this Agreement or of any other instrument related hereto or mentioned herein may
be amended, and the performance or observance by the Borrowers of any terms of
this Agreement or such other instrument or the continuance of any Default or
Event of Default may be waived (either generally or in a particular instance and
either retroactively or prospectively) with, but only with, the written consent
of the Required Lenders.  Notwithstanding the foregoing, none of the following
may occur without the written consent of each Lender adversely affected thereby:

 

116

--------------------------------------------------------------------------------


 

(a) a reduction in the rate of interest on the Notes (other than a reduction or
waiver of default interest);

 

(b) an increase in the amount of the Commitments of the Lenders (except as
provided in §2.11 and §18.1);

 

(c) a forgiveness, reduction, or waiver of the principal of any unpaid Loan or
any interest thereon or fee payable under the Loan Documents;

 

(d) a change in the amount of any fee payable to a Lender hereunder;

 

(e) the postponement of any date fixed for any payment of principal of or
interest on the Loan;

 

(f) an extension of the Term Loan Maturity Date, the First Amendment Term Loan
Maturity Date or the Revolving Credit Maturity Date (except as provided in
§2.12);

 

(g) a change in the manner of distribution of any payments to the Lenders or the
Agent;

 

(h) the release of any Borrower or Guarantor except as otherwise provided in
§5.2 or §5.4;

 

(i) an amendment of the definition of Majority Lenders, Required Lenders,
Required Revolving Credit Lenders, Required Term Loan Lenders, Required First
Amendment Term Loan Lenders or of any requirement for consent by all of the
Lenders;

 

(j) any modification to require a Revolving Credit Lender to fund a pro rata
share of a request for an advance of the Revolving Credit Loan made by the
Borrowers other than based on its Revolving Credit Commitment Percentage;

 

(k) an amendment to this §27;

 

(l) an amendment or modification to the definition of Unencumbered Asset Pool
Availability (or any defined term referenced therein) which would result in an
increase in availability derived from Leased Assets; or

 

(m) an amendment of any provision of this Agreement or the Loan Documents which
requires the approval of all of the Lenders, the Majority Lenders, Required
Lenders, Required Revolving Credit Lenders, Required First Amendment Term Loan
Lenders or Required Term Loan Lenders to require a lesser number of Lenders to
approve such action.

 

The provisions of §14 may not be amended without the written consent of the
Agent.  There shall be no amendment, modification or waiver of any provision in
the Loan Documents with respect to Swing Loans without the consent of the Swing
Loan Lender, nor any amendment, modification or waiver of any provision in the
Loan Documents with respect to Letters of Credit without the consent of the
Issuing Lender.  Notwithstanding anything to the contrary herein, (i) any term
of this Agreement or of any other Loan Document relating to the rights or
obligations of the Revolving Credit Lenders, and not any other Lenders, may be
amended, and the

 

117

--------------------------------------------------------------------------------


 

performance or observance by Borrowers of any such terms may be waived (either
generally or in a particular instance and either retroactively or prospectively)
with, and only with, the written consent of the Required Revolving Credit
Lenders or all Revolving Credit Lenders directly and adversely affected thereby,
as applicable (and for the avoidance of doubt, consent of any Term Loan Lender
or any First Amendment Term Loan Lender shall not be required); and (ii) any
term of this Agreement or of any other Loan Document relating to the rights or
obligations of the Term Loan Lenders, and not any other Lenders, may be amended,
and the performance or observance by Borrowers of any such terms may be waived
(either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Required Term
Loan Lenders or all Term Loan Lenders directly or adversely affected thereby, as
applicable (and for the avoidance of doubt, consent of any Revolving Credit
Lender or any First Amendment Term Loan Lender shall not be required) and
(iii) any term of this Agreement or of any other Loan Document relating to the
rights or obligations of the First Amendment Term Loan Lenders, and not any
other Lenders, may be amended, and the performance or observance by Borrowers of
any such terms may be waived (either generally or in a particular instance and
either retroactively or prospectively) with, but only with, the written consent
of the Required First Amendment Term Loan Lenders or all First Amendment Term
Loan Lenders directly or adversely affected thereby, as applicable (and for the
avoidance of doubt, consent of any Revolving Credit Lender or any Term Loan
Lender shall not be required).  No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon.  No
course of dealing or delay or omission on the part of the Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

 

§28.                        SEVERABILITY.

 

The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

 

§29.                        TIME OF THE ESSENCE.

 

Time is of the essence with respect to each and every covenant, agreement and
obligation of the Borrowers under this Agreement and the other Loan Documents.

 

118

--------------------------------------------------------------------------------


 

§30.                        NO UNWRITTEN AGREEMENTS.

 

THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.  ANY ADDITIONAL TERMS OF THE AGREEMENT BETWEEN THE PARTIES ARE SET
FORTH BELOW.

 

§31.                        REPLACEMENT NOTES.

 

Upon receipt of evidence reasonably satisfactory to Borrowers of the loss,
theft, destruction or mutilation of any Note, and in the case of any such loss,
theft or destruction, upon delivery of an indemnity agreement reasonably
satisfactory to Borrowers or, in the case of any such mutilation, upon surrender
and cancellation of the applicable Note, Borrowers will execute and deliver, in
lieu thereof, a replacement Note, identical in form and substance to the
applicable Note and dated as of the date of the applicable Note and upon such
execution and delivery all references in the Loan Documents to such Note shall
be deemed to refer to such replacement Note.

 

§32.                        NO THIRD PARTIES BENEFITED.

 

This Agreement and the other Loan Documents are made and entered into for the
sole protection and legal benefit of the Borrowers, the Lenders, the Agent and
their permitted successors and assigns, and no other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any of the other Loan Documents. 
All conditions to the performance of the obligations of the Agent and the
Lenders under this Agreement, including the obligation to make Loans and issue
Letters of Credit, are imposed solely and exclusively for the benefit of the
Agent and the Lenders and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that the Agent and the Lenders will refuse to make Loans or issue Letters
of Credit in the absence of strict compliance with any or all thereof and no
other Person shall, under any circumstances, be deemed to be a beneficiary of
such conditions, any and all of which may be freely waived in whole or in part
by the Agent and the Lenders at any time if in their sole discretion they deem
it desirable to do so.  In particular, the Agent and the Lenders make no
representations and assume no obligations as to third parties concerning the
quality of the construction by the Borrowers or any of their Subsidiaries of any
development or the absence therefrom of defects.

 

§33.                        PATRIOT ACT.

 

Each Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies Borrowers that, pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies Borrowers,
which information includes names and addresses and other information that will
allow such Lender or the Agent, as applicable, to identify Borrowers in
accordance with the Patriot Act.

 

§34.                        [Intentionally Omitted.]

 

§35.                        JOINT AND SEVERAL LIABILITY.

 

119

--------------------------------------------------------------------------------


 

Each of the Borrowers covenants and agrees that each and every covenant and
obligation of any Borrower hereunder and under the other Loan Documents shall be
the joint and several obligations of each Borrower.

 

§36.                        ADDITIONAL AGREEMENTS CONCERNING OBLIGATIONS OF
BORROWERS.

 

§36.1                 Attorney-in-Fact.  For the purpose of implementing the
joint borrower provisions of the Loan Documents, the Borrowers hereby
irrevocably appoint Parent Borrower as their agent and attorney-in-fact for all
purposes of the Loan Documents, including the giving and receiving of notices
and other communications.

 

§36.2                 Accommodation.  It is understood and agreed that the
handling of this credit facility on a joint borrowing basis as set forth in this
Agreement is solely as an accommodation to the Borrowers and at their request. 
Accordingly, the Agent and the Lenders are entitled to rely, and shall be
exonerated from any liability for relying upon, any Loan Request or Letter of
Credit Request or any other request or communication made by a purported officer
of any Borrower without the need for any consent or other authorization of any
other Borrower and upon any information or certificate provided on behalf of any
Borrower by a purported officer of such Borrower, and any such request or other
action shall be fully binding on each Borrower as if made by it.

 

§36.3                 Waiver of Automatic or Supplemental Stay.  Each of the
Borrowers represents, warrants and covenants to the Lenders and Agent that in
the event of the filing of any voluntary or involuntary petition in bankruptcy
by or against the other of the Borrowers at any time following the execution and
delivery of this Agreement, none of the Borrowers shall seek a supplemental stay
or any other relief, whether injunctive or otherwise, pursuant to Section 105 of
the Bankruptcy Code or any other provision of the Bankruptcy Code, to stay,
interdict, condition, reduce or inhibit the ability of the Lenders or Agent to
enforce any rights it has by virtue of this Agreement, the Loan Documents, or at
law or in equity, or any other rights the Lenders or Agent has, whether now or
hereafter acquired, against the other Borrowers or against any property owned by
such other Borrowers.

 

§36.4                 Waiver of Defenses.  To the extent permitted by applicable
law, each of the Borrowers hereby waives and agrees not to assert or take
advantage of any defense based upon:

 

(a)                                 Any right to require Agent or the Lenders to
proceed against the other Borrowers or any other Person or to proceed against or
exhaust any security held by Agent or the Lenders at any time or to pursue any
other remedy in Agent’s or any Lender’s power or under any other agreement
before proceeding against a Borrower hereunder or under any other Loan Document;

 

(b)                                 The defense of the statute of limitations in
any action hereunder or the payment or performance of any of the Obligations;

 

(c)                                  Any defense that may arise by reason of the
incapacity, lack of authority, death or disability of any other Person or
Persons or the failure of Agent or any Lender to file or

 

120

--------------------------------------------------------------------------------


 

enforce a claim against the estate (in administration, bankruptcy or any other
proceeding) of any other Person or Persons;

 

(d)                                 Any failure on the part of Agent or any
Lender to ascertain the extent or nature of any insurance or other rights with
respect thereto, or the liability of any party liable under the Loan Documents
or the obligations evidenced or secured thereby;

 

(e)                                  Demand, presentment for payment, notice of
nonpayment, protest, notice of protest and all other notices of any kind (except
for such notices as are specifically required to be provided to Borrowers
pursuant to the Loan Documents), or the lack of any thereof, including, without
limiting the generality of the foregoing, notice of the existence, creation or
incurring of any new or additional indebtedness or obligation or of any action
or non-action on the part of any Borrower, Agent, any Lender, any endorser or
creditor of Borrowers or on the part of any other Person whomsoever under this
or any other instrument in connection with any obligation or evidence of
indebtedness held by Agent or any Lender;

 

(f)                                   Any defense based upon an election of
remedies by Agent or any Lender, which destroys or otherwise impairs the
subrogation rights of a Borrower or the rights of a Borrower to proceed against
the other Borrowers for reimbursement, or both;

 

(g)                                  Any right or claim of right to cause a
marshaling of the assets of Borrowers;

 

(h)                                 Any principle or provision of law, statutory
or otherwise, which is or might be in conflict with the terms and provisions of
this Agreement;

 

(i)                                     Any duty on the part of Agent or any
Lender to disclose to Borrowers any facts Agent or any Lender may now or
hereafter know about Borrowers or the Eligible Real Estate Assets, regardless of
whether Agent or any Lender has reason to believe that any such facts materially
increase the risk beyond that which each Borrower intends to assume or has
reason to believe that such facts are unknown to Borrowers or has a reasonable
opportunity to communicate such facts to Borrowers, it being understood and
agreed that each Borrower is fully responsible for being and keeping informed of
the financial condition of the other Borrowers, of the condition of the Eligible
Real Estate Asset and of any and all circumstances bearing on the risk that
liability may be incurred by Borrowers hereunder and under the other Loan
Documents;

 

(j)                                    Any inaccuracy of any representation or
other provision contained in any Loan Document;

 

(k)                                 Subject to compliance with the provisions of
this Agreement, any sale or assignment of the Loan Documents, or any interest
therein;

 

(l)                                     Subject to compliance with the
provisions of this Agreement, any sale or assignment by a Borrower or any other
Person of any Eligible Real Estate Assets, or any portion thereof or interest
therein, not consented to by Agent or any Lender;

 

(m)                             Any invalidity, irregularity or
unenforceability, in whole or in part, of any one or more of the Loan Documents;

 

121

--------------------------------------------------------------------------------


 

(n)                                 Any lack of commercial reasonableness in
dealing with the Unencumbered Asset Pool;

 

(o)                                 Any deficiencies in the Unencumbered Asset
Pool or any deficiency in the ability of Agent or any Lender to collect or to
obtain performance from any Persons now or hereafter liable for the payment and
performance of any obligation hereby guaranteed;

 

(p)                                 An assertion or claim that the automatic
stay provided by 11 U.S.C. §362 (arising upon the voluntary or involuntary
bankruptcy proceeding of the other Borrowers) or any other stay provided under
any other debtor relief law (whether statutory, common law, case law or
otherwise) of any jurisdiction whatsoever, now or hereafter in effect, which may
be or become applicable, shall operate or be interpreted to stay, interdict,
condition, reduce or inhibit the ability of Agent or any Lender to enforce any
of its rights, whether now or hereafter required, which Agent or any Lender may
have against a Borrower;

 

(q)                                 Any modifications of the Loan Documents or
any obligation of Borrowers relating to the Loan by operation of law or by
action of any court, whether pursuant to the Bankruptcy Code, or any other
debtor relief law (whether statutory, common law, case law or otherwise) of any
jurisdiction whatsoever, now or hereafter in effect, or otherwise;

 

(r)                                    Any release of a Borrower or of any other
Person from performance or observance of any of the agreements, covenants, terms
or conditions contained in any of the Loan Documents by operation of law,
Agent’s or the Lenders’ voluntary act or otherwise;

 

(s)                                   Any action, occurrence, event or matter
consented to by Borrowers under any provision hereof, or otherwise;

 

(t)                                    The dissolution or termination of
existence of any Borrower;

 

(u)                                 Either with or without notice to Borrowers,
any renewal, extension, modification, amendment or another changes in the
Obligations, including but not limited to any material alteration of the terms
of payment or performance of the Obligations;

 

(v)                                 Any defense of Borrowers, including without
limitation, the invalidity, illegality or unenforceability of any of the
Obligations; or

 

(w)                               To the fullest extent permitted by law, any
other legal, equitable or surety defenses whatsoever to which Borrowers might
otherwise be entitled, it being the intention that the obligations of Borrowers
hereunder are absolute, unconditional and irrevocable.

 

§36.5                 Waiver.  Each of the Borrowers waives, to the fullest
extent that each may lawfully so do, the benefit of all appraisement, valuation,
stay, extension, homestead, exemption and redemption laws which such Person may
claim or seek to take advantage of in order to prevent or hinder the enforcement
of any of the Loan Documents or the exercise by Lenders or Agent of any of their
respective remedies under the Loan Documents and, to the fullest extent that the
Borrowers may lawfully so do.  Each of the Borrowers further agrees that the
Lenders and Agent shall be entitled to exercise their respective rights and
remedies under the Loan Documents or at law or in equity in such order as they
may elect.  Without limiting the

 

122

--------------------------------------------------------------------------------


 

foregoing, each of the Borrowers further agrees that upon the occurrence of an
Event of Default, the Lenders and Agent may exercise any of such rights and
remedies without notice to either of the Borrowers except as required by law or
the Loan Documents and agrees that neither the Lenders nor Agent shall be
required to proceed against the other of the Borrowers or any other Person or to
proceed against or to exhaust any other security held by the Lenders or Agent at
any time or to pursue any other remedy in Lender’s or Agent’s power or under any
of the Loan Documents before proceeding against a Borrower or its assets under
the Loan Documents.

 

§36.6      Subordination.  So long as the Loans are outstanding, each of the
Borrowers hereby expressly waives any right of contribution from or indemnity
against the other, whether at law or in equity, arising from any payments made
by such Person pursuant to the terms of this Agreement or the Loan Documents,
and each of the Borrowers acknowledges that it has no right whatsoever to
proceed against the other for reimbursement of any such payments.  In connection
with the foregoing, each of the Borrowers expressly waives any and all rights of
subrogation to the Lenders or Agent against the other of the Borrowers, and each
of the Borrowers hereby waives any rights to enforce any remedy which the
Lenders or Agent may have against the other of the Borrowers and any rights to
participate in any assets of the other Borrowers.  In addition to and without in
any way limiting the foregoing, each of the Borrowers hereby subordinates any
and all indebtedness it may now or hereafter owe to such other Borrowers to all
indebtedness of the Borrowers to the Lenders and Agent, and agrees with the
Lenders and Agent that neither of the Borrowers shall claim any offset or other
reduction of such Borrower’s obligations hereunder because of any such
indebtedness and shall not take any action to obtain any assets of the other
Borrowers.

 

§37.        ACKNOWLEDGMENT OF BENEFITS; EFFECT OF AVOIDANCE PROVISIONS.

 

(a)           Without limiting any other provision of §36, each Subsidiary
Borrower acknowledges that it has received, or will receive, significant
financial and other benefits, either directly or indirectly, from the proceeds
of the Loans made by the Lenders to the Borrowers pursuant to this Agreement;
that the benefits received by such Subsidiary Borrower are reasonably equivalent
consideration for such Subsidiary Borrower’s execution of this Agreement and the
other Loan Documents to which it is a party; and that such benefits include,
without limitation, the access to capital afforded to the Borrowers pursuant to
this Agreement from which the activities of such Subsidiary Borrower will be
supported, the refinancing of certain existing indebtedness of such

Subsidiary Borrower, and the ability to refinance that indebtedness at a lower
interest rate and otherwise on more favorable terms than would be available to
it if the Eligible Real Estate Asset owned by such Subsidiary Borrower were
being financed on a stand-alone basis and not as part of the Unencumbered Asset
Pool hereunder.  Each Subsidiary Borrower is executing this Agreement and the
other Loan Documents in consideration of those benefits received by it and each
Subsidiary Borrower desires to enter into an allocation and contribution
agreement with each other Subsidiary Borrower as set forth in this §37 and
agrees to subordinate and subrogate any rights or claims it may have against
other Subsidiary Borrowers as and to the extent set forth in §36.

 

(b)           In the event any one or more Subsidiary Borrowers (any such
Subsidiary Borrower, a “Funding Borrower”) is deemed to have paid an amount in
excess of the principal

 

123

--------------------------------------------------------------------------------


 

amount attributable to it (such principal amount, the “Allocable Principal
Balance”) (any deemed payment in excess of the applicable Allocable Principal
Balance, a “Contribution”) as a result of such Funding Borrower’s payment of
and/or performance on the Obligations, then after payment in full of the Loans
and the satisfaction of all of Subsidiary Borrowers’ other obligations under the
Loan Documents, such Funding Borrower shall be entitled to contribution from
each benefited Subsidiary Borrower for the amount of the Contribution so
benefited (any such contribution, a “Reimbursement Contribution”), up to such
benefited Subsidiary Borrower’s then current Allocable Principal Balance.  Any
Reimbursement Contributions required to be made hereunder shall, subject to §36,
be made within ten (10) days after demand therefor.

 

(c)           If a Subsidiary Borrower (a “Defaulting Borrower”) shall have
failed to make a Reimbursement Contribution as hereinabove provided, after the
later to occur of (a) payment of the Loan in full and the satisfaction of all of
all Subsidiary Borrowers’ other obligations to Lenders or (b) the date which is
366 days after the payment in full of the Loans, the Funding Borrower to whom
such Reimbursement Contribution is owed shall be subrogated to the rights of
Lenders against such Defaulting Borrower; provided, however, if Agent returns
any payments in connection with a bankruptcy of a Subsidiary Borrower, all other
Subsidiary Borrowers shall jointly and severally pay to Agent and Lenders all
such amounts returned, together with interest at the Default Rate accruing from
and after the date on which such amounts were returned.

 

(d)           In the event that at any time there exists more than one Funding
Borrower with respect to any Contribution (in any such case, the “Applicable
Contribution”), then Reimbursement Contributions from Defaulting Borrowers
pursuant hereto shall be equitably allocated among such Funding Borrowers.  In
the event that at any time any Subsidiary Borrower pays an amount hereunder in
excess of the amount calculated pursuant to this paragraph, that Subsidiary
Borrower shall be deemed to be a Funding Borrower to the extent of such excess
and shall be entitled to a Reimbursement Contribution from the other Borrowers
in accordance with the provisions of this §37.

 

(e)           It is the intent of each Subsidiary Borrower, the Agent and the
Lenders that in any proceeding under the Bankruptcy Code or any similar debtor
relief laws, such Subsidiary Borrower’s maximum obligation hereunder shall
equal, but not exceed, the maximum amount which would not otherwise cause the
obligations of such Subsidiary Borrower hereunder (or any other obligations of
such Subsidiary Borrower to the Agent and the Lenders under the Loan Documents)
to be avoidable or unenforceable against such Subsidiary Borrower in such
proceeding as a result of applicable Laws, including, without limitation,
(i) Section 548 of the Bankruptcy Code and (ii) any state fraudulent transfer or
fraudulent conveyance act or statute applied in such proceeding, whether by
virtue of Section 544 of the Bankruptcy Code or otherwise.  The Laws under which
the possible avoidance or unenforceability of the obligations of such Subsidiary
Borrower hereunder (or any other obligations of such Subsidiary Borrower to the
Agent and the Lenders under the Loan Documents) shall be determined in any such
proceeding are referred to herein as “Avoidance Provisions”.  Accordingly, to
the extent that the obligations of a Subsidiary Borrower hereunder would
otherwise be subject to avoidance under the Avoidance Provisions, the maximum
Obligations for which such Subsidiary Borrower shall be liable hereunder shall
be reduced to the greater of (A) the amount which, as of the time any of the
Obligations are deemed to have been incurred by such Subsidiary Borrower under
the

 

124

--------------------------------------------------------------------------------


 

Avoidance Provisions, would not cause the obligations of such Subsidiary
Borrower hereunder (or any other obligations of such Subsidiary Borrower to the
Agent and the Lenders under the Loan Documents), to be subject to avoidance
under the Avoidance Provisions or (B) the amount which, as of the time demand is
made hereunder upon such Subsidiary Borrower for payment on account of the
Obligations, would not cause the obligations of such Subsidiary Borrower
hereunder (or any other obligations of such Subsidiary Borrower to the Agent and
the Lenders under the Loan Documents), to be subject to avoidance under the
Avoidance Provisions.  The provisions of this §37(e) are intended solely to
preserve the rights of the Agent and the Lenders hereunder to the maximum extent
that would not cause the obligations of any Subsidiary Borrower hereunder to be
subject to avoidance under the Avoidance Provisions, and no Subsidiary Borrower
or any other Person shall have any right or claim under this Section as against
the Agent and the Lenders that would not otherwise be available to such Person
under the Avoidance Provisions.

 

125

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned have caused this Agreement to be
executed by its duly authorized representatives as of the date first set forth
above.

 

 

PARENT BORROWER:

 

 

 

CORESITE, L.P., a Delaware limited
partnership, by its general partner, CoreSite Realty
Corporation, a Maryland corporation

 

 

 

 

By:  

 

 

Name:

Jeffrey S. Finnin

 

Title:

Treasurer and CFO

 

 

 

 

 

(SEAL)

 

 

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

S-1

--------------------------------------------------------------------------------


 

SUBSIDIARY BORROWERS:

 

CoreSite Real Estate 70 Innerbelt, L.L.C., a Delaware limited liability company

CoreSite Real Estate 900 N. Alameda, L.L.C., a Delaware limited liability
company

CoreSite Real Estate 2901 Coronado, L.L.C., a Delaware limited liability company

CoreSite Real Estate 1656 McCarthy, L.L.C., a Delaware limited liability company

CoreSite Real Estate 427 S. LaSalle, L.L.C., a Delaware limited liability
company

CoreSite Coronado Stender, L.L.C., a Delaware limited liability company

CoreSite Real Estate 12100 Sunrise Valley Drive, L.L.C., a Delaware limited
liability company

CoreSite Real Estate 2115 NW 22nd Street, L.L.C., a Delaware limited liability
company

CoreSite One Wilshire, L.L.C., a Delaware limited liability company

CoreSite Real Estate 55 S. Market Street, L.L.C. , a Delaware limited liability
company

 

By:

 

 

Name:

Jeffrey S. Finnin

 

Title:

Treasurer and CFO

 

 

S-2

--------------------------------------------------------------------------------


 

 

 

AGENT AND LENDERS:

 

 

 

KEYBANK NATIONAL ASSOCIATION, individually
and as Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

KeyBank National Association

 

225 Franklin Street

 

Boston, Massachusetts 02110

 

Attention:

Gregory W. Lane

 

Telephone:

617-385-6212

 

Facsimile:

617-385-6293

 

 

S-3

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Royal Bank of Canada

 

200 Vesey Street

 

New York, New York 10281-8098

 

Attention:

Manager, Loans Administration

 

Telephone:

877-332-7455

 

Facsimile:

212-428-2372

 

 

S-4

--------------------------------------------------------------------------------


 

 

REGIONS BANK

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Regions Bank

 

6805 Morrison Boulevard, Suite 210

 

Charlotte, North Carolina 28211

 

Attention:

Kerri Raines

 

Telephone:

704-362-3564

 

Facsimile:

704-362-3594

 

 

S-5

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

CitiBank, N.A.

 

388 Greenwich Street, 23rd Floor

 

New York, New York 10013

 

Attention:

David L. Smith

 

Telephone:

212-816-3784

 

Facsimile:

866-421-9138

 

 

S-6

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Bank of America, N.A.

 

555 California Street, 6th Floor

 

San Francisco, California 94104

 

Attention:

Dennis Kwan

 

Telephone:

415-913-4697

 

Facsimile:

415-503-5505

 

 

S-7

--------------------------------------------------------------------------------


 

 

TORONTO DOMINION (TEXAS) LLC

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Toronto Dominium (Texas) LLC

 

c/o TD Securities

 

Royal Trust Tower, 25th Floor

 

77 King Street West

 

Toronto Ontario M5K 1A2

 

Attention: Shaheen Bandeali

 

Telephone: 416-983-1160

 

Facsimile:    416-983-0003

 

 

S-8

--------------------------------------------------------------------------------


 

 

COBANK, ACB

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

CoBank, ACB

 

6340 S. Fiddlers Green Circle

 

Greenwood Village, Colorado 80111

 

Attention: Jackie Bove

 

Telephone: 303-740-4037

 

 

S-9

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Wells Fargo Bank, National Association

 

1800 Century Park East, Suite 1200

 

Los Angeles, California 90067

 

Attention:

Kevin A. Stacker, Director

 

 

Wells Fargo Bank REIT Finance Group

 

Telephone:

310-789-3768

 

E-mail:

Kevin.a.stacker@wellsfargo.com

 

 

S-10

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

FORM OF REVOLVING CREDIT NOTE

 

$              

             , 2015

 

FOR VALUE RECEIVED, the undersigned (collectively, “Maker”), hereby promise to
pay to                                     (“Payee”), or order, in accordance
with the terms of that certain Third Amended and Restated Credit Agreement,
dated as of             , 2015, as from time to time in effect, among CoreSite,
L.P., the Subsidiary Borrowers, KeyBank National Association, for itself and as
Agent, and such other Lenders as may be from time to time named therein (the
“Credit Agreement”), to the extent not sooner paid, on or before the Revolving
Credit Maturity Date, the principal sum of                   ($          ), or
such amount as may be advanced by the Payee under the Credit Agreement as a
Revolving Credit Loan with daily interest from the date thereof, computed as
provided in the Credit Agreement, on the principal amount hereof from time to
time unpaid, at a rate per annum on each portion of the principal amount which
shall at all times be equal to the rate of interest applicable to such portion
in accordance with the Credit Agreement, and with interest on overdue principal
and, to the extent permitted by applicable law, on overdue installments of
interest and late charges at the rates provided in the Credit Agreement. 
Interest shall be payable on the dates specified in the Credit Agreement, except
that all accrued interest shall be paid at the stated or accelerated maturity
hereof or upon the prepayment in full hereof.  Capitalized terms used herein and
not otherwise defined herein shall have the meanings set forth in the Credit
Agreement.

 

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time, or made by wire transfer in accordance with wiring
instructions provided by the Agent.

 

This Note is one of one or more Revolving Credit Notes evidencing borrowings
under and is entitled to the benefits and subject to the provisions of the
Credit Agreement.  The principal of this Note may be due and payable in whole or
in part prior to the Revolving Credit Maturity Date and is subject to mandatory
prepayment in the amounts and under the circumstances set forth in the Credit
Agreement, and may be prepaid in whole or from time to time in part, all as set
forth in the Credit Agreement.

 

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law.  If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of

 

A-1

--------------------------------------------------------------------------------


 

the Obligations of the undersigned Maker, such excess shall be refunded to the
undersigned Maker.  All interest paid or agreed to be paid to the Lenders shall,
to the extent permitted by applicable law, be amortized, prorated, allocated and
spread throughout the full period until payment in full of the principal of the
Obligations of the undersigned Maker (including the period of any renewal or
extension thereof) so that the interest thereon for such full period shall not
exceed the maximum amount permitted by applicable law.  This paragraph shall
control all agreements between the undersigned Maker and the Lenders and the
Agent.

 

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

 

This Note shall be governed by the laws of the State of New York, including,
without limitation, New York General Obligations Law Section 5-1401.

 

The undersigned Maker and all guarantors and endorsers, to the extent permitted
by applicable law, hereby waive presentment, demand, notice, protest, notice of
intention to accelerate the indebtedness evidenced hereby, notice of
acceleration of the indebtedness evidenced hereby and all other demands and
notices in connection with the delivery, acceptance, performance and enforcement
of this Note, except as specifically otherwise provided in the Credit Agreement,
and assent to extensions of time of payment or forbearance or other indulgence
without notice.

 

A-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

 

CORESITE, L.P., a Delaware limited

partnership, by its general partner, CoreSite Realty

Corporation, a Maryland corporation   

 

 

 

By:

 

 

Name:

Jeffrey S. Finnin

 

Title:

Treasurer and CFO

 

 

 

 

 

(SEAL)

 

[Signatures Continued On Next Page]

 

A-3

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

(SEAL)

 

 

 

 

 

 

 

By: 

 

 

Name:

 

 

Title:

 

 

 

 

(SEAL)

 

 

 

 

 

 

 

By: 

 

 

Name:

 

 

Title:

 

 

 

 

(SEAL)

 

A-4

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

FORM OF TERM LOAN NOTE

 

$              

             , 2015

 

FOR VALUE RECEIVED, the undersigned (collectively, “Maker”), hereby promise to
pay to                                     (“Payee”), or order, in accordance
with the terms of that certain Third Amended and Restated Credit Agreement,
dated as of               , 2015, as from time to time in effect, among
CoreSite, L.P., the Subsidiary Borrowers, KeyBank National Association, for
itself and as Agent, and such other Lenders as may be from time to time named
therein (the “Credit Agreement”), to the extent not sooner paid, on or before
the Term Loan Maturity Date, the principal sum of                  
($          ), or such amount as may be advanced by the Payee under the Credit
Agreement as a Term Loan with daily interest from the date thereof, computed as
provided in the Credit Agreement, on the principal amount hereof from time to
time unpaid, at a rate per annum on each portion of the principal amount which
shall at all times be equal to the rate of interest applicable to such portion
in accordance with the Credit Agreement, and with interest on overdue principal
and, to the extent permitted by applicable law, on overdue installments of
interest and late charges at the rates provided in the Credit Agreement. 
Interest shall be payable on the dates specified in the Credit Agreement, except
that all accrued interest shall be paid at the stated or accelerated maturity
hereof or upon the prepayment in full hereof.  Capitalized terms used herein and
not otherwise defined herein shall have the meanings set forth in the Credit
Agreement.

 

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time, or made by wire transfer in accordance with wiring
instructions provided by the Agent.

 

This Note is one of one or more Term Loan Notes evidencing borrowings under and
is entitled to the benefits and subject to the provisions of the Credit
Agreement.  The principal of this Note may be due and payable in whole or in
part prior to the Term Loan Maturity Date and is subject to mandatory prepayment
in the amounts and under the circumstances set forth in the Credit Agreement,
and may be prepaid in whole or from time to time in part, all as set forth in
the Credit Agreement.

 

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law.  If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of

 

A-1

--------------------------------------------------------------------------------


 

the Obligations of the undersigned Maker, such excess shall be refunded to the
undersigned Maker.  All interest paid or agreed to be paid to the Lenders shall,
to the extent permitted by applicable law, be amortized, prorated, allocated and
spread throughout the full period until payment in full of the principal of the
Obligations of the undersigned Maker (including the period of any renewal or
extension thereof) so that the interest thereon for such full period shall not
exceed the maximum amount permitted by applicable law.  This paragraph shall
control all agreements between the undersigned Maker and the Lenders and the
Agent.

 

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

 

This Note shall be governed by the laws of the State of New York, including,
without limitation, New York General Obligations Law Section 5-1401.

 

The undersigned Maker and all guarantors and endorsers, to the extent permitted
by applicable law, hereby waive presentment, demand, notice, protest, notice of
intention to accelerate the indebtedness evidenced hereby, notice of
acceleration of the indebtedness evidenced hereby and all other demands and
notices in connection with the delivery, acceptance, performance and enforcement
of this Note, except as specifically otherwise provided in the Credit Agreement,
and assent to extensions of time of payment or forbearance or other indulgence
without notice.

 

A-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

 

CORESITE, L.P., a Delaware limited
partnership, by its general partner, CoreSite Realty
Corporation, a Maryland corporation

 

 

 

 

By:

 

 

Name:

Jeffrey S. Finnin

 

Title:

Treasurer and CFO

 

 

 

 

 

(SEAL)

 

[Signatures Continued On Next Page]

 

A-3

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

(SEAL)

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

(SEAL)

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

(SEAL)

 

A-4

--------------------------------------------------------------------------------


 

EXHIBIT A-3

 

FORM OF FIRST AMENDMENT TERM LOAN NOTE

 

$                 

 

             , 2016

 

FOR VALUE RECEIVED, the undersigned (collectively, “Maker”), hereby promise to
pay to                                     (“Payee”), or order, in accordance
with the terms of that certain Third Amended and Restated Credit Agreement,
dated as of June 24, 2015, as from time to time in effect, among CoreSite, L.P.,
the Subsidiary Borrowers, KeyBank National Association, for itself and as Agent,
and such other Lenders as may be from time to time named therein (the “Credit
Agreement”), to the extent not sooner paid, on or before the First Amendment
Term Loan Maturity Date, the principal sum of                   ($          ),
or such amount as may be advanced by the Payee under the Credit Agreement as a
First Amendment Term Loan with daily interest from the date thereof, computed as
provided in the Credit Agreement, on the principal amount hereof from time to
time unpaid, at a rate per annum on each portion of the principal amount which
shall at all times be equal to the rate of interest applicable to such portion
in accordance with the Credit Agreement, and with interest on overdue principal
and, to the extent permitted by applicable law, on overdue installments of
interest and late charges at the rates provided in the Credit Agreement. 
Interest shall be payable on the dates specified in the Credit Agreement, except
that all accrued interest shall be paid at the stated or accelerated maturity
hereof or upon the prepayment in full hereof.  Capitalized terms used herein and
not otherwise defined herein shall have the meanings set forth in the Credit
Agreement.

 

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time, or made by wire transfer in accordance with wiring
instructions provided by the Agent.

 

This Note is one of one or more First Amendment Term Loan Notes evidencing
borrowings under and is entitled to the benefits and subject to the provisions
of the Credit Agreement.  The principal of this Note may be due and payable in
whole or in part prior to the First Amendment Term Loan Maturity Date and is
subject to mandatory prepayment in the amounts and under the circumstances set
forth in the Credit Agreement, and may be prepaid in whole or from time to time
in part, all as set forth in the Credit Agreement.

 

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law.  If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and

 

A-5

--------------------------------------------------------------------------------


 

to the payment of interest or, if such excessive interest exceeds the unpaid
balance of principal of the Obligations of the undersigned Maker, such excess
shall be refunded to the undersigned Maker.  All interest paid or agreed to be
paid to the Lenders shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full period until
payment in full of the principal of the Obligations of the undersigned Maker
(including the period of any renewal or extension thereof) so that the interest
thereon for such full period shall not exceed the maximum amount permitted by
applicable law.  This paragraph shall control all agreements between the
undersigned Maker and the Lenders and the Agent.

 

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

 

This Note shall be governed by the laws of the State of New York, including,
without limitation, New York General Obligations Law Section 5-1401.

 

The undersigned Maker and all guarantors and endorsers, to the extent permitted
by applicable law, hereby waive presentment, demand, notice, protest, notice of
intention to accelerate the indebtedness evidenced hereby, notice of
acceleration of the indebtedness evidenced hereby and all other demands and
notices in connection with the delivery, acceptance, performance and enforcement
of this Note, except as specifically otherwise provided in the Credit Agreement,
and assent to extensions of time of payment or forbearance or other indulgence
without notice.

 

A-6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

 

CORESITE, L.P., a Delaware limited partnership, by its general partner, CoreSite
Realty Corporation, a Maryland corporation

 

 

 

 

 

 

By:

 

 

 

 

Name:

Jeffrey S. Finnin

 

 

 

 

 

Title:

Treasurer and CFO

 

 

 

 

 

 

(SEAL)

 

[Signatures Continued On Next Page]

 

A-7

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

(SEAL)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

(SEAL)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

(SEAL)

 

A-8

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF SWING LOAN NOTE

 

$                

 

             , 2013

 

FOR VALUE RECEIVED, the undersigned (collectively, “Maker”), hereby promise to
pay to                                     (“Payee”), or order, in accordance
with the terms of that certain Third Amended and Restated Credit Agreement,
dated as of             , 2015, as from time to time in effect, among CoreSite,
L.P., the Subsidiary Borrowers, KeyBank National Association, for itself and as
Agent, and such other Lenders as may be from time to time named therein (the
“Credit Agreement”), to the extent not sooner paid, on or before the Revolving
Credit Maturity Date, the principal sum of Thirty Million and No/100 Dollars
($30,000,000), or such amount as may be advanced by the Payee under the Credit
Agreement as a Swing Loan with daily interest from the date thereof, computed as
provided in the Credit Agreement, on the principal amount hereof from time to
time unpaid, at a rate per annum on each portion of the principal amount which
shall at all times be equal to the rate of interest applicable to such portion
in accordance with the Credit Agreement, and with interest on overdue principal
and, to the extent permitted by applicable law, on overdue installments of
interest and late charges at the rates provided in the Credit Agreement. 
Interest shall be payable on the dates specified in the Credit Agreement, except
that all accrued interest shall be paid at the stated or accelerated maturity
hereof or upon the prepayment in full hereof.  Capitalized terms used herein and
not otherwise defined herein shall have the meanings set forth in the Credit
Agreement.

 

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time or made by wire transfer in accordance with wiring
instructions provided by the Agent..

 

This Note is one of one or more Swing Loan Notes evidencing borrowings under and
is entitled to the benefits and subject to the provisions of the Credit
Agreement.  The principal of this Note may be due and payable in whole or in
part prior to the Revolving Credit Maturity Date and is subject to mandatory
prepayment in the amounts and under the circumstances set forth in the Credit
Agreement, and may be prepaid in whole or from time to time in part, all as set
forth in the Credit Agreement.

 

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law.  If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of

 

A-1

--------------------------------------------------------------------------------


 

the Obligations of the undersigned Maker, such excess shall be refunded to the
undersigned Maker.  All interest paid or agreed to be paid to the Lenders shall,
to the extent permitted by applicable law, be amortized, prorated, allocated and
spread throughout the full period until payment in full of the principal of the
Obligations of the undersigned Maker (including the period of any renewal or
extension thereof) so that the interest thereon for such full period shall not
exceed the maximum amount permitted by applicable law.  This paragraph shall
control all agreements between the undersigned Maker and the Lenders and the
Agent.

 

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

 

This Note shall be governed by the laws of the State of New York, including,
without limitation, New York General Obligations Law Section 5-1401.

 

The undersigned Maker and all guarantors and endorsers, to the extent permitted
by applicable law, hereby waive presentment, demand, notice, protest, notice of
intention to accelerate the indebtedness evidenced hereby, notice of
acceleration of the indebtedness evidenced hereby and all other demands and
notices in connection with the delivery, acceptance, performance and enforcement
of this Note, except as specifically otherwise provided in the Credit Agreement,
and assent to extensions of time of payment or forbearance or other indulgence
without notice.

 

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

 

CORESITE, L.P., a Delaware limited partnership, by its general partner, CoreSite
Realty Corporation, a Maryland corporation

 

 

 

By:

 

 

Name:

Jeffrey S. Finnin

 

Title:

Treasurer and CFO

 

 

 

 

 

 

(SEAL)

 

[Signatures Continued On Next Page]

 

A-2

--------------------------------------------------------------------------------


 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

(SEAL)

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

(SEAL)

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

(SEAL)

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (“Joinder Agreement”) is executed as of
                  , 201  , by                                , a
                           (“Joining Party”), and delivered to KeyBank National
Association, as Agent, pursuant to §5.3 of the Third Amended and Restated Credit
Agreement, dated as of June 24, 2015, as from time to time in effect (the
“Credit Agreement”), among CoreSite, L.P. (the “Parent Borrower”), the
Subsidiary Borrowers, KeyBank National Association, for itself and as Agent, and
the other Lenders from time to time party thereto.  Terms used but not defined
in this Joinder Agreement shall have the meanings defined for those terms in the
Credit Agreement.

 

RECITALS

 

A.                                    Joining Party is required, pursuant to
§5.3 of the Credit Agreement, to become an additional Subsidiary Borrower under
the Credit Agreement and the Notes.

 

B.                                    Joining Party expects to realize direct
and indirect benefits as a result of the availability to Borrowers of the credit
facilities under the Credit Agreement.

 

NOW, THEREFORE, Joining Party agrees as follows:

 

AGREEMENT

 

Joinder.  By this Joinder Agreement, Joining Party hereby becomes a “Subsidiary
Borrower”, a “Borrower” and a “Maker” under the Credit Agreement, the Notes, and
the other Loan Documents with respect to all the Obligations of Borrowers now or
hereafter incurred under the Credit Agreement and the other Loan Documents. 
Joining Party agrees that Joining Party is and shall be bound by, and hereby
assumes, all representations, warranties, covenants, terms, conditions, duties
and waivers applicable to a Subsidiary Borrower, a Borrower and a “Maker” under
the Credit Agreement, the Notes, and the other Loan Documents.

 

Representations and Warranties of Joining Party.  Joining Party represents and
warrants to Agent that, as of the Effective Date (as defined below), except as
disclosed in writing by Joining Party to Agent on or prior to the date hereof
and approved by the Agent in writing (which disclosures shall be deemed to amend
the Schedules and other disclosures delivered as contemplated in the Credit
Agreement), the representations and warranties contained in the Credit Agreement
and the other Loan Documents are true and correct in all material respects as
applied to Joining Party as a Subsidiary Borrower and a Borrower on and as of
the Effective Date as though made on that date.  As of the Effective Date, all
covenants and agreements in the Loan Documents of the Subsidiary Borrowers are
true and correct with respect to Joining Party and no Default or Event of
Default shall exist or might exist upon the Effective Date in the event that
Joining Party becomes a Subsidiary Borrower.

 

Joint and Several.  Joining Party hereby agrees that, as of the Effective Date,
the Credit Agreement, the Notes and the other Loan Documents heretofore
delivered to the Agent and the

 

C-1

--------------------------------------------------------------------------------


 

Lenders shall be a joint and several obligation of Joining Party to the same
extent as if executed and delivered by Joining Party, and upon request by Agent,
will promptly become a party to the Credit Agreement, the Notes and the other
Loan Documents to confirm such obligation.

 

Further Assurances.  Joining Party agrees to execute and deliver such other
instruments and documents and take such other action, as the Agent may
reasonably request, in connection with the transactions contemplated by this
Joinder Agreement.

 

GOVERNING LAW.  THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION
UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401,
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

 

Counterparts.  This Agreement may be executed in any number of counterparts
which shall together constitute but one and the same agreement.

 

The effective date (the “Effective Date”) of this Joinder Agreement is
                 , 20  .

 

IN WITNESS WHEREOF, Joining Party has executed this Joinder Agreement under seal
as of the day and year first above written.

 

 

 

“JOINING PARTY”

 

 

 

 

 

                                                                                             ,
a

 

 

                                                                   

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

[SEAL]

 

 

 

ACKNOWLEDGED:

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION, as Agent

 

 

 

 

 

By:

 

 

 

 

 

 

 

Its:

 

 

 

 

 

 

[Printed Name and Title]

 

 

 

C-2

--------------------------------------------------------------------------------

 


 

EXHIBIT D

 

FORM OF REQUEST FOR REVOLVING CREDIT LOAN

 

KeyBank National Association, as Agent
225 Franklin Street
Boston, Massachusetts 02110
Attention:  Gregory W. Lane

 

Ladies and Gentlemen:

 

Pursuant to the provisions of §2.7 of the Third Amended and Restated Credit
Agreement, dated as of June 24, 2015 (as the same may hereafter be amended, the
“Credit Agreement”), among CoreSite, L.P. (the “Parent Borrower”), the
Subsidiary Borrowers, KeyBank National Association for itself and as Agent, and
the other Lenders from time to time party thereto, the undersigned Borrower
hereby requests and certifies as follows:

 

1.                                      Revolving Credit Loan.  The undersigned
Borrower on behalf of all Borrowers hereby requests a [Revolving Credit Loan
under §2.1] [Swing Loan under §2.5] of the Credit Agreement:

 

Principal Amount:  $             [If applicable, Alternative Currency:
EUR         /£          ]
Type (LIBOR Rate, Base Rate):
Drawdown Date:
Interest Period for Revolving Credit LIBOR Rate Loans:

 

by credit to the general account of the Borrowers with the Agent at the Agent’s
Head Office.

 

[If the requested Loan is a Swing Loan and the Borrowers desire for such Loan to
be a LIBOR Rate Loan following its conversion as provided in §2.5(d), specify
the Interest Period following conversion:                 ]

 

Use of Proceeds.  Such Loan shall be used for purposes permitted by §2.9 of the
Credit Agreement.

 

No Default.  The undersigned Authorized Officer or chief financial officer or
chief accounting officer of Parent Borrower certifies that the Borrowers are and
will be in compliance with all covenants under the Loan Documents after giving
effect to the making of the Loan requested hereby and no Default or Event of
Default has occurred and is continuing.  Attached hereto is an Unencumbered
Asset Pool Certificate setting forth a calculation of the Unencumbered Asset
Pool Availability after giving effect to the Loan requested hereby. No
condemnation proceedings are pending or, to the undersigned knowledge,
threatened against any Eligible Real Estate Asset.

 

Representations True.  The undersigned Authorized Officer or chief financial
officer or chief accounting officer of Parent Borrower certifies, represents and
agrees that each of the

 

D-1

--------------------------------------------------------------------------------


 

representations and warranties made by or on behalf of the Borrowers or their
respective Subsidiaries (if applicable), contained in the Credit Agreement, in
the other Loan Documents or in any document or instrument delivered pursuant to
or in connection with the Credit Agreement was true in all material respects as
of the date on which it was made and, is true in all material respects as of the
date hereof and shall also be true at and as of the Drawdown Date for the Loan
requested hereby, with the same effect as if made at and as of such Drawdown
Date, except to the extent of changes resulting from transactions permitted by
the Loan Documents (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct only as of such specified date).

 

Other Conditions.  The undersigned chief financial officer or chief accounting
officer of Parent Borrower certifies, represents and agrees that all other
conditions to the making of the Loan requested hereby set forth in the Credit
Agreement have been satisfied.

 

Definitions.  Terms defined in the Credit Agreement are used herein with the
meanings so defined.

 

IN WITNESS WHEREOF, the undersigned has duly executed this request this      
day of              , 201  .

 

 

CORESITE, L.P., a Delaware limited partnership, by its general partner, CoreSite
Realty Corporation, a Maryland corporation

 

By:

 

 

Name:

Jeffrey S. Finnin

 

Title:

Treasurer and CFO

 

 

 

 

 

 

 

 

(SEAL)

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF LETTER OF CREDIT REQUEST

 

[DATE]

 

KeyBank National Association, as Agent
1675 Broadway, Suite 400
Denver, Colorado 80202
Attn:  Cheryl Van Klompenberg

 

Re:                             Letter of Credit Request under Credit Agreement
dated as of            , 2015

 

Ladies and Gentlemen:

 

Pursuant to §2.10 of the Third Amended and Restated Credit Agreement, dated as
of             , 2015, among you, certain other Lenders, CoreSite, L.P. (“Parent
Borrower”), and the Subsidiary Borrowers (the “Credit Agreement”), we hereby
request that you issue a Letter of Credit as follows:

 

(i)                                     Name and address of beneficiary:

 

(ii)                                  Face amount: $                [If
applicable, Alternative Currency:
EUR         /£          ]

 

(iii)                               Proposed Issuance Date:

 

(iv)                              Proposed Expiration Date:

 

(v)                                 Other terms and conditions as set forth in
the proposed form of Letter of Credit attached hereto.

 

(vi)                              Purpose of Letter of Credit:

 

This Letter of Credit Request is submitted pursuant to, and shall be governed
by, and subject to satisfaction of, the terms, conditions and provisions set
forth in §2.10 of the Credit Agreement.

 

The undersigned Authorized Officer or chief financial officer or chief
accounting officer of Parent Borrower certifies that the Borrowers are and will
be in compliance with all covenants under the Loan Documents after giving effect
to the issuance of the Letter of Credit requested hereby and no Default or Event
of Default has occurred and is continuing.  Attached hereto is an Unencumbered
Asset Pool Certificate setting forth a calculation of the Unencumbered Asset
Pool Availability after giving effect to the Letter of Credit requested hereby.
No condemnation proceedings are pending or, to the undersigned’s knowledge,
threatened against any Eligible Real Estate Asset.

 

E-1

--------------------------------------------------------------------------------


 

We also understand that if you grant this request this request obligates us to
accept the requested Letter of Credit and pay the issuance fee and Letter of
Credit fee as required by §2.10(e).  All capitalized terms defined in the Credit
Agreement and used herein without definition shall have the meanings set forth
in §1.1 of the Credit Agreement.

 

The undersigned Authorized Officer or chief financial officer or chief
accounting officer of Parent Borrower certifies, represents and agrees that each
of the representations and warranties made by or on behalf of the Borrowers or
their respective Subsidiaries (if applicable), contained in the Credit
Agreement, in the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with the Credit Agreement was true in all
material respects as of the date on which it was made, is true as of the date
hereof and shall also be true at and as of the proposed issuance date of the
Letter of Credit requested hereby, with the same effect as if made at and as of
the proposed issuance date, except to the extent of changes resulting from
transactions permitted by the Loan Documents (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct only as of such specified date).

 

 

Very truly yours,

 

 

 

CORESITE, L.P., a Delaware limited partnership, by its general partner, CoreSite
Realty Corporation, a Maryland corporation

 

 

 

By:

 

 

Name:

Jeffrey S. Finnin

 

Title:

Treasurer and CFO

 

 

 

 

 

 

(SEAL)

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF UNENCUMBERED ASSET POOL CERTIFICATE

 

UNENCUMBERED ASSET POOL WORKSHEET

 

A.

 

Unencumbered Asset Pool Value: (i) 60% of the of Capitalized Value of the
Unencumbered Asset Pool (excluding the Leased Assets) plus (ii) the Leased Asset
NOI Amount

 

$

     

 

 

 

 

 

 

B.

 

Consolidated Unsecured Debt Yield Coverage Ratio Test: (i) The maximum principal
amount of the Loans and Letter of Credit Obligations which would not cause the
Consolidated Unsecured Debt Yield to be less than 14% plus (ii) the Leased Asset
NOI Amount

 

 

 

 

 

 

 

 

 

 

 

[See Attached Spreadsheet]

 

 

 

 

 

 

 

 

 

C.

 

Unencumbered Asset Pool Availability: Lesser of A or B

 

$

 

 

F-1

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF COMPLIANCE CERTIFICATE

 

KeyBank National Association, as Agent
225 Franklin Street
Boston, Massachusetts 02110
Attn:  Gregory Lane

 

Ladies and Gentlemen:

 

Reference is made to the Third Amended and Restated Credit Agreement dated as of
          , 2015 (as the same may hereafter be amended, the “Credit Agreement”)
by and among CoreSite, L.P. (“Parent Borrower”), the Subsidiary Borrowers,
KeyBank National Association for itself and as Agent, and the other Lenders from
time to time party thereto.  Terms defined in the Credit Agreement and not
otherwise defined herein are used herein as defined in the Credit Agreement.

 

Pursuant to the Credit Agreement, REIT is furnishing to you herewith (or have
most recently furnished to you) the consolidated financial statements of REIT
for the fiscal period ended                 (the “Balance Sheet Date”).  Such
financial statements have been prepared in accordance with GAAP and present
fairly the consolidated financial position in all material respects of REIT at
the date thereof and the results of its operations for the periods covered
thereby.

 

This certificate is submitted in compliance with requirements of §2.11(d),
§5.2(b), §7.4(c), §7.5(e), §8.1, §10.12 or §11.3 of the Credit Agreement.  If
this certificate is provided under a provision other than §7.4(c), the
calculations provided below are made using the consolidated financial statements
of REIT as of the Balance Sheet Date adjusted in the best good faith estimate of
REIT to give effect to the making of a Loan, issuance of a Letter of Credit,
acquisition or disposition of property or other event that occasions the
preparation of this certificate; and the nature of such event and the estimate
of REIT of its effects are set forth in reasonable detail in an attachment
hereto.  The undersigned is an Authorized Officer or chief financial officer or
chief accounting officer of Parent Borrower.

 

The undersigned has no knowledge of any Default or Event of Default. (Note: If
the signer does have knowledge of any Default or Event of Default, the form of
certificate should be revised to specify the Default or Event of Default, the
nature thereof and the actions taken, being taken or proposed to be taken by the
Borrowers with respect thereto.)

 

The undersigned is providing the attached information to demonstrate compliance
as of the date hereof with the covenants described in the attachment hereto.

 

G-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed this Compliance
Certificate this       day of            , 201 .

 

 

CORESITE, L.P., a Delaware limited partnership, by its general partner, CoreSite
Realty Corporation, a Maryland corporation

 

 

 

By:

 

 

Name:

Jeffrey S. Finnin

 

Title:

Treasurer and CFO

 

 

 

 

 

 

(SEAL)

 

G-2

--------------------------------------------------------------------------------


 

APPENDIX TO COMPLIANCE CERTIFICATE

 

G-3

--------------------------------------------------------------------------------


 

WORKSHEET

 

GROSS ASSET VALUE

 

A.

 

Capitalized Value of all Stabilized Properties (other than the Leased Assets)

 

$

     

B.

 

Adjusted Net Income of the Leased Assets multiplied by eight

 

$

     

C.

 

Book Value of Development Properties and Construction In Process

 

$

     

D.

 

Book Value of Land Assets

 

$

     

E.

 

Aggregate of Unrestricted Cash and Cash Equivalents and Specified Restricted
Cash and Cash Equivalents

 

$

     

F.

 

Pro rata share of Gross Asset Value attributable to such assets owned by
Unconsolidated Affiliates

 

$

     

G.

 

Gross Asset Value equals sum of A plus B plus C plus D plus E plus F

 

$

     

 

G-4

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Agreement”) dated
                    , by and between                              (“Assignor”),
and                              (“Assignee”).

 

W I T N E S S E T H:

 

WHEREAS, Assignor is a party to that certain Third Amended and Restated Credit
Agreement, dated as of               , 2015, by and among CORESITE, L.P.
(“Parent Borrower”), the Subsidiary Borrowers, the other lenders that are or may
become a party thereto, and KEYBANK NATIONAL ASSOCIATION, individually and as
Agent (the “Loan Agreement”); and

 

WHEREAS, Assignor desires to transfer to Assignee [Describe assigned Commitment]
under the Loan Agreement and its rights with respect to the Commitment assigned
and its Outstanding Loans with respect thereto;

 

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10) and other good and valuable considerations, the receipt and sufficiency of
which are hereby acknowledged, Assignor and Assignee hereby agree as follows:

 

1.             Definitions.  Terms defined in the Loan Agreement and used herein
without definition shall have the respective meanings assigned to such terms in
the Loan Agreement.

 

Assignment.

 

(a)           Subject to the terms and conditions of this Agreement and in
consideration of the payment to be made by Assignee to Assignor pursuant to
Paragraph 5 of this Agreement, effective as of the “Assignment Date” (as defined
in Paragraph 7 below), Assignor hereby irrevocably sells, transfers and assigns
to Assignee, without recourse, a portion of its Revolving Credit Note/Term Loan
Note in the Dollar Equivalent amount of $                representing a
$           interest (such interest being the “Assigned Commitment”) in and to
the Assignor’s Revolving Credit Commitment/Term Loans, and a corresponding
interest in and to all of the other rights and obligations under the Loan
Agreement and the other Loan Documents relating thereto (the assigned interests
being hereinafter referred to as the “Assigned Interests”), including Assignor’s
share of all outstanding Loans with respect to the Assigned Interests and the
right to receive interest and principal on and all other fees and amounts with
respect to the Assigned Interests, all from and after the Assignment Date, all
as if Assignee were an original Lender under and signatory to the Loan Agreement
having an “Assigned Commitment Percentage” equal to the amount of the respective
Assigned Interests.

 

(b)           Assignee, subject to the terms and conditions hereof, hereby
assumes all obligations of Assignor with respect to the Assigned Interests from
and after the Assignment Date as if Assignee were an original Lender under and
signatory to the Loan Agreement, which obligations shall include, but shall not
be limited to, the obligation to make Loans to the

 

H-1

--------------------------------------------------------------------------------


 

Borrowers with respect to the Assigned Interests and to indemnify the Agent as
provided therein (such obligations, together with all other obligations set
forth in the Loan Agreement and the other Loan Documents are hereinafter
collectively referred to as the “Assigned Obligations”).  Assignor shall have no
further duties or obligations with respect to, and shall have no further
interest in, the Assigned Obligations or the Assigned Interests.

 

Representations and Requests of Assignor.

 

(c)           Assignor represents and warrants to Assignee (i) that it is
legally authorized to, and has full power and authority to, enter into this
Agreement and perform its obligations under this Agreement; (ii) that as of the
date hereof, before giving effect to the assignment contemplated hereby the
principal face amount of Assignor’s Note is $            , and (iii) that it has
forwarded to the Agent the Note held by Assignor.  Assignor makes no
representation or warranty, express or implied, and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Loan Documents or the execution, legality, validity,
enforceability, genuineness or sufficiency of any Loan Document or any other
instrument or document furnished pursuant thereto or in connection with the
Loan, the collectability of the Loans, the continued solvency of the Borrowers
or the continued existence, sufficiency or value of the Unencumbered Asset Pool
or any assets of the Borrowers which may be realized upon for the repayment of
the Loans, or the performance or observance by the Borrowers of any of their
respective obligations under the Loan Documents to which it is a party or any
other instrument or document delivered or executed pursuant thereto or in
connection with the Loan; other than that it is the legal and beneficial owner
of, or has the right to assign, the interests being assigned by it hereunder and
that such interests are free and clear of any adverse claim.

 

(d)           Assignor requests that the Agent obtain replacement notes for each
of Assignor and Assignee as provided in the Loan Agreement.

 

Representations of Assignee.  Assignee makes and confirms to the Agent, Assignor
and the other Lenders all of the representations, warranties and covenants of a
Lender under Articles 14 and 18 of the Loan Agreement.  Without limiting the
foregoing, Assignee (a) represents and warrants that it is legally authorized
to, and has full power and authority to, enter into this Agreement and perform
its obligations under this Agreement; (b) confirms that it has received copies
of such documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Agreement; (c) agrees that it
has and will, independently and without reliance upon Assignor, any other Lender
or the Agent and based upon such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in evaluating
the Loans, the Loan Documents, the creditworthiness of the Borrowers and the
value of the assets of the Borrowers, and taking or not taking action under the
Loan Documents; (d) appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers as are reasonably incidental
thereto pursuant to the terms of the Loan Documents; (e) agrees that, by this
Assignment, Assignee has become a party to and will perform in accordance with
their terms all the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender; (f) represents and warrants that
Assignee does not control, is not controlled by, is not under common control
with and is otherwise free from influence or control by, the Borrowers or REIT,
(g) represents and warrants

 

H-2

--------------------------------------------------------------------------------


 

that Assignee is subject to control, regulation or examination by a state or
federal regulatory agency, and (h) agrees that if Assignee is not incorporated
under the laws of the United States of America or any State, it has on or prior
to the date hereof delivered to Borrowers and Agent certification as to its
exemption (or lack thereof) from deduction or withholding of any United States
federal income taxes.  Assignee agrees that Borrowers may rely on the
representation contained in Section 4(i).

 

Payments to Assignor.  In consideration of the assignment made pursuant to
Paragraph 1 of this Agreement, Assignee agrees to pay to Assignor on the
Assignment Date, an amount equal to $             representing the aggregate
principal Dollar Equivalent amount outstanding of the Loans owing to Assignor
under the Loan Agreement and the other Loan Documents with respect to the
Assigned Interests.

 

Payments by Assignor.  Assignor agrees to pay the Agent on the Assignment Date
the registration fee required by §18.2 of the Loan Agreement.

 

Effectiveness.

 

(e)           The effective date for this Agreement shall be                
(the “Assignment Date”).  Following the execution of this Agreement, each party
hereto shall deliver its duly executed counterpart hereof to the Agent for
acceptance and recording in the Register by the Agent.

 

(f)            Upon such acceptance and recording and from and after the
Assignment Date, (i) Assignee shall be a party to the Loan Agreement and, to the
extent of the Assigned Interests, have the rights and obligations of a Lender
thereunder, and (ii) Assignor shall, with respect to the Assigned Interests,
relinquish its rights and be released from its obligations under the Loan
Agreement.

 

(g)           Upon such acceptance and recording and from and after the
Assignment Date, the Agent shall make all payments in respect of the rights and
interests assigned hereby accruing after the Assignment Date (including payments
of principal, interest, fees and other amounts) to Assignee.

 

(h)           All outstanding LIBOR Rate Loans shall continue in effect for the
remainder of their applicable Interest Periods and Assignee shall accept the
currently effective interest rates on its Assigned Interest of each LIBOR Rate
Loan.

 

Notices.  Assignee specifies as its address for notices and its Lending Office
for all assigned Loans, the offices set forth below:

 

Notice Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attn:

 

 

 

 

Facsimile:

 

 

H-3

--------------------------------------------------------------------------------


 

Domestic Lending Office:                                                    
Same as above

 

Eurodollar Lending Office:                                               Same as
above

 

Payment Instructions.  All payments to Assignee under the Loan Agreement shall
be made as provided in the Loan Agreement in accordance with the separate
instructions delivered to Agent.

 

Governing Law.  THIS AGREEMENT IS INTENDED TO TAKE EFFECT AS A SEALED INSTRUMENT
FOR ALL PURPOSES AND TO BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO CONFLICT OF LAWS).

 

Counterparts.  This Agreement may be executed in any number of counterparts
which shall together constitute but one and the same agreement.

 

Amendments.  This Agreement may not be amended, modified or terminated except by
an agreement in writing signed by Assignor and Assignee, and consented to by
Agent.

 

Successors.  This Agreement shall inure to the benefit of the parties hereto and
their respective successors and assigns as permitted by the terms of Loan
Agreement.

 

[signatures on following page]

 

H-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Agreement to be executed on its behalf by its officers thereunto
duly authorized, as of the date first above written.

 

 

 

ASSIGNEE:

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

ASSIGNOR:

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

RECEIPT ACKNOWLEDGED AND

 

 

ASSIGNMENT CONSENTED TO BY:

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION, as Agent

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

H-5

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF LETTER OF CREDIT APPLICATION

[g34801kq41i001.gif]        KeyBank National Association

 

Application and Agreement for Irrevocable Standby Letter of Credit

To:

Standby Letter of Credit Services

 

4910 Tiedeman, 4th floor

 

Cleveland, Ohio  44144

 

Mailcode:  OH-01-51-0531

 

Fax Number:  (216) 813-3719

 

Please issue your Irrevocable Letter of Credit and notify the Beneficiary no
later than         (date) by

Swift          (Advising Bank Swift Address)

 

Courier      (Contact Name)

(Telephone Number)

Beneficiary: (show full name & complete street address)

Applicant:  (show full name & complete street address)

 

 

 

 

Expiration Date:

Dollar Amount  $       and currency if other than USD

o Automatic Extension Clause

Days Notice:

(Amount in words):

Ultimate Expiration Date:

Available by Drafts at sight drawn on you and accompanied by the following
documents:

 

o

1.

Beneficiary’s statement signed by an authorized individual of (Beneficiary)
certifying “The Principal, (Applicant), has not performed or fulfilled all the
undertakings, covenants and conditions in accordance with the terms of the
agreement dated             between (Applicant) and (Beneficiary)”.

o

2.

Beneficiary’s statement signed by an authorized individual or (Beneficiary)
certifying “We hereby certify that invoices under sales agreement between
(Applicant) and (Beneficiary) have been submitted for payment and said invoices
are past due and payable”.

o

3.

Beneficiary’s statement signed by an authorized individual of (Beneficiary)
certifying “We hereby certify that (Applicant) has failed to honor their
contractual agreement dated                    between (Applicant) and
(Beneficiary) and that payment has not been made and is       past due.

o

4.

Beneficiary’s statement signed by one of its authorized individuals certifying
that                           (Applicant) was the successful bidder under the
Tender No.            dated                  for supply of                 and
that                           (Applicant) has withdrawn their bid or failed to
enter into contract.

o

5.

Beneficiary’s statement signed by an authorized individual reading:

 

 

(Please indicate below the wording that is to appear in the statement to be
presented.)

 

 

 

 

 

 

o

6.

No statement or document by the beneficiary other than a draft is required to be
presented under this Letter of Credit.

Partial Drawings:

o  Permitted

o  Not Permitted

Charges for:  Applicant

Special instructions or conditions:

o Issue per attached sample

 

 

 

Applicant shall keep and maintain Demand Deposit Account No.        at all
times.  KeyBank is authorized to debit the Demand Deposit Account or any
successor account to pay any amounts which become due by Applicant in connection
with the Letter of Credit, including any fees charged to Applicant or the amount
of any draw(s) made under the Letter of Credit by the Beneficiary.

This application and agreement are subject to either the current uniform customs
and practice for documentary credits established by the International Chamber of
Commerce or the current International Standby Practices established by the
International Chamber of Commerce, (whichever may be determined to be
appropriate by Keycorp Affiliates under the circumstances), and to the terms and
conditions set forth in the Letter of Credit Reimbursement and Security
Agreement executed by the Applicant.

 

 

 

 

 

Date:

(Customer’s Signature)

(Customer’s Bank Sign Here –

 

Signer’s name

if other than a Keycorp Affiliate)

 

 

I-1

--------------------------------------------------------------------------------